

Exhibit 10.2


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 26, 2017,
(originally dated as of October 27, 2014)
among
ZEBRA TECHNOLOGIES CORPORATION,
as the U.S. Borrower,
ZEBRA DIAMOND HOLDINGS LIMITED,
as the U.K. Borrower,
The Lenders Party Hereto,
and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent for the Tranche A Term Facilities and the Revolving
Credit Facility


JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
_____________________________
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
MUFG BANK, LTD., and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Lead Bookrunners
BNP PARIBAS,
CAPITAL ONE, N.A.,
CITIZENS BANK, N.A.,
FIFTH THIRD BANK, 
SANTANDER BANK, N.A., and 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Documentation Agents
and
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
MUFG BANK, LTD., and
PNC CAPITAL MARKETS LLC
as Syndication Agents






TABLE OF CONTENTS
Page
Definitions
7

Section 1.01Defined Terms    7
Section 1.02Classification of Loans and Borrowings    85
Section 1.03Terms Generally    85
Section 1.04Accounting Terms; GAAP    86
Section 1.05Pro Forma Calculations    87
Section 1.06Currency Translation    87
Section 1.07Rounding    88
Section 1.08Timing of Payment or Performance    88
Section 1.09Letter of Credit Amounts    88
Section 1.10Certifications    89
Section 1.11Compliance with Article VI    89
Section 1.12Divisions    89
Section 1.13Interest Rates; Eurocurrency Rate Notification    89
The Credits
90

Section 2.01Commitments    90
Section 2.02Loans and Borrowings    90
Section 2.03Requests for Borrowings    91
Section 2.04Swingline Loans    92
Section 2.05Letters of Credit    93
Section 2.06Funding of Borrowings    101
Section 2.07Interest Elections    103
Section 2.08Termination and Reduction of Commitments    104
Section 2.09Repayment of Loans; Evidence of Debt    105
Section 2.10Amortization of Term Loans    106
Section 2.11Prepayment of Loans    108
Section 2.12Fees    113
Section 2.13Interest    114
Section 2.14Alternate Rate of Interest    115
Section 2.15Increased Costs    117
Section 2.16Break Funding Payments    118
Section 2.17Taxes    119
Section 2.18Payments Generally; Pro Rata Treatment; Sharing of Setoffs    127
Section 2.19Mitigation Obligations; Replacement of Lender    130
Section 2.20Incremental Loans    131
Section 2.21Refinancing Amendments    134
Section 2.22Defaulting Lenders    136
Section 2.23Cash Collateral    139
Section 2.24Extensions of Term Loans and Revolving Commitments    140
Section 2.25Term Loan Exchange Notes.    143
Section 2.26U.S. Borrower as Agent.    146
Representations and Warranties
147

Section 3.01Organization; Powers    147
Section 3.02Authorization; Enforceability    147
Section 3.03Governmental Approvals; No Conflicts    147
Section 3.04Financial Condition; No Material Adverse Change    148
Section 3.05Properties    148
Section 3.06Litigation and Environmental Matters    149
Section 3.07Compliance with Laws    149
Section 3.08Investment Company Status.    149
Section 3.09Taxes.    149
Section 3.10ERISA    149
Section 3.11Disclosure    150
Section 3.12Labor Matters    150
Section 3.13Subsidiaries    151
Section 3.14Solvency    151
Section 3.15Federal Reserve Regulations    151
Section 3.16Senior Indebtedness; Subordination    151
Section 3.17Use of Proceeds    151
Section 3.18Security Documents    151
Section 3.19OFAC; FCPA; Patriot Act    152
Section 3.20No Filing or Stamp Taxes    152
Section 3.21Beneficial Ownership Certification    152
Section 3.22EEA Financial Institution    152
Conditions
153

Section 4.01Restatement Date    153
Section 4.02Each Credit Event    155
Affirmative Covenants
155

Section 5.01Financial Statements and Other Information    155
Section 5.02Notices of Material Events    159
Section 5.03Existence; Conduct of Business    160
Section 5.04Payment of Taxes    160
Section 5.05Maintenance of Properties    160
Section 5.06Insurance    160
Section 5.07Books and Records; Inspection and Audit Rights    161
Section 5.08Compliance with Laws    161
Section 5.09Use of Proceeds    161
Section 5.10Execution of Subsidiary Guaranty and Security Documents after the
Restatement Date.    162
Section 5.11Further Assurances.    163
Section 5.12Designation of Subsidiaries    164
Section 5.13Conduct of Business    165
Section 5.14Maintenance of Ratings    165
Section 5.15Lender Calls    165
Section 5.16Post-Closing Covenants    165
Section 5.17Transactions with Affiliates    166
Section 5.18Beneficial Ownership Certification and Other Additional
Information.    167
Negative Covenants
167

Section 6.01Indebtedness; Certain Equity Securities    167
Section 6.02Liens    172
Section 6.03Fundamental Changes    176
Section 6.04Investments    178
Section 6.05Asset Sales    182
Section 6.06Restricted Payments; Certain Payments of Indebtedness    185
Section 6.07[Reserved]    189
Section 6.08Restrictive Agreements    189
Section 6.09Amendment of Material Documents    190
Section 6.10Change in Nature of Business    190
Section 6.11Financial Covenants    190
Section 6.12Use of Proceeds    191
Events of Default
191

Section 7.01Events of Default    191
Section 7.02Exclusion of Immaterial Subsidiaries    195
Section 7.03Application of Proceeds.    196
The Administrative Agents and Collateral Agent
197

Section 8.01Appointment of Agents    197
Section 8.02Rights of Lender    198
Section 8.03Exculpatory Provisions    198
Section 8.04Reliance by Administrative Agents and Collateral Agent    199
Section 8.05Delegation of Duties    199
Section 8.06Resignation of Agents; Successor, Administrative Agent and
Collateral Agent    199
Section 8.07Non-Reliance on Agents and Other Lenders    201
Section 8.08No Other Duties    201
Section 8.09Collateral and Guaranty Matters    201
Section 8.10Secured Swap Agents and Secured Cash Management Agents    203
Section 8.11Withholding Tax    203
Section 8.12Administrative Agents and Collateral Agent May File Proofs of
Claim    203
Section 8.13Certain ERISA Matters    204
Miscellaneous
206

Section 9.01Notices    206
Section 9.02Waivers; Amendments.    206
Section 9.03Expenses; Indemnity; Damage Waiver.    212
Section 9.04Successors and Assigns    215
Section 9.05Survival    221
Section 9.06Counterparts; Integration    221
Section 9.07Severability    221
Section 9.08Right of Setoff    222
Section 9.09Governing Law; Jurisdiction; Consent to Service of Process    222
Section 9.10WAIVER OF JURY TRIAL    223
Section 9.11Headings    223
Section 9.12Confidentiality    223
Section 9.13Interest Rate Limitation    224
Section 9.14USA Patriot Act    225
Section 9.15Direct Website Communication    225
Section 9.16Intercreditor Agreement Governs    226
Section 9.17Judgment Currency    227
Section 9.18No Advisory or Fiduciary Responsibility    227
Section 9.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    228
Section 9.20Acknowledgement Regarding Any Supported QFCs.    228
Section 9.21Amendment and Restatement    229


SCHEDULES:
Schedule 1.01
Adjustments to Consolidated EBITDA

Schedule 1.02
Excluded Subsidiaries

Schedule 1.03
Existing Letters of Credit

Schedule 1.04
Unrestricted Subsidiaries

Schedule 2.01(a)
Term Commitments

Schedule 2.01(b)
Revolving Commitments

Schedule 2.17(f)
U.K. Treaty Lenders and U.K. Non-Bank Lenders

Schedule 3.06
Disclosed Matters

Schedule 3.13
Subsidiaries

Schedule 5.11(c)
Security Documents

Schedule 5.16
Post-Closing Matters

Schedule 5.17
Transactions with Affiliates

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens

Schedule 6.05
Asset Dispositions

Schedule 9.01
Addresses for Notices

EXHIBITS:
Exhibit A
Form of Borrowing Request

Exhibit B
Form of Interest Election Request

Exhibit C
Form of Solvency Certificate

Exhibit D
Form of Collateral Agreement

Exhibit E
Form of Subsidiary Guaranty

Exhibit F-1
Form of Term Note

Exhibit F-2
Form of Revolving Note

Exhibit G
Form of Assignment and Assumption Agreement

Exhibit H-1        Form of U.S. Tax Certificate (For Foreign Lenders That Are
Not                      Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-2        Form of U.S. Tax Certificate (For Foreign Lenders That Are
Partnerships                  For U.S. Federal Income Tax Purposes)
Exhibit H-3        Form of U.S. Tax Certificate (For Foreign Participants That
Are Not
U.S. Persons or Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-4        Form of U.S. Tax Certificate (For Foreign Participants That
Are                  Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I        [Reserved]
Exhibit J        Form of Compliance Certificate
Exhibit K-1        Terms of Intercreditor Agreement (Pari Passu)
Exhibit K-2        Terms of Intercreditor Agreement (Junior Liens)
Exhibit L        Form of Parent Guaranty





AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 26, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among ZEBRA TECHNOLOGIES CORPORATION, a Delaware
corporation (the “U.S. Borrower”), ZEBRA DIAMOND HOLDINGS LIMITED, a private
company limited by guarantee incorporated under the laws of England with company
number 08100061 and registered office at Dukes Meadow, Millboard Road, Bourne
End, Buckinghamshire, SL8 5XF, United Kingdom (the “U.K. Borrower”), the LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Revolving Facility Administrative
Agent, Tranche A Term Loan Administrative Agent and Collateral Agent.
WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Article I;
WHEREAS, the U.S. Borrower is party to the Credit Agreement dated as of
October 27, 2014, among the U.S. Borrower, the “Lenders” as defined therein (the
“Existing Lenders”) and JPMorgan Chase Bank, N.A. as administrative agent for
the revolving facility and Morgan Stanley Senior Funding, Inc. as administrative
agent for the term loan facility and collateral agent (as amended, restated,
supplemented or otherwise modified prior to the Restatement Date (as defined
below), the “Existing Credit Agreement”);
WHEREAS, subject to and upon the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Existing Credit Agreement in its
entirety in the form of this Agreement;
NOW THEREFORE, in consideration of the premises, provisions, covenants and
mutual agreements contained herein and other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Existing
Credit Agreement shall be and is hereby amended and restated as follows.

Article I
Definitions

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate. All ABR Loans and ABR
Borrowings shall be denominated in Dollars.
“Accounting Change” has the meaning assigned to such term in Section 1.04.
“Acquisition” means any acquisition by the U.S. Borrower or any Restricted
Subsidiary, whether by purchase, merger, consolidation, contribution or
otherwise, of (w) at least a majority of the assets or property and/or
liabilities (or any other substantial part for which financial statements or
other financial information is available), or a business line, product line,
unit or division of, any other Person, (x) Equity Interests of any other Person
such that such other Person becomes a Restricted Subsidiary or (y) additional
Equity Interests of any Restricted Subsidiary not then held by the U.S. Borrower
or any Restricted Subsidiary.
“Additional Lender” has the meaning assigned to such term in Section 2.20(d).
“Additional Debt” means debt (including, as applicable, Registered Equivalent
Notes), in each case issued or incurred by the U.S. Borrower or any of its
Restricted Subsidiaries after the Restatement Date that (i) does not require any
scheduled payment of principal (including pursuant to a sinking fund obligation)
or mandatory redemption or redemption at the option of the holders thereof
(except for redemptions in respect of asset sales, changes in control or similar
events on terms that are market terms on the date of issuance and AHYDO Catch-Up
Payments) prior to the date that is 91 days after the Latest Maturity Date in
respect of Term Loans in effect as of the time such Additional Debt is incurred
and (ii) the covenants and events of default and other terms of which (other
than maturity, fees, discounts, interest rate, redemption terms and redemption
premiums, which shall be determined in good faith by the applicable Borrower)
shall be on market terms at the time of issuance (as determined in good faith by
the applicable Borrower) of the Additional Debt; provided that the Additional
Debt shall not have the benefit of any financial maintenance covenant unless (x)
the Term Loans have the benefit of such financial maintenance covenant on the
same terms or (y) the Term Loans have in the future been provided with the
benefit of a financial maintenance covenant, in which case such Additional Debt
issued after such future date may be provided with the benefit of the same
financial maintenance covenant on the same terms.
“Additional Refinancing Lender” has the meaning assigned to such term in Section
2.21.
“Additional Term Notes” means first priority senior secured notes and/or junior
lien secured notes and/or unsecured notes, in each case issued pursuant to an
indenture, note purchase agreement or other agreement and in lieu of the
incurrence of a portion of the Incremental Term Facility; provided that (a) such
Additional Term Notes rank pari passu or junior in right of payment and (if
secured) of security with the Term Loans hereunder, (b) the Additional Term
Notes have a final maturity date that is on or after the then existing Latest
Maturity Date with respect to the Term Loans and have a Weighted Average Life to
Maturity equal to or longer than the remaining Weighted Average Life to Maturity
of the then existing Term Loans (without giving effect to nominal amortization
for periods where amortization has been eliminated as a result of a prepayment
of the applicable Term Loans), (c) the covenants and events of default and other
terms of which (other than maturity, fees, discounts, interest rate, redemption
terms and redemption premiums, which shall be determined in good faith by the
applicable Borrower) shall be on terms that are not materially more restrictive
to the applicable Borrower, taken as a whole, than the terms of the existing
Term Loans unless (x) the Lenders under the existing Term Loans also receive the
benefit of such more restrictive terms or (y) any such provisions apply only
after the Latest Maturity Date with respect to the Term Loans, (d) the
obligations in respect thereof shall not be secured by liens on the assets of
the U.S. Borrower and its Subsidiaries, other than assets constituting
Collateral, (e) no Subsidiary is a borrower or a guarantor with respect to such
Indebtedness unless such Subsidiary is a Loan Party which shall have previously
or substantially concurrently guaranteed or borrowed, as applicable, the
Obligations, (f) if such Additional Term Notes are secured, all security
therefor shall be granted pursuant to documentation that is consistent in all
material respects with the Security Documents and the representative for such
Additional Term Notes shall enter into a customary intercreditor agreement with
the Collateral Agent substantially consistent with the terms set forth on
Exhibit K-1 or K-2 annexed hereto together with (A) any immaterial changes and
(B) material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders and, unless the Required Lenders
shall have objected in writing to such changes within five Business Days after
such posting, then the Required Lenders shall be deemed to have agreed that the
Collateral Agent’s entering into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Collateral Agent’s execution thereof, in each
case in form and substance reasonably satisfactory to the Collateral Agent (it
being understood that junior Liens are not required to be pari passu with other
junior Liens, and that Indebtedness secured by junior Liens may be secured by
Liens that are pari passu with, or junior in priority to, other Liens that are
junior to the Liens securing the Obligations) and (g) immediately after giving
effect to the incurrence of such Additional Term Notes (assuming, solely for
purposes of this definition at the time of incurrence and not for any other
provision hereunder, that (I) all Additional Term Notes, all Incremental
Facilities and all Additional Debt secured by Liens under Section 6.02(q) or
Section 6.02(hh), in each case established on or prior to such date are secured,
whether or not so secured, and (II) the proceeds of such Additional Term Notes
are not included as unrestricted cash and Cash Equivalents in clause (i) of the
definition of “Total Secured Net Leverage Ratio”; provided that, to the extent
the proceeds of such Additional Term Notes are to be used to prepay
Indebtedness, the use of such proceeds for the prepayment of such Indebtedness
may be given pro forma effect), on a Pro Forma Basis, the Total Secured Net
Leverage Ratio shall not be greater than 3.00 to 1.00 as of the Applicable Date
of Determination.
“Adjusted Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Borrowing or an ABR Borrowing determined pursuant to clause (iii)
of the definition of “Alternate Base Rate”, a rate per annum determined by the
applicable Administrative Agent pursuant to the following formula:
Adjusted Eurocurrency Rate =
Eurocurrency Rate
1.00 – Eurocurrency Reserve Percentage

“Administrative Agents” means, collectively, the Tranche A Term Loan
Administrative Agent and the Revolving Facility Administrative Agent.
“Administrative Agent’s Office” means, with respect to any Administrative Agent,
such Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01, or such other address or account as such Administrative Agent may
from time to time notify the Borrowers and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the applicable Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent” means any of the Revolving Facility Administrative Agent, the Tranche A
Term Loan Administrative Agent or the Collateral Agent.
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 9.17.
“AHYDO Catch-Up Payment” means any payment with respect to any obligations of
the U.S. Borrower or any Restricted Subsidiary, including subordinated debt
obligations and obligations in respect of the Senior Notes, in each case to
avoid the application of Code Section 163(e)(5) thereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the U.S. Prime Rate in effect on such day, (ii) the Federal Funds Rate,
in effect on such day, plus one-half of one percent (1/2%) per annum, (iii) the
Adjusted Eurocurrency Rate for any Interest Period of 1 month determined on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) (without giving effect to the proviso in the definition thereof) (any
changes in such rates to be effective as of the date of any change in such rate)
plus one percent (1.00%) per annum, and (iv) solely in the case of the Term
Loans made or otherwise outstanding on the Amendment No. 2 Effective Date,
1.75%. If the Alternate Base Rate is being used as an alternate rate of interest
pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be the
greater of clauses (i), (ii) and (iv) above and shall be determined without
reference to clause (iii) above.
“Alternative Currency” means (a) with respect to Letters of Credit, Euros,
Canadian Dollars, Australian Dollars, Sterling, Swedish Krona, Norwegian Kroner,
Danish Kroner, Yen, Hong Kong Dollars, Singapore Dollars, Rand, Mexican Pesos,
and any other currency other than Dollars that may be agreed with the relevant
Issuing Bank, each Revolving Lender and the Revolving Facility Administrative
Agent for issuing Letters of Credit in Alternative Currencies; provided, that
Morgan Stanley Bank, N.A. may, at its option, decline to issue Letters of Credit
in Swedish Krona, Norwegian Kroner, Danish Kroner, Rand or Mexican Pesos;
(b) with respect to any Revolving Loans, Euros, Sterling, Canadian Dollars and
any other currency other than Dollars that may be agreed with all of the
Revolving Lenders and the Revolving Facility Administrative Agent; and (c) with
respect to any Incremental Term Loans and Incremental Revolving Commitments (and
Incremental Loans made pursuant thereto), any currency other than Dollars that
may be agreed among the applicable Borrower and all of the applicable Lenders
providing such Loans and Commitments.
“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all outstanding Letters of Credit
denominated in an Alternative Currency at such time, and (b) the Dollar
Equivalent of the aggregate amount of all LC Disbursements in respect of Letters
of Credit made in an Alternative Currency that have not yet been reimbursed by
or on behalf of the U.S. Borrower at such time. The Alternative Currency LC
Exposure of any Revolving Lender shall be its Applicable Percentage of the
aggregate Alternative Currency LC Exposure at such time.
“Alternative Currency LC Sublimit” means the lowest of (x) $10,000,000, (y) the
LC Sublimit and (z) the aggregate amount of Revolving Commitments. The
Alternative Currency LC Sublimit is part of, and not in addition to, the LC
Sublimit and the Revolving Facility.
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of May 31,
2018, among the Loan Parties, the Lenders party thereto, the Administrative
Agents and the other parties thereto.
“Amendment No. 1 Effective Date” means May 31, 2018.
“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of August 9,
2019, among the Loan Parties, the Lenders party thereto and the Administrative
Agents.
“Amendment No. 2 Effective Date” means August 9, 2019.
“Applicable Date of Determination” means the last day of the most recently ended
fiscal quarter for which financial statements are available pursuant to Section
5.01(a) or (b), as applicable, or, at any time prior to the date on which
financial statements are available pursuant to Section 5.01(a) or (b), as
applicable, the last day of the most recently ended fiscal quarter for which
financial statements were delivered under Section 4.01.
“Applicable Discount Notice” has the meaning assigned to such term in the
definition “Dutch Auction”.
“Applicable Margin” means, for any day with respect to (I)(a) any Term Loan, the
applicable rate set forth below under the heading “Eurocurrency Loan” or “ABR
Loan” as applicable, based upon the Total Secured Net Leverage Ratio as of the
most recent determination date:
Term Loans
Total Secured Net Leverage Ratio:
Eurocurrency Loan
ABR Loan
Category 4
Greater than 3.50:1.00
2.00%
1.00%
Category 3
Less than or equal to 3.50:1.00,
but greater than 2.50:1.00
1.75%
0.75%
Category 2
Less than or equal to 2.50:1.00,
but greater than 1.50:1.00
1.50%
0.50%
Category 1
Less than or equal to 1.50:1.00
1.25%
0.25%



(b) any Revolving Loan and the commitment fees payable pursuant to Section
2.12(a), the applicable rate set forth below under the heading “Eurocurrency
Loan,” “ABR Loan” or “Commitment Fee Rate” as applicable, based upon the Total
Secured Net Leverage Ratio as of the most recent determination date:
Revolving Facility
Total Secured Net Leverage Ratio:
Eurocurrency Loan
ABR Loan
Commitment Fee Rate
Category 4
Greater than 3.50:1.00
2.00%
1.00%
0.300%
Category 3
Less than or equal to 3.50:1.00,
but greater than 2.50:1.00
1.75%
0.75%
0.250%
Category 2
Less than or equal to 2.50:1.00,
but greater than 1.50:1.00
1.50%
0.50%
0.225%
Category 1
Less than or equal to 1.50:1.00
1.25%
0.25%
0.200%



and (II) with respect to Incremental Facilities, Other Term Loans, Other
Revolving Loans, Other Revolving Commitments, Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, the rate per annum specified
in the amendment establishing such Incremental Facilities, Other Term Loans,
Other Revolving Loans, Other Revolving Commitments, Extended Term Loans,
Extended Revolving Loans or Extended Revolving Commitments.
For purposes of the foregoing, the Total Secured Net Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the U.S.
Borrower following the delivery of the Compliance Certificate for such fiscal
quarter, and (b) each change in the Applicable Margin resulting from a change in
the Total Secured Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Revolving Facility
Administrative Agent and/or the Tranche A Term Loan Administrative Agent, as
applicable, of such certificate of the U.S. Borrower’s Financial Officer
indicating such change and ending on the date immediately preceding the
effective date of the next such change; provided that the Total Secured Net
Leverage Ratio shall be deemed to be (x) in Category 4, if the U.S. Borrower
fails to deliver any such Compliance Certificate during the period from the date
that is five Business Days after the expiration of the time for delivery thereof
until such Compliance Certificate is delivered, and (y) in Category 2 until the
delivery of a Compliance Certificate for the first full fiscal quarter
commencing on or after the Amendment No. 2 Effective Date.
“Applicable Order of Purchase” has the meaning assigned to such term in the
definition “Dutch Auction”.
“Applicable Percentage” means, at any time with respect to any Revolving Lender
with a Revolving Commitment of any Class, the percentage of the aggregate
Commitments of such Class outstanding at such time represented by such Lender’s
Commitment with respect to such Class at such time. If the Commitments of such
Class have terminated or expired, the Applicable Percentage shall be determined
based upon the Commitments of such Class most recently in effect, giving effect
to any assignments of such Class of Revolving Loans and LC Exposures that occur
after such termination or expiration.
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the applicable Issuing Bank to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the applicable Administrative Agent pursuant
to the terms hereof, substantially in the form of Exhibit G or any other form or
changes thereto approved by the applicable Administrative Agent and the
applicable Borrower.
“Auction” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Auction Amount” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Auction Expiration Time” has the meaning assigned to such term in the
definition “Dutch Auction”.
“Auction Notice” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Auction Party” or “Auction Parties” has the meaning assigned to such term in
the definition of “Dutch Auction” or as specified in Section 2.11(i), as the
context may require.
“Australian Dollars” refers to lawful money of Australia.
“Auto-Renewal Letter of Credit” has the meaning specified in Section 2.05(c).
“Available Amount” means, on any date of determination (the “Reference Date”),
an amount (which shall not be less than zero) determined on a cumulative basis
equal to the sum of (without duplication):
(a)    $100,000,000; plus
(b)    an amount (which shall not be less than zero) equal to 50% of
Consolidated Net Income for the period from the first day of the fiscal quarter
of the U.S. Borrower during which the Restatement Date occurred to and including
the last day of the most recently ended fiscal quarter of the U.S. Borrower
prior to the Reference Date for which internal consolidated financial statements
of the U.S. Borrower are available (or, in the case such Consolidated Net Income
for such period is in deficit, minus 100% of such deficit); plus
(c)    to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of (A) any capital contributions made in cash by any Person
other than a Restricted Subsidiary to the U.S. Borrower after the Restatement
Date and (B) any Net Proceeds of any issuance of Qualified Equity Interests
after the Restatement Date by the U.S. Borrower to any Person other than a
Restricted Subsidiary; plus
(d)    to the extent not otherwise reflected in Consolidated Net Income, 100% of
the fair market value (as determined in good faith by the U.S. Borrower) of
marketable securities or other property contributed to the Qualified Equity
Interests of the U.S. Borrower after the Restatement Date by any Person other
than a Restricted Subsidiary; plus
(e)    to the extent not otherwise included in clause (b) above, the aggregate
amount received by the U.S. Borrower or any Restricted Subsidiary after the
Restatement Date from cash (or Cash Equivalents) dividends and distributions
made by any Unrestricted Subsidiary or any Joint Venture in respect of
Investments made by the U.S. Borrower or any Restricted Subsidiary to any
Unrestricted Subsidiary or Joint Venture, and the Net Proceeds in connection
with the sale, transfer or other disposition of assets or the Equity Interests
of any Unrestricted Subsidiary or Joint Venture of the U.S. Borrower to any
Person other than the U.S. Borrower or a Restricted Subsidiary after the
Restatement Date, in each case to the extent not already reflected as a Return
with respect to such Investment credited to any basket amount under Section
6.04; plus
(f)    in the event that the U.S. Borrower redesignates any Unrestricted
Subsidiary as a Restricted Subsidiary after the Restatement Date (which, for
purposes hereof, shall be deemed to also include (A) the merger, consolidation,
liquidation or similar amalgamation of any Unrestricted Subsidiary into the U.S.
Borrower or any Restricted Subsidiary, so long as the U.S. Borrower or such
Restricted Subsidiary is the surviving Person, and (B) the transfer of all or
substantially all of the assets of an Unrestricted Subsidiary to the U.S.
Borrower or any Restricted Subsidiary), the fair market value (as determined in
good faith by the U.S. Borrower) of the Investment in such Unrestricted
Subsidiary at the time of such redesignation; plus
(g)    the aggregate amount of Retained Declined Proceeds retained by the U.S.
Borrower or any of its Restricted Subsidiaries; plus
(h)    the fair market value of all Qualified Equity Interests of the U.S.
Borrower issued upon conversion or exchange of Indebtedness or Disqualified
Equity Interests of the U.S. Borrower or any of its Restricted Subsidiaries
after the Restatement Date; plus
(i)    to the extent not otherwise included, the aggregate amount of cash
Returns to the U.S. Borrower or any Restricted Subsidiary in respect of
Investments made pursuant to Section 6.04(z); minus
(j)    the aggregate amount of (i) Restricted Payments made using the Available
Amount pursuant to Section 6.06(a)(xiv), (ii) Investments made using the
Available Amount pursuant to Section 6.04(z) and (iii) prepayments, redemptions,
acquisitions, retirements, cancellations, terminations and repurchases of
Indebtedness made using the Available Amount pursuant to Section 6.06(b)(vi)(B),
in each case during the period from and including the Business Day immediately
following the Restatement Date through and including the Reference Date (without
taking account of the intended usage of the Available Amount on such Reference
Date for which such determination is being made, but taking into account any
other such usage on such date).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Levy” means the U.K. bank levy as set out in the U.K. Finance Act 2011 (as
amended).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Exchange Amount” has the meaning ascribed thereto in Section 2.25(a).
“Beneficial Owner” means, (i) in the case of a Lender that is classified as a
partnership for U.S. federal income tax purposes, the direct or indirect partner
or owner of such Lender that is treated, for U.S. federal income tax purposes,
as the beneficial owner of a payment by any Loan Party under any Loan Document
and (ii) in the case of each Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 10% or more of such
Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means, collectively, the U.S. Borrower and the U.K. Borrower.
“Borrower Materials” has the meaning assigned to such term in Section 5.01.
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 substantially in the form of Exhibit A hereto.
“Business Day” means (a) for all purposes other than as covered by clauses (b),
(c) and (d) below, any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City and/or London are authorized or required by
law to remain closed, (b) if such day relates to any fundings, disbursements,
settlements or payments in connection with a Loan or Letter of Credit
denominated in Dollars, any day described in clause (a) that is also a day for
trading by and between banks in Dollar deposits in the London interbank currency
markets, unless a new reference rate has been selected in accordance with
Section 2.14(b), (c) if such day relates to any fundings, disbursements,
settlements or payments in connection with a Loan or Letter of Credit
denominated in Euros, any day described in clauses (a) and (b) that is also a
TARGET Day, and (d) if such day relates to any fundings, disbursements,
settlements or payments in connection with a Loan or Letter of Credit
denominated in a currency other than Dollars or Euros, means any such day on
which banks are open for foreign exchange business in the principal financial
center of the country of such currency.
“Canadian Dollars” and the sign “C$” means lawful money of Canada.
“Capital Expenditures” means, for any period, the additions to property, plant
and equipment of the U.S. Borrower and its Restricted Subsidiaries that are (or
should be) set forth in a consolidated statement of cash flows of the U.S.
Borrower and its Restricted Subsidiaries for such period prepared in accordance
with GAAP, but excluding in each case any such expenditure (i) made to restore,
replace, rebuild, develop, maintain, improve or upgrade property, to the extent
such expenditure is made with, or subsequently reimbursed out of, insurance
proceeds, indemnity payments, condemnation or similar awards (or payments in
lieu thereof) or damage recovery proceeds or other settlements relating to any
damage, loss, destruction or condemnation of such property, (ii) constituting
reinvestment of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event,” (iii) made by the U.S. Borrower
or any Restricted Subsidiary as payment of the consideration for any Acquisition
(including any property, plant and equipment obtained as a part thereof),
(iv) made by the U.S. Borrower or any Restricted Subsidiary to effect leasehold
improvements to any property leased by the U.S. Borrower or such Restricted
Subsidiary as lessee, to the extent that such expenses have been reimbursed by
the landlord, (v) actually paid for by a third party (excluding the U.S.
Borrower or any Restricted Subsidiary) and for which none of the U.S. Borrower
or any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or monetary obligation to such third
party or any other Person (whether before, during or after such period),
(vi) constituting Capitalized Software Expenditures or research and development
expenditures that are treated as additions to property, plant and equipment or
other capital expenditures in accordance with GAAP, (vii) made with the Net
Proceeds from any issuance of Qualified Equity Interests of any Borrower, and
(viii) the purchase price of equipment that is purchased simultaneously with the
trade in or sale of existing equipment.
“Capital Lease Obligations” of any Person means, subject to Section 1.04, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the U.S.
Borrower and its Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the U.S. Borrower and its
Restricted Subsidiaries.
“Captive Insurance Subsidiaries” means, collectively or individually, as of any
date of determination, those regulated Subsidiaries of the U.S. Borrower
primarily engaged in the business of providing insurance and insurance-related
services to the U.S. Borrower and its other Subsidiaries.
“Cash Collateralize” means to deposit, or designate funds previously deposited,
in a deposit account subject to control of the Revolving Facility Administrative
Agent or the Collateral Agent, solely for the benefit of the Issuing Bank or
Lenders, as collateral for Letters of Credit or obligations of Revolving Lenders
to fund participations in respect of Letters of Credit, cash or deposit account
balances in an aggregate amount equal to 102% of the maximum amount available to
be drawn under such Letters of Credit or, if the Issuing Bank shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing.
“Cash Equivalents” means:
(a)    (i) Dollars, Canadian Dollars, Sterling or Euros, (ii) any other national
currency of any member state of the European Union or (iii) any other foreign
currency, in the case of clauses (ii) and (iii) held by the U.S. Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;
(b)    securities issued or directly and fully Guaranteed or insured by the
United States or Canadian governments, the United Kingdom, a member state of the
European Union or, in each case, any agency or instrumentality thereof (provided
that the full faith and credit of such country or such member state is pledged
in support thereof), having maturities of not more than two years from the date
of acquisition;
(c)    certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances issued by (x) any Revolving
Lender or affiliate thereof or (y) by any bank or trust company (i) whose
commercial paper is rated at least “A-1” or the equivalent thereof by S&P or at
least “P-1” or the equivalent thereof by Moody’s and (ii) having combined
capital and surplus in excess of $500 million;
(d)    repurchase obligations for underlying securities of the types described
in clauses (b) and (c) entered into with any Person referenced in clause (c)
above;
(e)    commercial paper rated at the time of acquisition thereof at least “A-1”
or the equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s;
(f)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States of America, any province of Canada, the United
Kingdom, any member of the European Union, any other foreign government or any
political subdivision or taxing authority thereof, in each case, having one of
the two highest rating categories obtainable from either Moody’s or S&P with
maturities of not more than two years from the date of acquisition;
(g)    interests in any investment company or money market fund or enhanced high
yield fund which invests at least 90% of its assets in instruments of the type
specified in clauses (a) through (f) above;
(h)    instruments and investments of the type and maturity described in
clauses (a) through (g) above denominated in any foreign currency or of foreign
obligors, which investments or obligors are, in the reasonable judgment of the
U.S. Borrower, comparable in investment quality to those referred to above;
(i)    solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (b) through (f) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes; and
(j)    any other investments permitted by the investment policy of the U.S.
Borrower and its Restricted Subsidiaries delivered to the Administrative Agents
prior to the Restatement Date and on file with the Administrative Agents.
“Cash Management Agreement” means any agreement to provide Cash Management
Services.
“Cash Management Obligations” mean as to any Person, any and all obligations of
such Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Cash Management
Agreement.
“Cash Management Services” means any one or more of the following types of
services or facilities, including without limitation (a) ACH transactions, (b)
cash management services, including controlled disbursement services, treasury,
depository, overdraft, netting services, cash pooling arrangements, credit or
debit card, stored value card, electronic funds transfer services, and (c)
foreign exchange facilities or other cash management arrangements in the
ordinary course of business. For the avoidance of doubt, Cash Management
Services do not include Swap Agreements.
“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn, means on any day the sum of the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined from time to
time, as of 10:00 a.m. Toronto local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Revolving Facility Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); provided that if such rates are not available on the Reuters
Screen CDOR Page on any particular day, then the Canadian deposit offered rate
component of such rate on that day shall be calculated as the cost of funds
quoted by the Revolving Facility Administrative Agent to raise Canadian dollars
for the applicable Interest Period as of 10:00 a.m. Toronto local time on such
day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Revolving Facility Administrative Agent on the immediately preceding
Business Day; provided further that if the CDOR Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holding Company” means any Subsidiary of the U.S. Borrower that owns no
material assets other than equity interests (including, for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
and/or intercompany indebtedness in one or more (a) Foreign Subsidiaries that
are CFCs and/or (b) other Subsidiaries of the U.S. Borrower that own no material
assets other than equity interests (including, for this purpose, any debt or
other instrument treated as equity for U.S. federal income tax purposes) and/or
intercompany indebtedness in one or more Foreign Subsidiaries that are CFCs.
“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), but excluding any employee benefit plan of the U.S. Borrower or
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any employee benefit plan of the U.S. Borrower, shall have
acquired beneficial ownership of 35% or more of the outstanding voting
securities having ordinary voting power for the election of directors of the
U.S. Borrower, (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the U.S. Borrower by Persons who were not
(i) directors of the U.S. Borrower on the date of this Agreement, (ii) nominated
or appointed by the board of directors of the U.S. Borrower or (iii) approved as
director candidates prior to their election by the board of directors of the
U.S. Borrower or (c) U.S. Borrower shall fail to own, directly or indirectly,
beneficially and of record, 100% of the Equity Interests of the U.K. Borrower.
“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the Restatement Date, (b) any change in any law, rule, treaty or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Restatement Date or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Restatement Date; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law,” regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans, U.K.
Revolving Loans, Tranche A-1 Term Loans, Tranche A-2 Term Loans, Swingline
Loans, Incremental Term Loans, Incremental Revolving Loans, Other Term Loans,
Other Revolving Loans, Extended Term Loans or Extended Revolving Loans; when
used in reference to any Commitment, refers to whether such Commitment is a
Tranche A-1 Term Commitment, Tranche A-2 Term Commitment, Revolving Commitment,
Incremental Term Commitment, Incremental Revolving Commitment, Extended
Revolving Commitments, Other Term Commitment and Other Revolving Commitment; and
when used in reference to any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class. Incremental Term Loans,
Extended Term Loans and Other Term Loans (together with the respective
Commitments in respect thereof) shall, at the election of the applicable
Borrower, be construed to be in different Classes. Incremental Revolving Loans,
Extended Revolving Loans and Other Revolving Loans (together with the respective
Commitments in respect thereof) shall, at the election of the applicable
Borrower, be construed to be in different Classes.
“CLO” has the meaning assigned to such term in Section 9.04(b).
“Closing Date” means October 27, 2014.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all “Collateral” (or any term of similar meaning), as
defined in any applicable Security Document, and any and all property of
whatever kind or nature subject to or purported to be subject to a Lien under
any Security Document, but shall in all events exclude all Excluded Property.
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties, and its successors in such capacity as
provided in Article VIII.
“Collateral Agreement” means the Security Agreement dated as of the Closing
Date, among the U.S. Borrower, the other Subsidiary Loan Parties party thereto
from time to time and the Collateral Agent, substantially in the form of
Exhibit D, as such may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
“Commitment” means, with respect to any Person, such Person’s Term Commitment,
Revolving Commitment, Incremental Term Commitment, Incremental Revolving
Commitment, Other Term Commitment, Extended Revolving Commitment or Other
Revolving Commitment or any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.15.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit J annexed hereto.
“Consolidated Depreciation and Amortization Expense” means, with respect to the
U.S. Borrower and its Restricted Subsidiaries for any period, the total amount
of depreciation and amortization expense, including amortization or write-off of
(i) intangibles and non-cash organization costs, (ii) deferred financing fees or
costs and (iii) Capitalized Software Expenditures or costs, capitalized
expenditures, customer acquisition costs and incentive payments, conversion
costs and contract acquisition costs, the amortization of original issue
discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP and any write down of assets or
asset value carried on the balance sheet.
“Consolidated EBITDA” for any period means the Consolidated Net Income for such
period:
(1)    increased (without duplication) by:
(a)
provision for taxes based on income or profits or capital, including, without
limitation, federal, state, provincial, local, foreign, unitary, excise,
property, franchise and similar taxes and foreign withholding and similar taxes
(including any penalties and interest) of such Person paid or accrued during
such period deducted (and not added back) in computing Consolidated Net Income;
plus

(b)
Consolidated Interest Expense of such Person for such period (including (x) net
losses on Swap Obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk and (y) costs of surety bonds in
connection with financing activities), to the extent the same were deducted (and
not added back) in computing Consolidated Net Income; plus

(c)
Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d)
(x) Transaction Costs and (y) any fees, costs, expenses or charges (other than
Consolidated Depreciation and Amortization Expense) related to any actual,
proposed or contemplated issuance or registration (actual or proposed) of Equity
Interests or any Investment, acquisition, disposition, recapitalization or the
incurrence or registration (actual or proposed) of Indebtedness (including a
refinancing thereof) (in each case, whether or not consummated or successful),
including (i) such fees, expenses or charges related to any Loans, the offering
of Additional Debt, Additional Term Notes, Refinancing Notes, Senior Notes (and
any exchange offer) or any Permitted Refinancing and this Agreement and any
Securitization Fees, and (ii) any amendment, waiver or other modification of
Loans, Additional Debt, Additional Term Notes, Refinancing Notes, the Senior
Notes, Receivables Facilities, Securitization Facilities, or any Permitted
Refinancing, any Loan Document, any Securitization Fees, any other Indebtedness
or any Equity Interests, in each case, whether or not consummated, deducted (and
not added back) in computing Consolidated Net Income; plus

(e)
the amount of any restructuring charge, reserve, integration cost or other
business optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives), that is deducted (and not added
back) in such period in computing Consolidated Net Income including, without
limitation, those related to severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments and costs
related to the opening and closure and/or consolidation of facilities; plus

(f)
any other non-cash charges, write-downs, expenses, losses or items reducing
Consolidated Net Income for such period including any impairment charges or the
impact of purchase accounting, or other items classified by the U.S. Borrower as
special items; plus

(g)
the amount of cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the U.S. Borrower in
good faith to be reasonably anticipated to be realizable or a plan for
realization shall have been established within twenty-four (24) months of the
date thereof (which will be added to Consolidated EBITDA as so projected until
fully realized and calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies had been realized on the first day of such period), net of the amount
of actual benefits realized during such period from such actions; provided that,
to the extent any such operational changes are not associated with a Specified
Transaction, all steps have been taken for realizing such cost savings and such
cost savings are reasonably identifiable and factually supportable (in the good
faith determination of the U.S. Borrower), which shall include in any event each
of the adjustments set forth on Schedule 1.01; provided further, that the
aggregate amount added back pursuant to this clause (g) for any period shall not
exceed 20% of Consolidated EBITDA for such period (calculated after giving full
effect to the pro forma adjustments set forth in this clause (g)); plus

(h)
the amount of loss on any sale of Securitization Assets and related assets to a
Securitization Subsidiary in connection with a Qualified Securitization
Financing; plus

(i)
any costs or expense incurred by the U.S. Borrower or any Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
net cash proceeds of an issuance of Qualified Equity Interests of the U.S.
Borrower; plus

(j)
cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(k)
any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards No. 160 “Non-controlling Interests
in Consolidated Financial Statements (“FAS 160”) (Accounting Standards
Codification Topic 810); plus

(l)
realized foreign exchange losses resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
U.S. Borrower and its Restricted Subsidiaries; plus

(m)
net realized losses from Swap Obligations or embedded derivatives that require
similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements, in each case to the extent
not added back pursuant to clause (b) above; plus

(n)
the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted in computing Consolidated Net Income (and not added
back in such period to Consolidated Net Income); plus

(o)
costs related to the implementation of operational and reporting systems and
technology initiatives.

(2)
decreased (without duplication) by: (a) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period and any non-cash gains
with respect to cash actually received in a prior period so long as such cash
did not increase Consolidated EBITDA in such prior period; plus (b) realized
foreign exchange income or gains resulting from the impact of foreign currency
changes on the valuation of assets or liabilities on the balance sheet of the
U.S. Borrower and its Restricted Subsidiaries; plus (c) any net realized income
or gains from Swap Obligations or embedded derivatives that require similar
accounting treatment and the application of Accounting Standard Codification
Topic 815 and related pronouncements; plus (d) any net income included in the
consolidated financial statements due to the application of FAS 160 (Accounting
Standards Codification Topic 810); plus (e) all cash payments made during such
period to the extent made on account of non-cash reserves and other non-cash
charges added back to Consolidated Net Income pursuant to clause (f) above in a
previous period (it being understood that this clause (2)(e) shall not be
utilized in reversing any non-cash reserve or charge added to Consolidated Net
Income); plus (f) the amount of any minority interest income consisting of
Subsidiary loss attributable to minority equity interests of third parties in
any non-wholly owned Subsidiary added to Consolidated Net Income (and not
deducted in such period from Consolidated Net Income); plus

(3)
increased or decreased (without duplication) by, as applicable, any adjustments
resulting for the application of Accounting Standards Codification Topic 460 or
any comparable regulation.

For purposes of determining compliance with any financial test or ratio
hereunder (including any incurrence test), (x) Consolidated EBITDA (i) of any
Person, property, business or asset acquired by the U.S. Borrower or any
Restricted Subsidiary of the U.S. Borrower during such period and (ii) of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary shall be
included in determining Consolidated EBITDA of the U.S. Borrower and its
Restricted Subsidiaries for any period, (y) Consolidated EBITDA of any
Restricted Subsidiary or any operating entity for which historical financial
statements are available that is Disposed of during such period or any
Restricted Subsidiary that is converted into a Unrestricted Subsidiary during
such period shall be excluded in determining Consolidated EBITDA of the U.S.
Borrower and its Restricted Subsidiaries for any period, and (z) Consolidated
EBITDA shall be calculated on a Pro Forma Basis. Unless otherwise provided
herein, Consolidated EBITDA shall be calculated with respect to the U.S.
Borrower and its Restricted Subsidiaries.
“Consolidated Interest Coverage Ratio” means, on any date of determination, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the U.S. Borrower as of the Applicable Date of Determination to (b)
Consolidated Interest Expense with respect to Indebtedness of the type described
in clauses (a) and (b) of the definition of Indebtedness and determined on a
cash basis only for such period of four consecutive fiscal quarters (but
excluding in any event make-whole or other prepayment premiums and breakage
costs and any other costs, fees and expenses in connection with the redemption
of a portion of the Senior Notes to the extent the same could constitute
Consolidated Interest Expense).
“Consolidated Interest Expense” means, with respect to the U.S. Borrower and its
Restricted Subsidiaries for any period, without duplication, the sum of:
(1)
consolidated interest expense of such Person for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount or premium resulting from
the issuance of Indebtedness at less than par, (b) all commissions, discounts
and other fees and charges owed with respect to letters of credit or bankers
acceptances or any similar facilities or financing and hedging agreements,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of any Swap
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capital Lease Obligations, (e) net payments, if any, pursuant to
interest rate Swap Obligations with respect to Indebtedness, and (f) to the
extent constituting interest expense in accordance with GAAP, consulting fees
and expenses, and excluding (t) penalties and interest relating to taxes, (u)
accretion or accrual of discounted liabilities other than Indebtedness, (v) any
expense resulting from the discounting of any Indebtedness in connection with
the application of purchase accounting in connection with any acquisition, (w)
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (x) any expensing of bridge, commitment and other financing fees
and (y) interest with respect to Indebtedness of any parent of such Person
appearing upon the balance sheet of such Person solely by reason of push-down
accounting under GAAP); plus

(2)
consolidated capitalized interest of such Person for such period, whether paid
or accrued; plus

(3)
all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of preferred stock of any Subsidiary of such Person
during such period; plus

(4)
all cash dividends or other distributions paid (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests during this
period; minus

(5)
interest income for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Income” means, for any period, the net income (loss) of the
U.S. Borrower and its Restricted Subsidiaries determined on a consolidated basis
on the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:
(a)
subject to the limitations contained in clause (iv) below, any net income (loss)
of any Person if such Person is not a Restricted Subsidiary, except that any
equity in the net income of any such Person for such period will be included in
such Consolidated Net Income up to the aggregate amount of cash or Cash
Equivalents actually distributed or that (as reasonably determined by a
Responsible Officer of the U.S. Borrower) could have been distributed by such
Person during such period to the U.S. Borrower or any Restricted Subsidiary as a
dividend or other distribution or as a return on investment;

(b)
any net gain (or loss) realized upon the sale or other disposition of any asset
or disposed operations of the U.S. Borrower or any Restricted Subsidiaries
(including pursuant to any Sale Leaseback which is not sold or otherwise
disposed of in the ordinary course of business);

(c)
any extraordinary, exceptional, unusual or nonrecurring gain, loss, charge or
expense, or any charges, expenses or reserves in respect of any restructuring,
integration, redundancy or severance expense;

(d)
the cumulative effect of a change in accounting principles;

(e)
any (i) non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions or on the
re-valuation of any benefit plan obligation and (ii) income (loss) attributable
to deferred compensation plans or trusts;

(f)
all deferred financing costs written off or amortized and premiums paid or other
expenses incurred directly in connection with any early extinguishment of
Indebtedness and any net gain (loss) from any write-off or forgiveness of
Indebtedness;

(g)
any unrealized gains or losses in respect of Swap Obligations or any
ineffectiveness recognized in earnings related to qualifying hedge transactions
or the fair value of changes therein recognized in earnings for derivatives that
do not qualify as hedge transactions, in each case, in respect of Swap
Obligations;

(h)
any unrealized foreign currency transaction gains or losses in respect of
obligations of any Person denominated in a currency other than the functional
currency of such Person and any unrealized foreign exchange gains or losses
relating to translation of assets and liabilities denominated in foreign
currencies;

(i)
any unrealized foreign currency translation or transaction gains or losses in
respect of Indebtedness or other obligations of the U.S. Borrower or any
Restricted Subsidiary owing to the U.S. Borrower or any Restricted Subsidiary;

(j)
any purchase accounting effects including, but not limited to, adjustments to
inventory, property and equipment, software and other intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the U.S. Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition, or the amortization or write-off of any amounts thereof
(including any write-off of in process research and development);

(k)
any goodwill or other asset impairment charge or write-off or write-down;

(l)
any after-tax effect of income (loss) from the early retirement, extinguishment
or cancellation of Indebtedness or Swap Obligations or other derivative
instruments;

(m)
[reserved];

(n)
any net unrealized gains and losses resulting from Swap Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements;

(o)
proceeds from any business interruption insurance to the extent not already
included in Consolidated Net Income;

(p)
the amount of any expense to the extent a corresponding amount is received in
cash by the U.S. Borrower and the Restricted Subsidiaries from a Person other
than the U.S. Borrower or any Restricted Subsidiaries, provided such payment has
not been included in determining Consolidated Net Income (it being understood
that if the amounts received in cash under any such agreement in any period
exceed the amount of expense in respect of such period, such excess amounts
received may be carried forward and applied against expense in future periods);

(q)
gains and losses on the sale, exchange or other disposition of assets outside
the ordinary course of business or abandonment of assets and from discontinued
operations; and

(r)
cash and non-cash charges, paid or accrued, and gains resulting from the
application of Financial Accounting Standards No. 141R (Accounting Standards
Codification Topic 805) (including with respect to earn-outs incurred by the
U.S. Borrower or any of its Restricted Subsidiaries).

In addition, to the extent not already included in the Consolidated Net Income
of the U.S. Borrower and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall exclude (i) any
expenses and charges that are reimbursed by indemnification or other
reimbursement provisions, or so long as the U.S. Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be indemnified or reimbursed (and such amount is in fact reimbursed within
365 days of the date of such charge or payment (with a deduction for any amount
so added back to the extent not so reimbursed within such 365 days)), in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, (ii) to the extent covered by
insurance and actually reimbursed, or, so long as the U.S. Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and such amount is (A) not denied by the
applicable carrier in writing within 180 days of the date of such evidence and
(B) in fact reimbursed within 365 days of the date of such evidence (with a
deduction for any amount so added back to the extent not so reimbursed within
365 days), expenses with respect to liability or casualty events or business
interruption, (iii) any expenses and charges to the extent paid for, or so long
as the U.S. Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed (and such amount is in fact
reimbursed within 365 days of the date of such payment (with a deduction for any
amount so added back to the extent not so reimbursed within 365 days)), by any
third party other than the U.S. Borrower or any of its Restricted Subsidiaries
and (iv) solely for the purpose of determining the Available Amount, any net
income (loss) of any Restricted Subsidiary (other than the Loan Parties) if such
Restricted Subsidiary is subject to restrictions, directly or indirectly, on the
payment of dividends or the making of distributions by such Restricted
Subsidiary, directly or indirectly, to any Loan Party by operation of the terms
of such Restricted Subsidiary’s charter or any agreement, instrument, judgment,
decree, order, statute or governmental rule or regulation applicable to such
Restricted Subsidiary or its shareholders (other than (a) restrictions that have
been waived or otherwise released, (b) restrictions pursuant to this Agreement,
the Senior Notes, Term Loan Exchange Notes, Incremental Loans, or Credit
Agreement Refinancing Indebtedness and (c) restrictions arising pursuant to an
agreement or instrument if the encumbrances and restrictions contained in any
such agreement or instrument taken as a whole are not materially less favorable
to the Secured Parties than the encumbrances and restrictions contained in the
Loan Documents (as determined by the U.S. Borrower in good faith), except that
the U.S. Borrower’s equity in the net income of any such Restricted Subsidiary
for such period will be included in such Consolidated Net Income up to the
aggregate amount of cash or Cash Equivalents actually distributed or that could
have been distributed by such Restricted Subsidiary during such period to the
U.S. Borrower or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause).
“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
the U.S. Borrower and the Restricted Subsidiaries at such date or, for the
period prior to the time any such statements are so delivered, the pro forma
financial statements of the U.S. Borrower giving effect to the Transactions.
“Consolidated Working Capital” shall mean, at any date, the excess (which may be
a negative number) of (a) the sum of all amounts (other than cash and Cash
Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the U.S. Borrower and the Restricted Subsidiaries at such date
excluding the current portion of current and deferred income taxes, deferred
financing fees and assets held for sale over (b) the sum of all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the U.S.
Borrower and the Restricted Subsidiaries on such date, including deferred
revenue but excluding, without duplication, (i) the current portion of any long
term debt and all revolving loans, (ii) all Indebtedness consisting of Loans and
LC Exposure and Capital Lease Obligations to the extent otherwise included
therein, (iii) the current portion of interest payable and (iv) the current
portion of current and deferred income taxes; provided that Consolidated Working
Capital shall be calculated without giving effect to (t) the depreciation of the
Dollar relative to other foreign currencies, (w) purchase accounting, (x) any
assets or liabilities acquired, assumed, sold or transferred in any Acquisition
or Disposition pursuant to Section 6.05(j) or Section 6.05(y), (y) as a result
of the reclassification of items from short-term to long-term and vice versa or
(z) changes to Consolidated Working Capital resulting from non-cash charges and
credits to consolidated current assets and consolidated current liabilities
(including, without limitation, derivatives and deferred income tax).
“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow.”
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” means any of the following:
(a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(c)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.20.
“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Replacement Debt, (b) Permitted Second Priority Replacement Debt, (c) Permitted
Unsecured Replacement Debt, and/or (d) Other Term Loans or Other Revolving
Commitments (including the corresponding Other Revolving Loans incurred pursuant
to such Other Revolving Commitments) obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace, restructure or refinance, in whole or in part, any or all
Classes of then existing Term Loans, Revolving Loans or Revolving Commitments
(in each case including any successive Credit Agreement Refinancing
Indebtedness) (the “Credit Agreement Refinanced Debt”); provided that (v) such
Credit Agreement Refinancing Indebtedness (including, if such Credit Agreement
Refinancing Indebtedness includes any Other Revolving Commitments, such Other
Revolving Commitments) is in an original aggregate principal amount not greater
than the aggregate principal amount of the Credit Agreement Refinanced Debt
(including, in the case of Credit Agreement Refinanced Debt consisting, in whole
or in part, of Revolving Commitments or Other Revolving Commitments, the amount
thereof) plus any Term Loans and/or Revolving Commitments plus other
Indebtedness that could otherwise be (A) incurred hereunder (subject to a dollar
for dollar usage of any basket (other than any basket that provides for Credit
Agreement Refinancing Indebtedness) set forth in Section 6.01) and (B) if such
Indebtedness is secured, subject to a dollar for dollar usage of any basket
(other than any basket that provides for Liens on Credit Agreement Refinancing
Indebtedness) set forth in Section 6.02, plus premiums and accrued and unpaid
interest, fees and expenses in respect thereof plus other reasonable costs, fees
and expenses (including upfront fees and original issue discount) incurred in
connection with such Credit Agreement Refinancing Indebtedness, (w) such Credit
Agreement Refinancing Indebtedness does not mature prior to the maturity date of
and, except in the case of Other Revolving Commitments, has a Weighted Average
Life to Maturity equal to or longer than the Weighted Average Life to Maturity
at such time of the corresponding Class of Credit Agreement Refinanced Debt
(without giving effect to nominal amortization for periods where amortization
has been eliminated as a result of a prepayment of the applicable Credit
Agreement Refinanced Debt), (x) such Credit Agreement Refinancing Indebtedness
shall not be incurred or Guaranteed by any Restricted Subsidiary that did not
incur or Guarantee such Credit Agreement Refinanced Debt, (y) such Credit
Agreement Refinanced Debt shall be repaid, defeased or satisfied and discharged,
and all accrued and unpaid interest, fees then due and premiums (if any) in
connection therewith shall be paid substantially contemporaneously with the
incurrence of the Credit Agreement Refinancing Indebtedness; and (z) if such
Credit Agreement Refinancing Indebtedness is Permitted First Priority
Replacement Debt, Permitted Second Priority Replacement Debt and/or Permitted
Unsecured Replacement Debt, the covenants and events of default and other terms
of which (other than maturity, fees, discounts, interest rate, redemption terms
and redemption premiums, which shall be determined in good faith by the
applicable Borrower) shall be on terms that are not materially more restrictive
to the applicable Borrower, taken as a whole, than the terms of the existing
Term Loans unless (x) the Lenders under the existing Term Loans also receive the
benefit of such more restrictive terms or (y) any such provisions apply only
after the Latest Maturity Date with respect to the Term Loans. For the avoidance
of doubt, (I) Credit Agreement Refinancing Indebtedness consisting of Other Term
Loans or Other Revolving Commitments (including the corresponding Other
Revolving Loans incurred pursuant to such Other Revolving Commitments) shall be
subject to the requirements set forth in Section 2.21, and (II) to the extent
that such Credit Agreement Refinanced Debt consists, in whole or in part, of
(A) Revolving Commitments or Other Revolving Commitments, such Revolving
Commitments or Other Revolving Commitments or (B) Revolving Loans or Other
Revolving Loans, the corresponding Revolving Commitments or Other Revolving
Commitments, in each case, shall be terminated, and all accrued fees in
connection therewith shall be paid substantially contemporaneously with the
incurrence of the Credit Agreement Refinancing Indebtedness.
“Credit Event” has the meaning assigned to such term in Section 4.02.
“Danish Kroner” means the lawful currency of Denmark.
“Debtor Relief Laws” means the Bankruptcy Code and the Insolvency Act of 1986 of
the United Kingdom, and all other liquidation, conservatorship, bankruptcy,
administration, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, administrative receivership, insolvency,
reorganization, voluntary arrangement, scheme of arrangement or similar debtor
relief laws of the United States, England and Wales or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning assigned to such term in Section 2.11(g).
“Default” means any event or condition specified in Article VII that after
notice, lapse of applicable grace periods or both would, unless cured or waived
hereunder, constitute an Event of Default; provided that any Default that
results solely from the taking of an action that would have been permitted but
for the continuation of a previous Default will be deemed to be cured if such
previous Default is cured prior to becoming an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
applicable Administrative Agent, any Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the applicable Borrower, the applicable Administrative
Agent or any Issuing Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the
applicable Administrative Agent or the applicable Borrower, to confirm in
writing to the applicable Administrative Agent and the applicable Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by such Administrative Agent and the
applicable Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Laws or
a Bail-In Action, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets (other than via an Undisclosed Administration), including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination made in good faith by the applicable
Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the applicable
Borrower, each Issuing Bank and each Lender.
“Designated Lender” has the meaning assigned to such term in Section 2.06(c).
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the U.S. Borrower) of non-cash consideration received by the
U.S. Borrower or one of its Restricted Subsidiaries in connection with a
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to an officer’s certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 6.05.
“Direct Competitor” means any Person who is a bona fide competitor identified in
writing to each of the Administrative Agents prior to the Amendment No. 2
Effective Date, as such list may be updated by the U.S. Borrower (by furnishing
such updates to each of the Administrative Agents) from time to time thereafter
(other than bona fide fixed income investors or debt funds that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business), and in
each case, any Affiliate of each such Person that is readily identifiable solely
on the basis of such Affiliate’s name or the name of such Affiliate’s parent or
fund family; provided that no updates to the list of Direct Competitors shall be
deemed to retroactively disqualify any parties that have previously validly
acquired an assignment or participation in respect of the Loans from continuing
to hold or vote such previously acquired assignments and participations on the
terms set forth herein for Lenders that are not Direct Competitors.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.
“Discount Range” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Disposition” or “Dispose” means the sale, transfer, license, lease (as lessor)
or other disposition (including any Sale Leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any Equity Interests owned by such Person, or any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall be deemed not to include any issuance or
sale by such Person of its Equity Interests or other securities to another
Person.
“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable) (a) require the payment of any cash dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof, in whole or in part and whether
upon the occurrence of any event, pursuant to a sinking fund obligation, on a
fixed date or otherwise, prior to the date that is 91 days after the then Latest
Maturity Date at such time of then outstanding Loans (other than (i) upon
payment in full of the Obligations (other than contingent indemnification
obligations for which no claim has been made), reduction of the LC Exposure to
zero and termination of the Commitments or (ii) upon a “change in control” or
(iii) asset sale or similar event) or (c) are convertible or exchangeable,
automatically or at the option of any holder thereof, into any Indebtedness
other than Indebtedness otherwise permitted under Section 6.01; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of the U.S. Borrower or the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the U.S.
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s termination, death
or disability.
“Disqualified Lender” means any Person identified in writing to each of the
Administrative Agents on or prior to the Amendment No. 2 Effective Date and any
Affiliate thereof that is readily identifiable solely on the basis of such
Affiliate’s name or the name of such Affiliate’s parent or fund family.
“Documentation Agents” means BNP Paribas, Capital One, N.A., Citizens Bank,
N.A., Fifth Third Bank, Santander Bank, N.A. and Wells Fargo Bank, National
Association, each in its capacity as a documentation agent in respect of the
credit facilities provided herein.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an
Alternative Currency, the equivalent in Dollars of such amount, determined by
the applicable Administrative Agent pursuant to Section 1.06 using the Exchange
Rate with respect to such Alternative Currency at the time in effect under the
provisions of such Section (except as otherwise expressly provided herein).
“Dollars” or “$” refers to the lawful money of the United States of America.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.
“Domestic Subsidiary” means any Subsidiary of the U.S. Borrower that is
incorporated or organized under the laws of the United States of America, any
state thereof or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by any Borrower or one
or more of its Subsidiaries (in such capacity, as applicable, the “Auction
Party”) in their sole discretion in order to purchase Term Loans in accordance
with the following procedures:
(A)    Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the auction manager (for distribution to the Term
Lenders of the relevant Class of Term Loans that are the subject of the Auction
(the “Eligible Auction Lenders”) and the applicable Administrative Agent) of the
Class and principal amount of Term Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall contain (i) the Class of Term
Loans that will be the subject of the Auction, (ii) the total cash value of the
bid (the “Auction Amount”), in a minimum amount of $1,000,000 with minimum
increments of $500,000, (iii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term Loans
(i.e., a 5% to 10% Discount Range would represent $50,000 to $100,000 per
$1,000,000 principal amount of Term Loans, with a 10% discount being deemed a
“higher” discount than 5% for purposes of an Auction) at issue that represents
the discounts applied to calculate the range of purchase prices that could be
paid in the Auction; provided that the Discount Range may, at the option of the
Auction Party, be a single percentage, (iv) the date on which the Auction will
conclude, on which date Return Bids will be due at the time provided in the
Auction Notice (such time, the “Auction Expiration Time”), as such date and time
may be extended upon notice by the Auction Party to the auction manager before
any prior Auction Expiration Time, and (v) the identity of the auction manager,
and shall indicate if such auction manager is an Affiliate of the applicable
Borrower. Each offer to purchase Term Loans in an Auction shall be offered on a
pro rata basis to all the Eligible Auction Lenders.
(B)    Reply Procedures. In connection with any Auction, each Eligible Auction
Lender may, in its sole discretion, participate in such Auction and, if it
elects to do so (any such participating Eligible Auction Lender, a
“Participating Lender”), shall provide, prior to the Auction Expiration Time,
the auction manager with a notice of participation (the “Return Bid”) which
shall be in a form and substance prepared by the applicable Borrower and shall
specify (i) a discount to par that must be expressed as a percentage of par
principal amount of Term Loans of the relevant Class expressed in percentages
(the “Reply Discount”), which must be within the Discount Range, and (ii) a
principal amount of Term Loans of the relevant Class, which must be in a minimum
amount of $1,000,000 with minimum increments of $500,000, that such Eligible
Auction Lender is willing to offer for sale at its Reply Discount (the “Reply
Amount”). An Eligible Auction Lender may avoid the minimum amount conditions
solely when submitting a Reply Amount equal to such Eligible Auction Lender’s
entire remaining amount of such Term Loans. Eligible Auction Lenders may only
submit one Return Bid per Auction but each Return Bid may contain up to three
bids, only one of which can result in a Qualifying Bid (as defined below). In
addition to the Return Bid, each Participating Lender must execute and deliver,
to be irrevocable during the pendency of the Auction and held in escrow by the
auction manager, an assignment agreement pursuant to which such Participating
Lender shall make the representations and agreements substantially consistent
with the terms of Section 2.11(i)(C). Any Eligible Auction Lender that fails to
submit a Return Bid at or prior to the Auction Expiration Time shall be deemed
to have declined to participate in the Auction.
(C)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the auction manager, the auction manager, with the consent of the
Auction Party, will, within 10 Business Days of the Auction Notice (or such
other time agreed by the applicable Borrower), determine the applicable discount
(the “Applicable Discount”) for the Auction, which will be the highest Reply
Discount at which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount, the
Auction Party shall either, at its election, (i) withdraw the Auction or (ii)
complete the Auction as set forth below. Unless withdrawn, the Auction Party
shall notify the Participating Lenders of the Applicable Discount no later than
one Business Day after it is determined (the “Applicable Discount Notice”). The
Auction Party shall, within three Business Days of the Applicable Discount
Notice, purchase Term Loans from each Participating Lender with a Reply Discount
that is equal to or higher than the Applicable Discount (“Qualifying Bids”) at a
discount to par equal to the Reply Discount of such Participating Lender, with
the applicable Term Loans of the Participating Lender(s) with the highest Reply
Discount being purchased first and then in descending order from such highest
Reply Discount to and including the applicable Term Loans of the Participating
Lenders with a Reply Discount equal to the Applicable Discount (the “Applicable
Order of Purchase”); provided that if the aggregate proceeds required to
purchase all Term Loans of the relevant Class subject to Qualifying Bids would
exceed the Auction Amount for such Auction, the Auction Party shall purchase
such Term Loans of the Participating Lenders in the Applicable Order of
Purchase, but with the Term Loans of Participating Lenders with Reply Discounts
equal to the Applicable Discount being purchased pro rata until the Auction
Amount has been so expended on such purchases. If a Participating Lender has
submitted a Return Bid containing multiple bids at different Reply Discounts,
only the bid with the highest Reply Discount that is equal to or more than the
Applicable Discount will be deemed the Qualifying Bid of such Participating
Lender. In no event shall any purchase of Term Loans in an Auction be made at a
Reply Discount lower than the Applicable Discount for such Auction.
(D)    Additional Procedures. Once initiated by an Auction Notice, the Auction
Party may withdraw or modify an Auction only prior to the delivery of the
Applicable Discount Notice (and if any Auction is withdrawn or modified, notice
thereof shall be delivered to the relevant Administrative Agent and the Eligible
Auction Lenders no later than the first Business Day after such withdrawal).
Furthermore, in connection with any Auction, upon submission by a Participating
Lender of the relevant Class of a Qualifying Bid, such Term Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.
(E)    Any failure by such Loan Party or such Subsidiary to make any prepayment
to a Lender, pursuant to this definition shall not constitute a Default or Event
of Default under Section 7.01 or otherwise.
“ECF Due Date” has the meaning assigned to such term in Section 2.11(d).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electing Guarantors” means any Excluded Subsidiary that, at the option, and in
the sole discretion, of the U.S. Borrower has been designated a Subsidiary Loan
Party.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund of any Lender; (ii) (A) any commercial bank organized under the
laws of the United States or any state thereof (B) any savings and loan
association or savings bank organized under the laws of the United States or any
state thereof and (C) any commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (D) any other entity (other than a natural person) that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds, lease financing companies; provided,
further that any such Person described in this clause (ii) shall have a
consolidated combined capital and surplus of at least $5,000,000,000; and (iii)
the Borrowers and any Subsidiary subject to Section 9.04 or Section 2.11(i) (so
long as the Loans and Commitments obtained by such Borrower or any Restricted
Subsidiary are immediately cancelled); provided that, in any event, Eligible
Assignees shall not include (x) any natural person, (y) any Direct Competitor or
Disqualified Lender unless, in each case, consented to in writing by the U.S.
Borrower (such consent shall be required regardless of whether a Default or
Event of Default shall be continuing), or (z) any Defaulting Lender or any
Affiliate thereof.
“Eligible Auction Lenders” has the meaning assigned to such term in the
definition “Dutch Auction”.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means all applicable treaties, laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the protection of the
environment, the preservation or reclamation of natural resources, the
generation, management, Release or threatened Release of, or exposure to, any
Hazardous Material or to workplace health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of medical monitoring, costs of
environmental remediation or restoration, administrative oversight costs,
consultants’ fees, fines, penalties or indemnities), of any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) any actual or
alleged violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock or other share capital,
partnership interests, membership interests in a limited liability or exempted
company, beneficial interests in a trust or other equity ownership interests in
a Person, and any option, warrant or other right entitling the holder thereof to
purchase or otherwise acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the requirements of
Section 4043(b) of ERISA apply with respect to a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan, (c) a determination that
any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (d) the cessation
of operations at a facility of the U.S. Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA, (e) conditions contained in
Section 303(k)(1)(A) of ERISA for imposition of a lien shall have been met with
respect to any Plan, (f) with respect to any Plan, a failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, (g) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, (h) the incurrence by the U.S. Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, (i) the receipt by the U.S. Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (j) the incurrence by the U.S. Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan, (k) the receipt by the U.S. Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
U.S. Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent” or in “endangered or “critical” status within the
meaning of Section 432 of the Code or Section 304 of ERISA, (l) the occurrence
of a non-exempt “prohibited transaction” with respect to which the U.S. Borrower
or any of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which the U.S. Borrower or any such
Subsidiary could otherwise be liable, (m) any Foreign Benefit Event or (n) any
other event or condition with respect to a Plan or Multiemployer Plan that could
result in liability of the U.S. Borrower or any Subsidiary.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros for any Interest Period, the rate per annum equal to the euro interbank
offered rate administered by the European Money Markets Institute (or any other
Person which takes over the administration of that rate), as published by
Thomson Reuters on page EURIBOR01 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or by another
commercially available source providing quotations of that rate in place of
Thomson Reuters as designated by the Revolving Facility Administrative Agent
from time to time at approximately 11:00 a.m., Central European Time, two TARGET
Days prior to the commencement of such Interest Period, for deposits in Euros
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, provided that if such rate is not available at such
time for any reason, then the “EURIBO Rate” for such Interest Period shall be
the Interpolated Rate; provided further that if the EURIBO Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, is bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
“Eurocurrency Borrowing” means a Loan that bears interest at a rate based on the
Adjusted Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the applicable Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period (other than any
Eurocurrency Borrowing in Sterling, which will be determined on the date of
commencement of such Interest Period) by reference to the interest settlement
rates for deposits in Dollars or the applicable Alternative Currency as
published by Thomson Reuters on page LIBOR01 or LIBOR02 of the Thomson Reuters
screen (or any replacement Thomson Reuters page which displays such rate) (or
another commercially available source providing quotations of such rate as
designated by the Revolving Facility Administrative Agent from time to time) (as
set forth by (a) ICE Benchmark Administration, (b) any successor service or
entity that has been authorized by the U.K. Financial Conduct Authority to
administer the London Interbank Offered Rate or (c) any service selected by the
Revolving Facility Administrative Agent that has been nominated by such an
entity as an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period (the “Screen Rate”); provided
that (i) for any Eurocurrency Borrowing for any Interest Period in Canadian
Dollars, the rate the Revolving Facility Administrative Agent shall reference
shall be the CDOR Rate and (ii) for any Eurocurrency Borrowing for any Interest
Period in Euros, the rate the Revolving Facility Administrative Agent shall
reference shall be the EURIBO Rate; provided, further, that, to the extent that
an interest rate is not ascertainable pursuant to the foregoing provisions of
this definition, the “Eurocurrency Rate” shall be the Interpolated Rate, or if
it is not possible to calculate an Interpolated Rate for that Eurocurrency
Borrowing, the interest rate per annum determined by the applicable
Administrative Agent (including by reference to any applicable published market
data) to be the average of the rates per annum at which deposits in Dollars or
applicable Alternative Currencies are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Revolving Facility Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of the
Interest Period; provided, further that if the Eurocurrency Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to the Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Adjusted Eurocurrency Rate for
each outstanding Eurocurrency Borrowing shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any period, an amount (to the extent positive)
equal to the excess of
(a)    the sum, without duplication, of
(ii)    Consolidated Net Income for such period,
(iii)    an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, and
(iv)    decreases in Consolidated Working Capital for such period;
over (b) the sum, without duplication, of
(i)
an amount equal to the amount of all non-cash gains and credits included in
arriving at such Consolidated Net Income,

(ii)
without duplication of amounts deducted pursuant to clause (ix) below in prior
years, the amount of Capital Expenditures, Capitalized Software Expenditures or
acquisitions of Intellectual Property made in cash during such period, except to
the extent that such Capital Expenditures, Capitalized Software Expenditures or
acquisitions were financed with the proceeds of Indebtedness of the U.S.
Borrower or the Restricted Subsidiaries (other than Revolving Loans or
intercompany loans),

(iii)
the aggregate amount of all principal payments of Indebtedness of the U.S.
Borrower and the Restricted Subsidiaries during such period but excluding (x)
all prepayments of Term Loans (other than prepayments (A) pursuant to Section
2.11(c), but solely to the extent that the Disposition in question increased
Consolidated Net Income, and not in excess of such increase or (B) applied to
reduce the amount of Excess Cash Flow prepayment for a prior fiscal year in
accordance with Section 2.11(d)), (y) all prepayments of Revolving Loans made
during such period and (z) all prepayments under any other revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder, and except to the extent financed with the proceeds of
other Indebtedness of the U.S. Borrower or the Restricted Subsidiaries (other
than Revolving Loans or intercompany loans, and excluding any such prepayments
applied to reduce the amount of Excess Cash Flow prepayment for a prior fiscal
year in accordance with Section 2.11(d)),

(iv)
an amount equal to the aggregate net gain on Dispositions by the U.S. Borrower
and the Restricted Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent included in arriving at
Consolidated Net Income,

(v)
increases in Consolidated Working Capital for such period,

(vi)
payments by the U.S. Borrower and the Restricted Subsidiaries during such period
in cash in respect of (x) long-term liabilities of the U.S. Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income, (y) non-cash charges incurred in a prior
period or (z) charges, expenses and reserves in respect of any restructuring,
integration, redundancy or severance expense,

(vii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
fiscal years, the aggregate amount of cash consideration paid by the U.S.
Borrower and the Restricted Subsidiaries (on a consolidated basis) in connection
with Investments made during such period (including acquisitions and earnout
payments) pursuant to Section 6.04 that are not made in the U.S. Borrower or a
wholly owned Restricted Subsidiary (to the extent permitted to be made
hereunder), except to the extent financed with the proceeds of Indebtedness of
the U.S. Borrower or the Restricted Subsidiaries (other than Revolving Loans or
intercompany loans),

(viii)
the aggregate amount of Restricted Payments paid to any Person other than the
U.S. Borrower or any Restricted Subsidiary during such period pursuant to
Section 6.06(a)(vii), (xi), and (xiii), except to the extent financed with the
proceeds of Indebtedness of the U.S. Borrower or the Restricted Subsidiaries
(other than Revolving Loans or intercompany loans),

(ix)
the aggregate amount of expenditures, fees, costs, charges and expenses in
respect of long-term reserves (including litigation reserves) actually made by
the U.S. Borrower and the Restricted Subsidiaries in cash during such period to
the extent that such expenditures are not deducted in calculating Consolidated
Net Income,

(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the U.S. Borrower and the Restricted Subsidiaries during such
period that are made in connection with any prepayment of Indebtedness to the
extent that such payments are not deducted in calculating Consolidated Net
Income,

(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the U.S. Borrower or
any of the Restricted Subsidiaries pursuant to binding contracts (or binding
commitments) (the “Contract Consideration”) entered into prior to or during such
period (including acquisitions), Capital Expenditures, Investments permitted
pursuant to Section 6.04, Capitalized Software Expenditures or acquisitions of
Intellectual Property to be consummated or made during the period of four
consecutive fiscal quarters of the U.S. Borrower following the end of such
period, provided that to the extent the aggregate amount utilized to finance
such acquisitions, Capital Expenditures, Investments, Capitalized Software
Expenditures or acquisitions of Intellectual Property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,

(xii)
the amount of taxes (including penalties and interest) paid in cash or tax
reserves set aside or payable in each case in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, and

(xiii)
the aggregate amount paid by the U.S. Borrower and the Restricted Subsidiaries
during such period in respect of the Transaction Costs to the extent that such
payments are not deducted in calculating Consolidated Net Income.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day on the
applicable Thomson Reuters screen (or another commercially available source
providing quotations of such rate as designated by the Revolving Facility
Administrative Agent from time to time) for such currency (or to the extent
applicable, the rate at which Dollars may be exchanged into such other
currency). In the event that such rate does not appear on such applicable
Thomson Reuters screen (or another commercially available source providing
quotations of such rate as designated by the Revolving Facility Administrative
Agent from time to time), the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Revolving Facility Administrative Agent and the applicable
Borrower (or, with respect to calculations to be made by the relevant Issuing
Bank, such Issuing Bank and the U.S. Borrower), or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Revolving Facility Administrative Agent (or, with
respect to calculations to be made by the relevant Issuing Bank, such Issuing
Bank) in the market where its foreign currency exchange operations in respect of
such currency are then being conducted, at or about such time as the Revolving
Facility Administrative Agent (or, with respect to calculations to be made by
the relevant Issuing Bank, such Issuing Bank) shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Revolving Facility Administrative Agent (or, with respect to
calculations to be made by the relevant Issuing Bank, such Issuing Bank) may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Information” has the meaning assigned to such term in Section 2.11(i).
“Excluded Property” means (i) any lease, lease in respect of a Capital Lease
Obligation, license, contract, permit, Instrument, Security or franchise
agreement to which such Loan Party is a party or any property subject to a
purchase money security interest, or any property governed by any such lease,
lease in respect of a Capital Lease Obligation to which such Loan Party is a
party and any of its rights or interest thereunder, to the extent, but only to
the extent, that a grant of a security interest therein in favor of the
Collateral Agent would, under the terms of such lease, lease in respect of a
Capital Lease Obligation, license, contract, permit, Instrument, Security or
franchise agreement or purchase money arrangement, be prohibited by or result in
a violation of law, rule or regulation or a breach of the terms or a condition
of, or constitute a default or forfeiture under, or create a right of
termination in favor of or require a consent (other than the consent of any Loan
Party and any such consent which has been obtained (it being understood and
agreed that no Loan Party or Restricted Subsidiary shall be required to seek any
such consent)) of any other party to, such lease, lease in respect of a Capital
Lease Obligation, license, contract, permit, Instrument, Security or franchise
agreement or purchase money arrangement (except in the case of a lease in
respect of a Capital Lease Obligation or property subject to a Lien permitted
pursuant to Sections 6.02(c) (to the extent liens are of the type described in
clause (e) of Section 6.02), (d) or (e), other than to the extent that any such
law, rule, regulation, term, prohibition, restriction or condition would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity, and other than receivables and proceeds of any of the foregoing the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such law, rule, regulation, term prohibition or
condition); provided that immediately upon the ineffectiveness, lapse or
termination of any such law, rule, regulation, term, prohibition, restriction or
condition the Collateral shall include, and such Person shall be deemed to have
granted a security interest in, all such rights and interests as if such law,
rule, regulation, term, prohibition, restriction or condition had never been in
effect; (ii) any of the outstanding Equity Interests issued by a (1) Subsidiary
of the U.S. Borrower that is a Foreign Subsidiary or a CFC Holding Company in
excess of 65% of the outstanding Equity Interests of any such Subsidiary and
(2) Subsidiary of the U.S. Borrower that is a Subsidiary of a Foreign Subsidiary
or a CFC Holding Company; (iii) any Equity Interests or assets of a Person to
the extent that, and for so long as (x) such Equity Interests constitute less
than 100% of all Equity Interests of such Person, and the Person or Persons
holding the remainder of such Equity Interests are not Subsidiaries of the U.S.
Borrower and (y) the granting of a security interest in such Equity Interests in
favor of the Collateral Agent are not permitted by the terms of such issuing
Person’s organizational or joint venture documents or otherwise require the
consent of a Person or Persons who are not Subsidiaries of the U.S. Borrower;
(iv) any Equity Interests in and assets of an Unrestricted Subsidiary, an
Immaterial Subsidiary or a Captive Insurance Subsidiary; (v) (a) any motor
vehicles and other assets subject to certificates of title, (b) Letter of Credit
Rights to the extent not constituting Supporting Obligations and with a value of
less than $5,000,000 individually (except to the extent a security interest
therein can be perfected by the filing of Uniform Commercial Code financing
statements), and (c) Commercial Tort Claims with a claim value of less than
$5,000,000 individually; (vi) any “intent-to-use” trademark applications for
which a statement of use or an amendment to allege use has not been filed and
accepted by the United States Patent and Trademark Office (but only until such
statement or amendment is filed and accepted by the United States Patent and
Trademark Office), and solely to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of, or void or cause the abandonment or lapse of, such
application or any registration that issues from such intent-to-use application
under applicable U.S. law; (vii) any assets owned by a Foreign Subsidiary or a
CFC Holding Company; (viii) those assets as to which the U.S. Borrower
determines (in consultation with the Administrative Agents and in writing) that
obtaining a security interest in or perfection thereof are reasonably likely to
result in an adverse tax consequence; (ix) those assets as to which the
Administrative Agents and U.S. Borrower reasonably determine, in writing, that
the cost of obtaining a security interest in or perfection thereof are excessive
in relation to the benefit to the Lenders of the security to be afforded
thereby; (x) any real property leasehold interests (including any requirement to
obtain any landlord waivers, estoppels and consents); (xi)  except to the extent
a security interest therein can be perfected by the filing of Uniform Commercial
Code financing statements, cash and cash equivalents, deposit and securities
accounts (including securities entitlements and related assets credited thereto)
(in each case, other than cash and cash equivalents constituting Proceeds of
other “Collateral”) and any other assets requiring perfection through control
agreements or perfection by “control”; provided that the exclusions referred to
in this clause (xi) shall not include any Proceeds of any such assets except to
the extent such Proceeds constitute Excluded Property; (xii) those assets with
respect to which the granting of security interests in such assets would be
prohibited by any contract permitted under the terms of this Agreement (not
entered into in contemplation thereof and with respect to assets that are
subject to such contract), applicable law or regulation (other than to the
extent that any such law, rule, regulation, term, prohibition or condition would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity, and other than receivables and proceeds of any of the foregoing the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such law, rule, regulation, term, prohibition or
condition), or would require governmental or third party (other than any Loan
Party) consent, approval, license or authorization or create a right of
termination in favor of any Person (other than any Loan Party) party to any such
contract (after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code or other applicable law other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code or other applicable law notwithstanding such
prohibition); provided that immediately upon the ineffectiveness, lapse or
termination of any such law, rule, regulation, term, prohibition, condition or
provision the Collateral shall include, and such Person shall be deemed to have
granted a security interest in, all such rights and interests as if such law,
rule, regulation, term, prohibition, condition or provision had never been in
effect; provided that the exclusions referred to in this clause (xii) shall not
include any Proceeds of any such assets except to the extent such Proceeds
constitute Excluded Property; (xiii) all real property; (xiv) Margin Stock; (xv)
the principal amount in excess of 65% of the total principal amount of any
intercompany note, or account receivable owed, by any Foreign Subsidiary or CFC
Holding Company to or for the benefit of any Loan Party and (xvi) any assets
that are located outside of the United States of America or are governed by or
arise under the Law of any jurisdiction outside of the United States of America
(and no action need be taken on or with respect to any such assets to create or
perfect a security interest in any such asset, including any intellectual
property in any jurisdiction outside of the United States). Notwithstanding
anything to the contrary, “Excluded Property” shall not include any Proceeds,
substitutions or replacements of any “Excluded Property” referred to in clauses
(i) through (xvi) (unless such Proceeds, substitutions or replacements would
itself or themselves independently constitute “Excluded Property” referred to in
any of clauses (i) through (xvi)). Each category of Collateral set forth above
shall have the meaning set forth in the UCC (to the extent such term is defined
in the UCC).
“Excluded Subsidiaries” means any Subsidiary of the U.S. Borrower that is: (a)
listed on Schedule 1.02 as of the Restatement Date; (b) a CFC or a CFC Holding
Company; (c) a not-for-profit Subsidiary; (d) a Joint Venture or a Subsidiary
that is not otherwise a wholly-owned Restricted Subsidiary; (e) an Immaterial
Subsidiary; (f) an Unrestricted Subsidiary; (g) a Captive Insurance Subsidiary
or other special purpose entity, (h) prohibited by applicable Requirement of Law
or contractual obligation from guaranteeing or granting Liens to secure any of
the Secured Obligations or with respect to which any consent, approval, license
or authorization from any Governmental Authority would be required for the
provision of any such guaranty (but in the case of such guaranty being
prohibited due to a contractual obligation, such contractual obligation shall
have been in place at the Restatement Date or at the time such Subsidiary became
a Restricted Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Restricted Subsidiary); provided that each such
Domestic Restricted Subsidiary shall cease to be an Excluded Subsidiary solely
pursuant to this clause (h) if such consent, approval, license or authorization
has been obtained (it being understood and agreed that no Loan Party or
Restricted Subsidiary shall be required to seek any such consent, approval,
license or authorization); (i) with respect to which the U.S. Borrower and the
Administrative Agents reasonably agree that the cost or other consequences
(including adverse tax consequences) of providing a guaranty of the Secured
Obligations outweigh the benefits to the Lenders; (j) a direct or indirect
Subsidiary of an Excluded Subsidiary; (k) a Securitization Subsidiary; and (l) a
Subsidiary that does not have the legal capacity to provide a guarantee of the
Secured Obligations; (provided that the lack of such legal capacity does not
arise from any action or omission of the U.S. Borrower or any other Loan Party);
and excluding in any event any Electing Guarantor for so long as such entity is
an Electing Guarantor.
“Excluded Swap Obligation” means, with respect to any Subsidiary Loan Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Loan Party of, or the grant by such Subsidiary Loan Party of a
security interest pursuant to the Security Documents to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the Guarantee of such Subsidiary Loan Party or the
grant of such security interest would otherwise have become effective with
respect to such related Swap Obligation but for such Subsidiary Loan Party’s
failure to constitute an “eligible contract participant” at such time.
“Excluded Taxes” means, with respect to any Recipient:
(a)    Taxes imposed on or measured by such Recipient’s overall net income or
profits, and franchise or capital Taxes imposed in lieu of overall net income or
profits Taxes, as a result of a present or former connection between the
Recipient and the jurisdiction of the Governmental Authority imposing such Tax
(other than any such connection arising solely from such Recipient having
executed, delivered, enforced, become a party to, performed its obligations,
received payments, received or perfected a security interest under, and/or
engaged in any other transaction pursuant to, any Loan Document);
(b)    any branch profits Taxes imposed under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a);
(c)    solely with respect to the Obligations, any United States federal
withholding Taxes that are imposed on a Recipient pursuant to a law in effect at
the time such Recipient becomes a party to this Agreement (or designates a new
lending office) except (i) to the extent that such Recipient (or its assignor,
if any) was entitled, immediately prior to the designation of a new lending
office (or assignment), to receive additional amounts from any Loan Party with
respect to such withholding Tax pursuant to Section 2.17 of this Agreement or
(ii) if such Recipient is an assignee pursuant to a request by a Borrower under
Section 2.19;
(d)    any withholding Taxes attributable to a Recipient’s failure to comply
with Section 2.17(f) or Section 2.17(h), as applicable;
(e)    any Taxes imposed under FATCA; and
(f)     the Bank Levy or any amount attributable to, or liability arising as a
consequence of, the Bank Levy.
“Existing Amendment No. 2 Term Loan” means each Term Loan outstanding under this
Agreement as of the Amendment No. 2 Effective Date prior to giving effect to
Amendment No. 2.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.
“Existing Lenders” has the meaning assigned to such term in the recitals to this
Agreement.
“Existing Letters of Credit” means each letter of credit previously issued or
deemed issued for the account of, or guaranteed by, the U.S. Borrower or any of
the Restricted Subsidiaries that is outstanding on the Amendment No. 2 Effective
Date.
“Extended Revolving Commitment” has the meaning set forth in Section 2.24.
“Extended Term Loans” has the meaning set forth in Section 2.24.
“Extending Lenders” has the meaning set forth in Section 2.24.
“Extending Revolving Loan Lender” has the meaning set forth in Section 2.24.
“Extended Revolving Loans” has the meaning assigned to such term in Section
2.24(a).
“Extending Term Lender” has the meaning set forth in Section 2.24.
“Extension” has the meaning set forth in Section 2.24.
“Extension Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the applicable Borrower executed by each of (a) the applicable
Borrower, (b) the Revolving Facility Administrative Agent and (c) each Extending
Revolving Loan Lender and Extending Term Lender, as the case maybe, in
connection with any Extension.
“Extension Offer” has the meaning set forth in Section 2.24.
“FATCA” means Sections 1471 through 1474 of the Code as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such sections of the Internal Revenue Code.
“FCPA” has the meaning set forth in Section 3.19.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank on the Business Day next succeeding such day; provided, that (a),
if such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the applicable Administrative Agent on
such day on such transactions as determined by the applicable Administrative
Agent; provided that if the Federal Funds Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Fee Letter” means the Fee Letter dated as of July 3, 2017 among JPMorgan Chase
Bank, N.A., Morgan Stanley Senior Funding, Inc., MUFG Union Bank, N.A. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Financial Covenant Increase Period” has the meaning set forth in Section
6.11(a).
“Financial Officer” of any Person means the chief financial officer, vice
president of finance, principal accounting officer or treasurer of such Person
(or, in the case of any Person that is a Foreign Subsidiary, a director of such
Person).
“First Lien Indebtedness” means Total Indebtedness that is not subordinated in
right of payment to the Initial Tranche A-1 Term Loans, Initial Tranche A-2 Term
Loans and Initial Revolving Loans and is secured by a Lien, other than a Lien
that is junior to the Liens securing the Obligations. For the avoidance of
doubt, First Lien Indebtedness includes, without limitation, any First Lien
Senior Secured Notes, the Term Loans and the Revolving Loans.
“First Lien Net Leverage Ratio” means, on any date of determination, the ratio
of (a) First Lien Indebtedness, less the aggregate amount of unrestricted cash
and Cash Equivalents of the U.S. Borrower and its Restricted Subsidiaries as of
such date (but including any amounts held by or for the benefit of the U.S.
Borrower or Domestic Restricted Subsidiaries for the purpose of repurchasing,
redeeming or otherwise acquiring the Senior Notes) to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the U.S. Borrower most
recently ended on or prior to such date of determination for which financial
statements have been furnished pursuant to Section 5.01.
“First Lien Senior Secured Notes” means Additional Term Notes, Term Loan
Exchange Notes, Unrestricted Additional Term Notes or Refinancing Notes, in each
case that are not subordinated in right of payment to the Initial Tranche A-1
Term Loans, the Initial Tranche A-2 Term Loans and the Initial Revolving Loans
and are secured by any Lien other than any Lien that is junior to the Lien
securing the Obligations.
“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $50,000,000 by the U.S.
Borrower or any Subsidiary under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the U.S.
Borrower or any of the Subsidiaries, or the imposition on the U.S. Borrower or
any of the Subsidiaries of any fine, excise tax or penalty resulting from any
noncompliance with any applicable law, in each case in excess of $50,000,000.
“Foreign Disposition” has the meaning assigned to such term in Section 2.11(f).
“Foreign Pension Plan” shall mean any benefit plan sponsored, maintained or
contributed to by the U.S. Borrower or any Subsidiary that, under applicable law
other than the laws of the United States or any political subdivision thereof,
is required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(f).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized or incorporated
under the laws of a jurisdiction other than the United States of America, any
state thereof or the District of Columbia.
“GAAP” means, subject to the limitations set forth in Section 1.04, generally
accepted accounting principles in the United States of America as in effect from
time to time.
“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, company, partnership, trust, limited liability company,
association, Joint Venture or other business entity.
“Governmental Authority” means the government of the United States of America,
the United Kingdom, and any other nation or any political subdivision thereof,
whether state, county, provincial, local or otherwise, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Granting Lender” has the meaning assigned to such term in Section 9.04(e).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include (x)
endorsements for collection or deposit in the ordinary course of business and
(y) standard contractual indemnities or product warranties provided in the
ordinary course of business; and provided further that the amount of any
Guarantee shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
or, if such Guarantee is not an unconditional guarantee of the entire amount of
the primary obligation and such maximum amount is not stated or determinable,
the amount of such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
term “Guaranteed” has a meaning correlative thereto.
“Hazardous Materials” means all explosive or radioactive substances, materials
or wastes and all hazardous or toxic substances, materials, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances, materials or wastes of any nature
regulated pursuant to any Environmental Law.
“Hong Kong Dollars” means the lawful currency of Hong Kong.
“Immaterial Subsidiary” means, at any date of determination, any Domestic
Restricted Subsidiary of the U.S. Borrower that has been designated by the U.S.
Borrower in writing to each Administrative Agent as an “Immaterial Subsidiary”
for purposes of this Agreement; provided that (a) for purposes of this
Agreement, at no time shall (i) the consolidated total assets of all Immaterial
Subsidiaries as of the last day of the then most recent fiscal year of the U.S.
Borrower for which financial statements have been delivered equal or exceed 5.0%
of the Consolidated Total Assets of the U.S. Borrower and the Restricted
Subsidiaries at such date, determined on a Pro Forma Basis or (ii) the
consolidated revenues (other than revenues generated from the sale or license of
property between any of the U.S. Borrower and its Restricted Subsidiaries) of
all Immaterial Subsidiaries for the then most recent fiscal year of the U.S.
Borrower for which financial statements have been delivered equal or exceed 5.0%
of the consolidated revenues (other than revenues generated from the sale or
license of property between any of the U.S. Borrower and its Restricted
Subsidiaries) of the U.S. Borrower and the Restricted Subsidiaries for such
period, determined on a Pro Forma Basis, (b) at any time and from time to time,
the U.S. Borrower may designate any Restricted Subsidiary as a new Immaterial
Subsidiary so long as, after giving effect to such designation, the consolidated
assets and consolidated revenues of all Immaterial Subsidiaries do not exceed
the limits set forth in clause (a) above at such time of designation and (c) if,
as of the date the financial statements for any fiscal year of the U.S. Borrower
are delivered or required to be delivered pursuant to Section 5.01(a), the
consolidated assets or revenues of all Restricted Subsidiaries so designated by
the U.S. Borrower as “Immaterial Subsidiaries” shall have, as of the last day of
such fiscal year, exceeded the limits set forth in clause (a) above, then within
10 Business Days (or such later date as agreed by each Administrative Agent in
its reasonable discretion) after such date, the U.S. Borrower shall redesignate
one or more current Immaterial Subsidiaries as a Domestic Restricted Subsidiary
that is not an Immaterial Subsidiary, in each case in a written notice to each
Administrative Agent, such that, as a result thereof, the consolidated assets
and revenues of all Restricted Subsidiaries that are still designated as
“Immaterial Subsidiaries” do not exceed such limits. Upon any such Restricted
Subsidiary ceasing to be an Immaterial Subsidiary pursuant to the preceding
sentence, such Restricted Subsidiary, to the extent not otherwise qualifying as
an Excluded Subsidiary, shall comply with Section 5.10, to the extent
applicable.
“Incremental Facility” has the meaning assigned to such term in Section 2.20.
“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(c).
“Incremental Facility Closing Date” has the meaning assigned to such term in
Section 2.20(c).
“Incremental Loans” means, collectively, the Incremental Revolving Loans and the
Incremental Term Loans.
“Incremental Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Revolving Loan under
any Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Revolving Loans to
be made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.20(a).
“Incremental Revolving Lender” has the meaning assigned to such term in Section
2.20(e).
“Incremental Revolving Loan” means a Loan made under an Incremental Revolving
Facility.
“Incremental Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term Loan under any
Incremental Facility Amendment with respect thereto, expressed as an amount
representing the maximum principal amount of the Incremental Term Loans to be
made by such Lender under such Incremental Facility Amendment, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.
“Incremental Term Facility” has the meaning assigned to such term in Section
2.20(a).
“Incremental Term Loan” means a Loan made under an Incremental Term Facility.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all obligations of
the type described in clauses (a), (b), (c), (d), (f), (g), (h), (i), (j) or (k)
of this definition of “Indebtedness” of others secured by (or for which the
holder of such Indebtedness has an existing unconditional right to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (f) all Guarantees
by such Person of obligations of the type described in clauses (a), (b), (c),
(d), (e), (g), (h), (i), (j) or (k) of this definition of “Indebtedness” of
others, (g) the principal component of Capital Lease Obligations of such Person,
(h) all reimbursement obligations of such Person as an account party in respect
of letters of credit and letters of guaranty (except to the extent such letters
of credit or letters of guaranty relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (i) all reimbursement
obligations, of such Person in respect of bankers’ acceptances (except to the
extent such bankers’ acceptances relate to trade payables and such outstanding
amounts are satisfied within 30 days of incurrence), (j) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person to the extent
that such purchase, redemption, retirement or other acquisition is required to
occur on or prior to the Latest Maturity Date in effect at the time of issuance
of such Equity Interests (other than as a result of a Change in Control, asset
sale or similar event), and (k) to the extent not otherwise included in this
definition, net obligations of such Person under Swap Obligations (the amount of
any such obligations to be equal at any time to the net payments under such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at the termination of such agreement or arrangement; provided,
however, that (A) intercompany Indebtedness and (B) obligations constituting
non-recourse Indebtedness shall only constitute “Indebtedness” for purposes of
Section 6.01 and not for any other purpose hereunder). The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner to the extent such Person is liable therefor as a result of
such Person’s ownership interest in such entity, except to the extent the terms
of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, in no event shall the following constitute
Indebtedness: (v) trade accounts payable, deferred revenues, liabilities
associated with customer prepayments and deposits and any such obligations
incurred under ERISA, and other accrued obligations (including transfer
pricing), in each case incurred in the ordinary course of business, (w)
operating leases, (x) customary obligations under employment agreements and
deferred compensation and (y) deferred revenue and deferred tax liabilities.
Notwithstanding the foregoing, the term “Indebtedness” shall not include
contingent post-closing purchase price adjustments, non-compete or consulting
obligations or earn-outs to which the seller in an Acquisition or Investment may
become entitled. The amount of Indebtedness of any Person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes and VAT (which,
for the avoidance of doubt, shall be dealt with under Section 2.17(k)), imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party and (b) to the extent not otherwise described in (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03.
“Indemnified Liabilities” has the meaning assigned to such term in Section 9.03.
“Information” has the meaning assigned to such term in Section 9.12.
“Initial Revolving Commitments” means the Revolving Commitments of the Revolving
Lenders as of the Amendment No. 2 Effective Date.
“Initial Revolving Loan” means a Revolving Loan made by a Lender to the
applicable Borrower in respect of an Initial Revolving Commitment pursuant to
Section 2.01(b).
“Initial Tranche A-1 Term Loans” means the Tranche A-1 Term Loans made (or
deemed made) on the Amendment No. 2 Effective Date.
“Initial Tranche A-2 Term Loans” means the Tranche A-2 Term Loans made (or
deemed made) on the Amendment No. 2 Effective Date.
“Intellectual Property” means all rights, priorities and privileges in or to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including copyrights, patents, trademarks, service
marks, trade names, technology, know-how, trade secrets and processes, all
registrations and applications for registration of any of the foregoing, and all
goodwill associated with any of the foregoing.
“Intercompany License Agreement” means any cost sharing agreement, commission or
royalty agreement, license or sub-license agreement, distribution agreement,
services agreement, Intellectual Property rights transfer agreement or any
related agreements, in each case where all the parties to such agreement are one
or more of the U.S. Borrower or a Restricted Subsidiary.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Loan Borrowing or Term Loan Borrowing in
accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter or any duration shorter than one month
thereafter if, at the time of the relevant Borrowing or conversion or
continuation thereof, all Lenders participating therein agree to make an
interest period of such duration available), as the applicable Borrower may
elect, or, if the applicable Administrative Agent and the applicable Borrower
agree, such other period whose end would coincide with a payment due date on the
Term Loans pursuant to Section 2.10 or the payment under Swap Obligations;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the preceding
Business Day and (b) any Interest Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, in relation to any Eurocurrency Rate, the rate per
annum determined by the applicable Administrative Agent (which determination
shall be conclusive and binding absent manifest error) to be equal to the rate
that results from interpolating on a linear basis between: (a) the applicable
Eurocurrency Rate for the longest period (for which the applicable Eurocurrency
Rate is available for the applicable currency) that is shorter than the Interest
Period of that Eurocurrency Rate Loan and (b) the applicable Eurocurrency Rate
for the shortest period (for which such Eurocurrency Rate is available for the
applicable currency) that exceeds the Interest Period of that Eurocurrency Rate
Loan, in each case, as of 11:00a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, provided that for the purposes of
calculating the Interpolated Rate, the shortest period for which the relevant
Eurocurrency Rate is available shall be one month.
“Investment” means (i) any purchase or other acquisition by the U.S. Borrower or
any of the Restricted Subsidiaries of, or of a beneficial interest in, any
Equity Interests or Indebtedness of any other Person (including any Subsidiary)
and (ii) any loan or advance constituting Indebtedness made by the U.S. Borrower
or any of its Restricted Subsidiaries to any other Person (other than accounts
receivable, trade credit, prepayments to, or deposits with, vendors, advances to
officers, directors, members of management and employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the U.S. Borrower or
any of the Restricted Subsidiaries to any other Person (including any
Subsidiary); provided that, in the event that any Investment is made by the U.S.
Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through any other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 6.04. The amount of any Investment
outstanding as of any time shall be the original cost of such Investment (which,
in the case of any Investment constituting the contribution of an asset or
property, shall be based on the U.S. Borrower’s good faith estimate of the fair
market value of such asset or property at the time such Investment is made) plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment, less all Returns received by the U.S. Borrower or any Restricted
Subsidiary in respect thereof.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
Morgan Stanley Bank, N.A., MUFG Bank, Ltd. (formerly known as The Bank of Tokyo
Mitsubishi UFJ, Ltd.) or another Lender reasonably satisfactory to the U.S.
Borrower and agreed to by such other Lender, each in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(k), and (b) with respect to each Existing Letter of Credit, any
Lender that, or any Lender whose Affiliate, issued such Existing Letter of
Credit. Any Issuing Bank may, with the consent of the U.S. Borrower, arrange for
one or more Letters of Credit to be issued by an Affiliate of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate. At any time the U.S.
Borrower shall have the right to select additional Lenders to act as Issuing
Bank(s) hereunder with the consent of such Lenders.
“Joint Bookrunners” means (i) JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
MUFG Bank, Ltd. and PNC Capital Markets LLC, each in its capacity as a joint
bookrunner in respect of the Tranche A Term Facilities provided herein and (ii)
JPMorgan Chase Bank, N.A., BofA Securities, Inc., MUFG Bank, Ltd. and PNC
Capital Markets LLC, each in its capacity as a joint bookrunner in respect of
the Revolving Credit Facility provided herein.
“Joint Lead Arrangers” means (i) JPMorgan Chase Bank, N.A., BofA Securities,
Inc., MUFG Bank, Ltd. and PNC Capital Markets LLC, each in its capacity as a
joint lead arranger in respect of the Tranche A Term Facilities provided herein
and (ii) JPMorgan Chase Bank, N.A., BofA Securities, Inc., MUFG Bank, Ltd. and
PNC Capital Markets LLC, each in its capacity as a joint lead arranger in
respect of the Revolving Credit Facility provided herein. The Joint Lead
Arrangers are sometimes also referred to herein as the “Arrangers.”
“Joint Venture” means a joint venture, partnership or similar arrangement,
whether in corporate, partnership or other legal form.
“Judgment Currency” has the meaning assigned to such term in Section 9.17.
“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Incremental Term Loan, Incremental Revolving
Commitment, Incremental Revolving Loan, Extended Term Loan, Extended Revolving
Commitment, Extended Revolving Loan, Other Term Loan, any Other Term Commitment,
any Other Revolving Loan or any Other Revolving Commitment, in each case as
extended in accordance with this Agreement from time to time.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit. The amount of any LC Disbursement made by the Issuing Bank in an
Alternative Currency and not reimbursed by the U.S. Borrower shall be determined
as set forth in paragraph (e) of Section 2.05.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit denominated in Dollars at such time, (b) the
aggregate amount of all LC Disbursements in respect of Letters of Credit made in
Dollars that have not yet been reimbursed by or on behalf of the U.S. Borrower
at such time, and (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Revolving Lender shall be its Applicable Percentage of the
aggregate LC Exposure at such time.
“LC Sublimit” means the lesser of (x) $25,000,000 and (y) the aggregate amount
of Revolving Commitments. The LC Sublimit is part of, and not in addition to,
the Revolving Facility.
“Lender Counterparty” means any counterparty to a Secured Swap Agreement or
Secured Cash Management Agreement.
“Lenders” means the Persons who are “Lenders” under this Agreement on the
Restatement Date, any Additional Lenders, any Additional Refinancing Lenders and
any other Person that shall have become a party hereto as a Lender pursuant to
Section 9.04, other than any such Person that ceases to be a party hereto
pursuant to Section 9.04.
“Letter of Credit” means (a) any letter of credit issued pursuant to this
Agreement (including each Existing Letter of Credit) or (b) any guarantee,
indemnity or other instrument, in each case in a form requested by the U.S.
Borrower and agreed by the applicable Issuing Bank; provided that Morgan Stanley
Bank, N.A. shall only be required to issue standby Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
“Letter of Credit Expiration Date” means the Revolving Maturity Date (or, if
such day is not a Business Day, the immediately preceding Business Day).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, charge, assignment by way of security, hypothecation, security interest
or similar encumbrance given in the nature of a security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, Amendment No. 1, Amendment No. 2, each
Incremental Facility Amendment, each Refinancing Amendment, the Security
Documents, the Subsidiary Guaranty, the Parent Guaranty, any Extension
Amendment, any Permitted Repricing Amendment and each schedule, exhibit or annex
to any of the foregoing.
“Loan Parties” means the U.S. Borrower, the U.K. Borrower and the Subsidiary
Loan Parties.
“Loans” means the Term Loans, the Revolving Loans, the Swingline Loans, the
Other Revolving Loans and any other loans made by any Lenders to a Borrower
pursuant to this Agreement, any Incremental Facility Amendment, Extension
Amendment or any Refinancing Amendment.
“LTM EBITDA” means, at any time, Consolidated EBITDA for the period of four
consecutive fiscal quarters of the U.S. Borrower most recently ended on or prior
to such date of determination for which financial statements have been furnished
pursuant to Section 5.01.
“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.
“Material Adverse Effect” means a material and adverse effect on (i) the
business, assets, results of operations or financial condition of the U.S.
Borrower and its Restricted Subsidiaries, taken as a whole or (ii) the remedies
available to any Agent and the Lenders, collectively, under the Loan Documents.
“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit) of the U.S. Borrower or any Restricted Subsidiary in an outstanding
principal amount exceeding $50,000,000 at such time.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the U.S. Borrower that is not an Immaterial Subsidiary.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Maximum Tender Condition” has the meaning specified in Section 2.25(d).
“Mexican Pesos” means the lawful currency of Mexico.
“Minimum Extension Condition” has the meaning set forth in Section 2.24.
“Minimum Tender Condition” has the meaning specified in Section 2.25(d).
“MLI” means the Multilateral Convention to Implement Tax Treaty Related Measures
to Prevent Base Erosion and Profit Shifting of 24 November 2016.
“MLI Disclosure Condition” means the freely accessible publication of the
relevant MLI Reservation or MLI Notification on the OECD website (to the extent
that such MLI Reservation or MLI Notification has not been withdrawn or
superseded and taking into account any applicable amendments) no later than 10
Business Days prior to the Amendment No. 2 Effective Date where the relevant
Lender is a Lender at that date, or, if later, no later than 10 Business Days
prior to the date on which the relevant Lender became a Lender under this
Agreement.
“MLI Lender Jurisdiction” means the jurisdiction in which the relevant Lender is
treated as resident for the purposes of the Relevant Covered Tax Agreement.
“MLI Notification” means a notification validly made pursuant to Article 29(3),
29(4) or 29(6) of the MLI.
“MLI Reservation” means a reservation validly made pursuant to Article 28(6),
28(7) or 28(9) of the MLI.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the U.S. Borrower or any ERISA Affiliate contributes or with
respect to which the U.S. Borrower or any ERISA Affiliate has any liability.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (x) in the case of a Disposition of an asset
(including pursuant to a Sale Leaseback transaction or a casualty or a
condemnation or similar proceeding), any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn-out, but excluding any reasonable interest payments),
but only as and when received, (y) in the case of a casualty, cash insurance
proceeds, and (z) in the case of a condemnation or similar event, cash
condemnation awards and similar payments received in connection therewith, minus
(b) the sum of (i) all reasonable fees and expenses (including commissions,
discounts, transfer taxes and legal, accounting and other professional and
transactional fees and expenses) paid or payable by the U.S. Borrower and the
Restricted Subsidiaries to third parties in connection with such event, (ii) in
the case of a Disposition of an asset (including pursuant to a Sale Leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of payments made or required to be made in respect of Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment (other
than under this Agreement) as a result of such event, or which by applicable law
is required to be repaid out of the proceeds of such Disposition, casualty,
condemnation or similar proceeding, (iii) the amount of all taxes (or Restricted
Payments in respect of such taxes) paid (or reasonably estimated to be payable
or accrued as a liability under GAAP) by the U.S. Borrower and the Restricted
Subsidiaries as a result of such event, (iv) the amount of any reserves
established by the U.S. Borrower or the applicable Restricted Subsidiaries to
fund liabilities estimated to be payable as a result of such event (as
determined in good faith by the applicable Responsible Officer of the U.S.
Borrower or such Restricted Subsidiary), (v) in the case of any Disposition or
casualty or condemnation or similar proceeding by a non-wholly owned Restricted
Subsidiary, the pro rata portion of the Net Proceeds thereof (calculated without
regard to this clause (v)) attributable to minority interests and not available
for distribution to or for the account of U.S. Borrower or a wholly owned
Restricted Subsidiary as a result thereof and (vi) any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price or other
similar obligations associated with any such sale or disposition; provided that
such funds shall constitute Net Proceeds immediately upon their release from
escrow unless applied to satisfy such obligations.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“Nonrenewal Notice Date” has the meaning specified in Section 2.05(c).
“Norwegian Kroner” means the lawful currency of Norway.
“Note” means a Term Note or a Revolving Note, as the context may require.
“Obligations” means all obligations of every nature of each Loan Party,
including obligations from time to time owed to the Administrative Agents, the
Collateral Agent, any other Agent, any Joint Lead Arranger, any Joint
Bookrunner, any Documentation Agent, any Syndication Agent, the Issuing Bank,
the Lenders or any of them, arising under any Loan Document, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), prepayment premiums,
reimbursement of amounts drawn under Letters of Credit issued for the account of
the U.S. Borrower and/or any Restricted Subsidiary, fees (including fees which,
but for the filing of a petition in bankruptcy with respect to such Loan Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Loan Party for such fees in the related bankruptcy proceeding), expenses
(including expenses which, but for the filing of a petition in bankruptcy solely
with respect to such Loan Party, would have accrued on any Obligation, whether
or not a claim is allowed against such Loan Party for such expenses in the
related bankruptcy proceeding), indemnification or otherwise.
“Organizational Documents” of any Person means the charter, memorandum and
articles of association, articles or certificate of organization or
incorporation and bylaws or other organizational or governing or constitutive
documents of such Person.
“Other Applicable Indebtedness” has the meaning assigned to such term in Section
2.11(c).
“Other Revolving Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Revolving Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Revolving Loans to be made by such Lender under such Refinancing Amendment, as
such commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property, intangible, filing or similar Taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery, performance, registration or enforcement of, or from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (but without prejudice to the provisions of Section 2.19) (i)
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) or
(ii), in the case U.K. stamp duty and stamp duty reserve tax only, as a result
of the fact that the U.K. Borrower is incorporated in the United Kingdom.
“Other Term Commitments” means, with respect to each Additional Refinancing
Lender, the commitment, if any, of such Additional Refinancing Lender to make
one or more Classes of Other Term Loans under any Refinancing Amendment,
expressed as an amount representing the maximum principal amount of the Other
Term Loans to be made by such Lender under such Refinancing Amendment, as such
commitment may be (a) reduced pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.
“Other Term Loans” means one or more Classes of Term Loans made pursuant to or
that result from a Refinancing Amendment.
“Parent Guaranty” means the Parent Guaranty executed and delivered by the U.S.
Borrower on the Amendment No. 1 Effective Date substantially in the form of
Exhibit K, as such may be amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning specified in Section 9.04(c).
“Participating Lender” has the meaning assigned to such term in the defintion
“Dutch Auction”.
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” has the meaning assigned to such term in Section 9.14.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by the U.S. Borrower or any
Restricted Subsidiary if (a) at the time of execution of a binding agreement in
respect of such Acquisition, no Event of Default has occurred and is continuing
or would result therefrom, (b) all actions required to be taken with respect to
such acquired or newly formed Restricted Subsidiary (other than any Excluded
Subsidiary) or such acquired assets (other than Excluded Property) under Section
5.10 and Section 5.11 will be taken in accordance therewith (to the extent
required), (c) after giving effect to such Acquisition, the U.S. Borrower and
its Restricted Subsidiaries are in compliance with Section 5.13 and (d) the U.S.
Borrower has delivered to each Administrative Agent a certificate of its
Financial Officer to the effect set forth in clauses (a), (b) and (c) above;
provided that the conditions in clause (d) of this definition shall not be
applicable to any such Acquisition having a purchase price (which shall be
deemed (i) to include the principal amount of Indebtedness that is assumed
pursuant to Section 6.01(e) or otherwise incurred in connection with such
Acquisition and (ii) to exclude any (x) Qualified Equity Interests issued in
payment of any portion of such purchase price and (y) fees and expenses incurred
in connection with such acquisition) less than or equal to $100,000,000.
“Permitted Debt Exchange” has the meaning specified in Section 2.25(a).
“Permitted Debt Exchange Offer” has the meaning specified in Section 2.25(a).
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or other governmental charges
or levies that are not yet due or delinquent, are not more than 60 days overdue
(or, if more than 60 days overdue, are unfiled and no other action has been
taken with respect to such Lien), are not required to be paid pursuant to
Section 5.04, or are being contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, supplier’s, construction contractor’s,
workmen, mechanics,’ materialmen’s, repairmen’s, landlords’ and other like Liens
imposed by law or contract, arising in the ordinary course of business and
securing obligations (i) that are not yet due or delinquent or (ii)(x) that are
not overdue by more than 60 days (or, if more than 60 days overdue, are unfiled
and no other action has been taken with respect to such Lien), (y) are not
required to be paid pursuant to Section 5.05 or (z) are being contested on terms
similar to such terms set forth in Section 5.04;
(c)    Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    (i) Liens, pledges and deposits to secure the performance of bids,
government contracts, trade contracts (other than for borrowed money), leases,
statutory obligations, deductibles, co-payment, co-insurance, retentions,
premiums, reimbursement obligations or similar obligations to providers of
insurance, self-insurance or reinsurance obligations, surety, stay, customs and
appeal or similar bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
and other similar obligations and (i) obligations in respect of letters of
credit or bank guarantees that have been posted to support payment of the items
set forth in clause (i) of this section (d);
(e)    attachment or judgment liens in respect of judgments or decrees that do
not constitute an Event of Default under Section 7.01(j);
(f)    easements, zoning restrictions, rights-of-way, encroachments, minor
defects or irregularities in title and similar encumbrances on real property
imposed by law or arising in the ordinary course of business and that either
(i) individually or in the aggregate do not materially interfere with the
ordinary conduct of business of the U.S. Borrower and its Restricted
Subsidiaries, taken as a whole or (ii) are described in a mortgage policy of
title insurance or survey with respect to any real property;
(g)    customary rights of first refusal and tag, drag and similar rights in
Joint Venture agreements;
(h)    Liens on Cash Equivalents described in clause (d) of the definition of
the term “Cash Equivalents”; and
(i)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by any Requirement of Law.
“Permitted First Priority Replacement Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by any Borrower and/or the
other Loan Parties in the form of one or more series of senior secured notes or
senior secured loans (or revolving commitments in respect thereof, with the
revolving commitments deemed loans in the full amount of such commitment);
provided that (i) such Indebtedness may only be secured by assets consisting of
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Initial Tranche A-1 Term Loans, the Initial Tranche A-2 Term Loans
and/or Initial Revolving Commitments to the extent secured by such Collateral,
(ii) such Indebtedness satisfies the requirements set forth in clauses (w)
through (z) of the definition of “Credit Agreement Refinancing Indebtedness,”
(iii) either the security agreements relating to such Indebtedness are
substantially the same as the applicable Security Documents (with such
differences as are reasonably satisfactory to the U.S. Borrower and the
Administrative Agents) or all security therefor shall be granted pursuant to
documentation that is not more restrictive than the Security Documents in any
material respect, in each case taken as a whole (as determined by the U.S.
Borrower), (iv) such secured notes do not require any scheduled payment of
principal or mandatory redemption or redemption at the option of the holders
thereof (except for redemptions in respect of asset sales (which may be offered
to prepay such notes or loans in accordance with Section 2.11(c)), changes in
control or similar events (which may be offered to prepay such notes or loans in
accordance with Section 2.11(c)) and AHYDO Catch-Up Payments) prior to the
Latest Maturity Date in effect as of the time such secured notes are incurred,
and (v) the secured parties thereunder, or a trustee or collateral agent or
other Senior Representative on their behalf, shall have become a party to a
customary intercreditor agreement with the Collateral Agent substantially
consistent with the terms set forth on Exhibit K-1 annexed hereto together with
(A) any immaterial changes and (B) material changes thereto in light of
prevailing market conditions, which material changes shall be posted to the
Lenders and, unless the Required Lenders shall have objected in writing to such
changes within five Business Days after such posting, then the Required Lenders
shall be deemed to have agreed that the Collateral Agent’s entering into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Collateral
Agent’s execution thereof, in each case in form and substance reasonably
satisfactory to the Collateral Agent, which shall be entered into or shall be
amended prior to or concurrently with the first issuance of Permitted First
Priority Replacement Debt in accordance with the terms thereof to provide for
the sharing of the Collateral on a pari passu basis among the holders of the
Secured Obligations, and the holders of such Permitted First Priority
Replacement Debt.
“Permitted Refinancing” means modifications, replacements, restructurings,
refinancings, refundings, renewals, amendments, restatements or extensions of
all or any portion of Indebtedness (including any type of debt facility or debt
security); provided that (a) the amount of such Indebtedness is not increased
(unless the additional amount is permitted pursuant to another provision of
Section 6.01) at the time of such refinancing, refunding, restructuring, renewal
or extension except by an amount equal to the existing unutilized commitments
thereunder, accrued but unpaid interest thereon and a reasonable premium paid,
and fees and expenses reasonably incurred, in connection with such refinancing,
refunding, restructuring, renewal or extension (including any fees and original
issue discount incurred in respect of such resulting Indebtedness), (b) the
direct and contingent obligors of such Indebtedness shall not be expanded as a
result of or in connection with such refinancing, refunding, restructuring,
renewal or extension (other than to the extent (i) any such additional obligors
are or will become a Loan Party, (ii) none of such obligors on the Indebtedness
being modified, replaced, refinanced refunded, restructured, renewed or extended
are Loan Parties or (iii) as otherwise permitted by Section 6.01), (c) to the
extent such Indebtedness being so refinanced, refunded, restructured, renewed or
extended is subordinated in right of payment and/or in right of Lien to any of
the Obligations, such refinancing, refunding, restructuring, renewal or
extension is subordinated in right of payment and/or in right of Lien (or, in
the case of Lien subordination, not secured) to such Obligations on terms (taken
as a whole) at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being so modified, refinanced,
refunded, restructured, renewed or extended (as determined in good faith by the
U.S. Borrower) or otherwise reasonably acceptable to the Administrative Agents,
(d) other than with respect to Indebtedness under Section 6.01(d) or (e), such
refinancing, refunding, restructuring, renewal or extension has a final maturity
date equal to or later than the final maturity date of, the Indebtedness being
refinanced, refunded, restructured, renewed or extended and (e) other than with
respect to Indebtedness under Section 6.01(d) or (e), at the time of such
refinancing, refunding, restructuring, renewal or extension of such
Indebtedness, no Event of Default shall have occurred and be continuing or
result therefrom.
“Permitted Repricing Amendment” has the meaning assigned to such term in Section
9.02.
“Permitted Sale Leaseback” means any Sale Leaseback with respect to the sale,
transfer or Disposition of real property or other property consummated by the
U.S. Borrower or any of its Restricted Subsidiaries after the Restatement Date;
provided that any such Sale Leaseback that is not between (i) a Loan Party and
another Loan Party or (ii) a Restricted Subsidiary that is not a Loan Party and
another Restricted Subsidiary that is not a Loan Party must be, in each case,
consummated for fair value as determined at the time of consummation in good
faith by the U.S. Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the U.S. Borrower or such Restricted Subsidiary in connection with, and any
other material economic terms of, such Sale Leaseback).
“Permitted Second Priority Replacement Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by any Borrower and/or the
other Loan Parties in the form of one or more series of second lien secured
notes or second lien secured loans (or revolving commitments in respect thereof,
with the revolving commitments deemed to be loans in the full amount of such
commitments); provided that (i) such Indebtedness may only be secured by assets
consisting of Collateral on a second lien basis vis-à-vis the Initial Tranche
A-1 Term Loans, the Initial Tranche A-2 Term Loans and/or Initial Revolving
Commitments to the extent secured by such Collateral, (ii) such Indebtedness
satisfies the requirements set forth in clauses (w) through (z) of the
definition of “Credit Agreement Refinancing Indebtedness”, (iii) either the
security agreements relating to such Indebtedness are substantially the same as
the applicable Security Documents (with such differences as are reasonably
satisfactory to the U.S. Borrower and the Administrative Agents) or all security
therefor shall be granted pursuant to documentation that is not more restrictive
than the Security Documents in any material respect, in each case taken as a
whole (as determined by the U.S. Borrower), (iv) such Indebtedness does not
require any scheduled payment of principal or mandatory redemption or redemption
at the option of the holders thereof (except for redemptions in respect of asset
sales, changes in control or similar events and AHYDO Catch-Up Payments) prior
to the Latest Maturity Date in effect as of the time such secured notes are
incurred, and (iv) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to a Second Lien Intercreditor
Agreement; provided that if such Indebtedness is the initial Permitted Second
Priority Replacement Debt incurred by the applicable Loan Party, then the
applicable Borrower, the Subsidiary Loan Parties, the Collateral Agent and the
Senior Representative for such Indebtedness shall have executed and delivered
the Second Lien Intercreditor Agreement.
“Permitted Unsecured Replacement Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by any Borrower and/or the other Loan
Parties in the form of one or more series of unsecured notes or loans (or
revolving commitments in respect thereof, with the revolving commitments deemed
to loans in the full amount of such commitments); provided that (i) such
Indebtedness satisfies the requirements set forth in clauses (w) through (z) of
the definition of “Credit Agreement Refinancing Indebtedness”, (ii) such
Indebtedness (including any guarantee thereof) is not secured by any Lien on any
property or assets of the U.S. Borrower or any Restricted Subsidiary, and (iii)
such Indebtedness does not require any scheduled payment of principal or
mandatory redemption or redemption at the option of the holders thereof (except
for redemptions in respect of asset sales, changes in control or similar events
on the date of issuance and AHYDO Catch-Up Payments) prior to the Latest
Maturity Date in effect as of the time such secured notes are incurred.
“Person” means any natural person, corporation, company, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the U.S. Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 5.01.
“Prepayment Event” means:
(a) any Disposition (including pursuant to a Sale Leaseback transaction and by
way of merger or consolidation) of any property or asset of the U.S. Borrower or
any Restricted Subsidiary permitted pursuant to clause (j) or (s) of Section
6.05 resulting in aggregate Net Proceeds exceeding (A) $7,500,000 in the case of
any single transaction or series of related transactions and (B) $17,500,000 for
all such transactions during any fiscal year of the U.S. Borrower;
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the U.S. Borrower or any Restricted Subsidiary with a fair market value
immediately prior to such event equal to or greater than $5,000,000; or
(c) the incurrence by the U.S. Borrower or any Restricted Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01 or otherwise
permitted by the Required Lenders (other than Credit Agreement Refinancing
Indebtedness).
“Prepayment Trigger” has the meaning assigned to such term in Section 2.11(c).
“Pro Forma Basis” means, with respect to the calculation of the First Lien Net
Leverage Ratio, the Total Secured Net Leverage Ratio, the Total Net Leverage
Ratio, the Consolidated Interest Coverage Ratio, the amount of Consolidated
EBITDA or Consolidated Total Assets or any other financial test or ratio
hereunder, for purposes of determining the permissibility of asset sales,
prepayments required pursuant to Section 2.11(c) and Section 2.11(d), the
Applicable Margin and the commitment fees payable pursuant to Section 2.12(b),
the facility fees payable pursuant to Section 2.12(b), and for any other
specified purpose hereunder, and for purposes of determining compliance with the
covenants under Section 6.11, in each case as of any date, that such calculation
shall give pro forma effect to the Transactions and all Specified Transactions
(with any such incurrence of Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) (and the application of
the proceeds from any such asset sale or debt incurrence) that have occurred
during the relevant testing period for which such financial test or ratio is
being calculated and, except as set forth in the proviso below, during the
period immediately following the Applicable Date of Determination therefor and
prior to or simultaneously with the event for which the calculation of any such
ratio on such date of determination is made, including pro forma adjustments
arising out of events which are attributable to the Transactions or the proposed
Specified Transaction, including giving effect to those specified in accordance
with the definition of “Consolidated EBITDA,” in each case as certified on
behalf of the U.S. Borrower by a Financial Officer of the U.S. Borrower, using,
for purposes of determining such compliance with a financial test or ratio
(including any incurrence test), the historical financial statements of all
entities, divisions or lines or assets so acquired or sold and the consolidated
financial statements of the U.S. Borrower and/or any of its Restricted
Subsidiaries, calculated as if the Transactions or such Specified Transaction,
and all other Specified Transactions that have been consummated during the
relevant period, and any Indebtedness incurred or repaid in connection
therewith, had been consummated (and the change in Consolidated EBITDA resulting
therefrom) and incurred or repaid at the beginning of such period and
Consolidated Total Assets shall be calculated after giving effect thereto;
provided that, notwithstanding anything in this definition to the contrary, when
calculating the Total Secured Net Leverage Ratio for purposes of the definition
of “Applicable Margin”, the definition of “Required ECF Percentage”, the
definition of “Required Asset Percentage” and determining actual compliance (and
not pro forma compliance or compliance on a Pro Forma Basis) with Section 6.11,
the events described in this definition that occurred after the Applicable Date
of Determination shall not be given pro forma effect.
Whenever pro forma effect is to be given to the Transactions or a Specified
Transaction, the pro forma calculations shall be made in good faith by a
Financial Officer of the U.S. Borrower (including adjustments for costs and
charges arising out of the proposed Specified Transaction and the “run rate”
cost savings and synergies resulting from such Specified Transaction that have
been or are reasonably anticipated to be realizable (“run rate” means the full
recurring benefit for a test period that is associated with any action taken or
expected to be taken or for which a plan for realization has been established
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements), net of the amount
of actual benefits realized during such test period from such actions), and any
such adjustments included in the initial pro forma calculations shall continue
to apply to subsequent calculations of such financial ratios or tests, including
during any subsequent test periods in which the effects thereof are expected to
be realizable); provided that (i) such amounts are projected by the U.S.
Borrower in good faith to result from actions either taken or expected to be
taken or a plan for realization shall have been established within 24 months
after the end of the test period in which the Specified Transaction occurred
and, in each case, certified by a Financial Officer of the U.S. Borrower and
(ii) no amounts shall be added pursuant to this paragraph to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA for such test period.
If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation is made had
been the applicable rate for the entire test period (taking into account any
interest hedging arrangements applicable to such Indebtedness). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer of the U.S. Borrower to be the rate
of interest implicit in such Capital Lease Obligation in accordance with GAAP.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be determined to have been based upon the rate
actually chosen, or if none, then based upon such optional rate chosen as the
U.S. Borrower or the applicable Restricted Subsidiary may designate.
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning assigned to such term in Section 5.01.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.20.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.
“Qualifying Bids” has the meaning assigned to such term in the defintion “Dutch
Auction”.
“Qualifying Material Acquisition” means any Acquisition, if the aggregate amount
of consideration paid in respect of, and indebtedness incurred to finance, such
Acquisition is in the aggregate at least $250,000,000 and the U.S. Borrower has
designated such Acquisition as a “Qualifying Material Acquisition” by written
notice (a “QMA Notice”) to the Revolving Facility Administrative Agent and the
Tranche A Term Loan Administrative Agent; provided that the Total Net Leverage
Ratio most recently determined prior to delivery of such QMA Notice but
recalculated on a Pro Forma Basis for such Acquisition must be less than or
equal to 3.75:1.00.
“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the U.S.
Borrower shall have determined in good faith that such Securitization Facility
(including financing terms, covenants, termination events and other provisions)
is in the aggregate economically fair and reasonable to the U.S. Borrower and
its Restricted Subsidiaries; (ii) all sales of Securitization Assets and related
assets by the U.S. Borrower or any Restricted Subsidiary to a Securitization
Subsidiary or any other Person are made at fair market value (as determined in
good faith by the U.S. Borrower); (iii) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the U.S. Borrower) and may include Standard
Securitization Undertakings; and (iv) the obligations under such Securitization
Facility are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the U.S.
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary).
“QMA Notice” has the meaning assigned to such term in the definition “Qualifying
Material Acquisition”.
“Rand” means the lawful currency of South Africa.
“Receivables Assets” means (a) any accounts receivable owed to the U.S. Borrower
or a Restricted Subsidiary subject to a Receivables Facility and the proceeds
thereof and (b) all collateral securing such accounts receivable, all contracts
and contract rights, guarantees or other obligations in respect of such accounts
receivable, all lock-box accounts and all records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in connection with a non-recourse accounts receivable factoring
arrangement and which are sold, conveyed, assigned or otherwise transferred or
pledged by the U.S. Borrower or a Restricted Subsidiary to a commercial bank,
any other financial institution or an Affiliate of any of the foregoing in
connection with a Receivables Facility.
“Receivables Facility” means an arrangement between the U.S. Borrower or a
Restricted Subsidiary and a commercial bank, any other financial institution or
an Affiliate of any of the foregoing pursuant to which (a) the U.S. Borrower or
such Restricted Subsidiary, as applicable, sells (directly or indirectly) to
such commercial bank or financial institution (or such Affiliate of any of the
foregoing) accounts receivable owing by customers, together with Receivables
Assets related thereto, at a maximum discount, for each such account receivable,
not to exceed 10.0% of the face value thereof, (b) the obligations of the U.S.
Borrower or such Restricted Subsidiary, as applicable, thereunder are
non-recourse (except for Securitization Repurchase Obligations) to the U.S.
Borrower and such Restricted Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the U.S. Borrower) and may include Standard
Securitization Undertakings, and shall include any guaranty in respect of such
arrangement.
“Recipient” means, as applicable, (a) the Revolving Facility Administrative
Agent, (b) the Tranche A Term Loan Administrative Agent, (c) any Lender, (d) any
Issuing Bank or (e) solely for U.S. federal withholding Tax purposes, any
Beneficial Owner.
“Redemption Notice” has the meaning assigned to such term in Section 6.06.
“Refinanced Term Loans” has the meaning assigned to such term in Section
9.02(d).
“Refinancing Amendment” means an amendment to this Agreement in form reasonably
satisfactory to the applicable Borrower and executed by each of (a) the
applicable Borrower (and to the extent it directly adversely affects the rights
or increases the obligations of any Administrative Agent, such Administrative
Agent) and (b) each Additional Refinancing Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.21.
“Refinancing Notes” means Permitted First Priority Replacement Debt, Permitted
Second Priority Replacement Debt and Permitted Unsecured Replacement Debt.
“Register” has the meaning assigned to such term in Section 9.04.
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees,
trustees, agents and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).
“Relevant Covered Tax Agreement” means a Covered Tax Agreement (as such term is
defined under Article 2(1)(a) of the MLI) the parties to which are the MLI
Lender Jurisdiction and the United Kingdom.
“Replacement Term Loans” has the meaning assigned to such term in Section
9.02(d).
“Reply Amount” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Reply Discount” has the menaing assigned to such term in the definition “Dutch
Auction”.
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures, Term Loans and unused Commitments representing more
than 50% of the aggregate Revolving Exposures, outstanding Term Loans and unused
Commitments at such time (calculated, in each case, using the Exchange Rate in
effect on the applicable date of determination). No Defaulting Lender shall be
included in the calculation of Required Lenders.
“Required Asset Percentage” means, with respect to any Prepayment Event pursuant
to Section 2.11(c), (a) 100%, if the Total Secured Net Leverage Ratio calculated
on a Pro Forma Basis is greater than or equal to 4.00 to 1.00, (b) 50%, if the
Total Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than
4.00 to 1.00 but greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total
Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than 3.00 to
1.00.
“Required ECF Percentage” means, with respect to any fiscal year of the U.S.
Borrower, (a) 50%, if the Total Secured Net Leverage Ratio at the end of such
fiscal year is greater than or equal to 4.00 to 1.00, (b) 25%, if the Total
Secured Net Leverage Ratio at the end of such fiscal year is less than 4.00 to
1.00 but greater than or equal to 3.00 to 1.00 and (c) 0%, if the Total Secured
Net Leverage Ratio at the end of such fiscal year is less than 3.00 to 1.00;
provided that if any prepayments are made after the end of such fiscal year and
prior to the date that is 30 Business Days after the end of such fiscal year,
the Required ECF Percentage shall be recalculated as of the date of such
prepayment to give effect thereto.
“Required Revolving Lenders” means, at any time, Revolving Lenders (other than
Defaulting Lenders) having Revolving Exposures and unused Revolving Commitments
representing more than 50% of the aggregate Revolving Exposures and unused
Revolving Commitments at such time (calculated, in each case, using the Exchange
Rate in effect on the applicable date of determination). No Defaulting Lender
shall be included in the calculation of Required Revolving Lenders.
“Required Tranche A Term Lenders” means, at any time, Tranche A Term Lenders
(other than Defaulting Lenders) having Tranche A Term Loans and unused Tranche A
Term Commitments representing more than 50% of the aggregate outstanding Tranche
A Term Loans and unused Tranche A Term Commitments at such time (calculated, in
each case, using the Exchange Rate in effect on the applicable date of
determination). No Defaulting Lender shall be included in the calculation of
Required Tranche A Term Lenders.
“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, executive order, ordinance, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.
“Restatement Date” means July 26, 2017.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Equity Interests in the U.S. Borrower or any Restricted
Subsidiary, or any option, warrant or other right to acquire any such Equity
Interests in the U.S. Borrower or any Restricted Subsidiary, other than the
payment of compensation in the ordinary course of business to holders of any
such Equity Interests who are employees of the U.S. Borrower or any Restricted
Subsidiary and other than payments of intercompany indebtedness permitted under
this Agreement.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Retained Declined Proceeds” has the meaning set forth in Section 2.11(g).
“Return” means, with respect to any Investment, any dividend, distribution,
repayment of principal, income, profit (from a disposition or otherwise) and any
other amount received or realized in respect thereof in each case that
represents a return of capital.
“Return Bid” has the meaning assigned to such term in the definition “Dutch
Auction”.
“Revolving Availability Period” means the period from and including the
Restatement Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate principal amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08, (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (c) increased from
time to time pursuant to Section 2.20. The initial amount of each Lender’s
Revolving Commitment is set forth on Schedule 2.01(b) or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. References to the “Revolving Commitments” shall
mean the Revolving Commitment of each Lender taken together. The initial
aggregate principal amount of the Lenders’ Revolving Commitments on the
Amendment No. 2 Effective Date is the Dollar Equivalent of $1,000,000,000.
“Revolving Credit Facilities” means the “Revolving Commitments” and the
extensions of credit made thereunder.
“Revolving Exposure” means, as to each Revolving Lender, the sum of (a) its U.S.
Revolving Exposure and (b) its U.K. Revolving Exposure.
“Revolving Facility Administrative Agent” means JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for the Revolving Lenders hereunder, and
its successors in such capacity as provided in Article VIII.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loans” means collectively, the U.S. Revolving Loans and the U.K.
Revolving Loans.
“Revolving Maturity Date” means August 9, 2024 (or if such date is not a
Business Day, the next preceding Business Day), but, as to any specific
Revolving Commitment, as the maturity of such Revolving Commitment shall have
been extended by the holder thereof in accordance with the terms hereof.
“Revolving Note” means a promissory note of the applicable Borrower evidencing
Revolving Loans made or held by a Revolving Lender, substantially in the form of
Exhibit F-2.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the U.S. Borrower or any of the Restricted Subsidiaries (a)
sells, transfers or otherwise disposes of any property, real or personal,
whether now owned or hereafter acquired, and (b) as part of such transaction,
thereafter rents or leases such property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.
“Sanctions” has the meaning set forth in Section 3.19.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. or any successor thereto.
“Screen Rate” has the meaning assigned to such term in the definition
“Eurocurrency Rate”.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent, the U.S. Borrower and one or more Senior
Representatives for holders of Permitted Second Priority Replacement Debt
substantially consistent with the terms set forth on Exhibit K-2 annexed hereto
together with (A) any immaterial changes and (B) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders and, unless the Required Lenders shall have objected in writing to
such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations).
“Secured Cash Management Agreement” means any Cash Management Agreement that (a)
is in effect on the Restatement Date between the U.S. Borrower and/or any
Subsidiary and a counterparty that is any Agent or a Lender or an Affiliate of
any Agent or a Lender as of the Restatement Date or (b) is entered into after
the Restatement Date by the U.S. Borrower and/or any Subsidiary with any
counterparty that is any Agent or a Lender or an Affiliate of any Agent or a
Lender at the time such arrangement is entered into, and in the case of each of
clauses (a) and (b) hereof, the U.S. Borrower designates in writing to each
Administrative Agent that such Cash Management Agreement shall be a Secured Cash
Management Agreement.
“Secured Cash Management Obligations” means all Cash Management Obligations
under any Secured Cash Management Agreement.
“Secured Obligations” means, collectively, the (a) Obligations, (b) the Secured
Swap Obligations and (c) the Secured Cash Management Obligations.
“Secured Parties” means, collectively, the Administrative Agents, the Collateral
Agent, the Lenders and the Lender Counterparties.
“Secured Swap Agreements” means any Swap Agreement that (a) is in effect on the
Restatement Date between the U.S. Borrower and/or any Restricted Subsidiary and
a counterparty that is an Agent or a Lender or an Affiliate of an Agent or a
Lender as of the Restatement Date or (b) is entered into after the Restatement
Date by the U.S. Borrower and/or any Restricted Subsidiary with any counterparty
that is an Agent or a Lender or an Affiliate of an Agent or a Lender at the time
such Swap Agreement is entered into, and in the case of each of clauses (a) and
(b) hereof, the U.S. Borrower designates in writing to each Administrative Agent
that such Swap Agreement shall be a Secured Swap Agreement (for the avoidance of
doubt, the U.S. Borrower may provide one notice to each Administrative Agent
designating all Swap Agreements entered into under a specified Master Agreement
as Secured Swap Agreements).
“Secured Swap Obligations” means all Swap Obligations (other than Excluded Swap
Obligations) under any Secured Swap Agreement.
“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.
“Securitization Asset” means (a) any accounts receivable or related assets and
the proceeds thereof, in each case subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guarantees or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such receivables or asset and any
other assets customarily transferred (or in respect of which security interests
are customarily granted), together with receivables or assets in a
securitization financing and which in the case of clause (a) and (b) above are
sold, conveyed, assigned or otherwise transferred or pledged by the U.S.
Borrower or any Restricted Subsidiary in connection with a Qualified
Securitization Financing.
“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by the U.S. Borrower or any of its
Restricted Subsidiaries pursuant to which the U.S. Borrower or any of its
Restricted Subsidiaries may sell, convey or otherwise transfer, or may grant a
security interest in, Securitization Assets to either (a) a Person that is not a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not a Restricted Subsidiary, or may
grant a security interest in, any Securitization Assets of the U.S. Borrower or
any of its Subsidiaries.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing or a Receivables Facility.
“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of Securitization Assets or Receivables Assets in a
Qualified Securitization Financing or a Receivables Facility to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means any Subsidiary of the U.S. Borrower in each
case formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for the purpose of engaging in a Qualified Securitization
Financing in which the U.S. Borrower or any Subsidiary of the U.S. Borrower
makes an Investment and to which the U.S. Borrower or any Subsidiary of the U.S.
Borrower transfers Securitization Assets and related assets.
“Security Documents” means the Collateral Agreement, each of the agreements
listed on Schedule 5.11(c) executed and delivered by the Loan Parties party
thereto and the Collateral Agent, and each other security agreement or other
instrument or document executed and delivered pursuant to Section 5.10 or
Section 5.11 to secure the Secured Obligations.
“Senior Notes” means the U.S. Borrower’s $1,050,000,000 7.25% Senior Notes due
2022 issued pursuant to the Senior Notes Indenture on October 15, 2014.
“Senior Notes Indenture” means the indenture, dated as of October 15, 2014 by
and between the U.S. Borrower and U.S. Bank, National Association, as trustee.
“Senior Representative” means, with respect to any series of Permitted First
Priority Replacement Debt or Permitted Second Priority Replacement Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Singapore Dollars” means the lawful currency of Singapore.
“Software” means any and all computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code; databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons; and all documentation
including user manuals and other training documentation related to any of the
foregoing.
“Solvent” means, with respect to the U.S. Borrower and its Restricted
Subsidiaries, on a consolidated basis, that as of the date of determination: (a)
the fair value of the assets (on a going concern basis) of the U.S. Borrower and
its Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property (on a going concern basis)
of the U.S. Borrower and its Restricted Subsidiaries, on a consolidated basis,
is greater than the amount that will be required to pay the probable liability,
on a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (c) the U.S. Borrower and its
Restricted Subsidiaries, on a consolidated basis, are able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured in the ordinary course of business; and (d) the U.S.
Borrower and its Restricted Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business contemplated as of the date
hereof for which they have unreasonably small capital. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.
“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the U.S. Borrower on the Restatement Date, substantially
in the form of Exhibit C.
“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary of the
U.S. Borrower or of any product line, business unit, line of business or
division of the U.S. Borrower or any of the Restricted Subsidiaries of the U.S.
Borrower for which historical financial statements are available, (b) Permitted
Acquisition, (c) Investment that results in a Person becoming a Restricted
Subsidiary of the U.S. Borrower (which, for purposes hereof, shall be deemed to
also include (1) the merger, consolidation, liquidation or similar amalgamation
of any Person into the U.S. Borrower or any Restricted Subsidiary, so long as
the U.S. Borrower or such Restricted Subsidiary is the surviving Person, and (2)
the transfer of all or substantially all of the assets of a Person to the U.S.
Borrower or any Restricted Subsidiary), (d) designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a
Restricted Subsidiary or (e) the proposed incurrence of Indebtedness or making
of a Restricted Payment or payment in respect of Indebtedness in respect of
which compliance with any financial ratio is by the terms of this Agreement
required to be calculated on a Pro Forma Basis.
“SPV” has the meaning assigned to such term in Section 9.04.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the U.S. Borrower or any Subsidiary of
the U.S. Borrower which the U.S. Borrower has determined in good faith to be
customary in a Receivables Facility or a Securitization Facility, including,
without limitation, those relating to the servicing of the assets of a
Securitization Subsidiary, it being understood that any Securitization
Repurchase Obligation shall be deemed to be a Standard Securitization
Undertaking or, in the case of a Receivables Facility, a non-credit related
recourse accounts receivables factoring arrangement.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subject Loans” has the meaning assigned to such term in Section 2.11(i).
“Subordinated Indebtedness” means Indebtedness incurred by a Loan Party that is
contractually subordinated in right of payment to the prior payment of all
Obligations of such Loan Party under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, company, limited liability company, partnership, association or
other entity of which securities or other ownership interests representing more
than 50% of the ordinary voting power for the election of the members of the
governing body or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned or controlled by the parent
and/or one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the U.S. Borrower.
“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
the Subsidiary Loan Parties on the Closing Date substantially in the form of
Exhibit E, together with each supplement to the Subsidiary Guaranty in respect
of the Secured Obligations delivered pursuant to Section 5.10, as such may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
“Subsidiary Loan Party” means any Domestic Restricted Subsidiary that has
Guaranteed the Obligations pursuant to the Subsidiary Guaranty; provided that no
Domestic Restricted Subsidiary that is an Excluded Subsidiary shall be required
to guarantee the Obligations.
“Successor Collateral Agent Agreement and Guaranty Reaffirmation” means the
Successor Collateral Agent Agreement and Guaranty Reaffirmation dated as of the
Restatement Date, by and among JPMorgan Chase Bank, N.A, Morgan Stanley Senior
Funding, Inc., Zebra Technologies Corporation and the Subsidiary Loan Parties
party thereto.
“Supported QFC” has the meaning assigned to it in Section 9.20.
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Secured Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Secured Swap Agreements, (a) for any date on
or after the date such Secured Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark to market value(s) for such Secured Swap
Agreements, as determined by the Lender Counterparty and the U.S. Borrower in
accordance with the terms thereof and in accordance with customary methods for
calculating mark-to-market values under similar arrangements by the Lender
Counterparty and the U.S. Borrower.
“Swedish Krona” means the lawful currency of Sweden.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04(a).
“Syndication Agents” means JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
MUFG Bank, Ltd. and PNC Capital Markets LLC, each in its capacity as a
syndication agent in respect of the credit facilities provided herein.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) that is designed to permit the lessee (a) to treat such lease as an
operating lease, or not to reflect the leased property on the lessee’s balance
sheet, under GAAP and (b) to claim depreciation on such property for U.S.
federal income tax purposes, other than any such lease under which such Person
is the lessor.
“Synthetic Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Synthetic Lease, and the amount of such
obligations shall be equal to the sum (without duplication) of (a) the
capitalized amount thereof that would appear on a balance sheet of such Person
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations and (b) the amount payable by such Person as the purchase price for
the property subject to such lease assuming the lessee exercises the option to
purchase such property at the end of the term of such lease.
“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET2) payment system which utilizes a single shared platform and
which was launched on 19 November 2017.
“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.
“Target Person” has the meaning assigned to such term in Section 6.04.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, other charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Commitment” means a Tranche A-1 Term Commitment or a Tranche A-2 Term
Commitment.
“Termination Date” means the date upon which (i) all of the Obligations (other
than (A) as set forth in clause (ii) and (B) contingent indemnification
obligations not yet due and payable) have been paid in full, (ii) all Letters of
Credit have been cancelled, Cash Collateralized or otherwise backstopped on
terms reasonably satisfactory to the Issuing Bank (including by “grandfathering”
on terms reasonably acceptable to the Issuing Bank of the applicable Letters of
Credit into a future credit facility) and (iii) all Commitments have expired or
been terminated.
“Term Lender” means a Tranche A-1 Term Lender or a Tranche A-2 Term Lender.
“Term Loan Exchange Effective Date” has the meaning set forth in Section
2.25(a).
“Term Loan Exchange Notes” has the meaning assigned to such term in Section
2.25(a).
“Term Loan Maturity Date” means, with respect to (a) the Tranche A Term Loans,
the Tranche A Term Loan Maturity Date and (b) any Incremental Term Loan, Other
Term Loan or Extended Term Loan, as provided in the respective documentation
therefor, but, as to any specific Term Loan, as the maturity of such Term Loan
shall have been extended by the holder thereof in accordance with the terms
hereof.
“Term Loans” means, collectively, the Tranche A-1 Term Loans, the Tranche A-2
Term Loans and, unless the context otherwise requires, any Incremental Term
Loan, Other Term Loan or Extended Term Loan, in each case, made to the
applicable Borrower.
“Term Note” means a promissory note of the applicable Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit F-1
hereto, evidencing the aggregate Indebtedness of the applicable Borrower to such
Lender resulting from the Term Loans made by such Lender.
“Title Company” means one or more title insurance companies reasonably
satisfactory to the Administrative Agents.
“Total Indebtedness” means, as of any date, the aggregate outstanding principal
amount of funded Indebtedness of the U.S. Borrower and its Restricted
Subsidiaries, on a consolidated basis, for borrowed money, Capital Lease
Obligations and purchase money Indebtedness (other than any intercompany
indebtedness). Total Indebtedness shall exclude Indebtedness in an aggregate
amount of up to $300,000,000 in respect of any Receivables Facility or Qualified
Securitization Financing or Cash Management Services.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(a) Total Indebtedness, less the aggregate amount of unrestricted cash and Cash
Equivalents of the U.S. Borrower and its Restricted Subsidiaries as of such date
(but including any amounts held by or for the benefit of the U.S. Borrower or
Domestic Restricted Subsidiaries for the purpose of repurchasing, redeeming or
otherwise acquiring the Senior Notes) to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the U.S. Borrower most recently ended on
or prior such date of determination for which financial statements have been
furnished pursuant to Section 5.01.
“Total Secured Net Leverage Ratio” means, on any date of determination, the
ratio of (a) Total Indebtedness as of such date that is secured by Liens on any
Collateral, less the aggregate amount of unrestricted cash and Cash Equivalents
of the U.S. Borrower and its Restricted Subsidiaries as of such date (but
including any amounts held by or for the benefit of the U.S. Borrower or
Domestic Restricted Subsidiaries for the purpose of repurchasing, redeeming or
otherwise acquiring the Senior Notes) to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters of the U.S. Borrower most recently ended on
or prior such date of determination for which financial statements have been
furnished pursuant to Section 5.01.
“Tranche A Term Commitments” means, collectively, the Tranche A-1 Term
Commitments and the Tranche A-2 Term Commitments.
“Tranche A Term Facilities” means, collectively, (a) the Tranche A-1 Term
Commitments and the Tranche A-1 Term Loans made thereunder and (b) the Tranche
A-2 Term Commitments and the Tranche A-2 Term Loans made thereunder.
“Tranche A Term Lenders” means, collectively, the Tranche A-1 Term Lenders and
the Tranche A-2 Term Lenders.
“Tranche A Term Loans” means, collectively, the Tranche A-1 Term Loans and the
Tranche A-2 Term Loans.
“Tranche A Term Loan Administrative Agent” means JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for the Tranche A Term Lenders hereunder,
and its successors in such capacity as provided in Article VIII.
“Tranche A Term Loan Maturity Date” means August 9, 2024 (or if such date is not
a Business Day, the next preceding Business Day).
“Tranche A-1 Term Commitment” means, with respect to each Tranche A-1 Term
Lender, the commitment of such Tranche A-1 Term Lender to make a Tranche A-1
Term Loan hereunder on the Amendment No. 2 Effective Date, expressed as an
amount representing the principal amount of the Tranche A-1 Term Loans to be
made by such Tranche A-1 Term Lender hereunder. The initial amount of each
Tranche A-1 Term Lender’s Tranche A-1 Term Commitment is set forth on Schedule
2.01(a). The aggregate principal amount of the Tranche A-1 Term Commitments on
the Amendment No. 2 Effective Date is $608,312,500.
“Tranche A-1 Term Lender” means a Lender with an outstanding Tranche A-1
Commitment or an outstanding Tranche A-1 Term Loan.
“Tranche A-1 Term Loan” has the meaning assigned to such term in Section
2.01(a)(i).
“Tranche A-2 Term Commitment” means, with respect to each Tranche A-2 Term
Lender, the commitment of such Tranche A-2 Term Lender to make a Tranche A-2
Term Loan hereunder on the Amendment No. 2 Effective Date, expressed as an
amount representing the principal amount of the Tranche A-2 Term Loans to be
made by such Tranche A-2 Term Lender hereunder. The initial amount of each
Tranche A-2 Term Lender’s Tranche A-2 Term Commitment is set forth on Schedule
2.01(a). The aggregate principal amount of the Tranche A-2 Term Commitments on
the Amendment No. 2 Effective Date is $391,687,500.
“Tranche A-2 Term Lender” means a Lender with an outstanding Tranche A-2
Commitment or an outstanding Tranche A-2 Term Loan.
“Tranche A-2 Term Loan” has the meaning assigned to such term in Section
2.01(a)(ii).
“Transaction Costs” means all premiums, fees, costs and expenses incurred or
payable by or on behalf of the U.S. Borrower or any Restricted Subsidiary in
connection with the Transactions or in connection with the negotiation,
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby, including to fund any original issue discount, upfront
fees or legal fees and to grant and perfect any security interests.
“Transactions” means (a) the borrowing of the Loans hereunder on the Restatement
Date, the Amendment No. 1 Effective Date or the Amendment No. 2 Effective Date,
(b) the refinancing of a portion of the Senior Notes and (c) the payment of
Transaction Costs.
“Transformative Acquisition” means any acquisition by the U.S. Borrower or any
Restricted Subsidiary that is (a) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the U.S. Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the U.S. Borrower acting in good faith.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.
“U.K. Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
2    “U.K. Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the relevant Borrower, which: (i) where it relates to a
U.K. Treaty Lender that is a Lender on the Amendment No. 2 Effective Date,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Schedule 2.17(g), and (a) where the applicable
Borrower is a Borrower on the Amendment No. 2 Effective Date, is filed with HM
Revenue & Customs within 30 days of the Amendment No. 2 Effective Date; or (b)
where the applicable Borrower becomes a Borrower after the Amendment No. 2
Effective Date, is filed with HM Revenue & Customs within 30 days of the date on
which that Borrower becomes a Borrower under this Agreement; or (ii) where it
relates to a U.K. Treaty Lender that is not an Lender on the Amendment No. 2
Effective Date, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Assignment or
Assumption (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment and Assumption, in the relevant documentation which it executes on
becoming a Lender under this Agreement); and (a) where the applicable Borrower
is a Borrower as at the date on which that U.K. Treaty Lender becomes a Lender
under this Agreement, is filed with HM Revenue & Customs within 30 days of that
date; or (b) where the applicable Borrower is not a Borrower as at the date on
which that U.K. Treaty Lender becomes a Lender under this Agreement, is filed
with HM Revenue & Customs within 30 days of the date on which that Borrower
becomes a Borrower under this Agreement; provided that, in the event that a
Borrower uses a HM Revenue & Customs’ Form DTTP2A to make a filing in respect of
more than one Lender, such Form DTTP2A shall be deemed to be a HM Revenue &
Customs’ Form DTTP2 in respect of each U.K. Treaty Lender specified therein.
3    “U.K. CTA” means the U.K. Corporation Tax Act 2009.
4    “U.K. ITA” means the U.K. Income Tax Act 2007.
5    “U.K. Legal Reservations” means (i) the principle that equitable remedies
may be granted or refused at the discretion of the court, the limitation on
enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors and similar principles, rights,
defences and limitations under the laws of any applicable jurisdiction; (ii) the
time barring of claims under any applicable limitation laws, the possibility
that a court may strike out provisions of a contract as being invalid for
reasons of oppression, undue influence or similar reasons, the possibility that
an undertaking to assume liability for or to indemnify a person against
non-payment of stamp duty may be void, defences of set-off or counterclaim and
similar principles, rights, defenses and limitations under the laws of any
applicable jurisdiction and (iii) any other general principles, reservations or
qualifications, in each case as to matters of law, as set out in any legal
opinion delivered under any provision of or otherwise in connection with any
Loan Document.
6    “U.K. Non-Bank Lender” means: (i) where a Lender is a party to this
Agreement on the Amendment No. 2 Effective Date, a Lender which is designated as
a U.K. Non-Bank Lender in Schedule 2.17(f); and (ii) where a Lender becomes a
party to this Agreement after the Amendment No. 2 Effective Date, a Lender which
gives a U.K. Tax Confirmation in the relevant Assignment or Assumption (or, if
such Lender becomes Lender otherwise than pursuant to an Assignment and
Assumption, in the relevant documentation which it executes on becoming a Lender
under this Agreement).
7    “U.K. Obligations” means and includes any and all Obligations pertaining to
(a) U.K. Revolving Loans, (b) Tranche A-1 Term Loans, and (c) any other
Obligations directly owing by the U.K. Borrower.
8    “U.K. Perfection Requirements” means the making (or procuring) of
registrations, filings, endorsements, notarizations, stampings and/or
notifications of the Loan Documents (including if relevant the security
interests created thereunder) necessary for the validity or enforceability of
such Loan Documents.
“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is (a) a Lender: (i) which is a bank (as defined for the purpose of section
879 of the U.K. ITA) making an advance under a Loan Document and is within the
charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the U.K. CTA; or (ii) in respect of an advance made
under a Loan Document by a person that was a bank (as defined for the purpose of
section 879 of the U.K. ITA) at the time that that advance was made and within
the charge to U.K. corporation tax as respects any payments of interest made in
respect of that advance; or (b) a Lender which is: (i) a company resident in the
United Kingdom for U.K. tax purposes; or (ii) a partnership each member of which
is: (1) a company so resident in the United Kingdom; or (2) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; (c) a U.K. Treaty Lender or (d) a
building society (as defined for the purposes of section 880 of the U.K. ITA)
making an advance under a Loan Document.
“U.K. Revolving Exposure” means, as to each Revolving Lender, the sum of (a) the
aggregate principal amount of the U.K. Revolving Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of the U.K. Revolving Loans denominated in an Alternative Currency
outstanding at such time and (c) the U.K. Swingline Exposure at such time. The
U.K. Revolving Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate U.K. Revolving Exposure at such time.
“U.K. Revolving Loan” means a Loan made pursuant to clause (b)(ii) of Section
2.01.
“U.K. Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding to the U.K. Borrower at such time.
9    “U.K. Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the U.K. CTA; or (c) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the U.K. CTA) of that company.
10    “U.K. Tax Deduction” means a deduction or withholding for or on account of
Tax imposed by the United Kingdom from a payment under a Loan Document, other
than a deduction or withholding required by FATCA.
11    “U.K. Treaty State” means a jurisdiction having a double taxation
agreement (a “U.K. Treaty”) with the United Kingdom which makes provision for
full exemption from tax imposed by the United Kingdom on interest.
“U.K. Treaty Lender” means a Lender which: (1) is treated as a resident of a
U.K. Treaty State for the purposes of a U.K. Treaty; (2) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected; and (3) fulfils any
other conditions which must be fulfilled under that U.K. Treaty to obtain full
exemption from United Kingdom tax on interest payable to that Lender in respect
of an advance under a Loan Document and has completed all procedural
requirements which are within the control of the Lender and are necessary for
the U.K. Borrower to make such payments without a U.K. Tax Deduction except that
it shall be assumed that any condition in the U.K. Treaty that relates to there
being no special relationship between the applicable Loan Party and such Lender
or between both of them and another Person is satisfied.
“Undisclosed Administration” means in relation to a Lender or its parent company
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the law in the country where such
Lender or such parent company, as the case may be, is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
“Unfunded Pension Liability” means, with respect to any Plan at any time, the
amount of any of its unfunded benefit liabilities as defined in Section
4001(a)(18) of ERISA.
“Unrestricted Additional Term Notes” means first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes, in each case issued
pursuant to an indenture, note purchase agreement or other agreement and in lieu
of the incurrence of Unrestricted Incremental First Lien Indebtedness; provided
that (a) such Unrestricted Additional Term Notes rank pari passu or junior in
right of payment and (if secured) of security with the corresponding Class of
Term Loans of the applicable Borrower and Commitments hereunder, (b) the
Unrestricted Additional Term Notes have a final maturity date that is on or
after the then existing Latest Maturity Date with respect to the Term Loans of
the corresponding Class and a Weighted Average Life to Maturity (without giving
effect to nominal amortization for periods where amortization has been
eliminated as a result of a prepayment of the applicable Term Loans) equal to or
longer than the remaining Weighted Average Life to Maturity of the corresponding
Class of the then existing Term Loans (without giving effect to nominal
amortization for periods where amortization has been eliminated as a result of a
prepayment of the applicable Term Loans), (c) the covenants, events of default
and other terms of which (other than maturity, fees, discounts, interest rate,
redemption terms and redemption premiums, which shall be determined in good
faith by the applicable Borrower) of such Unrestricted Additional Term Notes,
shall be on market terms at the time of issuance (as determined in good faith by
the applicable Borrower) of the Unrestricted Additional Term Notes; provided
that such Unrestricted Additional Term Notes shall not have the benefit of any
financial maintenance covenant unless (x) the Term Loans have the benefit of
such financial maintenance covenant on the same terms or (y) the Term Loans have
in the future been provided with the benefit of a financial maintenance
covenant, in which case such Unrestricted Additional Term Notes issued after
such future date may be provided with the benefit of the same financial
maintenance covenant on the same terms, (d) no Restricted Subsidiary is a
borrower or a guarantor with respect to such Indebtedness unless such Restricted
Subsidiary is a Loan Party which shall have previously or substantially
concurrently guaranteed or borrowed, as applicable, the Obligations, (e) if such
Unrestricted Additional Term Notes are secured, (i) the obligations in respect
thereof shall not be secured by liens on the assets of the U.S. Borrower and the
Restricted Subsidiaries, other than assets constituting Collateral, (ii) all
security therefor shall be granted pursuant to documentation that is not more
restrictive than the Security Documents in any material respect or, if the Liens
are pari passu with the Obligations, pursuant to amendments to the Security
Documents reasonably acceptable to the Administrative Agents, in each case taken
as a whole (as determined by the applicable Borrower) and (iii) it shall be
subject to a customary intercreditor agreement with the Collateral Agent
substantially consistent with the terms set forth on Exhibit K-1 or K-2 annexed
hereto together with (A) any immaterial changes or (B) material changes thereto
in light of prevailing market conditions, which material changes shall be posted
to the Lenders and, unless the Required Lenders shall have objected in writing
to such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations, as applicable) and (f) any Unrestricted Additional
Term Notes issued shall reduce or be counted against, on a dollar-for-dollar
basis, the amount available to be drawn as Unrestricted Incremental First Lien
Indebtedness (it being understood that the Borrowers may redesignate any such
Indebtedness originally designated as Unrestricted Additional Term Notes as
Additional Term Notes if at the time of such redesignation, the Borrowers would
be permitted to incur the aggregate principal amount of Indebtedness being so
redesignated in accordance with the definition thereof (for purpose of clarity,
with any such redesignation having the effect of increasing the Borrowers’
ability to incur Unrestricted Incremental First Lien Indebtedness as of the date
of such redesignation by the amount of such Indebtedness so redesignated)).
“Unrestricted Incremental First Lien Indebtedness” has the meaning assigned to
such term in Section 2.20.
“Unrestricted Subsidiary” means (a) a Subsidiary of the U.S. Borrower designated
as an “Unrestricted Subsidiary” on Schedule 1.04 and any Subsidiary designated
as an “Unrestricted Subsidiary” from time to time pursuant to Section 5.12 and
(b) any Subsidiary of an Unrestricted Subsidiary; provided that the U.S.
Borrower may not designate the U.K. Borrower as an Unrestricted Subsidiary.
“U.S. Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
12    “U.S. Loan Parties” means a Loan Party that is neither a Foreign
Subsidiary (including the U.K. Borrower) nor a CFC Holding Company nor a
Subsidiary of a CFC Holding Company or Foreign Subsidiary.
13    “U.S. Obligations” means and includes any and all Obligations pertaining
to (a) U.S. Revolving Loans, (b) Tranche A-2 Term Loans, (c) any other
Obligations directly owing by the U.S. Loan Parties, and (d) the guaranty by the
U.S. Loan Parties of the U.K. Obligations.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Prime Rate” means the rate of interest published by The Wall Street
Journal (eastern edition), from time to time, as the “U.S. Prime Rate”.
“U.S. Revolving Exposure” means, as to each Revolving Lender, the sum of (a) the
aggregate principal amount of the U.S. Revolving Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of the U.S. Revolving Loans denominated in an Alternative Currency
outstanding at such time, (c) the LC Exposure at such time, and (d) the U.S.
Swingline Exposure at such time. The U.S. Revolving Exposure of any Lender at
any time shall be its Applicable Percentage of the aggregate U.S. Revolving
Exposure at such time.
“U.S. Revolving Loan” means a Loan made pursuant to clause (b)(i) of Section
2.01.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.20.
“U.S. Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding to the U.S. Borrower at such time.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.17(f)(ii)(D).
“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.
“Weighted Average Life to Maturity” means, when applied to any amortizing
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“wholly owned Subsidiary” or “wholly owned subsidiary” means, with respect to
any Person at any date, a subsidiary of such Person of which securities or other
ownership interests representing 100% of the Equity Interests (other than (x)
directors’ qualifying shares or (y) shares issued to foreign nationals to the
extent required by applicable law) are, as of such date, owned, controlled or
held by such Person or one or more wholly owned subsidiaries of such Person or
by such Person and one or more wholly owned subsidiaries of such Person. For the
avoidance of doubt, “wholly owned Restricted Subsidiary” means a wholly owned
Subsidiary that is a Restricted Subsidiary.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” or “¥”means the lawful currency of Japan.
“Yield” means, with respect to any Loan or Revolving Commitment, as the case may
be, on any date of determination as calculated by the applicable Administrative
Agent, (a) any interest rate margin, (b) increases in interest rate floors (but
only to the extent that an increase in the interest rate floor with respect to
the Initial Tranche A-1 Term Loans and Initial Tranche A-2 Term Loans or the
implementation of an interest floor with respect to Initial Revolving Loans, as
the case may be, would cause an increase in the interest rate then in effect at
the time of determination hereunder, and, in such case, then the interest rate
floor (but not the interest rate margin solely for determinations under this
clause (b)) applicable to such Initial Tranche A-1 Term Loans, Initial Tranche
A-2 Term Loans and Initial Revolving Loans, as the case may be, shall be
increased to the extent of such differential between interest rate floors), (c)
original issue discount and (d) upfront fees paid generally to all Persons
providing such Loan or Commitment (with original issue discount and upfront fees
being equated to interest based on the shorter of (x) the Weighted Average Life
to Maturity of such Loans and (y) four years), but exclusive of any arrangement,
structuring, underwriting or similar fee paid to any Person in connection
therewith that are not shared generally with all Persons providing such Loan or
Commitment.

Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Loan Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan Borrowing”).

Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (including pursuant to
any permitted refinancing, extension, renewal, replacement, restructuring or
increase (in each case, whether pursuant to one or more agreements or with
different lenders or different agents), but subject to any restrictions on such
amendments, supplements or modifications set forth herein), (a) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof, (a) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (a) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (a) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (a) any reference to
any Requirement of Law shall, unless otherwise specified, refer to such
Requirement of Law as amended, modified or supplemented from time to time and
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law, (a) the phrase
“for the term of this Agreement” and any similar phrases shall mean the period
beginning on the Restatement Date and ending on the Latest Maturity Date, the
term “manifest error” shall be deemed to include any clearly demonstrable error
whether or not obvious on the face of the document containing such error and (a)
all references to “knowledge” or “awareness” of any Loan Party or a Restricted
Subsidiary thereof means the actual knowledge of a Responsible Officer of a Loan
Party or such Restricted Subsidiary. Unless otherwise specified, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time. In the event that any
Accounting Change (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrowers and the Administrative Agents agree to
enter into good faith negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Change with the desired
result that the criteria for evaluating the U.S. Borrower’s and the
Subsidiaries’ consolidated financial condition shall be the same after such
Accounting Change as if such Accounting Change had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrowers, the Administrative Agents and the Required Lenders, all financial
ratios, covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.
Notwithstanding anything in this Agreement to the contrary, any existing
requirement of, or any change in, GAAP or the application or interpretation
thereof that would require operating leases to be treated similarly as a capital
lease shall not be given effect in the definitions of Indebtedness or Liens or
any related definitions or in the computation of any financial ratio or
requirement.

Section 1.05    Pro Forma Calculations. With respect to any period during which
the Transactions or any Specified Transaction occurs, for purposes of
determining the Applicable Margin in respect of such period, calculation of the
Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, Total Secured
Net Leverage Ratio, First Lien Net Leverage Ratio, Consolidated EBITDA and
Consolidated Total Assets or for any other purpose hereunder with respect to
such period shall be made on a Pro Forma Basis.

Section 1.06    Currency Translation.
(a)    For purposes of determining compliance as of any date after the
Restatement Date with Section 5.10, Section 5.11, Section 5.12, Section 5.17,
Section 6.01, Section 6.02, Section 6.03, Section 6.04, Section 6.05, Section
6.06 or Section 6.11, or for purposes of making any determination under Section
7.01(f), (g), (j) or (l), or for any other specified purpose hereunder, amounts
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the exchange rates in effect on the last Business Day of the
fiscal quarter immediately preceding the fiscal quarter in which such
determination occurs or in respect of which such determination is being made, as
such exchange rates shall be determined in good faith by the U.S. Borrower by
reference to customary indices; provided that for purposes of determining
compliance with the First Lien Net Leverage Ratio, Total Secured Net Leverage
Ratio, Total Net Leverage Ratio or Consolidated Interest Coverage Ratio on any
date of determination, amounts denominated in a currency other than Dollars will
be translated into Dollars (i) with respect to income statement items, at the
currency exchange rates used in calculating Consolidated Net Income in the U.S.
Borrower’s latest financial statements delivered pursuant to Section 5.01(a) or
(b) and (i) with respect to balance sheet items, at the currency exchange rates
used in calculating balance sheet items in the U.S. Borrower’s latest financial
statements delivered pursuant to Section 5.01(a) or (b) and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness. No Default or Event of Default
shall arise as a result of any limitation or threshold set forth in Dollars in
Section 5.10, Section 5.11, Section 5.12, Section 5.17, Section 6.01, Section
6.02, Section 6.03, Section 6.04, Section 6.05, Section 6.06, Section 6.11 or
Section 7.01(f), (g), (j) or (l), being exceeded solely as a result of changes
in currency exchange rates from those rates applicable on the last day of the
fiscal quarter immediately preceding the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.
(b)    The Revolving Facility Administrative Agent (or the Issuing Bank, to the
extent otherwise set forth in this Agreement) shall determine the Dollar
Equivalent of any Letter of Credit denominated in an Alternative Currency as of
(i) each date (with such date to be reasonably determined by the Revolving
Facility Administrative Agent or Issuing Bank, as applicable) that is on or
about the date of each request for the issuance, amendment, renewal or extension
of any Letter of Credit, (i) each date on which the Dollar Equivalent in respect
of any Borrowing is determined pursuant to paragraph (c) of this Section, and
(i) from time to time with notice to the U.S. Borrower in its reasonable
discretion, and each such amount shall be the Dollar Equivalent of such Letter
of Credit until the next required calculation thereof pursuant to this Section
1.06(b).
(c)    The Revolving Facility Administrative Agent shall determine the Dollar
Equivalent of any Borrowing denominated in an Alternative Currency as of
(i) each date (with such date to be reasonably determined by the Revolving
Facility Administrative Agent) that is on or about the date of a Borrowing
Request or Interest Election Request or the beginning of each Interest Period
with respect to any Borrowing, (i) each date on which the Dollar Equivalent in
respect of any Letter of Credit is determined pursuant to paragraph (b) of this
Section, (i) each date of determination of the rates specified under the heading
“Commitment Fee Rate” in the definition of “Applicable Margin” and (i) from time
to time with notice to the U.S. Borrower in its reasonable discretion, and each
such amount shall be the Dollar Equivalent of such Borrowing until the next
required calculation thereof pursuant to this Section 1.06(c).
(d)    The Dollar Equivalent of any LC Disbursement made by the Issuing Bank in
an Alternative Currency and not reimbursed by the U.S. Borrower shall be
determined as set forth in Section 2.05(d) or (e), as applicable.
(e)    The Revolving Facility Administrative Agent (or the Issuing Bank, as
applicable) shall notify the U.S. Borrower, the applicable Lenders and, as
applicable, the Issuing Bank, of each calculation of the Dollar Equivalent of
each Letter of Credit, Borrowing and LC Disbursement.

Section 1.07    Rounding. Any financial ratios required to be maintained
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up for
five). For example, if the relevant ratio is to be calculated to the hundredth
decimal place and the calculation of the ratio is 5.125, the ratio will be
rounded up to 5.13.

Section 1.08    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of “Interest
Period”) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

Section 1.09    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Application related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by any reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

Section 1.10    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such a Person in his
or her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.

Section 1.11    Compliance with Article VI. In the event that any Lien,
Investment or Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof) meets the criteria of
one or more than one of the categories of transactions then permitted pursuant
to any clause of such Sections in Article VI, the Borrower, in its sole
discretion, may classify or later divide, classify or reclassify such
transaction and shall only be required to include the amount and type of such
transaction in one of such clauses.

Section 1.12    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

Section 1.13    Interest Rates; Eurocurrency Rate Notification. The interest
rate on Eurocurrency Loans is determined by reference to the Eurocurrency Rate,
which may be derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurocurrency Loans. In light of this eventuality, public
and private sector industry initiatives are currently underway to identify new
or alternative reference rates to be used in place of the London interbank
offered rate. In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.14(b) of
this Agreement, such Section 2.14(b) provides a mechanism for determining an
alternative rate of interest. The Administrative Agents will notify the
Borrowers, pursuant to Section 2.14, in advance of any change to the reference
rate upon which the interest rate on Eurocurrency Loans is based. However, the
Administrative Agents do not warrant or accept any responsibility for, and shall
not have any liability with respect to, the administration, submission or any
other matter related to the London interbank offered rate or other rates in the
definition of “Eurocurrency Rate” or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(b), will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.

ARTICLE II    
The Credits

Section 2.01    Commitments. Subject to the terms and express conditions set
forth herein, (a) (i) each Tranche A-1 Term Lender severally agrees to make a
single term loan to the U.K. Borrower (each such loan, a “Tranche A-1 Term
Loan”) on the Amendment No. 2 Effective Date in Dollars in a principal amount
equal to its Tranche A-1 Term Commitment and (i) each Tranche A-2 Term Lender
severally agrees to make a single term loan to the U.S. Borrower (each such
Loan, a “Tranche A-2 Term Loan”) on the Amendment No. 2 Effective Date in
Dollars in a principal amount equal to its Tranche A-2 Term Loan Commitment, and
(a) each Revolving Lender severally agrees to make, in an aggregate principal
amount such that its Revolving Exposure will not exceed its Revolving
Commitment, (i) U.S. Revolving Loans to the U.S. Borrower from time to time
during the Revolving Availability Period in Dollars or in an Alternative
Currency and (ii) U.K. Revolving Loans to the U.K. Borrower from time to time
during the Revolving Availability Period in Dollars or in an Alternative
Currency. Within the foregoing limits and subject to the terms and express
conditions set forth herein, the applicable Borrower may borrow, prepay and
reborrow Revolving Loans (without premium or penalty). Amounts repaid or prepaid
in respect of Term Loans may not be reborrowed. The Term Commitments will
terminate in full upon the making of the Loans referred to in clause (a) above.
Substantially simultaneously with the borrowing of the Tranche A-1 Term Loans
and the Tranche A-2 Term Loans, each Borrower shall fully prepay its outstanding
Existing Amendment No. 2 Term Loans, together with accrued and unpaid interest
thereon for the period ending on the Amendment No. 2 Effective Date.
Notwithstanding anything to the contrary contained herein, payments and
prepayments of principal and interest on the Existing Amendment No. 2 Term Loans
made on the Amendment No. 2 Effective Date in connection with the replacement of
Non-Consenting Lenders pursuant to Section 9.02(c) hereof may be applied on a
non-ratable basis as the applicable Borrower may direct.

Section 2.02    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class, Type and currency made to a Borrower by the Lenders ratably in
accordance with their respective Commitments of the applicable Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, (i) each Revolving Loan Borrowing denominated in
an Alternative Currency shall be comprised entirely of Eurocurrency Loans and
(i) each Revolving Loan Borrowing denominated in Dollars and each Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
applicable Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan, provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $2,000,000. At the time that each ABR
Revolving Loan Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time,
provided that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding plus up to an additional 3 Interest Periods
in respect of each (i) Incremental Facility, (i) Extended Term Loans and
Extended Revolving Commitments, and (i) Other Term Loans and Other Revolving
Loans. Each Swingline Loan shall be in an amount that is an integral multiple of
$250,000 and not less than $500,000. Notwithstanding anything to the contrary
herein, the Revolving Loans comprising any Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the aggregate Revolving
Commitments. Borrowings of more than one Type and Class may be outstanding at
the same time.
(d)    Notwithstanding any other provision of this Agreement, a Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Revolving Maturity Date (in the case of such Revolving Loan) or the
Term Loan Maturity Date applicable to such Borrowing (in the case of such Term
Loan), as the case may be.
(e)    The obligations of the Revolving Lenders hereunder to make Revolving
Loans, to fund participations in Letters of Credit and to make payments pursuant
to Section 9.03(c) are several and not joint (it being understood that the
foregoing shall in no way be in derogation of the reallocation of participations
in Letters of Credit among the Revolving Lenders contemplated by Section
2.22(a)(iv)).

Section 2.03    Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the applicable Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing denominated in Dollars,
not later than 11:00 a.m., New York City time, two Business Days before the date
of the proposed Borrowing, (a) in the case of a Eurocurrency Borrowing
denominated in Euros, Sterling or Canadian Dollars, not later than 1:00 p.m.,
London time, three Business Days before the date of the proposed Borrowing,
(a) in the case of a Eurocurrency Borrowing denominated in any other Alternative
Currency, no later than 1:00 p.m., London time, four Business Days before the
date of the proposed Borrowing (or a shorter notice period to be agreed between
such Borrower and the Revolving Facility Administrative Agent at the time any
Alternative Currency is specified other than the Alternative Currencies provided
for in clauses (a) and (b)) or (a) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be confirmed promptly by hand delivery,
electronic communication (including Adobe pdf file) or facsimile to the
applicable Administrative Agent of a written Borrowing Request signed by the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information:
(i)    the applicable Borrower;
(ii)    the Class of such Borrowing;
(iii)    the currency and aggregate amount of such Borrowing;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;”
(vii)    the location and number of such Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06; and
(viii)    in the case of a Borrowing Request made in respect of a Revolving Loan
Borrowing, that as of such date the express conditions in Section 4.02(a) and
(b) are satisfied (or waived).
If no currency is specified with respect to any Eurocurrency Borrowing, the
applicable Borrower shall be deemed to have selected Dollars. If no election as
to the Type of Borrowing is specified, then the requested Borrowing shall be (A)
in the case of a Borrowing denominated in Dollars, an ABR Borrowing and (B) in
the case of a Borrowing denominated in an Alternative Currency, a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Revolving Facility
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans to either Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the aggregate amount of the Revolving Exposure
exceeding the aggregate amount of the Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
applicable Borrower may borrow, prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the applicable Borrower shall notify the
Revolving Facility Administrative Agent of such request by telephone (confirmed
by telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Revolving Facility Administrative Agent will promptly advise
the Swingline Lender of any such notice received from any Borrower. The
Swingline Lender shall either (i) notify the applicable Borrower that it has
elected not to make such Swingline Loan or (i) make each Swingline Loan
available to the applicable Borrower by means of a credit to the general deposit
account of the applicable Borrower with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank), in each case by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Revolving
Facility Administrative Agent not later than 10:00 a.m., New York City time, on
any Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Revolving Facility
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Revolving Facility Administrative Agent, for the account of the Swingline
Lender, such Revolving Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Revolving Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Revolving Facility Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving Lenders.
The Revolving Facility Administrative Agent shall notify the applicable Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Revolving Facility Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the applicable Borrower (or other
party on behalf of the applicable Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Revolving Facility Administrative
Agent; any such amounts received by the Revolving Facility Administrative Agent
shall be promptly remitted by the Revolving Facility Administrative Agent to the
Revolving Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to Revolving
Facility Administrative Agent, as applicable, if and to the extent such payment
is required to be refunded to the applicable Borrower for any reason. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the applicable Borrower of any default in the payment thereof.

Section 2.05    Letters of Credit.
(a)    General. Upon satisfaction of the express conditions specified in Section
4.01 on or prior to the Amendment No. 2 Effective Date, each Existing Letter of
Credit will, automatically and without any action on the part of any Person, be
deemed to be a Letter of Credit issued under the Revolving Facility for all
purposes of this Agreement and the other Loan Documents. Subject to the terms
and express conditions set forth herein, the U.S. Borrower may request the
issuance of and the Issuing Bank may, in its sole discretion, issue standby
Letters of Credit for its own account (or, so long as the U.S. Borrower is the
primary obligor, for the account of any Subsidiary), in a form reasonably
acceptable to the Issuing Bank, at any time and from time to time prior to the
date 30 days prior to the end of the Revolving Availability Period.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(i)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the U.S. Borrower shall hand
deliver or telecopy (or transmit by electronic communication reasonably
acceptable to the Issuing Bank) to the Issuing Bank and the Revolving Facility
Administrative Agent (not later than 12:00 p.m., New York City time, at least
three (3) Business Days in advance, or a shorter time period if approved by the
Issuing Bank in its reasonable discretion, of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated, the name and address of the beneficiary thereof, the documents to
be presented by such beneficiary in case of any drawing thereunder, the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, such other matters as the Issuing Bank may reasonably
require and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
U.S. Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if, after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed the LC Sublimit, (ii) the Alternative Currency LC
Exposure shall not exceed the Alternative Currency LC Sublimit, and (iii) the
aggregate Revolving Exposure shall not exceed the aggregate Revolving
Commitments.
(ii)    Promptly after receipt of any such request pursuant to Section
2.05(b)(i), the Issuing Bank will confirm with the Revolving Facility
Administrative Agent (by telephone or in writing) that the Revolving Facility
Administrative Agent has received a copy of such request from the U.S. Borrower
and, if not, the Issuing Bank will provide the Revolving Facility Administrative
Agent with a copy thereof. Unless the Issuing Bank has received written notice
from any Revolving Lender, the Revolving Facility Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
express conditions contained in Section 4.02 shall not then be satisfied, then,
subject to the terms and express conditions hereof, the Issuing Bank may in its
sole discretion, on the requested date, issue a Letter of Credit for the account
of the U.S. Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit.
(iii)    The Issuing Bank shall not be under any obligation to issue or renew
any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain the Issuing Bank from issuing the Letter
of Credit, or any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) in each case not in effect
on the Restatement Date, or shall impose upon the Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the Restatement Date (for
which the Issuing Bank is not otherwise compensated hereunder);
(B)    the issuance of such Letter of Credit would violate (x) any laws binding
upon or otherwise applicable to the Issuing Bank or (y) one or more policies of
the Issuing Bank regarding completion of customary “know your customer”
requirements on the beneficiary of such Letter of Credit and any Subsidiary of
the U.S. Borrower that is a co-applicant for such Letter of Credit;
(C)    the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency, unless otherwise agreed by the Issuing Bank
and the Revolving Facility Administrative Agent;
(D)    it is not required to do so pursuant to Section 2.22(c); or
(E)    the date of issuance of such Letter of Credit is on or after 30 days
prior to the Revolving Maturity Date.
(iv)    The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (A) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(v)    The Issuing Bank shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Bank shall have all of the benefits and immunities
(A) provided to the Revolving Facility Administrative Agent in Article VIII with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and any Letter of Credit Application pertaining to such Letters of Credit as
fully as if the term “Revolving Facility Administrative Agent” as used in
Article VIII included the Issuing Bank with respect to such acts or omissions,
and (A) as additionally provided herein with respect to the Issuing Bank.
(vi)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the Issuing Bank will also deliver to the U.S. Borrower and
the Revolving Facility Administrative Agent a true and complete copy of such
Letter of Credit or amendment.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (i) the Letter
of Credit Expiration Date, provided if the U.S. Borrower so requests in any
applicable Letter of Credit Application, the Issuing Bank shall agree to issue a
standby Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the Issuing Bank, the U.S. Borrower shall not be required to make a specific
request to the Issuing Bank for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) the Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that the Issuing Bank shall not permit any such
renewal if (A) the Issuing Bank has determined that it would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.05(b)(ii) or otherwise), or (A)
it has received notice (which may be by telephone, followed promptly in writing,
or in writing) on or before the day that is thirty (30) days before the
Nonrenewal Notice Date from the Revolving Facility Administrative Agent or any
Revolving Lender, as applicable, or the U.S. Borrower that one or more of the
applicable express conditions specified in Section 4.02 is not then satisfied
(or waived), and provided further that, if agreed to by the Issuing Bank in its
sole discretion, a Letter of Credit may, upon the request of the U.S. Borrower,
be renewed for a period beyond the date that is the Revolving Maturity Date if,
at the time of such request or such other time as may be agreed by the Issuing
Bank, such Letter of Credit has become subject to Cash Collateralization or
other arrangements satisfactory to the Issuing Bank.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, (x) each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Revolving Facility Administrative Agent,
for the account of the Issuing Bank, in Dollars, such Revolving Lender’s
Applicable Percentage of (i) each LC Disbursement in respect of any Letter of
Credit made by the Issuing Bank in Dollars and (i) the Dollar Equivalent, using
the Exchange Rate on the date such payment is required, of each LC Disbursement
in respect of any Letter of Credit made by the Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the U.S. Borrower on the date due
as provided in Section 2.05(e), or of any reimbursement payment required to be
refunded to the U.S. Borrower for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(e)    Reimbursement. If the Issuing Bank shall honor a Letter of Credit drawing
presented under a Letter of Credit, the U.S. Borrower shall reimburse such LC
Disbursement honored by paying to the Revolving Facility Administrative Agent an
amount equal to the Dollar Equivalent, calculated using the Exchange Rate when
such payment is due, of such LC Disbursement in Dollars not later than 1:00
p.m., New York City time, on the first Business Day succeeding the date on which
the Issuing Bank notifies the U.S. Borrower in writing of such Letter of Credit
honoring, provided that, if such LC Disbursement is not less than $500,000, the
U.S. Borrower may, subject to the express conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with a Revolving Loan Borrowing or Swingline Loan of the same Class in an amount
equal to the Dollar Equivalent, calculated using the Exchange Rate on the date
when such payment is due, of such LC Disbursement and, to the extent so
financed, the U.S. Borrower’s obligation to make such reimbursement payment
shall be discharged and replaced by the resulting Revolving Loan Borrowing or
Swingline Loan. If the U.S. Borrower fails to make such payment when due, then
the Revolving Facility Administrative Agent shall notify each Revolving Lender
of the Dollar Equivalent of the applicable LC Disbursement, the payment then due
from the U.S. Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Revolving Facility Administrative Agent in Dollars its
Applicable Percentage of the Dollar Equivalent of the payment then due from the
U.S. Borrower (such payment from such Revolving Lender to be made on demand with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Revolving Facility
Administrative Agent at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Revolving Facility Administrative Agent
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing), in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lender), and the Revolving Facility Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lender.
Promptly following receipt by the Revolving Facility Administrative Agent of any
payment from the U.S. Borrower pursuant to this paragraph, such Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the U.S. Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Repayment of Participations.
(i)    At any time after the Issuing Bank has made an LC Disbursement and has
received from any Revolving Lender such Revolving Lender’s payment in respect of
such LC Disbursement pursuant to Section 2.05(e), if the Revolving Facility
Administrative Agent receives for the account of the Issuing Bank any payment in
respect of the related LC Disbursement or interest thereon (whether directly
from the U.S. Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Revolving Facility Administrative Agent in accordance
with this Agreement), such Administrative Agent will distribute in Dollars to
such Revolving Lender the Dollar Equivalent of its Applicable Percentage
thereof.
(ii)    If any payment received by the Revolving Facility Administrative Agent
for the account of the Issuing Bank pursuant to Section 2.05(e) is required to
be returned under any of the circumstances described in Section 9.08 (including
pursuant to any settlement entered into by the Issuing Bank in its discretion),
each Revolving Lender shall pay to such Administrative Agent for the account of
the Issuing Bank in Dollars the Dollar Equivalent of its Applicable Percentage
thereof on demand of such Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause (ii) shall survive the
payment in full of the Obligations and the termination of this Agreement.
(g)    Obligations Absolute. The U.S. Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (i) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (i) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (i) any adverse change in the relevant
exchange rates or in the availability of the relevant Alternative Currency to
the U.S. Borrower or any of its Restricted Subsidiaries or in the relevant
currency markets generally, or (i) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the U.S. Borrower’s obligations hereunder
(other than the defense of payment or performance). Neither the Revolving
Facility Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the U.S. Borrower to the extent of any direct
damages (as opposed to consequential or punitive damages, claims in respect of
which are hereby waived by the U.S. Borrower to the extent permitted by
applicable law) suffered by the U.S. Borrower that are caused by the Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of bad faith, gross
negligence, material breach of its obligations as an Issuing Bank hereunder, or
willful misconduct on the part of the Issuing Bank (as finally determined by a
court of competent jurisdiction) and compliance by the Issuing Bank with the
applicable standards of care set forth in the Uniform Commercial Code in the
State of New York, the Issuing Bank shall be deemed to have exercised care in
each such determination as Issuing Bank. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute bad faith, gross negligence or willful misconduct.
(h)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Revolving Facility Administrative Agent and the U.S. Borrower of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder, provided that any failure to give or delay in giving such notice
shall not relieve the U.S. Borrower of its obligation to reimburse the Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement in
accordance with Section 2.05(e).
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the U.S. Borrower shall reimburse such LC Disbursement in full as
set forth in Section 2.05(e), the unpaid amount thereof shall bear interest, for
each day from and including the first Business Day after receipt of notice to
but excluding the date that the U.S. Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans; provided that, if
the U.S. Borrower fails to reimburse such LC Disbursement when due pursuant to
Section 2.05(e), then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to Section 2.05(e) to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(j)    Role of Issuing Bank. Each Lender and the U.S. Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Bank shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Bank,
the Revolving Facility Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the Issuing Bank shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (i) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (i) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The U.S. Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the U.S.
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.
(k)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the U.S. Borrower, the Revolving Facility
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Revolving Facility Administrative Agent shall notify the Lenders of any
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the U.S. Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(c). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (i) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(l)    Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, the U.S. Borrower
or any Subsidiary, the U.S. Borrower shall be obligated to reimburse the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The U.S. Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of the U.S. Borrower and/or any Subsidiaries of the U.S.
Borrower inures to the benefit of the U.S. Borrower, and that the U.S.
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(m)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Bank and the U.S. Borrower, when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (i) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit
(n)    Conflict with Letter of Credit Application. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the U.S. Borrower to, or entered into by the U.S. Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control, and any grant of a security interest in any form
of Letter of Credit Application or other agreement shall be null and void.
(o)    Provisions Related to Extended Revolving Commitments. If, after the date
hereof, there shall be more than one tranche of Revolving Commitments, and if
the maturity date in respect of any tranche of Revolving Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Commitments in respect of which the maturity date shall
not have occurred are then in effect, such Letters of Credit shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 2.05(c)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Revolving Commitments thereunder at
such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (i) to the extent not reallocated pursuant to
immediately preceding clause (i), the U.S. Borrower shall Cash Collateralize any
such Letter of Credit in accordance with Section 2.05(c) or otherwise backstop
such Letter of Credit on terms reasonably satisfactory to the Issuing Bank. If,
for any reason, such Cash Collateral is not provided or the reallocation does
not occur, the Revolving Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit. Except
to the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit shall
be agreed with the Lenders under the extended tranches.
(p)    Addition of an Issuing Bank. A Revolving Lender (or any of its
Subsidiaries or Affiliates) may become an additional Issuing Bank hereunder
pursuant to a written agreement among the U.S. Borrower, the Revolving Facility
Administrative Agent and such Revolving Lender. The Revolving Facility
Administrative Agent shall notify the Revolving Lenders of any such additional
Issuing Bank.

Section 2.06    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by (i)
1:00 p.m., New York City time, in the case of a Eurocurrency Borrowing
denominated in Dollars for which notice has been provided by 11:00 a.m., New
York City time, at least two Business Days prior to the date of the proposed
Borrowing, (i) 8:00 a.m., New York City time, in the case of any Borrowings
denominated in an Alternative Currency, or (i) 3:00 p.m., New York City time, in
the case of an ABR Borrowing for which notice has been provided by 12:00 p.m.,
New York City time, on the date of the proposed Borrowing, in each case to the
account of the applicable Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04. The applicable Administrative Agent will
make such Loans available to the applicable Borrower by wire transfer of the
amounts so received, in immediately available funds, to an account of such
Borrower, in each case designated by such Borrower in the applicable Borrowing
Request, provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Revolving Facility Administrative Agent to the Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.05(e) to
reimburse the Issuing Bank, then to such Revolving Lenders and the Issuing Bank
as their interests may appear.
(b)    Unless the applicable Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Borrowing that such Lender will
not make available to such Administrative Agent such Lender’s share of such
Borrowing, such Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption and in its sole discretion, make
available to the applicable Borrower a corresponding amount. In such event,
after giving effect to the reallocations pursuant to Section 2.22(a)(iv), if a
Lender has not in fact made its share of the applicable Borrowing available to
the applicable Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to such Administrative Agent, within
three Business Days of written notice, such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to such Administrative
Agent, at (i) in the case of such Lender, (A) if such Borrowing is denominated
in Dollars, the greater of the Federal Funds Rate and a rate determined by such
Administrative Agent in accordance with banking industry rules on interbank
compensation and (A) if such Borrowing is denominated in an Alternative
Currency, the rate reasonably determined in accordance with customary practices
by the Revolving Facility Administrative Agent to be the cost to it of funding
such amount, or (i) in the case of such Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to such Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
(c)    Each of the applicable Administrative Agent, the Issuing Bank and each
Lender at its option may make any Loan or otherwise perform its obligations
hereunder through any office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the U.S. Borrower and the applicable
Administrative Agent; which office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Loan in accordance with the terms
of this Agreement. Any Designated Lender shall be considered a Lender; provided
that in the case of an Affiliate or branch of a Lender, all provisions
applicable to a Lender shall apply to such Affiliate or branch of such Lender to
the same extent as such Lender; provided that in no event may a Disqualified
Lender become a Designated Lender (but, for the avoidance of doubt, this shall
be without prejudice to Section 2.17(j) and shall not apply to deem such
Affiliate or branch to have the same status as the Lender for the purposes of
the “U.K. Qualifying Lender” definition).

Section 2.07    Interest Elections.
(a)    Each Revolving Loan Borrowing and Term Loan Borrowing initially shall be
of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, a Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurocurrency Borrowing,
may elect Interest Periods therefor, all as provided in this Section, provided
that no Borrower may elect to convert any Borrowing denominated in an
Alternative Currency to an ABR Borrowing and may not change the currency of any
Borrowing. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued.
(b)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Revolving Facility Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Loan Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be confirmed promptly by
hand delivery or telecopy to the Revolving Facility Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit B and
signed by the applicable Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the Revolving
Facility Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) if such Borrowing is denominated in Dollars,
such Borrowing shall be converted to an ABR Borrowing, and (i) if such Borrowing
is denominated in an Alternative Currency, such Borrowing shall continue as a
Eurocurrency Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default under Sections 7.01(a),
7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing and the
Administrative Agents, at the request of the Required Lenders, so notify the
applicable Borrower, then, so long as such Event of Default is continuing, no
outstanding Borrowing may be continued for an Interest Period of more than one
month’s duration.

Section 2.08    Termination and Reduction of Commitments.
(a)    Unless previously terminated or extended, the Revolving Commitments shall
terminate on the Revolving Maturity Date.
(b)    A Borrower may at any time, without premium or penalty, terminate, or
from time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (i) such
Borrower shall not terminate or reduce any Class of Revolving Commitments to the
extent that, after giving effect to any concurrent prepayment of the Revolving
Loans of such Class in accordance with Section 2.11, the aggregate Revolving
Exposure (calculated using the Exchange Rate in effect as of the date of the
proposed termination or reduction) of such Class (excluding the portion of the
Revolving Exposure attributable to outstanding Letters of Credit if and to the
extent that the U.S. Borrower has Cash Collateralized such Letters of Credit or
made other arrangements satisfactory to the Issuing Bank with respect to such
Letters of Credit) would exceed the aggregate Revolving Commitments of such
Class.
(c)    The Borrowers shall notify the Revolving Facility Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Revolving Facility
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrowers pursuant to this Section shall be irrevocable,
provided that a notice of termination of the Commitments of any Class delivered
by such Borrower may state that such notice is conditioned upon the consummation
of an acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness or
any other specified event, in which case such notice may be revoked by such
Borrower (by notice to the Revolving Facility Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
(d)    The Borrowers, in their discretion, shall have the right, but not the
obligation, at any time so long as no Event of Default has occurred and is
continuing, upon at least one Business Day’s notice to a Defaulting Lender (with
a copy to the Revolving Facility Administrative Agent), to terminate in whole
such Defaulting Lender’s Commitment; provided that, after giving effect to such
termination, the aggregate Revolving Exposure of all Revolving Lenders does not
exceed the aggregate Revolving Commitments. Such termination shall be effective
with respect to such Defaulting Lender’s unused portion of its Commitment on the
date set forth in such notice. Subject to Section 9.19, no termination of the
Commitment of a Defaulting Lender shall be deemed a waiver or release of any
claim any Borrower, the Revolving Facility Administrative Agent, the Issuing
Bank or any Lender may have against the Defaulting Lender.

Section 2.09    Repayment of Loans; Evidence of Debt.
(a)    The U.K. Borrower unconditionally promises to pay to the Tranche A Term
Loan Administrative Agent for the account of each Tranche A-1 Term Lender the
then unpaid principal amount of each Tranche A-1 Term Loan of such Tranche A-1
Term Lender as provided in Section 2.10(a)(i). The U.S. Borrower unconditionally
promises to pay to the Tranche A Term Loan Administrative Agent for the account
of each Tranche A-2 Term Lender the then unpaid principal amount of each Tranche
A-2 Term Loan of such Tranche A-2 Term Lender as provided in Section 2.10(a)(i).
Each Borrower unconditionally promises to pay to the Revolving Facility
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan of such Revolving Lender made to such
Borrower on the Revolving Maturity Date. Each Borrower hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of the Maturity Date and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, each
Borrower shall repay all Swingline Loans then outstanding to such Borrower.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)    The applicable Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder to each Borrower, the
Class and Type thereof and the Interest Period applicable thereto, (i) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (i) the amount of any sum
received by such Administrative Agent hereunder from each Borrower for the
account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein, provided that the failure of any Lender or
the applicable Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans made to such Borrower and pay interest thereon in accordance with the
terms of this Agreement.
(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the applicable Borrower shall promptly
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and substantially in the form of the
applicable Exhibit F, provided that, except as set forth in Section 4.01(a)(C),
the delivery of any such note shall not be a condition precedent to the
Restatement Date or any Acquisition or Investment. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns (and ownership shall at all times be recorded in the Register).

Section 2.10    Amortization of Term Loans.
(a)    (i) Subject to adjustment pursuant to paragraph (b) of this Section and
subject to paragraph (i) of Section 2.11, the U.K. Borrower shall repay the
Tranche A-1 Term Loans on each date set forth below in an aggregate principal
amount equal to the percentage set forth below opposite such date, in each case
representing the applicable percentage of the aggregate principal amount of
Initial Tranche A-1 Term Loans and the U.S. Borrower shall repay the Tranche A-2
Term Loans on each date set forth below in an aggregate principal amount equal
to the percentage set forth below opposite such date, in each case representing
the applicable percentage of the aggregate principal amount of Initial Tranche
A-2 Term Loans:
Date
Tranche A-1 Term Loan Amount
Tranche A-2 Term Loan Amount
December 31, 2019
1.25%
1.25%
March 31, 2020
1.25%
1.25%
June 30, 2020
1.25%
1.25%
September 30, 2020
1.25%
1.25%
December 31, 2020
1.25%
1.25%
March 31, 2021
1.25%
1.25%
June 30, 2021
1.25%
1.25%
September 30, 2021
1.25%
1.25%
December 31, 2021
1.25%
1.25%
March 31, 2022
1.25%
1.25%
June 30, 2022
1.25%
1.25%
September 30, 2022
1.25%
1.25%
December 31, 2022
1.875%
1.875%
March 31, 2023
1.875%
1.875%
June 30, 2023
1.875%
1.875%
September 30, 2023
1.875%
1.875%
December 31, 2023
2.50%
2.50%
March 31, 2024
2.50%
2.50%
June 30, 2024
2.50%
2.50%
Tranche A Term Loan Maturity Date
Any and all then-outstanding Tranche A-1 Term Loans.
Any and all then-outstanding Tranche A-2 Term Loans.



provided that notwithstanding anything to the contrary herein, at the discretion
of the U.S. Borrower and the U.K. Borrower, the U.S. Borrower and the U.K.
Borrower may on any date provided above allocate all or a portion of the
aggregate amount due on Tranche A-1 Term Loans to prepay an additional amount of
Tranche A-2 Term Loans, or vice versa (in each case with the amounts so
reallocated determined at the Dollar Equivalent thereof on the date of such
prepayment) so long as the aggregate principal amount so prepaid is not less
than the aggregate amount due (as so determined) as provided above for such date
for both such Tranches.
 
(i)    Without limiting the foregoing, to the extent not previously paid, all
Term Loans shall be due and payable on the applicable Term Loan Maturity Date.
(b)    Any prepayment of a Term Loan Borrowing of any Class shall be applied (i)
in the case of prepayments made pursuant to Section 2.11(a) or (e), to reduce
the subsequent scheduled repayments of the Term Loan Borrowings of such Class to
be made pursuant to this Section as directed by the applicable Borrower, or as
otherwise provided in any Extension Amendment, any Incremental Facility
Amendment or Refinancing Amendment, and (i) in the case of prepayments made
pursuant to Section 2.11(c) or Section 2.11(d), to reduce the subsequent
scheduled repayments of the Term Loan Borrowings of such Class to be made
pursuant to this Section in direct order of maturity, or as otherwise provided
in any Extension Amendment, any Incremental Facility Amendment, or Refinancing
Amendment.
(c)    Prior to any repayment of any Term Loan Borrowings of any Class
hereunder, the applicable Borrower shall select the Borrowing or Borrowings of
the applicable Class to be repaid and shall notify the applicable Administrative
Agent by telephone (confirmed by telecopy) of such election not later than 1:00
p.m., New York City time, on the scheduled date of such repayment. Each
repayment of a Borrowing shall be applied ratably to the Loans included in the
repaid Borrowing. Repayments of Term Loan Borrowings shall be accompanied by
accrued interest on the amount repaid.

Section 2.11    Prepayment of Loans.
(a)    The applicable Borrower shall have the right at any time and from time to
time, without premium or penalty (but subject to Section 2.16 and the following
sentence), to prepay any Borrowing of any Class in whole or in part, as selected
and designated by such Borrower, subject to the requirements of this Section.
Each voluntary prepayment of any Loan pursuant to this Section 2.11(a) and
mandatory prepayment pursuant to Section 2.11(e) shall be made without premium
or penalty. Notwithstanding anything to the contrary in this Agreement, after
any Extension, the applicable Borrower may prepay any Borrowing of any Class of
non-extended Term Loans pursuant to which the related Extension Offer was made
without any obligation to prepay the corresponding Extended Term Loans.
(b)    In the event and on such occasion that the aggregate Revolving Exposures
exceed (A) 105% of the aggregate Revolving Commitments, solely as a result of
currency fluctuations or (B) the aggregate Revolving Commitments (other than as
a result of currency fluctuations), the applicable Borrower shall prepay (no
later than one (1) Business Day after written notice from the Revolving Facility
Administrative Agent to the applicable Borrower) Revolving Loan Borrowings (or,
if no such Borrowings are outstanding, deposit cash collateral in an account
with such Administrative Agent pursuant to Section 2.23) in an aggregate amount
equal to the amount by which the aggregate Revolving Exposures exceed the
aggregate Revolving Commitments.
(c)    Subject to paragraph (f) of this Section, in the event and on each
occasion that any Net Proceeds are received by or on behalf of the U.S. Borrower
or any Restricted Subsidiary in respect of any Prepayment Event, the Borrowers
shall, within thirty (30) days in the case of any Prepayment Event referred to
in paragraph (a) or (b) of the definition of thereof, or five Business Days in
the case of a Prepayment Event referred to in paragraph (c) of the definition
thereof, after such Net Proceeds are received, prepay Term Loans on a pro rata
basis (except, as to Term Loans made pursuant to an Incremental Facility
Amendment or a Refinancing Amendment, as otherwise set forth in such Incremental
Facility Amendment or a Refinancing Amendment, or as to a Replacement Term
Loan), in each case in an aggregate amount equal to the Required Asset
Percentage of the amount of such Net Proceeds in the case of any Prepayment
Event referred to in paragraph (a) or (b) of the definition thereof or 100% of
the amount of such Net Proceeds in the case of any Prepayment Event referred to
in paragraph (c) of the definition thereof; provided that in the case of any
such event described in clause (a) or (b) of the definition of the term
“Prepayment Event,” if the U.S. Borrower or any Restricted Subsidiary applies
(or commits pursuant to a binding contractual arrangement (including pursuant to
a letter of intent) to apply) the Net Proceeds from such event (or a portion
thereof) within twelve (12) months after receipt of such Net Proceeds to
reinvest such proceeds in the business, including in assets of the general type
used or useful in the business of the U.S. Borrower and its Restricted
Subsidiaries (including in connection with an acquisition or capital
expenditures), then no prepayment shall be required pursuant to this paragraph
in respect of such Net Proceeds except to the extent of any such Net Proceeds
therefrom that have not been so applied by the end of the twelve-month (or, if
committed to be so applied within 12 months of the receipt of such Net Proceeds,
eighteen-month) period following receipt of such Net Proceeds, at the end of
which period a prepayment shall be required in an amount equal to such Net
Proceeds that have not been so applied; provided, further, that with respect to
any Prepayment Event referenced in paragraph (a) or (b) of the definition
thereof, (i) the Borrowers shall not be obligated to make any prepayment
otherwise required by this paragraph (c) unless and until the aggregate amount
of Net Proceeds from all such Prepayment Events, after giving effect to the
reinvestment rights set forth herein, exceeds $10,000,000 (the “Prepayment
Trigger”) in any fiscal year of the U.S. Borrower, but then from all such Net
Proceeds (excluding amounts below the Prepayment Trigger) and (ii) the Borrowers
may use a portion of such Net Proceeds to prepay or repurchase First Lien Senior
Secured Notes or any other Indebtedness secured by the Collateral on a pari
passu basis with the Liens securing the Obligations (the “Other Applicable
Indebtedness”) to the extent required pursuant to the terms of the documentation
governing such Other Applicable Indebtedness, in which case, the amount of
prepayment required to be made with respect to such Net Proceeds pursuant to
this Section 2.11(c) shall be deemed to be the amount equal to the product of
(x) the amount of such Net Proceeds multiplied by (y) a fraction, the numerator
of which is the outstanding principal amount of Term Loans required to be
prepaid pursuant to this paragraph (c) and the denominator of which is the sum
of the outstanding principal amount of such Other Applicable Indebtedness
required to be prepaid pursuant to the terms of the documents governing such
Other Applicable Indebtedness and the outstanding principal amount of Term Loans
required to be prepaid pursuant to this paragraph;
(d)    Subject to paragraph (f) of this Section 2.11, following the end of each
fiscal year of the U.S. Borrower, the Borrowers shall prepay Term Loan
Borrowings in an aggregate amount equal to the Required ECF Percentage of Excess
Cash Flow for such fiscal year, provided that such amount shall be reduced by
(1) the aggregate principal amount of prepayments (other than prepayments
pursuant to Section 2.11(c), (d) or (e)) of Term Loans, Other Applicable
Indebtedness and Revolving Loans (to the extent of a corresponding Revolving
Commitment reduction) made during such fiscal year or following the end of such
fiscal year but on or prior to the date that is 30 Business Days after the end
of such fiscal year and (2) the aggregate amount of Excess Cash Flow
attributable to Foreign Restricted Subsidiaries for such fiscal year and, at the
option of the Borrowers and without duplication across periods, after such
fiscal year and prior to the date that is 30 Business Days after the end of such
fiscal year. Each prepayment pursuant to this paragraph shall be made not later
than the fifth Business Day after the date on which financial statements are
required to be delivered pursuant to Section 5.01(a) for the fiscal year with
respect to which such prepayment is made (such earlier date, the “ECF Due
Date”); provided, further, that the Borrowers shall not be obligated to make any
prepayment otherwise required by this paragraph unless and until the aggregate
amount of prepayments of Excess Cash Flow required to be made pursuant to this
paragraph exceeds $10,000,000 in any fiscal year of the U.S. Borrower, but then
from all such Excess Cash Flow. All prepayments made pursuant to this Section
2.11(d) shall be applied solely to the outstanding Tranche A-1 Term Loans and
the Tranche A-2 Term Loans (and any Incremental Term Loans, Extended Term Loans
or Other Term Loans to the extent provided for in the applicable Incremental
Facility Amendment, Extension Amendment or Refinancing Amendment; provided that
the Tranche A-1 Term Loans and the Tranche A-2 Term Loans receive not less than
the pro rata portion of such prepayment unless otherwise agreed).
(e)    If any Borrower incurs or issues (i) any Credit Agreement Refinancing
Indebtedness permitted to be incurred or issued hereunder (other than a
Permitted Refinancing thereof) or (i) any other Indebtedness not permitted under
Section 6.01, such Borrower shall, on the same day as such incurrence or
issuance pursuant to clause (i), and otherwise within five Business Days, prepay
the principal amount of the corresponding Credit Agreement Refinanced Debt (in
the case of clause (i)) or each Class of Term Loans on a pro rata basis (in the
case of clause (ii)), in each case in accordance with Section 2.11(g) and in an
aggregate amount the Dollar Equivalent of which is equal to 100% of the Net
Proceeds of such issuance or incurrence (which prepayment of principal shall be
accompanied by payment of accrued and unpaid interest, premiums and fees and
expenses associated with such principal amount prepaid); provided that such
prepayment shall be subject to the second sentence of Section 2.11(a).
(f)    Notwithstanding any other provisions of this Section 2.11, (i) to the
extent that any or all of the Net Proceeds of any Disposition by a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 2.11(c) (a “Foreign
Disposition”), the Net Proceeds of any Prepayment Event from a Foreign
Subsidiary (a “Foreign Prepayment Event”), or Excess Cash Flow would be (x)
prohibited or delayed by applicable local law, (y) restricted by applicable
organizational or constitutive documents or any agreement or (z) subject to
other onerous organizational or administrative impediments, from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in Section 2.11(d), or the Borrowers shall not be required to
make a prepayment at the time provided in Section 2.11(c), as the case may be,
and instead, such amounts may be retained by the applicable Foreign Subsidiary
(the Borrowers hereby agreeing to use reasonable efforts (as determined in the
Borrowers’ reasonable business judgment) to otherwise cause the applicable
Foreign Subsidiary to within one year following the date on which the respective
payment would otherwise have been required, promptly take all actions reasonably
required by the applicable local law, applicable organizational or constitutive
impediment or other impediment to permit such repatriation), and if within one
year following the date on which the respective payment would otherwise have
been required, such repatriation of any of such affected Net Proceeds or Excess
Cash Flow is permitted under the applicable local law, applicable organizational
or constitutive impediment or other impediment, such repatriation will be
promptly effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly (and in any event not later than three Business Days after such
repatriation could be made) applied (net of additional taxes, costs and expenses
payable or reserved against as a result thereof) (whether or not repatriation
actually occurs) to the repayment of the Term Loans pursuant to this Section
2.11 to the extent provided herein and (i) to the extent that the Borrowers have
determined in good faith that repatriation of any or all of the Net Proceeds of
any Foreign Disposition, any Foreign Prepayment Event or Excess Cash Flow would
have an adverse tax cost consequence with respect to such Net Proceeds or Excess
Cash Flow (which for the avoidance of doubt, includes, but is not limited to,
any prepayment where by doing so the Borrowers, any Restricted Subsidiary or any
of their respective affiliates and/or equity partners would incur a tax
liability, including a tax dividend, deemed dividend pursuant to Code Section
956 or a withholding tax), the Net Proceeds or Excess Cash Flow so affected may
be retained by the applicable Foreign Subsidiary. The non-application of any
prepayment amounts as a consequence of the foregoing provisions will not, for
the avoidance of doubt, constitute a Default or an Event of Default.
(g)    In connection with any optional or mandatory prepayment of Borrowings
hereunder the Borrowers shall, subject to the provisions of this paragraph and
paragraph (k) of this Section, select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (h) of this Section. The applicable Administrative Agent will promptly
notify each Term Lender holding the applicable Class of Term Loans of the
contents of the applicable Borrower’s prepayment notice and of such Lender’s pro
rata share of the prepayment. Each such Term Lender may reject all (but not less
than all) of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clause (c) or (d) of this Section 2.11 by providing notice to the applicable
Administrative Agent at or prior to the time of such prepayment; provided that
for the avoidance of doubt, no Lender may reject any prepayment made with the
proceeds of Credit Agreement Refinancing Indebtedness. Any Declined Proceeds
remaining thereafter shall be retained by the U.S. Borrower (“Retained Declined
Proceeds”).
(h)    The applicable Borrower shall notify the applicable Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (i) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (i) in the case of prepayment
of a Swingline Loan, not later than 12:00 noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment, provided that a notice of optional
prepayment may state that such notice is conditional upon the consummation of an
acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of the proceeds from the issuance of other
Indebtedness or the occurrence of any other specified event, in which case such
notice of prepayment may be revoked by such Borrower (by notice to the
applicable Administrative Agent on or prior to the specified date) if such
condition is not satisfied. Promptly following receipt of any such notice, the
applicable Administrative Agent shall advise the Lenders of the contents
thereof. Except as otherwise provided herein, each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any prepayment fees required by Section
2.11(a), to the extent applicable.
(i)    Notwithstanding anything to the contrary contained in this Agreement, so
long as no Event of Default has occurred and is continuing or would result
therefrom, any Borrower or any Restricted Subsidiary (in such case, the
foregoing being herein referred to as the “Auction Parties” and each, an
“Auction Party”) may repurchase outstanding Term Loans on the following basis:
(A)    Such Auction Party may repurchase all or any portion of any Class of Term
Loan (such Term Loans, “Subject Loans”) pursuant to a Dutch Auction (or such
other modified Dutch auction conducted pursuant to similar procedures as the
U.S. Borrower and the applicable Administrative Agent may otherwise agree);
provided that no proceeds of Revolving Loans shall be used by any Auction Party
to repurchase Term Loans pursuant to such Auction;
(B)    Following repurchase by any Auction Party pursuant to this Section
2.11(i), the Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by any Auction Party) for all purposes of this Agreement, and the
principal amount of the Loans so repurchased shall be applied on a pro rata
basis to reduce the scheduled remaining installments of principal on such Class
of Term Loans. In connection with any Term Loans repurchased and cancelled
pursuant to this Section 2.11(i), the applicable Administrative Agent is
authorized to make appropriate entries in the Register to reflect any such
cancellation. Any payment made by any Auction Party in connection with a
repurchase permitted by this Section 2.11(i) shall not be subject to any of the
pro rata payment or sharing requirements of this Agreement. Notwithstanding
anything in this Agreement or any other Loan Documents to the contrary, failure
by an Auction Party to make any payment to a Lender required by an agreement
permitted by this Section 2.11(i) shall not constitute a Default or an Event of
Default;
(C)    Each Lender that sells its Term Loans pursuant to this Section 2.11(i)
acknowledges and agrees that (i) the Auction Parties may come into possession of
additional information regarding the Loans or the Loan Parties at any time after
a repurchase has been consummated pursuant to an Auction hereunder that was not
known to such Lender or the Auction Parties at the time such repurchase was
consummated and that, when taken together with information that was known to the
Auction Parties at the time such repurchase was consummated, may be information
that would have been material to such Lender’s decision to enter into an
assignment of such Term Loans hereunder (“Excluded Information”), (ii) such
Lender will independently make its own analysis and determination to enter into
an assignment of its Loans and to consummate the transactions contemplated by an
Auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the Auction Parties or any other Person shall have any
liability to such Lender with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Loans pursuant to an Auction agrees to the
foregoing provisions of this clause (C). The applicable Administrative Agent and
the Lenders hereby consent to the Auctions and the other transactions
contemplated by this Section 2.11(i) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Loans
by an Auction Party contemplated by this Section 2.11(i) shall not constitute
Investments by such Auction Party) or any other Loan Document that may otherwise
prohibit any Auction or any other transaction contemplated by this Section
2.11(i).
(j)    Notwithstanding any of the other provisions of this Section 2.11, if any
prepayment of Eurocurrency Loans is required to be made under this Section 2.11,
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.11 in respect of any such Eurocurrency Loan
prior to the last day of the Interest Period therefor, the applicable Borrower
may, in its sole discretion, deposit with the applicable Administrative Agent in
the currency in which such Loan is denominated, the amount of any such
prepayment otherwise required to be made hereunder until the last day of such
Interest Period, at which time such Administrative Agent shall be authorized
(without any further action by or notice to or from the applicable Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.11. Such deposit shall constitute cash collateral
for the Eurocurrency Loans to be so prepaid; provided that the applicable
Borrower may at any time direct that such deposit be applied to make the
applicable payment required pursuant to this Section 2.11.
(k)    In connection with any voluntary prepayments by the Borrowers pursuant to
Section 2.11(a), any voluntary prepayment thereof shall be applied first to ABR
Loans to the full extent thereof before application to Eurocurrency Rate Loans,
in each case in a manner that minimizes the amount of any payments required to
be made by the Borrowers pursuant to Section 2.16. In connection with any
mandatory prepayments by the Borrowers of the Term Loans pursuant to Section
2.11, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 2.11(g), then, with respect to such mandatory prepayment,
the amount of such mandatory prepayment shall be applied first to Term Loans
that are ABR Loans to the full extent thereof before application to Term Loans
that are Eurocurrency Loans in a manner that minimizes the amount of any
payments required to be made by the Borrowers pursuant to Section 2.16.

Section 2.12    Fees.
(a)    The U.S. Borrower agrees to pay to the Revolving Facility Administrative
Agent for the account of each Revolving Lender, in accordance with its
Applicable Percentage of Revolving Commitments, a commitment fee, which shall
accrue at the rate under the heading “Commitment Fee Rate” in the definition of
“Applicable Margin” on the actual daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Restatement
Date to, but excluding, the date on which the Revolving Commitments terminate,
subject to adjustment as provided in Section 2.22. Accrued commitment fees shall
be payable in arrears on the third Business Day following the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Restatement Date, provided that no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.
(b)    The U.S. Borrower agrees to pay (i) to the Revolving Facility
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Margin used to determine the interest rate applicable to
Eurocurrency Revolving Loans on the actual daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Date, to
but excluding the date on which such Revolving Lender’s Revolving Commitment
terminates, and (i) to the Issuing Bank a fronting fee, which shall accrue at a
rate equal to 0.125% per annum on the actual daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Restatement Date, to but excluding the
date of termination of the Revolving Commitments, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued to and excluding the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Restatement Date, provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 30 days after written demand (including reasonable supporting
documents). All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
(c)    Each Borrower agrees to pay to each Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and such Administrative Agent.
(d)    All fees payable hereunder shall be paid by the specified Borrower on the
dates due, in immediately available funds, to the applicable Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
(e)    The U.S. Borrower agrees to pay to the applicable Administrative Agent
for the account of each Lender on the Restatement Date (immediately after giving
effect to the effectiveness of this Agreement on such date) the fees described
in the Fee Letter. Such fees will be in all respects fully earned, due and
payable on the Restatement Date and non-refundable and non-creditable thereafter
and shall be netted against the Revolving Loans (if any) made by such Lender to
the U.S. Borrower or the Tranche A Term Loans (as defined in this Agreement as
of the Restatement Date) made by such Lender to the U.S Borrower.

Section 2.13    Interest.
(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee payable by the Borrowers hereunder is not paid when due (after
the expiration of any applicable grace period), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section (including the Applicable
Margin) or (i) in the case of any other amount, 2.00% plus the rate applicable
to ABR Revolving Loans as provided in paragraph (a) of this Section; provided
that no default rate shall accrue on the Loans of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Revolving Commitments, provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on written
demand, (i) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (i) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed on Eurocurrency Borrowings in Canadian
Dollars or by reference to the Alternate Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the applicable Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.14    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency:
(i) the applicable Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate for such Interest Period;
or
(ii) the applicable Administrative Agent is advised by the Required Lenders that
the Adjusted Eurocurrency Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then such Administrative Agent shall give notice thereof to the Borrowers and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until such Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing in such currency shall be ineffective, and such
Borrowing (A) if such currency is the Dollar, shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto and (B) if
such currency is an Alternative Currency, shall bear interest at such rate as
the Revolving Facility Administrative Agent shall determine adequately and
fairly reflects the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period plus the applicable
percentage set forth in the definition of “Applicable Margin”; and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing denominated in such
currency, (A) if such currency is the Dollar such Borrowing shall be made as an
ABR Borrowing, and (B) if such currency is an Alternative Currency, such
Borrowing Request shall be ineffective.
(b)    If at any time the applicable Administrative Agent determines (which
determination shall be conclusive absent manifest error), that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but either (w) the supervisor for the administrator of
the Screen Rate has made a public statement that the administrator of the Screen
Rate is insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate), (y)
the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over such Administrative Agent has made a public statement identifying a
specific date after which the Screen Rate may no longer be used for determining
interest rates for loans, then such Administrative Agent and the Borrowers shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the applicable Administrative Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders of the applicable
Class stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii)(w), clause
(ii)(x) or clause (ii)(y) of the first sentence of this Section 2.14(b), only to
the extent the Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective and
(y) if any Borrowing Request requests a Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing.

Section 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or the
Issuing Bank (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate);
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein; or
(iii)    subject any Lender or the Issuing Bank to any additional Taxes of any
kind whatsoever with respect to this Agreement or any Loan made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except, in
each case, for Indemnified Taxes indemnifiable under Section ‎2.17 (or which
would have been indemnifiable under Section 2.17 but were not so indemnifiable
solely because one or more of the exclusions in Section 2.17(b) applied) and any
Excluded Taxes)
and the result of any of the foregoing shall be to materially increase the cost
to such Lender of making, converting to, continuing or maintaining any
Eurocurrency Loan (or of maintaining its obligation to make any such Loan) of
the Borrowers or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit for the benefit of
the U.S. Borrower or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise) from the U.S. Borrower, then the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of materially reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender to the Borrowers or the
Letters of Credit issued by the Issuing Bank for the benefit of the U.S.
Borrower to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital and liquidity adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor, and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(e)    If, in any applicable jurisdiction, any Lender reasonably determines that
any applicable law has made it unlawful, or that any governmental or regulatory
authority has asserted that it is unlawful, for the applicable Lender or its
applicable Affiliate to (i) perform any of its obligations hereunder or under
any other Loan Document as such obligations pertain to the U.K. Borrower or U.K.
Obligations, (ii) to fund or maintain its participation in any Borrowing of U.K.
Revolving Loans or Tranche A Term Loans or (iii) issue, make, maintain, fund or
charge interest with respect to any Borrowing to the U.K. Borrower, such Person
shall promptly notify the applicable Administrative Agent, then, upon the
applicable Administrative Agent notifying the U.S. Borrower, and until such
notice by such Person is revoked (which such Person agrees to revoke such notice
promptly upon the conditions in clauses (i) through (iii) no longer being met),
any obligation of such Person to issue, make, maintain, fund or charge interest
with respect to any such Borrowing shall be suspended, and to the extent
required by applicable law, cancelled. Upon receipt of such notice, (A) the U.K.
Borrower shall, only if such Person, the U.K. Borrower (in the U.K. Borrower's
sole discretion) and the Administrative Agent fail to reasonably agree on an
alternative arrangement that would address such illegality, repay that Person’s
participation in the applicable Loans or other applicable U.K. Obligations on
the last day of the Interest Period for each Loan or other Obligation occurring
after the applicable Administrative Agent has notified the U.S. Borrower or, if
earlier, the date specified by such Person in the notice delivered to the
applicable Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law) and (B) use commercially
reasonable efforts to take all reasonable actions requested by such Person to
mitigate or avoid such illegality.

Section 2.16    Break Funding Payments. In the event of (a) the payment by a
Borrower of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (a) the conversion by a Borrower of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto, (a) the failure by a
Borrower to borrow, convert into, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(h) and is revoked in
accordance therewith) or (a) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19 or Section 9.02(c), then, in any
such event, such Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event (other than loss of profit). In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurocurrency Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (i) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to this Section for any costs incurred more than 270 days prior
to the date of the event giving rise to such costs.

Section 2.17    Taxes.
(a)    Each payment by or on account of any Loan Party under any Loan Document
shall be made without withholding for any Taxes, unless such withholding is
required by any Requirement of Law. If any applicable withholding agent is so
required to withhold Taxes, then such withholding agent shall so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with any applicable law. To the extent such Taxes are
Indemnified Taxes, then the amount payable by the applicable Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section 2.17),
the applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)    A payment by the U.K. Borrower (or by the U.S. Borrower in its capacity
as guarantor in respect of the U.K. Borrower’s obligation to pay) shall not be
increased under paragraph (a) above by reason of a U.K. Tax Deduction if, on the
date on which the payment falls due:
(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a U.K. Qualifying Lender, but on that date that Lender is
not or has ceased to be a U.K. Qualifying Lender other than as a result of any
change after the Amendment No. 2 Effective Date or (if later) the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or U.K. Treaty or any published practice or published
concession of any relevant taxing authority other than a change in a Relevant
Covered Tax Agreement (or the interpretation, administration or application of a
Relevant Covered Tax Agreement) that occurs pursuant to the MLI and in
accordance with MLI Reservations or MLI Notifications made by (on the one hand)
the MLI Lender Jurisdiction and (on the other hand) the United Kingdom, where
each relevant MLI Reservation or MLI Notification satisfies the MLI Disclosure
Condition; or

(ii)
the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:

(a)    an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the U.K. ITA which relates to the
payment and that Lender has received from the Loan Party making the payment or
from the Company a certified copy of that Direction; and
(b)    the payment could have been made to the Lender without any U.K. Tax
Deduction if that Direction had not been made; or
(iii)
the relevant Lender is a U.K. Qualifying Lender solely by virtue of
paragraph (b) of the definition of “U.K. Qualifying Lender” and:

(a)    the relevant Lender has not given a U.K. Tax Confirmation to the Company;
and
(b)    the payment could have been made to the Lender without any U.K. Tax
Deduction if the Lender had given a U.K. Tax Confirmation to the relevant Loan
Party, on the basis that the U.K. Tax Confirmation would have enabled such Loan
Party to have formed a reasonable belief that the payment was an “excepted
payment” for the purpose of section 930 of the U.K. ITA; or
(iv)
the relevant Lender is a U.K. Treaty Lender and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax Deduction had that Lender complied with its
obligations under paragraphs 2.17(f)(iv)(A), 2.17(f)(iv)(B) or 2.17(f)(iv)(C)
(as applicable) below.



(c)    In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(d)    As promptly as possible after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agents the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment.
(e)    The Loan Parties shall indemnify each Recipient for the full amount of
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) or for which such Loan
Party has failed to remit to the Administrative Agents the required receipts or
other required documentary evidence and any expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted; provided, however, that if a Recipient does not notify the
Loan Parties of any indemnification claim under this Section 2.17(e) within 120
days after such Recipient has received written notice of the claim of a taxing
authority giving rise to such indemnification claim, the Loan Parties shall not
be required to indemnify such Recipient for any incremental interest or
penalties resulting from such Recipient’s failure to notify the Loan Parties
within such 120-day period, and provided that the foregoing indemnity shall not
apply to any Indemnified Taxes which would have been compensated for by an
increased payment under Section 2.17(a) but was not so compensated solely
because one or more of the exclusions in Section 2.17(b) applied, the indemnity
under this paragraph (e) shall be paid within 30 days after the Recipient (or
the Administrative Agents, on behalf of such Recipient) delivers to the
applicable Loan Party a certificate stating the amount of Indemnified Taxes so
payable by such Recipient. Such certificate shall be conclusive of the amount so
payable absent manifest error. Such Recipient shall deliver a copy of such
certificate to the Administrative Agents.
(f)    (i) Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document (other than with respect to a U.K. Tax Deduction to which the
provisions of Section 2.17(f)(iv) shall apply, as applicable) shall deliver to
the applicable Borrower and the Administrative Agents, at the time or times
prescribed by law or reasonably requested by the applicable Borrower or the
Administrative Agents, such properly completed and executed documentation
reasonably requested by the applicable Borrower or the Administrative Agents as
will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender (other than with respect to a U.K. Tax
Deduction to which the provisions of Section 2.17(f)(iv) shall apply, as
applicable), if requested by the U.S. Borrower or the Administrative Agents,
shall deliver such other documentation prescribed by law or reasonably requested
by the U.S. Borrower or the Administrative Agents as will enable the U.S.
Borrower or the Administrative Agents to determine whether or not such Lender is
subject to U.S. backup withholding or information reporting requirements, or any
other U.S. or non-U.S. withholding requirements. Upon the reasonable request of
the applicable Borrower or the Administrative Agents, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.17(f).
If any form or certification previously delivered pursuant to this Section
2.17(f) expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the applicable Borrower and the
Administrative Agents in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(i)    Without limiting the generality of the foregoing and solely with respect
to the Obligations, any Lender shall, if it is legally eligible to do so,
deliver to the U.S. Borrower and the Administrative Agents on or prior to the
date on which such Lender becomes a party hereto, two duly completed and
executed copies of whichever of the following is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding;
(B)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, IRS Form W-8 BEN or W-8 BEN-E (or
any successor form);
(C)    in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI (or any successor form);
(D)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or 881(c) of the Code both (1) IRS
Form W-8BEN or W-8BEN-E (or any successor form) and (2) a certificate
substantially in the form of the applicable Exhibit H (a “U.S. Tax
Certificate”);
(E)    in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership for U.S. federal income
tax purposes (and not a participating Lender) and one or more of its partners
are claiming the exemption for portfolio interest under Section 871(h) or 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or
(F)    any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the U.S. Borrower or the Administrative Agents
to determine the amount of Tax (if any) required by law to be withheld.
(ii)    Solely with respect to the Obligations, if a payment made to any Lender
would be subject to U.S. federal withholding Tax imposed under FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the U.S. Borrower and Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the U.S. Borrower or the Administrative Agents, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such other documentation reasonably requested
by the U.S. Borrower and the Administrative Agents as may be necessary for the
Administrative Agents and the U.S. Borrower (or the U.K. Borrower) to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s FATCA obligations and to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments after the date of this
Agreement.
(iii)    Without limiting the effect of Sections 2.17(f)(i), (ii) and (iii)
above:
(A)    Subject to paragraph (B) below, a U.K. Treaty Lender and each Loan Party
which makes a payment to which that U.K. Treaty Lender is entitled shall
co-operate in completing any procedural formalities necessary for that Loan
Party to obtain authorization to make that payment without a U.K. Tax Deduction.
(B)    
(1)    A U.K. Treaty Lender which is a Lender on the Amendment No. 2 Effective
Date and that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence opposite its name in
Schedule 2.17(f); and
(2)    a U.K. Treaty Lender which is not a Lender on the Amendment No. 2
Effective Date and that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence in the
relevant Assignment and Assumption (or, if such Lender becomes Lender otherwise
than pursuant to an Assignment and Assumption, in the relevant documentation
which it executes on becoming a Lender under this Agreement),
and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.
(C)    If a U.K. Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (B) above and: (a)
the U.K. Borrower making a payment to that Lender has not made a U.K. Borrower
DTTP Filing in respect of that Lender; or (b) the U.K. Borrower making a payment
to that Lender has made a U.K. Borrower DTTP Filing but (1) that U.K. Borrower
DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue &
Customs have not given the U.K. Borrower authority to make payments to that
Lender without a U.K. Tax Deduction within 60 days of the date of the U.K.
Borrower DTTP Filing, and in each case, the U.K. Borrower has notified that
Lender in writing, that Lender and the U.K. Borrower shall co-operate in
completing any procedural formalities necessary for the U.K. Borrower to obtain
authorization to make that payment without a U.K. Tax Deduction.
(D)    If a U.K. Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (B) above, the U.K.
Borrower shall not make a U.K. Borrower DTTP Filing or file any other form
relating to the HM Revenue & Customs DT Treaty Passport scheme in respect of
that Lender’s Loan(s) unless that Lender otherwise agrees.
(E)    The U.K. Borrower shall, promptly on making a U.K. Borrower DTTP Filing,
deliver a copy of that U.K. Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant U.K. Treaty Lender.
(F)    A U.K. Non-Bank Lender which becomes a party to this Agreement on the day
on which this agreement is entered into gives a U.K. Tax Confirmation by
entering into this Agreement. A U.K. Non-Bank Lender shall promptly notify the
Borrowers and the Administrative Agent if there is any change in the position
from that set out in the U.K. Tax Confirmation.
(G)    Each Lender in respect of the U.K. Borrower which becomes a party to this
Agreement after the Amendment No. 2 Effective Date shall indicate in the
Assignment and Assumption (or, if such Lender becomes Lender otherwise than
pursuant to an Assignment and Assumption, in the relevant documentation which it
executes on becoming a Lender under this Agreement) which of the following
categories it falls in: (A) not a U.K. Qualifying Lender; (B) a U.K. Qualifying
Lender (other than a U.K. Treaty Lender); or (C) a U.K. Treaty Lender (subject
to the completion of procedural formalities which are within the control of the
relevant Lender). If a Lender fails to indicate its status in accordance with
this paragraph (G) then such Lender shall be treated for the purposes of this
Agreement (including by each Borrower) as if it is not a U.K. Qualifying Lender
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
each Borrowers). For the avoidance of doubt, any such Assignment and Assumption
or other relevant documentation shall not be invalidated by any such failure of
a Lender to comply with this paragraph (G).
(H)    The U.K. Borrower shall promptly on becoming aware that a Loan Party
incorporated in the United Kingdom must make a U.K. Tax Deduction (or that there
is any change in the rate or basis of a U.K. Tax Deduction) notify the
Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender. If the Administrative Agent receives such notification from a
Lender it shall promptly notify the U.K. Borrower and that Loan Party.
(iv)    Notwithstanding any other provision of this clause (f), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.
(g)    If any Recipient determines, in its sole discretion (in good faith), that
it has received a refund of any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including additional amounts paid by
any Loan Party pursuant to this Section 2.17), it shall promptly pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
any Taxes) of such Recipient and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the indemnifying party, upon the request of such Recipient, shall repay to
such Recipient the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such Recipient is required to
repay such refund to such Governmental Authority. This Section 2.17(g) shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.
(h)    On or before the date it becomes a party to this Agreement, any successor
or supplemental Administrative Agent that is not a U.S. Person, shall deliver to
the U.S. Borrower with respect to the Obligations two duly completed copies of
IRS Form W-8IMY certifying that it is a “U.S. branch” and that the payments are
not effectively connected with the conduct of a trade or business in the United
States and that it is using such form as evidence of its agreement with the U.S.
Borrower to be treated as a U.S. Person with respect to such payments (and the
U.S. Borrower and the Administrative Agents agree to so treat such
Administrative Agent as a U.S. Person with respect to such payments as
contemplated by Treasury Regulation Section 1.1441-1(b)(2)(iv)(A)).  JPMorgan
Chase Bank, N.A. as the Revolving Facility Administrative Agent and the Tranche
A Term Loan Administrative Agent, and any successor or supplemental
Administrative Agent that is a U.S. Person shall deliver to the U.S. Borrower
two duly completed copies of IRS Form W-9, or any subsequent versions or
successors to such form, certifying that such Administrative Agent is exempt
from U.S. federal backup withholding. Notwithstanding anything to the contrary,
nothing in this Section 2.17(h) shall require Morgan Stanley Senior Funding,
Inc., JPMorgan Chase Bank, N.A. or any successor or supplemental Administrative
Agent to deliver any form that it is not legally eligible to deliver as a result
of any Change in Law after the Restatement Date.
(i)    For the avoidance of doubt, for purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank.
(j)    if in respect of a Loan extended to the U.K. Borrower (A) a Lender
assigns or transfers any of its rights or obligations with respect to such Loan
or changes its lending office in respect of such Loan, and (B) as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the U.K. Borrower would be obliged to make a payment (or increased payment) to
the successor or assign or Lender acting through its new lending office under
this Section 2.17 in respect of a U.K. Tax Deduction, then such successor or
assign or Lender acting through its new lending office is only entitled to
receive payment under this Section 2.17 to the same extent as the assigning or
transferring Lender or Lender acting through its previous lending office would
have been if the assignment, transfer or change had not occurred. This Section
2.17(j) shall not apply in relation to Section 2.17(a) to a U.K. Treaty Lender
that has included a confirmation of its scheme reference number and its
jurisdiction of tax residence in accordance with this Agreement (provided the
U.K. Borrower was notified of this confirmation at least 10 days prior to the
first Interest Payment Date on which interest would be paid to that U.K. Treaty
Lender) if the U.K. Borrower has not made a U.K. Borrower DTTP Filing in respect
of that U.K. Treaty Lender.
(k)


(A)    All amounts expressed to be payable under any Loan Document by any Party
to a Recipient, any Agent, any Joint Lead Arranger, any Joint Bookrunner, any
Documentation Agent or any Syndication Agent (each, for the purposes of this
paragraph 2.17(j), a “Finance Party”) which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply, and accordingly, subject to subsection
(B) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any Party under a Loan Document and such Finance Party is required to
account to the relevant tax authority for the VAT, that Party must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Finance Party must promptly provide an appropriate VAT invoice to that
Party).
(B)    If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “VAT Recipient”) under a Loan
Document, and any Party other than the VAT Recipient (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the VAT Recipient in respect of that consideration):
(1)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Recipient must (where this paragraph (1) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply; and
(2)    (where the VAT Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the VAT Recipient, pay to the VAT Recipient an amount equal to the
VAT chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.
(C)    Where a Loan Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(D)    In relation to any supply made by a Finance Party to any Party under a
Loan Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.
(E)    Any reference in this section 2.17(j) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
person who is treated as making the supply or (as appropriate) receiving the
supply under the grouping rules (as provided for in Article 11 of the Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union or any other similar provision in any jurisdiction which is not a
member state of the European Union)).



Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrowers shall make each payment required to be made by them under
any Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, Section 2.16, Section
2.17 or otherwise) prior to the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 12:00 p.m., New York City time, or, in the case of payments denominated
in an Alternative Currency, 9:00 a.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the applicable Administrative Agent, for
the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in same day funds not
later than 12:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the applicable Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in same day funds
not later than the Applicable Time specified by such Administrative Agent on the
dates specified herein. If, for any reason, a Borrower is prohibited by any Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency. Any amounts received after such time on any date may, in
the discretion of the applicable Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the applicable
Administrative Agent’s Office, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Section 2.11, Section 2.11(i), Section 2.12(d), Section
2.15, Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Revolving Facility Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof.
Unless otherwise provided herein, if any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document of principal or interest in
respect of any Loan (or of any breakage indemnity in respect of any Loan) shall
be made in the currency of such Loan and, except as otherwise set forth in any
Loan Document, all other payments under each Loan Document shall be made in
Dollars.
(b)    If at any time insufficient funds are received by and available to the
Revolving Facility Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (i) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
(c)    If, other than as provided elsewhere herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise (including without
limitation by receipt of amounts from or in respect of any Obligor, including
the U.K. Borrower, pursuant to or in connection with (A) any event, action or
proceeding of the type referred to in clauses (h) or (i) of Section 7.01,
whether or not the U.K. Borrower is a Loan Party with respect to the Loans of
such Class or other relevant Obligations or such Lender is entitled to state a
claim in such action or proceeding, (B) any liquidation, sale or other
disposition of, or realization on, substantially all of the Collateral and (C)
any distribution by an Agent in connection with the foregoing clauses (A) and
(B)), obtain payment in respect of any principal of or interest on any of its
Revolving Loans, Term Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, Term Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
of the applicable Class, Term Loans of the applicable Class and participations
in LC Disbursements and Swingline Loans of the applicable Class, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (i) the provisions of this paragraph shall not be construed to
apply to (v) any payment or prepayment made by or on behalf of the Borrowers or
any other Loan Party pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (w) the application of Cash Collateral provided in Section
2.23 from time to time (including the application of funds arising from the
existence of a Defaulting Lender), (x) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant or
the termination of any Lender’s commitment and non-pro rata repayment of Liens
pursuant to Section 2.19(b), (y) transactions in connection with an open market
purchase or a Dutch Auction, or (z) in connection with a transaction pursuant to
an Extension Offer, Refinancing Amendment or Incremental Facility Amendment or
amendment in connection with Refinanced Term Loans. For the avoidance of doubt,
this Section shall not limit the ability of any Borrower or any Restricted
Subsidiary to (i) purchase and retire Term Loans pursuant to an open market
purchase or a Dutch Auction or (ii) pay principal, fees, premiums and interest
with respect to Other Revolving Loans, Other Term Loans, Refinanced Term Loans,
Incremental Revolving Loans or Incremental Term Loans following the
effectiveness of any Refinancing Amendment, any Extension Offer or Incremental
Facility Amendment, as applicable, on a basis different from the Loans of such
Class that will continue to be held by Lenders that were not Extending Lenders
or Lenders pursuant to such Incremental Facility Amendment, as applicable.
(d)    Unless the applicable Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the Lenders or the Issuing Bank, as
applicable, hereunder that such Borrower will not make such payment, such
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption and in its
sole discretion, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if a Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the applicable Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to such Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by such Administrative
Agent in accordance with banking industry rules on interbank compensation.
(e)    (i) If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(c), Section 2.05(d) or (e), Section 2.06(a) or (b),
Section 2.18(d) or Section 9.03(c), then the applicable Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by such Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (i) hold such amounts in a
segregated account over which such Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by such Administrative Agent in
its discretion.
(f)    For the avoidance of doubt and notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document (including the Collateral
Agreement and any other Collateral documents), no payments or proceeds of
Collateral or other amounts received by an Agent or any Lender from the U.K.
Borrower shall be applied, directly or indirectly, as payment in respect of the
U.S. Obligations or any other obligations (within the meaning of Code Section
956(c)) of the U.S. Loan Parties.

Section 2.19    Mitigation Obligations; Replacement of Lender
(a)    If any Lender requests compensation under Section 2.15 or Section 2.17,
or if a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as
the case may be, in the future and (i) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender. The applicable Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15 or Section 2.17,
or if a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender ceases to make Eurocurrency Loans as a result of any of the
conditions in Section 2.14 or Section 2.15, or if any Lender becomes a
Defaulting Lender, then such Borrower may, at its sole expense and effort, upon
notice to such Lender and the applicable Administrative Agent, (1) terminate the
unused Revolving Commitment of such Lender and repay the Loans of such Lender on
a non-pro rata basis, or (2) require such Lender (and such Lender shall be
obligated) to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements and Swingline Loans and, other than in the case of a
Defaulting Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or such Borrower (in the case of all
other amounts), and (i) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.
(c)    Any Lender being replaced pursuant to Section 2.19(b) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in LC
Disbursements, as applicable (provided that the failure of any such Lender to
execute an Assignment and Assumption shall not render such assignment invalid
and such assignment shall be recorded in the Register) and (i) deliver Notes, if
any, evidencing such Loans to the applicable Borrower or the applicable
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitments and outstanding Loans and participations in LC
Disbursements, as applicable, (A) all obligations of the Loan Parties owing to
the assigning Lender relating to the Loan Documents and participations so
assigned shall be paid in full by the assignee Lender or the Loan Parties (as
applicable) to such assigning Lender concurrently with such assignment and
assumption, any amounts owing to the assigning Lender (other than a Defaulting
Lender) under Section 2.16 as a consequence of such assignment and (A) upon such
payment and, if so requested by the assignee Lender, the assignor Lender shall
deliver to the assignee Lender the appropriate Note or Notes executed by the
applicable Borrower, the assignee Lender shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.

Section 2.20    Incremental Loans.
(a)    At any time and from time to time prior to the Latest Maturity Date,
subject to the terms and express conditions set forth herein, any Borrower may
by no less than three (3) Business Days’ prior notice to the applicable
Administrative Agent (or such lesser number of days reasonably acceptable to
such Administrative Agent), request to add one or more new credit facilities
(each, an “Incremental Facility”) denominated, in the case of any Incremental
Term Facility, in Dollars or, in the case of any Incremental Revolving Facility,
at the option of the applicable Borrower, in Dollars or any Alternative
Currency, and consisting of one or more additional tranches of term loans or an
increase to an existing Class of Term Loans (each, an “Incremental Term
Facility”) or one or more additional tranches of revolving commitments or an
increase in an existing Class of Revolving Commitments (each, an “Incremental
Revolving Facility”), or a combination thereof, provided that (i) immediately
before and after giving effect to each Incremental Facility Amendment and the
applicable Incremental Facility, no Event of Default has occurred and is
continuing or would result therefrom (except in the case that the proceeds of
any Incremental Loans are being used to finance a Permitted Acquisition or other
permitted Investments, in which case the standard will be (A) no Event of
Default at the time of entering into a definitive agreement with respect thereto
and (B) no Event of Default under Sections 7.01(a), (b), (h) or (i) on the date
of incurrence thereof) and (i) subject to the provisos to this sentence,
immediately after giving effect to each Incremental Facility Amendment and the
applicable Incremental Facility, the Total Secured Net Leverage Ratio (excluding
any concurrent borrowings under the Revolving Credit Facility) computed on a Pro
Forma Basis shall not exceed 3.00:1.00 or, if the proceeds of the Incremental
Facilities will be used to finance a Permitted Acquisition (or a similar
Investment permitted hereunder) and such Incremental Facilities will be
unsecured, the Total Net Leverage Ratio computed on a Pro Forma Basis shall not
exceed the Total Net Leverage Ratio immediately prior to giving effect to such
Incremental Facilities (provided, however, that if the proceeds of Incremental
Facilities will be used to finance a Permitted Acquisition (or a similar
Investment permitted hereunder), the Total Secured Net Leverage Ratio or the
Total Net Leverage Ratio, as applicable, shall be tested as of the date of
entering into a definitive written agreement with respect thereto) (assuming,
solely for purposes of this Section 2.20 at the time of incurrence and not for
any other provision hereunder, that (I) all Incremental Facilities, all
Additional Term Notes and all Additional Debt secured by Liens under Section
6.02(hh), in each case established on or prior to such date are (x) fully drawn
and (y) secured, whether or not so secured and (II) the proceeds of such
Incremental Loans are not included as unrestricted cash and Cash Equivalents in
clause (i) of the definition of “Total Secured Net Leverage Ratio”; provided
that to the extent the proceeds of such Incremental Loans are to be used to
prepay Indebtedness, the use of such proceeds for the prepayment of such
Indebtedness may be given pro forma effect), provided that the financial
incurrence test set forth in clause (ii) of this paragraph (a) shall not apply
to the incurrence of an aggregate principal amount of Indebtedness under
Incremental Facilities and Unrestricted Additional Term Notes after the
Restatement Date not to exceed an amount the Dollar Equivalent (calculated using
the Exchange Rate on the date of effectiveness of such Incremental Facility
Amendment and Incremental Facility) of which equals $750,000,000 plus the amount
of any voluntary prepayments, debt buybacks, repurchases, redemptions and other
retirements, and payments by the Borrowers utilizing Section 9.02(c), of the
Term Loans and Other Applicable Indebtedness and voluntary permanent reductions
of the Revolving Commitments effected after the Restatement Date that are not
financed with the incurrence of Credit Agreement Refinancing Indebtedness and
that do not reduce the amount of any payment otherwise due pursuant to Section
2.11(d) by operation of the proviso to such clause (such Indebtedness, the
“Unrestricted Incremental First Lien Indebtedness”) (it being understood and
agreed that (I) the Borrowers shall designate any such Indebtedness as
Unrestricted Incremental First Lien Indebtedness on or prior to the date of such
incurrence by notice to the applicable Administrative Agent, (II) the Borrowers
may redesignate any such Indebtedness originally designated as Unrestricted
Incremental First Lien Indebtedness if, at the time of such redesignation, the
Borrowers would be permitted to incur under this Section 2.20 the aggregate
principal amount of Indebtedness being so redesignated (for purposes of clarity,
with any such redesignation having the effect of increasing the Borrowers’
ability to incur Unrestricted Incremental First Lien Indebtedness as of the date
of such redesignation by the amount of such Indebtedness so redesignated), (III)
if any such Indebtedness is incurred as Unrestricted Incremental First Lien
Indebtedness, the Total Secured Net Leverage Ratio shall be permitted to exceed
the financial incurrence test set forth in clause (ii) of this paragraph (a) to
the extent of such amounts incurred as Unrestricted Incremental First Lien
Indebtedness and (IV) the applicable Borrower may elect to incur any Incremental
Facilities under the financial incurrence test set forth in clause (ii) of this
paragraph (a) regardless of whether the applicable Borrower has the ability to
incur Unrestricted Incremental First Lien Indebtedness at such date of
incurrence). Each Incremental Facility shall be in an integral multiple of
$5,000,000 and be in an aggregate principal amount that is not less than
$25,000,000, provided that such amount may be less than $25,000,000 and need not
be in an integral multiple of $5,000,000 if such amount represents all the
remaining availability under the aggregate principal amount of Incremental
Facilities set forth above.
(b)    Each Incremental Term Facility (i) if made a part of an existing tranche
of Term Loans, shall have terms identical to those applicable to such Term Loans
or (i) if consisting of an additional tranche of term loans shall have such
terms as determined by the applicable Borrower and the lenders providing such
Incremental Term Facility; provided that (A) such Incremental Term Facility
shall rank pari passu in right of payment in respect of the Collateral with the
Tranche A-1 Term Loans and the Tranche A-2 Term Loans, (A) no Restricted
Subsidiary is a borrower or a guarantor with respect to such Indebtedness unless
such Restricted Subsidiary is a Loan Party which shall have previously or
substantially concurrently guaranteed or borrowed, as applicable, the
Obligations, (A) no Incremental Term Facility shall have a final maturity date
earlier than and/or Weighted Average Life to Maturity that is shorter than the
final maturity date and/or Weighted Average Life to Maturity of the
then-remaining Tranche A-1 Term Loans or Tranche A-2 Term Loans (without giving
effect to nominal amortization for periods where amortization has been
eliminated as a result of a prepayment of the applicable Tranche A-1 Term Loans
or Tranche A-2 Term Loans), (A) for purposes of prepayments, shall be treated no
more favorably than the Tranche A-1 Term Loans or Tranche A-2 Term Loans of the
Borrowers (as applicable) except those that only apply after the then existing
Latest Maturity Date with respect to Term Loans, and (A) the covenants, events
of default and guarantees (other than maturity fees, discounts, interest rate,
redemption terms and redemption premiums) of such Incremental Term Loans, if not
consistent with the terms of the Term Loans, shall not be materially more
restrictive to the Loan Parties (as determined in good faith by the applicable
Borrower), when taken as a whole, than the terms of the Term Loans unless (x)
the Lenders of the Term Loans receive the benefit of such more restrictive terms
or (y) any such provisions apply only after the applicable Term Loan Maturity
Date.
(c)    Each Incremental Revolving Facility (i) if made a part of the existing
tranche of Initial Revolving Commitments shall have terms identical to those
applicable to such Class of Initial Revolving Commitments or (i) if consisting
of an additional tranche of revolving loans and commitments shall be subject to
substantially the same terms as the Initial Revolving Commitments (other than
pricing, fees, maturity and other immaterial terms which shall be determined by
the applicable Borrower and the lenders providing such Incremental Revolving
Facility); provided that no Incremental Revolving Facility shall have a final
maturity date earlier than the then existing Latest Maturity Date with respect
to Revolving Commitments.
(d)    Each notice from a Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Facility. Any
additional bank, financial institution, existing Lender or other Person that
elects to provide Commitments under an Incremental Facility shall be reasonably
satisfactory to the applicable Borrower and, in the case of any Incremental
Revolving Facility and, to the extent such consent would be required for an
assignment of such Loans or Commitments pursuant to Section 9.04, the Issuing
Bank (such consent not to be unreasonably withheld, delayed or conditioned) (any
such bank, financial institution, existing Lender or other Person being called
an “Additional Lender”) and, if not already a Lender, shall become a Lender
under this Agreement pursuant to an amendment (an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the applicable Borrower, such Additional Lender (in the case of this
Agreement and, as appropriate, any other Loan Document, as applicable) and (to
the extent it directly adversely amends or modifies the rights or duties of any
Administrative Agent and/or the Collateral Agent, each Administrative Agent
and/or the Collateral Agent). No Lender shall be obligated to provide any
Commitments under an Incremental Facility, unless it so agrees. Commitments in
respect of any Incremental Facilities shall become Commitments under this
Agreement. An Incremental Facility Amendment may, without the consent of any
other Lenders, effect such amendments to any Loan Documents as may be necessary,
advisable or appropriate, in the reasonable opinion of the Administrative Agents
and the applicable Borrower, to effect the provisions of this Section (including
to provide for voting provisions applicable to the Additional Lenders comparable
to the provisions of clause (B) of the second proviso of Section 9.02(b)). The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Additional Lenders, be subject to the satisfaction (or waiver)
on the date thereof (each, an “Incremental Facility Closing Date”) of the
express conditions in respect of such Incremental Facility Amendment to be
mutually agreed upon by the Additional Lenders and the applicable Borrower
customary for transactions of the type in respect of which the applicable
Incremental Facility relates. The proceeds of any Loans under an Incremental
Facility will be used, directly or indirectly, for working capital and/or
general corporate purposes and/or any other purposes not prohibited hereunder
(including, without limitation, Restricted Payments, Acquisitions and other
Investments). This Section 2.20 shall supersede any provisions in Section 2.11,
Section 2.18 and Section 9.02 to the contrary.
(e)    Upon each increase in the Revolving Commitments under any Revolving
Credit Facility pursuant to this Section 2.20, each Revolving Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Incremental Revolving
Commitment (each, an “Incremental Revolving Lender”) in respect of such
increase, and each such Incremental Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit under such
Revolving Credit Facility such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in such Letters of Credit under such
Revolving Credit Facility held by each Revolving Lender (including each such
Incremental Revolving Lender), as applicable, will equal the percentage of the
aggregate Revolving Commitments of all Revolving Lenders under such Revolving
Credit Facility. Additionally, if any Revolving Loans are outstanding under a
Revolving Credit Facility at the time any Incremental Revolving Commitments are
established, the applicable Revolving Lenders immediately after effectiveness of
such Incremental Revolving Commitments shall purchase and assign at par such
amounts of the Revolving Loans outstanding under such Revolving Credit Facility
at such time as the Revolving Facility Administrative Agent may require such
that each Revolving Lender holds its Applicable Percentage of all Revolving
Loans outstanding under such Revolving Credit Facility immediately after giving
effect to all such assignments. The Revolving Facility Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

Section 2.21    Refinancing Amendments. At any time after the Restatement Date,
any Borrower may obtain from any existing Lender or any other Person reasonably
satisfactory to such Borrower and, in the case of any Other Revolving
Commitments, to the extent such consent would be required for an assignment of
such Loans or Commitments pursuant to Section 9.04, the Issuing Bank (any such
existing Lender or other Person being called an “Additional Refinancing
Lender”), Credit Agreement Refinancing Indebtedness in respect of (a) all or any
portion of any Class of Term Loans then outstanding under this Agreement (which
for purposes of this clause (a) will be deemed to include any then outstanding
Other Term Loans constituting Term Loans) or (a) all or any portion of the
Revolving Commitments (including the corresponding portion of the Revolving
Loans) under this Agreement (which for purposes of this clause (b) will be
deemed to include any then outstanding Other Revolving Commitments (including
the corresponding portion of the Other Revolving Loans)), in the form of Other
Term Loans, Other Revolving Loans or Other Revolving Commitments in the case of
clauses (a) and (b), in each case pursuant to a Refinancing Amendment; provided
that (i) such Credit Agreement Refinancing Indebtedness shall rank pari passu or
junior in right of payment and of security with the other Loans and Commitments
hereunder, (i) such Credit Agreement Refinancing Indebtedness shall have such
pricing, interest, fees, premiums and optional prepayment and redemption terms
as may be agreed by the applicable Borrower and the Additional Refinancing
Lenders thereof, (i) such Credit Agreement Refinancing Indebtedness shall only
be secured by assets consisting of Collateral, (i) the covenants, events of
default and guarantees of such Credit Agreement Refinancing Indebtedness (other
than pricing, interest, fees, premiums and optional prepayment), if not
consistent with the terms of the Class of Term Loans refinanced, shall not be
materially more restrictive to the Loan Parties (as determined in good faith by
the applicable Borrower), when taken as a whole, than the terms of such Class of
Term Loans unless (x) the Lenders of such Class of Term Loans receive the
benefit of such more restrictive terms or (y) any such provisions apply after
the applicable Term Loan Maturity Date, (v) such Credit Agreement Refinancing
Indebtedness satisfies the requirements set forth in clauses (w) through (z) of
the definition of “Credit Agreement Refinancing Indebtedness,” and (vi) if such
Credit Agreement Refinancing Indebtedness is secured on a junior basis to the
Term Loans, the Collateral Agent acting on behalf of the holders of such
Indebtedness shall have become party to a Second Lien Intercreditor Agreement;
provided that if such Second Lien Intercreditor has not previously been executed
and delivered, then the U.S. Borrower, the Subsidiary Loan Parties, the
Collateral Agent on behalf of the Secured Parties and on behalf of the holders
of such Credit Agreement Refinancing Indebtedness shall have executed and
delivered the Second Lien Intercreditor Agreement. The effectiveness of any
Refinancing Amendment shall be subject to such express conditions as are
mutually agreed with the participating Additional Refinancing Lenders. Each
Class of Credit Agreement Refinancing Indebtedness (other than in connection
with an extension of the maturity of a Class of Term Loans, Revolving Loans or
Revolving Commitments) incurred under this Section 2.21 shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $25,000,000, provided that such amount may be less than $25,000,000 if such
amount represents all the remaining availability under the aggregate principal
amount of Credit Agreement Refinancing Indebtedness set forth above. Subject to
the consent of the Issuing Banks, any Refinancing Amendment may provide for the
issuance of Letters of Credit for the account of the U.S. Borrower pursuant to
any Other Revolving Commitments established thereby on terms substantially
equivalent to the terms applicable to Letters of Credit under this Agreement
before giving effect to such Refinancing Amendment. The Administrative Agents
shall promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary or reasonably advisable to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments). Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary, or reasonably
advisable or appropriate, in the reasonable opinion of the Administrative Agents
and the applicable Borrower, to effect the provisions of this Section. This
Section 2.21 shall supersede any provisions in Section 2.18 and Section 9.02 to
the contrary. Notwithstanding anything to the contrary in this Section 2.21 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Loans with respect to Other
Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on at least a pro rata basis with all other Revolving
Commitments, (2) subject to the provisions of Section 2.05(o) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Other Revolving Commitments with a longer maturity date and subject
to the consent of the Issuing Bank, all Letters of Credit shall be participated
on a pro rata basis by all Revolving Lenders in accordance with all other
Revolving Commitments (and except as provided in Section 2.05(o), without giving
effect to changes thereto on an earlier maturity date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Revolving
Loans with respect to, and termination of, Other Revolving Commitments after the
date of obtaining any Other Revolving Commitments shall be made on at least a
pro rata basis with all other Revolving Commitments, except that the applicable
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a non-pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Commitments and Other Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Commitments
and Revolving Loans.

Section 2.22    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the applicable Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise, and including any amounts
made available to such Administrative Agent by that Defaulting Lender pursuant
to Section 9.08), shall be applied at such time or times as may be determined by
such Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to applicable Administrative Agent hereunder; second,
to the payment on a pro rata basis of any amounts owing by that Defaulting
Lender to the Issuing Bank; third, if so determined by the Revolving Facility
Administrative Agent or requested by the Issuing Bank, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit; fourth, as the Borrowers may request, to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement; fifth, if so determined
by the Administrative Agents and the Borrowers, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders or the Issuing Bank as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursement in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or LC Disbursements were made at a time when the conditions set forth in Section
4.01 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Disbursements owed to, all non- Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or LC
Disbursements owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.22(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
any commitment fee pursuant to Section 2.12(a) or any default rate of interest
pursuant to Section 2.13(c), in each case, for any period during which that
Lender is a Defaulting Lender and (A) if the participations in Letters of Credit
and Swingline Loans are reallocated pursuant to clause (iv) below, then the fees
payable to the Lenders pursuant to Sections 2.12(a) and (b) shall be adjusted to
reflect the higher amounts of such participations allocated to such Lenders, and
(A) if all or any portion of such Defaulting Lender’s LC Exposure or Swingline
Exposure is neither reallocated pursuant to clause (iv) below nor Cash
Collateralized pursuant to Section 2.23, then, without prejudice to any rights
or remedies of the Issuing Bank or any other Lender hereunder, all letter of
credit fees payable under Section 2.12(c) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or Cash Collateralized.
(iv)    Reallocation of Pro Rata Shares to Reduce LC Exposure and Swingline
Exposure. During any period in which there is a Defaulting Lender with a
Revolving Commitment, for purposes of computing the amount of the obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit, the “Applicable Percentage” of each non-Defaulting Lender
with a Revolving Commitment, shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender, and such obligation to so
acquire, refinance or fund participations in such Letters of Credit or Swingline
Loans, as applicable, shall automatically be reallocated among the
non-Defaulting Lenders with Revolving Commitments upon such Defaulting Lender
becoming a Defaulting Lender; provided that the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in such
Letters of Credit or Swingline Loans, as applicable, shall not exceed the
positive difference, if any, of (1) the Revolving Commitment, as applicable, of
that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender. Subject to Section 9.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender with a Revolving Commitment arising from
that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Revolving Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(v)    So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, increase, renew or extend any Letter of Credit, unless
it has received assurances satisfactory to it that non-Defaulting Lenders will
cover the related exposure in accordance with this Section 2.22 and/or Cash
Collateral will be provided by the U.S. Borrower in accordance with Section
2.23, and participating interests in any newly made Swingline Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(a)(iv) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the applicable Borrower or such Lender, satisfactory to the Swingline Lender or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.
(b)    Defaulting Lender Cure. If the Borrowers, each Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agents will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agents may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentage without giving effect to
Section 2.22(a)(iv), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    So long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend, increase, renew or extend any Letter of Credit,
unless it has received assurances satisfactory to it that non-Defaulting Lenders
will cover the related exposure in accordance with this Section 2.22 and/or Cash
Collateral will be provided by the U.S. Borrower in accordance with Section
2.23, and participating interests in any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.22(a)(iv) (and such Defaulting Lender shall not participate
therein).

Section 2.23    Cash Collateral.
(a)    Certain Credit Support Events. If, as of the date of termination of all
Revolving Commitments, any LC Exposure for any reason remains outstanding, the
U.S. Borrower shall promptly provide Cash Collateral in an amount equal to 103%
of the then outstanding amount of all LC Exposure. At any time that there shall
exist a Defaulting Lender, on the Business Day following the written request of
the Revolving Facility Administrative Agent, the U.S. Borrower shall deliver to
the Revolving Facility Administrative Agent Cash Collateral in an amount equal
to 103% of all LC Exposure (after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender). If at any time the
Revolving Facility Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Revolving Facility Administrative Agent or that the total amount of such funds
is less than the aggregate outstanding amount of all LC Exposure in respect of
the U.S. Borrower, the U.S. Borrower will, within three Business Days of written
demand by the Revolving Facility Administrative Agent, pay to the Revolving
Facility Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate outstanding
amount over (y) the total amount of funds, if any, then held as Cash Collateral
to secure such LC Exposure that the Revolving Facility Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable laws, to
reimburse the Issuing Bank.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in one or
more blocked, non-interest-bearing deposit and/or securities accounts with or
established by the Revolving Facility Administrative Agent. The U.S. Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Revolving Facility Administrative Agent, for the
benefit of the Revolving Facility Administrative Agent, the Issuing Bank and the
applicable Revolving Lenders, and agrees to maintain, a first priority security
interest (subject to Liens of the type permitted by Section 6.02) in all such
cash, Cash Equivalents, deposit and/or securities accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.23(c). If at any time
the Revolving Facility Administrative Agent determines that Cash Collateral is
subject to any non-permitted right or claim of any Person other than the
Revolving Facility Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than 103% of the applicable LC Exposure
and other obligations secured thereby, the U.S. Borrower or the relevant
Defaulting Lender will, promptly following written demand by the Revolving
Facility Administrative Agent, pay or provide to such Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.23 or otherwise in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific LC Disbursement, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce LC Exposure or other obligations shall be released promptly following (i)
the elimination of the applicable LC Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee) or (i) the Revolving
Facility Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, that (x) Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of an
Event of Default and (y) the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall not be released but instead held to
support future anticipated LC Exposure or other obligations.

Section 2.24    Extensions of Term Loans and Revolving Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by (i)
the applicable Borrower to all Lenders of Term Loans of the applicable Class
with a like maturity date or (ii) the applicable Borrower to all Lenders with
Revolving Commitments of the applicable Class with a like maturity date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans or Revolving Commitments with a like maturity date, as
the case may be) and offered on the same terms to each such Lender, the
applicable Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Term Loans
and/or Revolving Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Commitments pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate, premiums
or fees payable in respect of such Term Loans and/or Revolving Commitments (and
related outstandings) and/or modifying the amortization schedule, optional
prepayment terms, required prepayment dates and participation in prepayments in
respect of such Lender’s Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Commitments, as applicable, in each case as so extended,
as well as the Initial Tranche A-1 Term Loans, the Initial Tranche A-2 Term
Loans and the Initial Revolving Commitments (in each case not so extended),
being a separate Class; any Extended Term Loans shall constitute a separate
Class of Term Loans from the Class of Term Loans from which they were converted,
and any Extended Revolving Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted), so long as the following terms are satisfied (or waived):
(i)    except as to interest rates, fees, premiums, amortization, prepayments,
AHYDO Catch-Up Payments and final maturity (which shall be determined by the
applicable Borrower and set forth in the relevant Extension Offer and which
shall be no earlier than the maturity date of the Class of Revolving Commitments
for which such Extension Offer was made), the Revolving Commitment of any
Revolving Loan Lender that agrees to an Extension with respect to such Revolving
Commitment (an “Extending Revolving Loan Lender”) extended pursuant to an
Extension (an “Extended Revolving Commitment” and the loans made pursuant
thereto, the “Extended Revolving Loans”), and the related outstandings, shall
have covenants, events of default and guarantees, if not consistent with the
terms of the Revolving Commitments, which shall not be materially more
restrictive to the Loan Parties (as determined in good faith by the applicable
Borrower), when taken as a whole, than the terms of the Revolving Commitment
unless (x) the Revolving Lenders receive the benefit of such more restrictive
terms or (y) any such provisions apply after the Revolving Maturity Date (as
determined in good faith by the applicable Borrower); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(A) repayments required upon the maturity date of the non-extended Revolving
Commitments and (A) repayments made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis or less with all other Revolving Commitments, (2) all Letters of Credit
shall be participated on a pro rata basis or less by all Lenders with Revolving
Commitments in accordance with their percentage of the Revolving Commitments,
(3) the permanent repayment of Revolving Loans with respect to, and termination
of, Extended Revolving Commitments after the applicable Extension date shall be
made on a pro rata basis with all other Revolving Commitments, except that the
applicable Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a non-pro rata basis as compared to any other
Class with a later maturity date than such Class, (4) assignments and
participations of Extended Revolving Commitments and Extended Revolving Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Commitments and Revolving Loans and (5) at no time shall there be
Revolving Commitments hereunder (including Extended Revolving Commitments and
any Initial Revolving Commitments) which have more than four different maturity
dates,
(ii)    except as to interest rates, fees, premiums, amortization, prepayments,
AHYDO Catch-Up Payments and final maturity (which shall, subject to the
immediately succeeding clauses (iv) and (v), be determined by the applicable
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender that agrees to an Extension with respect to such Term Loans (an
“Extending Term Lender”, and together with Extending Revolving Loan Lenders,
“Extending Lenders”) extended pursuant to any Extension (“Extended Term Loans”)
shall have covenants, events of default and guarantees, if not consistent with
the terms of the Term Loans,which shall not be materially more restrictive to
the Loan Parties (as determined in good faith by the applicable Borrower), when
taken as a whole, than the terms of the Term Loans unless (x) the Lenders of the
Term Loans receive the benefit of such more restrictive terms or (y) any such
provisions apply after the Term Loan Maturity Date),
(iii)    the final maturity date of any Extended Term Loans shall be no earlier
than the Term Loan Maturity Date of the Class of Term Loans for which such
Extension Offer was made and at no time shall the Term Loans (including Extended
Term Loans) have more than six different maturity dates,
(iv)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby (without giving effect to nominal amortization for
periods where amortization has been eliminated as a result of a prepayment of
the applicable Term Loans),
(v)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Commitments, as the case may be, in respect of
which Term Lenders or Revolving Lenders, as the case may be, shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans or Revolving Commitments, as the case may be, offered to be
extended by the applicable Borrower pursuant to such Extension Offer, then the
Term Loans or Revolving Loans, as the case may be, of such Term Lenders or
Revolving Lenders, as the case may be, shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders or Revolving
Lenders, as the case may be, have accepted such Extension Offer,
(vi)    all documentation in respect of such Extension shall be consistent with
the foregoing, and
(vii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the applicable Borrower.
(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section 2.24, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.11 and (i) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the applicable Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the applicable Borrower’s sole discretion and may be waived by the
applicable Borrower) of Term Loans or Revolving Commitments (as applicable) of
any or all applicable Classes be tendered. The Administrative Agents and the
Lenders hereby consent to the consummation of the transactions contemplated by
this Section 2.24 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans and/or Extended
Revolving Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment or amendment
section) or any other Loan Document that may otherwise prohibit or restrict any
such Extension or any other transaction contemplated by this Section 2.24.
(c)    No consent of any Lender or any Agent shall be required to effectuate any
Extension, other than (i) the consent of each Lender agreeing to such Extension
with respect to one or more of its Term Loans and/or Revolving Commitments (or a
portion thereof), (i) with respect to any Extension of the Revolving
Commitments, the consent of each Issuing Bank and (i) to the extent directly
adversely amending or modifying the rights or duties of any Administrative Agent
beyond those of the type already required to perform under the Loan Documents,
each Administrative Agent, which consent shall not be unreasonably withheld or
delayed; provided that the applicable Borrower will promptly notify each
Administrative Agent of any such Extensions. All Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents. The Lenders hereby
irrevocably authorize the Administrative Agents and, to the extent applicable,
the Collateral Agent, to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers and other Loan Parties as may be necessary or
advisable in order to establish new Classes in respect of Revolving Commitments
or Term Loans so extended and such technical amendments as may be necessary,
advisable or appropriate in the reasonable opinion of the Administrative Agents
and the Borrowers in connection with the establishment of such new Classes, in
each case on terms consistent with this Section 2.24. In addition, any such
amendment shall provide that, to the extent consented to by each relevant
Issuing Bank, (a) with respect to any Letters of Credit the expiration date for
which extend beyond the maturity date for the non-extended Revolving
Commitments, participations in such Letters of Credit on such maturity date
shall be reallocated from Lenders holding Revolving Commitments to Lenders
holding Extended Revolving Commitments in accordance with the terms of such
amendment (provided that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Revolving Commitments, be deemed to be
participation interests in respect of such Revolving Commitments and the terms
of such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly) and (b) limitations on
drawings of Revolving Loans and issuances, extensions and amendments to Letters
of Credit shall be implemented giving effect to the foregoing reallocation prior
to such reallocation actually occurring to ensure that sufficient Extended
Revolving Commitments are available to participate in any such Letters of
Credit. No Lender shall be required to participate in any Extension.
(d)    In connection with any Extension, the applicable Borrower shall provide
the Administrative Agents at least five Business Days (or such shorter period as
may be agreed by the Administrative Agents) prior written notice thereof, and
shall agree to such procedures (to ensure reasonable administrative management
of the credit facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agents, in each case acting
reasonably to accomplish the purposes of this Section 2.24.

Section 2.25    Term Loan Exchange Notes.
(a)    Any Borrower may by written notice to the applicable Administrative Agent
elect to offer (each a “Permitted Debt Exchange Offer”) to issue to Lenders
holding Term Loans under this Agreement first priority senior secured notes
and/or junior lien secured notes and/or unsecured notes (the “Term Loan Exchange
Notes”) in exchange for the Term Loans (each such exchange, a “Permitted Debt
Exchange”); provided that such Term Loan Exchange Notes may not be in an
aggregate principal amount greater than the Term Loans being exchanged (the
“Base Exchange Amount”) plus unpaid accrued interest and premium (if any)
thereon and underwriting discounts, fees, commissions and expenses in connection
with the issuance of the Term Loan Exchange Notes, provided that the applicable
Borrower may issue Term Loan Exchange Notes in excess of the Base Exchange
Amount so long as the incurrence of the Indebtedness in respect of such excess
Term Loan Exchange Notes would otherwise be permitted under Section 6.01. Each
such notice shall specify the date (each, a “Term Loan Exchange Effective Date”)
on which the applicable Borrower proposes that the Term Loan Exchange Notes
shall be issued, which shall be a date not less than five Business Days after
the date on which such notice is delivered to the applicable Administrative
Agent (or such shorter period as may be agreed by the applicable Administrative
Agent); provided that (w) the Weighted Average Life to Maturity of such Term
Loan Exchange Notes shall not be shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans being exchanged (without giving
effect to nominal amortization for periods where amortization has been
eliminated as a result of a prepayment of the applicable Term Loans) and the
Term Loan Exchange Notes shall not have a final maturity before the Term Loan
Maturity Date then in effect for the Class or Classes of Term Loans being
exchanged (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Term Loan Exchange Notes upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition shall not be deemed to constitute a change in the stated final
maturity thereof); (x) if secured, such Term Loan Exchange Notes shall rank pari
passu or junior in right of payment and of security with or to the Loans being
exchanged hereunder; (y) all other terms and conditions (other than maturity,
interest rates, pricing, amortization, AHYDO Catch-Up Payments, optional
prepayment terms, and fees) applicable to such Term Loan Exchange Notes shall
reflect market terms and conditions at the time of incurrence or issuance (as
determined in good faith by the applicable Borrower); provided that the Term
Loan Exchange Notes shall not have the benefit of any financial maintenance
covenant unless (i) the Term Loans have the benefit of such financial
maintenance covenant on the same terms or (ii) the Term Loans shall have in the
future been provided with the benefit of a financial maintenance covenant, in
which case such Term Loan Exchange Notes issued after such future date may be
provided with the benefit of the same financial maintenance covenant on the same
terms; and (z) the obligations in respect of the Term Loan Exchange Notes
(A) shall not be secured by Liens on any asset of the U.S. Borrower and the
Restricted Subsidiaries other than assets constituting Collateral, (B) if such
Term Loan Exchange Notes are secured, all security therefor shall be granted
pursuant to documentation that is not more restrictive than the Security
Documents in any material respect taken as a whole (as determined by the U.S.
Borrower) and the representative for such Term Loan Exchange Notes shall enter
into a customary intercreditor agreement with the Collateral Agent substantially
consistent with the terms set forth on Exhibit K-1 or K-2 annexed hereto
together with (I) any immaterial changes and (II) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Collateral Agent’s entering into such intercreditor agreement
(with such changes) is reasonable and to have consented to such intercreditor
agreement (with such changes) and to the Collateral Agent’s execution thereof,
in each case in form and substance reasonably satisfactory to the Collateral
Agent (it being understood that junior Liens are not required to be pari passu
with other junior Liens, and that Indebtedness secured by junior Liens may be
secured by Liens that are pari passu with, or junior in priority to, other Liens
that are junior to the Liens securing the Obligations), or (C) shall not be
incurred or Guaranteed by any Restricted Subsidiary unless such Restricted
Subsidiary is a Loan Party that shall have previously or substantially
concurrently Guaranteed or borrowed such Term Loans being exchanged.
(b)    The applicable Borrower shall offer to issue Term Loan Exchange Notes in
exchange for any Class of Term Loans to all Lenders holding such Class of Term
Loans (other than any Lender that, if requested by the applicable Borrower, is
unable to certify that it is (i) a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act), (i) an institutional “accredited
investor” (as defined in Rule 501 under the Securities Act) or (i) not a “U.S.
person” as defined in Rule 902 under the Securities Act) on a pro rata basis,
and such Lenders may choose to accept or decline to receive such Term Loan
Exchange Notes in their sole discretion. Any such Term Loans exchanged for Term
Loan Exchange Notes shall be automatically and immediately, without further
action by any Person, cancelled on the Term Loan Exchange Effective Date for all
purposes of this Agreement (and, if requested by the applicable Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
applicable Administrative Agent an Assignment and Assumption, or such other form
as may be reasonably requested by the applicable Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
applicable Borrower for immediate cancellation), and accrued and unpaid interest
on such Term Loans shall be paid to the exchanging Lenders on the Term Loan
Exchange Effective Date, or, if agreed to by the applicable Borrower and the
applicable Administrative Agent, the next scheduled Interest Payment Date with
respect to such Term Loans (with such interest accruing until the date of
consummation of such Permitted Debt Exchange).
(c)    If the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
applicable Borrower pursuant to such Permitted Debt Exchange Offer, then the
applicable Borrower shall exchange Term Loans under the relevant Class tendered
by such Lenders ratably up to such maximum based on the respective principal
amounts so tendered or, if such Permitted Debt Exchange Offer shall have been
made with respect to multiple Classes without specifying a maximum aggregate
principal amount offered to be exchanged for such Class, the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the applicable Borrower pursuant to such Permitted Debt
Exchange Offer, then the applicable Borrower shall exchange Term Loans across
all Classes subject to such Permitted Debt Exchange Offer tendered by such
Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered.
(d)    With respect to all Permitted Debt Exchanges effected by the applicable
Borrower pursuant to this Section 2.25, unless waived by the applicable
Borrower, such Permitted Debt Exchange Offer shall be made for not less than
$25,000,000 in aggregate principal amount of Term Loans; provided that subject
to the foregoing the applicable Borrower may at its election specify (A) as a
condition (a “Minimum Tender Condition”) to consummating any such Permitted Debt
Exchange that a minimum amount (to be determined and specified in the relevant
Permitted Debt Exchange Offer in the applicable Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the applicable Borrower’s discretion)
of Term Loans of any or all applicable Classes will be accepted for exchange.
The applicable Administrative Agent and the Lenders hereby acknowledge and agree
that this Section 2.25 shall supersede any provisions of Section 2.11, Section
2.18 and Section 9.02 to the contrary, waive the requirements of any other
provision of this Agreement or any other Loan Document that may otherwise
prohibit the incurrence of any Indebtedness expressly provided for by this
Section 2.25 and hereby agree not to assert any Default or Event of Default in
connection with the implementation of any such Permitted Debt Exchange or any
other transaction contemplated by this Section 2.25.
(e)    In connection with each Permitted Debt Exchange, the applicable Borrower
shall provide the applicable Administrative Agent at least five Business Days’
(or such shorter period as may be agreed by the applicable Administrative Agent)
prior written notice thereof, and the applicable Borrower and the applicable
Administrative Agent, acting reasonably, shall mutually agree to such procedures
as may be necessary or advisable to accomplish the purposes of this Section
2.25; provided that the terms of any Permitted Debt Exchange Offer shall provide
that the date by which the relevant Lenders are required to indicate their
election to participate in such Permitted Debt Exchange shall be not less than
five Business Days following the date on which the Permitted Debt Exchange Offer
is made. The applicable Borrower shall provide the final results of such
Permitted Debt Exchange to the applicable Administrative Agent no later than one
(1) Business Day prior to the proposed date of effectiveness for such Permitted
Debt Exchange and the applicable Administrative Agent shall be entitled to
conclusively rely on such results.
(f)    The applicable Borrower shall be responsible for compliance with, and
hereby agrees to comply with, all applicable securities and other laws in
connection with each Permitted Debt Exchange, it being understood and agreed
that (x) neither the applicable Administrative Agent nor any Lender assumes any
responsibility in connection with the applicable Borrower’s compliance with such
laws in connection with any Permitted Debt Exchange and (y) each Lender shall be
solely responsible for its compliance with any applicable “insider trading” laws
and regulations to which such Lender may be subject under the Securities
Exchange Act of 1934, as amended.

Section 2.26    U.S. Borrower as Agent.
The U.K. Borrower hereby appoints the U.S. Borrower to act as its agent under
this Agreement and the other Loan Documents and agrees that (i) any notice or
communication delivered by the Administrative Agent or any Lender to the U.S.
Borrower shall be deemed delivered to all Borrowers and (ii) the Administrative
Agent and the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the U.S. Borrower on behalf of the U.K.
Borrower. Notwithstanding any provision to the contrary in this Agreement, the
U.K. Borrower shall not be obligated under this Agreement to repay, support or
guaranty any of the U.S. Obligations, but shall be obligated only to repay all
of the U.K. Obligations, and the proceeds of any payment by the U.K. Borrower
shall be applied only to the repayment of such U.K. Obligations.



ARTICLE III    
Representations and Warranties
The U.S. Borrower and its Restricted Subsidiaries represent and warrant to the
Lenders that (it being understood that the following representations and
warranties shall be deemed made with respect to any Foreign Subsidiary only to
the extent relevant under applicable law):

Section 3.01    Organization; Powers. Each of the U.S. Borrower and its
Restricted Subsidiaries (a) is duly organized or incorporated and validly
existing, (a) to the extent such concept is applicable in the corresponding
jurisdiction, is in good standing under the laws of the jurisdiction of its
organization or incorporation and (a) has all requisite organizational or
constitutional power and authority to (i) carry on its business as now conducted
and as proposed to be conducted and (i) execute, deliver and perform its
obligations under each Loan Document to which it is a party, except, in the case
of clauses (b) only, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02    Authorization; Enforceability. This Agreement (and the lending
transactions contemplated hereby to occur on the Restatement Date, the Amendment
No. 1 Effective Date and the Amendment No. 2 Effective Date) have been duly
authorized by all necessary corporate, shareholder or other organizational
action by the U.S. Borrower and the U.K. Borrower, and each other Loan Document
to which any Loan Party is a party has been duly authorized by all necessary
corporate, shareholder or other organizational action by such Loan Party, and
each Loan Document constitutes, or when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the U.S.
Borrower or such other Loan Party (as the case may be), enforceable in
accordance with its terms, subject to (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (ii) the need for filings and registrations
necessary to create or perfect the Liens on the Collateral granted by the Loan
Parties in favor of the Secured Parties, in each case, in respect of the U.K.
Borrower, subject to the U.K. Legal Reservations and the U.K. Perfection
Requirements.

Section 3.03    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Loan Parties of the Loan Documents to which such Loan
Parties are a party (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
in each case as of the Restatement Date, (i) filings and registrations of
charges necessary to perfect Liens created under the Loan Documents and to
release existing Liens (if any), (i) those consents, approvals, registrations,
filings or other actions, the failure of which to obtain or make would not
reasonably be expected to result in a Material Adverse Effect, and (iv) (without
limiting the generality of the foregoing) in respect of the U.K. Borrower, any
U.K. Perfection Requirement, (a) will not violate any Organizational Document of
the U.S. Borrower or any other Loan Party, (a) will not violate any Requirement
of Law applicable to the U.S. Borrower or any Restricted Subsidiary, (a) will
not violate or result in a default under any indenture, agreement or other
instrument in each case constituting Material Indebtedness binding upon the U.S.
Borrower or any Restricted Subsidiary or their respective assets, or give rise
to a right thereunder to require any payment to be made by the U.S. Borrower or
any Restricted Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any obligation thereunder, in each case as of the
Restatement Date, and (a) will not result in the creation or imposition of any
Lien on any asset of the U.S. Borrower or any Restricted Subsidiary, except
Liens created under the Loan Documents and Liens permitted under Section 6.02,
except in the cases of clauses (a), (c) and (d) above where such violations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 3.04    Financial Condition; No Material Adverse Change.
(a)    Each of (i) the audited consolidated balance sheet and related statements
of income, stockholders’ equity and cash flows of the U.S. Borrower for December
31, 2016 and for the fiscal year then ended and (i) the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the U.S. Borrower for March 31, 2017 and for the fiscal quarter and
portion of the U.S. Borrower’s fiscal year then ended, present fairly, in all
material respects, the consolidated financial position and the consolidated
results of operations and consolidated cash flows of the U.S. Borrower as of
such dates and for such periods in accordance in all material respects with GAAP
(except, in the case of the unaudited financial statements, as permitted by the
SEC), subject, in the case of the unaudited financial statements, to normal
year-end audit adjustments and to any other adjustments described therein,
(including the notes thereto), the absence of footnotes and the inclusion of
explanatory notes.
(b)    Since December 31, 2016, no event, change or condition has occurred that
has had, or would reasonably be expected to have, a Material Adverse Effect.
Each Lender and each Administrative Agent hereby acknowledges and agrees that
the U.S. Borrower and its Subsidiaries may be required to restate historical
financial statements as the result of the implementation of changes in GAAP, or
the respective interpretation thereof or otherwise, and that such restatements
will not result in a Default or an Event of Default under the Loan Documents.



Section 3.05    Properties.
(a)    Each of the U.S. Borrower and its Restricted Subsidiaries has good title
to, valid leasehold interests in, or rights to use, all of its real and personal
property material to its business, except for Liens permitted under Section 6.02
and except where the failure to have such interest would not reasonably be
expected to have a Material Adverse Effect.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect (i) the U.S. Borrower and its
Restricted Subsidiaries own, or are licensed to use, all Intellectual Property
that is necessary for the operation of their respective businesses as currently
conducted, free and clear of all Liens (other than Liens permitted under Section
6.02), (i) to the knowledge of either Borrower, all registered and issued
Intellectual Property rights owned by the U.S. Borrower and its Restricted
Subsidiaries are valid and enforceable, (i) the conduct of, and the use of
Intellectual Property in, the respective businesses of the U.S. Borrower and its
Restricted Subsidiaries does not infringe, misappropriate, or otherwise violate
the rights of any other Person, and (i) there are no claims, actions, suits or
proceedings pending against or, to the knowledge of either Borrower, threatened
in writing against the U.S. Borrower or any Restricted Subsidiary (A) alleging
any infringement, misappropriation or violation by the U.S. Borrower or any
Restricted Subsidiary of any Intellectual Property right of any other Person, or
(A) challenging the ownership, use, validity or enforceability of any
Intellectual Property owned by or licensed to the U.S. Borrower or any
Restricted Subsidiary.

Section 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits, investigations or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
either Borrower, threatened in writing against the U.S. Borrower or any
Restricted Subsidiary as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters).
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the U.S. Borrower nor any
Restricted Subsidiary (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (i) has become subject to any Environmental
Liability or (i) has received written notice of any claim with respect to any
Environmental Liability.

Section 3.07    Compliance with Laws.
Each of the U.S. Borrower and the Restricted Subsidiaries is in compliance with
all Requirements of Law applicable to it or its property, except, where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.08    Investment Company Status. None of the U.S. Borrower nor any
other Loan Party is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

Section 3.09    Taxes. Each of the U.S. Borrower and its Restricted Subsidiaries
(a) has timely filed or caused to be filed all material Tax returns and reports
required to have been filed and (a) has paid or caused to be paid all material
Taxes required to have been paid by it, except any Taxes that are being
contested in good faith by appropriate proceedings for which adequate reserves
have been provided in accordance with GAAP or applicable foreign accounting
principles.

Section 3.10    ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect, (a) with respect to each employee benefit
plan as defined in Section 3(3) of ERISA, each of the U.S. Borrower and its
ERISA Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder, (a) there exists no Unfunded Pension Liability with
respect to any Plans that would reasonably be expected to result in a Material
Adverse Effect, and (a) each Foreign Pension Plan is in compliance in all
material respects with all requirements of law applicable thereto and the
respective requirements of the governing documents for such plan. With respect
to each Foreign Pension Plan, neither the U.S. Borrower, any Subsidiaries or any
of their respective directors, officers, employees or agents has engaged in a
transaction which would subject the U.S. Borrower or any Subsidiary, directly or
indirectly, to a tax or civil penalty which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. With
respect to each Foreign Pension Plan, reserves have been established in the
financial statements furnished to Lenders in respect of any unfunded liabilities
in accordance with applicable law and prudent business practice or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained. The aggregate unfunded
liabilities with respect to such Foreign Pension Plans would not reasonably be
expected to result in a Material Adverse Effect; the present value of the
aggregate accumulated benefit liabilities of all such Foreign Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) did
not, as of the last annual valuation date applicable thereto, exceed by more
than $50,000,000 the fair market value of the assets of all such Foreign Pension
Plans.

Section 3.11    Disclosure. The representations and warranties of the Borrowers
contained in any Loan Document or in any other documents, certificates or
written statements furnished by or on behalf of the U.S. Borrower or any
Restricted Subsidiary to the Administrative Agents in connection with the
transactions contemplated hereby (other than projections, estimates, budgets,
forecasts, pro forma financial information and other forward-looking information
and information of a general economic or general industry nature and other
general market data), when taken as a whole, do not, as of the date furnished,
contain any untrue statement of a material fact or omit to state any material
fact (known to either Borrower, in the case of any document not furnished by it)
necessary to make the statements therein not materially misleading in the light
of the circumstances under which they were made (after giving effect to all
supplements thereto from time to time). Any projections and pro forma financial
information contained in such materials (including any Projections) were
prepared in good faith based upon assumptions believed by the Borrowers to be
reasonable at the time of delivery thereof, it being understood by the Agents
and the Lenders that (i) such projections as to future events (A) are not to be
viewed as facts, (B) are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Loan Parties, and (C) are not a
guarantee of performance, (ii) no assurance is given by the Loan Parties that
the results forecast in any such projections will be realized and (iii) the
actual results during the period or periods covered by any such projections may
differ from the forecast results set forth in such projections and such
differences may be material.

Section 3.12    Labor Matters. As of the Restatement Date, there are no strikes,
work stoppages or material labor disputes against the U.S. Borrower or any
Restricted Subsidiary pending or, to the actual knowledge of either Borrower,
threatened in writing, in each case, that would reasonably be expected to have a
Material Adverse Effect.

Section 3.13    Subsidiaries. As of the Restatement Date, Schedule 3.13 sets
forth the name of, and the ownership by the U.S. Borrower and its Subsidiaries
in, each Subsidiary (other than Foreign Subsidiaries which are inactive, dormant
or have only de minimis assets) and identifies each Subsidiary that is a Loan
Party as of the Restatement Date; provided that inaccuracies in the name and
ownership of any Foreign Subsidiary that is not a Material Subsidiary shall be
deemed not material for all purposes under this Agreement and the other Loan
Documents.

Section 3.14    Solvency. As of the Restatement Date, after giving effect to the
consummation of the Transactions, the U.S. Borrower and its Restricted
Subsidiaries, when taken as a whole, are Solvent.

Section 3.15    Federal Reserve Regulations.
(a)    None of the U.S. Borrower or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.
(b)    No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of the Regulations of the Board,
including Regulation T, U or X.

Section 3.16    Senior Indebtedness; Subordination. The Obligations hereunder
and under the other Loan Documents are within the definition of “Senior Debt”
(or any comparable term) and “Designated Senior Debt” (or any comparable term),
to the extent applicable, under and as defined in the subordination provisions
in the documentation governing Subordinated Indebtedness, if any.

Section 3.17    Use of Proceeds. The proceeds of the Term Loans and the
Revolving Loans will be used in accordance with Section 5.09; provided that the
proceeds of any Incremental Facility may be used for any purpose agreed to by
the lenders thereof.

Section 3.18    Security Documents. The Security Documents are effective to
create in favor of the Collateral Agent for the benefit of the applicable
Secured Parties legal, valid and enforceable (subject to (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (a) any
filings, notices and recordings and other perfection requirements necessary to
create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties (which filings, notices or recordings shall be made
to the extent required by any Security Document) and (a) with respect to
enforceability against Foreign Subsidiaries or under non-U.S. laws, the effect
of non-U.S. laws, rules and regulations as they relate to pledges, if any, of
Equity Interests in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries) first priority Liens on, and security interests in, the
Collateral (subject to Permitted Liens) and, (i) when all appropriate filings,
notices or recordings are made in the appropriate offices, corporate records or
with the appropriate Persons as may be required under applicable laws and any
Security Document (which filings, notices or recordings shall be made to the
extent required by any Security Document) and (i) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), the Collateral Agent will have fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral to the extent such Liens and Security
interests can be perfected by such filings, notices, recordings, possession or
control.

Section 3.19    OFAC; FCPA; Patriot Act.
(a)    None of the U.S. Borrower or any of its Restricted Subsidiaries, nor any
director or officer thereof, nor, to the knowledge of either Borrower, any
employee, agent or affiliate of the U.S. Borrower or any of its Restricted
Subsidiaries is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control or the U.S. State Department,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea and Syria).
(b)    The U.S. Borrower and the other Loan Parties are in compliance in all
material respects with the Patriot Act (to the extent applicable) and all
applicable anti-corruption laws, anti-money laundering laws and Sanctions. The
U.S. Borrower has implemented and maintains policies and procedures reasonably
designed to ensure compliance by the U.S. Borrower and its Subsidiaries with all
applicable anti-corruption laws (including without limitation the United States
Foreign Corrupt Practices Act of 1977 (the “FCPA”)) and Sanctions.

Section 3.20    No Filing or Stamp Taxes. Other than any U.K. Perfection
Requirement, under the laws of its jurisdiction of establishment or
incorporation of each Borrower and Restricted Subsidiary it is not necessary
that the Loan Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Loan Documents or the transactions contemplated by
the Loan Documents. For the avoidance of doubt, this Section 3.20 shall not
apply to the U.K. Borrower with respect to any Assignment and Assumption.

Section 3.21    Beneficial Ownership Certification. As of the Amendment No. 1
Effective Date and the Amendment No. 2 Effective Date, the information included
in the applicable Beneficial Ownership Certification delivered on such date is
true and correct in all respects.

Section 3.22    EEA Financial Institution.    No Loan Party is an EEA Financial
Institution.



ARTICLE IV    
Conditions

Section 4.01    Restatement Date. This Agreement and the obligations of the
Lenders to make the extensions of credit to be made hereunder and to perform the
other transactions required to be performed on the Restatement Date shall not
become effective until the date on which each of the following express
conditions is satisfied or waived:
(a)    Each Administrative Agent (or its counsel) shall have received: (A) from
each party hereto counterparts of this Agreement signed on behalf of such party,
together with all Schedules hereto, (B) from each party thereto executed
counterparts of a Successor Collateral Agent Agreement and Guaranty
Reaffirmation, (C) from the U.S. Borrower, a Note executed by the U.S. Borrower
for each Lender that requests such a Note at least three Business Days in
advance of the Restatement Date, (D) with respect to each Loan Party, UCC-1 or
UCC-3 financing statements in a form appropriate for filing in the state of
organization of such Loan Party, (E) executed IP Security Agreements (as defined
in the Collateral Agreement) as required pursuant to the Collateral Agreement,
(F) delivery of stock certificates for certificated Equity Interests of each
material Domestic Restricted Subsidiary that constitutes Collateral, together
with appropriate instruments of transfer endorsed in blank, (G) all agreements
or instruments representing or evidencing the Collateral accompanied by
instruments of transfer and stock powers undated and endorsed in blank and (H)
the results of a search of the UCC filings and of such tax and judgment lien
searches and such searches from the U.S. Patent and Trademark Office and the
U.S. Copyright Office as reasonably requested by any Administrative Agent at
least 3 Business Days prior to the Restatement Date, and copies of the financing
statements (or similar documents) disclosed by such search; provided, in each
case, that to the extent any lien search, delivery of evidence of insurance,
guarantee or any Collateral or any security interests therein (including the
creation or perfection of any security interest) (other than (x) grants of
Collateral subject to the UCC that may be perfected by the filing of UCC
financing statements and (y) the delivery of stock certificates for certificated
stock of each Domestic Subsidiary that is not Excluded Property) is not or
cannot be provided or perfected on the Restatement Date after the U.S.
Borrower’s use of commercially reasonable efforts to do so, without undue burden
or expense, the delivery of such lien search, evidence of insurance, guarantee
and/or any Collateral (and perfecting of security interests therein) shall not
constitute a condition precedent to the availability of the Initial Tranche A
Term Loans, the Initial Tranche B Term Loans (as defined in this Agreement as of
the Restatement Date) and the Revolving Borrowing on the Restatement Date but
shall be required to be delivered pursuant to Section 5.16.
(b)    Each Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agents and the Lenders and dated the
Restatement Date) of Kirkland & Ellis LLP, California, New York and Illinois
counsel for the Loan Parties.
(c)    Each Administrative Agent shall have received: (i) a copy of each
Organizational Document of the U.S. Borrower and the Subsidiary Loan Parties
and, to the extent applicable, certified as of a recent date by the appropriate
governmental official; (i) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party as of the
Restatement Date; (i) resolutions of the board of directors or similar governing
body of the U.S. Borrower and the Subsidiary Loan Parties approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party as of the Restatement
Date, certified as of the Restatement Date by such Loan Party as being in full
force and effect without modification or amendment; and (i) a good standing
certificate (to the extent such concept is known in the relevant jurisdiction)
from the applicable Governmental Authority of the U.S. Borrower and the
Subsidiary Loan Parties jurisdiction of incorporation, organization or formation
dated a recent date prior to the Restatement Date; provided that, with respect
to any Loan Party on the Restatement Date that is a Foreign Subsidiary, in lieu
of delivery of the items set forth in clauses (i) through (iv), such Loan Party
shall deliver a customary director’s certificate, including customary
attachments thereto.
(d)    The Administrative Agents shall have received all fees and other amounts
due and payable by any Loan Party on or prior to the Restatement Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses (including the reasonable documented fees,
charges and disbursements of outside counsel) required to be reimbursed or paid
by the U.S. Borrower under any Loan Document, provided that any such fees and
other amounts to be paid as a condition to the Restatement Date must be invoiced
at least two (2) business days prior to the Restatement Date and may be offset
against the proceeds of the Tranche A Term Loans, Tranche B Term Loans (as
defined in this Agreement as of the Restatement Date) or Revolving Borrowing, as
applicable, on the Restatement Date.
(e)    The Administrative Agents shall have received a Solvency Certificate.
(f)    Each Administrative Agent shall have received at least two (2) Business
Days prior to the Restatement Date such “know your customer” anti-money
laundering rules and Patriot Act information about the U.S. Borrower and the
Subsidiary Loan Parties as they shall have reasonably requested in writing at
least ten (10) Business Days prior to the Restatement Date.
(g)    The representations and warranties contained in Article III shall, in
each case, be true and correct in all material respects as of the Restatement
Date (or true and correct in all material respects as of a specified date, if
earlier).
(h)    Substantially simultaneously with the funding of Loans on the Restatement
Date, the Existing Term Loans (as defined in this Agreement as of the
Restatement Date) and all accrued and unpaid interest and fees (other than
letter of credit fronting fees, which shall continue to accrue) and other
amounts owing under the Existing Credit Agreement (except the principal amount
of the Loans converted or continued thereunder) shall have been paid by the U.S.
Borrower under the Existing Credit Agreement.
For purposes of determining whether the conditions set forth in this Section
4.01 have been satisfied, by releasing its signature page hereto or to an
Assignment and Assumption, the Administrative Agents and each Lender party
hereto shall be deemed to have consented to, approved, accepted or be satisfied
with each document or other matter required hereunder to be consented to or
approved by, or acceptable or satisfactory to, the applicable Administrative
Agent or such Lender, as the case may be.

Section 4.02    Each Credit Event. The obligation of (i) each Lender to make a
Loan on the occasion of any Borrowing, including on the Restatement Date, the
Amendment No. 1 Effective Date and the Amendment No. 2 Effective Date, and (i)
the Issuing Bank to issue, renew, increase or extend any Letter of Credit (each
event referred to in clause (i) and (ii) above, a “Credit Event”), is subject to
receipt of the request therefor in accordance herewith and to the satisfaction
(or waiver) of the following express conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects, in each case
on and as of the date of such Credit Event (or true and correct in all material
respects as of a specified date, if earlier); provided that in the case of any
Incremental Facility the proceeds of which will be used to finance a Permitted
Acquisition or similar permitted Investment, such representations shall be
limited to customary “SunGard” specified representations.
(b)    At the time of and immediately after giving effect to such Credit Event,
no Default or Event of Default shall have occurred and be continuing, subject to
clause (i) of the proviso to Section 2.20(a).
(c)    The applicable Administrative Agent shall have received a Borrowing
Request meeting the requirements of Section 2.03.
Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, renewal, increase or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the applicable Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

ARTICLE V    
Affirmative Covenants
From and after the Restatement Date and until the Termination Date, each of the
U.S. Borrower and its Restricted Subsidiaries (except in the case of the
covenants set forth in Section 5.01 and Section 5.02) covenants and agrees with
the Lenders that:

Section 5.01    Financial Statements and Other Information. The U.S. Borrower
will furnish to the Administrative Agents which will furnish to the Lenders:
(a)    within 90 days after the end of each fiscal year of the U.S. Borrower,
the audited consolidated balance sheet and audited consolidated statements of
income, stockholders’ equity and cash flows as of the end of and for such year
for the U.S. Borrower and its Subsidiaries, and related notes thereto, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP, independent public accountants of
recognized national standing or other independent public accountants reasonably
acceptable to the Administrative Agents, with an unmodified report by such
independent public accountants without an emphasis of matter paragraph related
to going concern as defined by Statement on Accounting Standards AU-C Section
570 “The Auditor’s Consideration of an Entity’s Ability to Continue as a Going
Concern” (or any similar statement under any amended or successor rule as may be
adopted by the Auditing Standards Board from time to time) (except to the extent
such emphasis paragraph results solely from (i) a current maturity of the Loans,
the Term Loan Exchange Notes, the Additional Term Notes, the Unrestricted
Additional Term Notes, the Refinancing Notes or the Senior Notes or (i) any
potential inability to satisfy the covenants under Section 6.11 on a future date
or in a future period) and, for avoidance of doubt, without modification as to
the scope of such audit, to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the U.S. Borrower and its Subsidiaries on a
consolidated basis in accordance in all material respects with GAAP (except as
otherwise disclosed in such financial statements) and a customary management
discussion and analysis of the financial condition and results of operations for
such period;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the U.S. Borrower, the unaudited consolidated balance
sheet and unaudited consolidated statements of income and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year for the U.S. Borrower and its Subsidiaries, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by its Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the U.S. Borrower and its
Subsidiaries, subject to normal year-end audit adjustments and the absence of
footnotes, and a customary management discussion and analysis of the financial
condition and results of operations for such period;
(c)    concurrently with the delivery of any financial statements under
paragraphs (a) and (b) above, a Compliance Certificate (i) certifying as to
whether a Default exists and, if a Default exists, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (i)
setting forth reasonably detailed calculations (A) of the covenants contained in
Section 6.11, demonstrating compliance with such covenants and (A) in the case
of financial statements delivered under paragraph (a) above, of Excess Cash Flow
for such fiscal year and (i) stating whether any material change in GAAP or in
the application thereof has occurred since the date of the then most recently
delivered audited financial statements that would affect the compliance or
non-compliance with any financial ratio or requirement in this Agreement and, if
any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;
(d)    not later than 90 days after the end of each fiscal year of the U.S.
Borrower, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the U.S. Borrower for its internal
use consistent in scope with the financial statements provided pursuant to
Section 5.01(a) setting forth the principal assumptions upon which such budget
is based (collectively, the “Projections”), it being understood and agreed that
any financial or business projections furnished by any Loan Party (i)(A) are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Loan Parties, (A) no assurance is given by the Loan Parties that
the results or forecast in any such projections will be realized and (A) the
actual results may differ from the forecast results set forth in such
projections and such differences may be material and (i) are not a guarantee of
performance;
(e)    promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
U.S. Borrower or any Restricted Subsidiary with the SEC or with any national
securities exchange;
(f)    (i) simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 5.01(a) or (b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements; and
(g)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the U.S. Borrower or any Restricted Subsidiary as either Administrative Agent
may reasonably request, including information requested on behalf of any Lender
to comply with Section 9.14; provided that none of the U.S. Borrower nor any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
trade secrets or proprietary information, (i) in respect of which disclosure to
any Administrative Agent or any Lender (or their representatives or contractors)
is prohibited by law, fiduciary duty or any binding agreement or (i) that is
subject to attorney client or similar privilege or constitutes attorney work
product.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the U.S.
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the U.S. Borrower that,
directly or indirectly, holds all of the Equity Interests of the U.S. Borrower
or (B) the U.S. Borrower’s (or any direct or indirect parent thereof, as
applicable) Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), to the extent such information is
in lieu of information required to be provided under Section 5.01(a), such
materials are accompanied by a report and opinion of Ernst & Young LLP or
another independent registered public accounting firm of nationally recognized
standing or other Person reasonably acceptable to the Administrative Agents,
with an unmodified report by such independent public accountants without an
emphasis of matter paragraph related to going concern as defined by Statement on
Accounting Standards AU-C Section 570 “The Auditor’s Consideration of an
Entity’s Ability to Continue as a Going Concern” (or any similar statement under
any amended or successor rule as may be adopted by the Auditing Standards Board
from time to time) (except to the extent such emphasis paragraph results solely
from (i) a current maturity of the Loans, the Term Loan Exchange Notes, the
Additional Term Notes, the Unrestricted Additional Term Notes, the Refinancing
Notes or the Senior Notes or (ii) any potential inability to satisfy the
covenants under Section 6.11 on a future date or in a future period) and, for
avoidance of doubt, without modification as to the scope of such audit, to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the U.S.
Borrower and its Subsidiaries on a consolidated basis in accordance in all
material respects with GAAP (except as otherwise disclosed in such financial
statements).
Any financial statements or other documents, reports, proxy statements or other
materials (to the extent any such financial statements or documents, reports,
proxy statements or other materials are included in materials otherwise filed
with the SEC) required to be delivered pursuant to this Section 5.01 may be
satisfied with respect to such financial statements or other documents, reports,
proxy statements or other materials by the filing of the U.S. Borrower’s Form
8-K, 10-K or 10-Q, as applicable, with the SEC. All financial statements and
other documents, reports, proxy statements or other materials required to be
delivered pursuant to this Section 5.01 or Section 5.02 may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) such financial statements and/or other documents are posted on the
SEC’s website on the Internet at www.sec.gov, (ii) on which the U.S. Borrower
posts such documents, or provide a link thereto, on the U.S. Borrower’s website
or (iii) on which such documents are posted on the U.S. Borrower’s behalf on an
Internet or Intranet website, if any, to which each Administrative Agent and
each Lender has access (whether a commercial third-party website or a website
sponsored by an Administrative Agent), provided that (A) the U.S. Borrower
shall, at the request of any Administrative Agent, continue to deliver copies
(which delivery may be by electronic transmission (including Adobe pdf copy)) of
such documents to each Administrative Agent and (B) the U.S. Borrower shall
notify (which notification may be by facsimile or electronic transmission
(including Adobe pdf copy)) each Administrative Agent of the posting of any such
documents on any website. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agents and maintaining its copies of such
documents. Each Lender and each Administrative Agent hereby acknowledges and
agrees that the U.S. Borrower and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP, or the respective interpretation thereof or otherwise, and that such
restatements will not result in a Default or an Event of Default under the Loan
Documents.
The Borrowers hereby acknowledges that (a) each Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the U.S. Borrower or its Subsidiaries, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that are to be made
available to Public Lenders by marking Borrower Materials “PUBLIC,” each
Borrower shall be deemed to have authorized the Administrative Agents, the Joint
Lead Arranger, the Issuing Bank and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to each Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall
remain subject to the provisions of Section 9.12). All Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and the Administrative Agents shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information” (it being understood that the Borrowers shall be under no
obligation to mark the Borrower Materials “PUBLIC”). Notwithstanding the
foregoing, to the extent the Borrowers have had a reasonable opportunity to
review, the following Borrower Materials shall be deemed to be marked “PUBLIC,”
unless the Borrowers notify the Administrative Agents promptly that any such
document contains material non-public information: (1) the Loan Documents and
(2) notification of changes in the terms of the Loans.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including foreign,
United States federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENTS
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENTS IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

Section 5.02    Notices of Material Events. The U.S. Borrower will furnish to
each Administrative Agent (for distribution to each Lender through the
Administrative Agents) prompt written notice of a Responsible Officer of either
Borrower’s obtaining knowledge of any of the following:
(a)    the occurrence of any Default or Event of Default, in each case, except
to the extent the Administrative Agents shall have furnished the U.S. Borrower
written notice thereof;
(b)    to the knowledge of a Responsible Officer of either Borrower, the filing
or commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or threatened in writing against the U.S.
Borrower or any Restricted Subsidiary that would reasonably be expected to be
adversely determined and if adversely determined, would reasonably be expected
to result, after giving effect to the coverage and policy limits of applicable
insurance policies, in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that would reasonably be expected to
result in a Material Adverse Effect; and
(d)    any other development (including notice of any claim or condition arising
under or relating to any Environmental Law) that results in, or would reasonably
be expected to result in, a Material Adverse Effect.  
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the U.S. Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Documents required to be delivered
pursuant to this Section 5.02 may be delivered electronically in accordance with
Section 5.01.

Section 5.03    Existence; Conduct of Business. The U.S. Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to obtain, preserve, renew and keep in full force and
effect (a) its legal existence (except as otherwise permitted hereunder), (a)
the business licenses, permits, privileges, franchises and other rights, other
than Intellectual Property rights (which are covered in clause (c)), necessary
to conduct its business and (a) the Intellectual Property rights owned by the
U.S. Borrower or a Restricted Subsidiary and necessary to conduct their
respective businesses, except, in the case of clauses (a) (other than with
respect to the Borrowers), (b) and (c), to the extent that failure to do so
would not reasonably be expected to result in a Material Adverse Effect,
provided that the foregoing shall not prohibit any transaction otherwise
permitted hereunder.

Section 5.04    Payment of Taxes. The U.S. Borrower will, and will cause each
Restricted Subsidiary to, pay all Tax liabilities, before any penalty accrues
thereon, except where (a)(i) any such payment is being contested in good faith
by appropriate proceedings and (i) the U.S. Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves or other appropriate
provision with respect thereto in accordance with GAAP or (a) the failure to
make payment would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.05    Maintenance of Properties. Except if the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, the U.S. Borrower will, and will cause each Restricted
Subsidiary to, keep and maintain all property material to the conduct of its
business (other than any tangible property referenced in Section 5.03 and
Intellectual Property) in good working order and condition, ordinary wear and
tear excepted and casualty or condemnation excepted, provided that the foregoing
shall not prohibit any transaction otherwise permitted hereunder.

Section 5.06    Insurance. The U.S. Borrower will, and the U.S. Borrower will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, (a) insurance in such amounts (after giving
effect to any self-insurance reasonable and customary for similarly-situated
Persons engaged in the same or similar business) and against such risks as are
(i) customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations as reasonably determined
by management of the U.S. Borrower and (i) considered adequate by the U.S.
Borrower. The U.S. Borrower will furnish to the Administrative Agents, promptly
following written request, information in reasonable detail as to the insurance
so maintained; provided that so long as no Event of Default has occurred and is
continuing, the U.S. Borrower shall only be required to provide such information
one time in any fiscal year of the U.S. Borrower. No later than ninety (90) days
(as such period may be extended in the reasonable discretion of the Collateral
Agent) after the Restatement Date (or the date any such insurance is obtained,
renewed or extended in the case of insurance obtained, renewed or extended after
the Restatement Date), the U.S. Borrower will cause all property and casualty
insurance policies with respect to Collateral to be endorsed or otherwise
amended to include a lender’s loss payable, mortgagee or additional insured, as
applicable, endorsement, or otherwise reasonably satisfactory to the Collateral
Agent.

Section 5.07    Books and Records; Inspection and Audit Rights. The U.S.
Borrower will, and will cause each Restricted Subsidiary to, keep proper books
of record and account in which full, true and correct entries (in all material
respects) are made of all material financial transactions in relation to its
business and activities. The U.S. Borrower will, and will cause each Restricted
Subsidiary to, permit any representatives designated by the Administrative
Agents, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers, all at such reasonable times
and as often as reasonably requested, provided that only the Administrative
Agents on behalf of the Lenders may exercise rights under this Section 5.07 and
the Administrative Agents shall not exercise such rights more often than one
time during any fiscal year absent the existence of an Event of Default and, in
any event, only one such time shall be at the U.S. Borrower’s expense, and
provided, further, that when an Event of Default has occurred and is continuing
the Administrative Agents (or any of their designated representatives) may do
any of the foregoing at the expense of the U.S. Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agents shall provide the U.S. Borrower the opportunity to participate in any
discussions with any such independent accountants. Notwithstanding anything to
the contrary in this Section 5.07, neither the U.S. Borrower nor any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to the
Administrative Agents or any Lender (or their representatives or contractors) is
prohibited by law, fiduciary duty or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 5.08    Compliance with Laws. The U.S. Borrower will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law with respect
to it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.09    Use of Proceeds.
(a)    The proceeds of the Initial Tranche A-1 Term Loans, the Initial Tranche
A-2 Term Loans and any Revolving Loans borrowed on the Amendment No. 2 Effective
Date will be used, together with cash on hand to consummate the Transactions, to
repay the Existing Amendment No. 2 Term Loans and to pay all or a portion of the
Transaction Costs associated therewith.
(b)    The proceeds of the Revolving Loans and Letters of Credit and any other
Loans borrowed after the Amendment No. 2 Effective Date will be used for working
capital, capital expenditures, general corporate purposes and any other purpose
of the U.S. Borrower and its Subsidiaries not otherwise prohibited under this
Agreement (including, without limitation, Restricted Payments, Investments,
Acquisitions and to fund Transaction Costs).
(c)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.10    Execution of Subsidiary Guaranty and Security Documents after
the Restatement Date.
(a)    Subject to Section 5.11(b), (c) and (d), in the event that any Person
becomes a Domestic Restricted Subsidiary (including any Unrestricted Subsidiary
that becomes a Domestic Restricted Subsidiary) after the Restatement Date (other
than any Domestic Restricted Subsidiary for so long as it is an Excluded
Subsidiary) or any Domestic Restricted Subsidiary (including any Electing
Guarantor) ceases to be an Excluded Subsidiary, the U.S. Borrower or other
applicable Loan Parties will promptly (and in no event later than 45 days
thereafter or such later date as each Administrative Agent may agree in its
reasonable discretion) notify the Administrative Agents of that fact and cause
such Domestic Restricted Subsidiary to execute and deliver to the Administrative
Agents counterparts of the Subsidiary Guaranty and Collateral Agreement and each
other Security Document and to take all such further actions and execute all
such further documents and instruments as required by the Collateral Agreement
and each other Security Document to secure the Secured Obligations for the
benefit of the Secured Parties (including all actions necessary to cause such
Lien to be duly perfected to the extent required by such Security Document,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agents). In addition, as and to the
extent provided in the Collateral Agreement, as applicable, (subject to all
applicable exceptions and limitations therein and herein), the applicable Loan
Party shall deliver to the Collateral Agent all certificates, if any,
representing Equity Interests of such Domestic Restricted Subsidiary
(accompanied by undated stock powers, duly endorsed in blank) and any other
possessory Collateral, in each case as required thereunder. Under no
circumstance will any Loan Party be required to execute any Security Documents
governed by the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
(b)    Subject to Section 5.11(b), (c) and (d), in the event that any Person
becomes a Domestic Restricted Subsidiary after the Restatement Date (other than
any Domestic Restricted Subsidiary for so long as it is an Excluded Subsidiary),
concurrently with the execution and delivery of counterparts to the Subsidiary
Guaranty and Collateral Agreement pursuant to Section 5.10(a), such Domestic
Restricted Subsidiary shall deliver to the Administrative Agents, (i) certified
copies of such Domestic Restricted Subsidiary’s Organizational Documents or, if
such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Domestic Restricted Subsidiary,
and (i) a certificate executed on behalf of such Domestic Restricted Subsidiary
by the secretary or similar officer of such Domestic Restricted Subsidiary as to
(a) the fact that the attached resolutions of the Governing Body of such
Domestic Restricted Subsidiary approving and authorizing the execution, delivery
and performance of such Loan Documents are in full force and effect and have not
been modified or amended and (b) the incumbency and signatures of the officers
of such Domestic Restricted Subsidiary executing such Loan Documents.
(c)    If, at any time, (x) (i) a Restricted Subsidiary is designated as an
Unrestricted Subsidiary or an Immaterial Subsidiary in accordance with this
Agreement or (ii) an Electing Guarantor has been re-designated (at the option,
and in the sole discretion, of the U.S. Borrower in accordance with Section
5.12(b)) as an Excluded Subsidiary, the Collateral Agent shall release such
Subsidiary from any Subsidiary Guaranty and all Security Documents to which it
may be a party and to the extent such Subsidiary’s Equity Interests were pledged
(or otherwise secured) as Collateral, such pledge (or other security) shall be
released and, upon the request of any Loan Party, any certificates in respect
thereof shall be promptly returned to the applicable Loan Party or (y) solely
with respect to the Obligations, adverse tax consequences could (in the good
faith determination of the U.S. Borrower in consultation with the Administrative
Agents) result (i) from any Security Document executed and delivered by any
Subsidiary of the U.S. Borrower that is a Foreign Subsidiary or any CFC Holding
Company, the Collateral Agent shall release such Restricted Subsidiary from any
such Security Document, or (ii) from any Lien granted under any Loan Document in
respect of the Equity Interests in any Foreign Subsidiary or CFC Holding
Company, such Lien shall be released. Notwithstanding the foregoing, in no event
shall Equity Interests of any Unrestricted Subsidiary or any of such
Unrestricted Subsidiary’s assets constitute Collateral, and the Administrative
Agents and Collateral Agent shall take all actions required hereunder and under
the other Loan Documents to effect the foregoing.

Section 5.11    Further Assurances.
(a)    Subject to Section 5.10 and Section 5.11(b), (c) and (d) and the terms,
conditions and provisions of the Security Documents applicable to such Loan
Party, the Borrowers shall, and shall cause the other Loan Parties to, promptly
upon reasonable request by any Administrative Agent or the Collateral Agent (i)
correct any jointly identified material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Security Document
or other document or instrument relating to any Collateral, and (i) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as any Administrative Agent or the Collateral Agent may reasonably
request from time to time, and in order to carry out more effectively the
purposes thereof, in each case, to the extent required by this Agreement and the
Security Documents.
(b)    Notwithstanding anything in this Agreement or any Security Document to
the contrary: (i) neither of the Administrative Agents nor the Collateral Agent
shall take, and the Loan Parties shall not be required to grant, a security
interest in any Excluded Property; (i) any security interest required to be
granted or any action required to be taken, including to perfect such security
interest, shall be subject to the same exceptions and limitations as those set
forth in the Security Documents; (i) no Loan Party shall be required, nor shall
the Administrative Agents or the Collateral Agent be authorized, except with
respect to the pledge of 65% of the Equity Interests of first tier Foreign
Subsidiaries, in each case, as set forth in Section 5.10(a), to perfect any
pledges, charges, assignments, security interests and mortgages in any
Collateral by any means other than (A) filings pursuant to the UCC in the office
of the secretary of state (or similar central filing office) of the relevant
State(s), (A) filings of intellectual property security agreements in the United
States Patent and Trademark Office or United States Copyright Office with
respect to issued, registered or applied-for United States Intellectual Property
as expressly required by the Loan Documents, (A) delivery to the Collateral
Agent to be held in its possession of all Collateral consisting of intercompany
notes in an amount individually in excess of $5,000,000, stock certificates of
the U.S. Borrower and its Restricted Subsidiaries and other Instruments issued
to any Loan Party in an amount individually in excess of $5,000,000, and (A)
necessary perfection steps with respect to Commercial Tort Claims and Letter of
Credit Rights, in each case, in an amount individually in excess of $5,000,000,
and other than as expressly required by Section 5.10(a) or (b), no Loan Party or
any Domestic Restricted Subsidiary shall be required to take any action outside
the United States to perfect any security interest in the Collateral (including
the execution of any agreement, document or other instrument governed by the law
of any jurisdiction other than the United States of America, any State thereof
or the District of Columbia); (i) no Loan Party shall have any obligation under
any Loan Document to enter into any landlord, bailee or warehousemen waiver,
estoppel or consent or any other document of similar effect; (i) in no event
shall any Loan Party be required to take any action to perfect the security
interest granted under the Security Documents in Collateral consisting of (A)
cash or Cash Equivalents, (A) entering into any deposit account control
agreement or securities account control agreement with respect to any deposit
account or securities account (including securities entitlements and related
assets credited thereto) or (A) other assets requiring perfection through the
implementation of control agreements or perfection by “control” (other than
possession by the Collateral Agent to the extent expressly required under the
Security Documents) in each case under this clause (v), except, in each case, to
the extent such perfection may be achieved by the filing of a UCC financing
statement; and (i) no Loan Party shall be required to enter into any source code
escrow arrangement or be obligated to register Intellectual Property.
(c)    Neither the Administrative Agents nor the Collateral Agent shall obtain
or perfect a security interest in any assets of any Loan Party as to which any
Administrative Agent shall determine, in its reasonable discretion, that the
cost of obtaining or perfecting such security interest is excessive in relation
to the benefit to the Lenders of the security afforded thereby (such comparison
to be determined in a manner consistent with any such determination made in
connection with the Closing Date) or would otherwise violate applicable law.
(d)    Notwithstanding anything in this Agreement or any Security Document to
the contrary, each Administrative Agent may, in its sole discretion, grant
extensions of time for the satisfaction of any of the requirements under Section
5.10 and Section 5.11 in respect of any particular Collateral or any particular
Subsidiary if it determines that the satisfaction thereof with respect to such
Collateral or such Subsidiary cannot be accomplished without undue expense or
unreasonable effort or due to factors beyond the control of the U.S. Borrower
and the Restricted Subsidiaries by the time or times at which it would otherwise
be required to be satisfied under this Agreement or any Security Document.

Section 5.12    Designation of Subsidiaries.
(a)    The U.S. Borrower may designate (or re-designate) any Restricted
Subsidiary (other than the U.K. Borrower) as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that immediately
before and after such designation, no Event of Default shall have occurred and
be continuing. The designation of any such Subsidiary as an Unrestricted
Subsidiary after the Restatement Date in accordance with this Section 5.12(a)
shall constitute an Investment by the U.S. Borrower or the relevant Restricted
Subsidiary, as applicable, therein at the date of designation in an amount equal
to the fair market value (as determined in good faith by the U.S. Borrower) of
the Investments held by the U.S. Borrower and/or the applicable Restricted
Subsidiaries in such Unrestricted Subsidiary immediately prior to such
designation. Upon any such designation (but without duplication of any amount
reducing such Investment in such Unrestricted Subsidiary pursuant to the
definition of “Investment”), the U.S. Borrower and/or the applicable Restricted
Subsidiaries shall receive a credit against the applicable clause in Section
6.04 that was utilized for the Investment in such Unrestricted Subsidiary for
all Returns in respect of such Investment. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with this Section 5.12 shall
constitute the incurrence by such Restricted Subsidiary at the time of
designation of any Indebtedness or Liens of such Restricted Subsidiary
outstanding at such time (to the extent assumed).
(b)    The U.S. Borrower may designate (or re-designate) any Restricted
Subsidiary that is an Excluded Subsidiary, as an Electing Guarantor. The U.S.
Borrower may designate (or re-designate) any Electing Guarantor as an Excluded
Subsidiary; provided that (i) after giving effect to such release, such
Restricted Subsidiary shall not be a guarantor of Senior Notes, any Credit
Agreement Refinancing Indebtedness, any Additional Term Notes, any Unrestricted
Additional Term Notes, any Term Loan Exchange Notes or any Additional Debt, (i)
such redesignation shall constitute an Investment by the U.S. Borrower or the
relevant Restricted Subsidiary, as applicable, therein at the date of
designation in an amount equal to the fair market value (as determined in good
faith by the U.S. Borrower) of the Investments held by the U.S. Borrower and/or
the Restricted Subsidiaries in such Electing Guarantor immediately prior to such
re-designation and such Investments shall otherwise be permitted hereunder and
(i) any Indebtedness or Liens of such Restricted Subsidiary (after giving effect
to such release) shall be deemed to be incurred at the time of such release by
such Electing Guarantor and such incurrence shall otherwise be permitted
hereunder.

Section 5.13    Conduct of Business. From and after the Restatement Date, the
U.S. Borrower and its Restricted Subsidiaries will engage only in lines of
business of the type engaged in by the U.S. Borrower and its Restricted
Subsidiaries on the Restatement Date and similar, ancillary, supportive,
complementary, synergetic or related businesses or reasonable extensions thereof
(and non-core incidental businesses acquired in connection with any Acquisition
or permitted Investment or other immaterial businesses).

Section 5.14    Maintenance of Ratings. The U.S. Borrower will use commercially
reasonable efforts to maintain a public corporate credit rating from S&P and a
public corporate family rating from Moody’s, in each case in respect of the U.S.
Borrower, and a public rating of the Loans by each of S&P and Moody’s but not,
in each case, any specific rating.

Section 5.15    Lender Calls. The U.S. Borrower will permit the Administrative
Agents and the Lenders to participate via conference call in any telephonic
meeting required by the holders of the Senior Notes to review the consolidated
financial results of operations and the financial condition of the U.S. Borrower
and its Restricted Subsidiaries.

Section 5.16    Post-Closing Covenants. The U.S. Borrower agrees to deliver, or
cause to be delivered, to the Administrative Agents, the items described on
Schedule 5.16 on the dates and by the times specified with respect to such
items, or such later time as may be agreed to by the Administrative Agents in
their reasonable discretion.

Section 5.17    Transactions with Affiliates. The U.S. Borrower will not, nor
will the U.S. Borrower permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, with a fair market value in excess of
$10,000,000 except (a) transactions at prices and on terms and conditions (taken
as a whole) not materially less favorable to the U.S. Borrower or such
Restricted Subsidiary than could reasonably be expected to be obtained on an
arm’s-length basis from unrelated third parties (as determined in good faith by
the U.S. Borrower); (a) transactions between or among the U.S. Borrower and the
Loan Parties (or any entity that becomes a Loan Party as a result of such
transaction) not involving any other Affiliate; (a) loans or advances to
employees, officers and directors permitted under Section 6.04; (a) payroll,
travel and similar advances to cover matters permitted under Section 6.04; (a)
the payment of reasonable fees and reimbursement of out-of-pocket expenses to
directors of the U.S. Borrower or any Restricted Subsidiary; (a) compensation
(including bonuses) and employee benefit arrangements paid to, indemnities
provided for the benefit of, and employment and severance arrangements entered
into with, directors, officers, managers, consultants or employees of the U.S.
Borrower or the Subsidiaries in the ordinary course of business, including in
connection with any transaction permitted hereunder; (a) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans; (a) payment of fees and expenses pursuant to the Transactions;
(a) any Restricted Payment and payments on Indebtedness not prohibited by
Section 6.06; (a) any transaction among the U.S. Borrower and its Subsidiaries
for the sharing of liabilities for taxes so long as the payments made pursuant
to such transaction are made by and among the members of the U.S. Borrower’s
“affiliated group” (as defined in the Code); (a) transactions between and among
the Borrowers and the Guarantors which are in the ordinary course of business;
(a) [reserved]; (a) the existence and performance of agreements and transactions
with any Unrestricted Subsidiary that were entered into prior to the designation
of a Restricted Subsidiary as such Unrestricted Subsidiary to the extent that
the transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; (a) any customary transaction with a
Receivables Facility, Qualified Securitization Financing or a Securitization
Subsidiary effected as part of a Qualified Securitization Financing; (a) any
Intercompany License Agreements; (a) transactions set forth on Schedule 5.17, as
these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time in accordance with the other
terms of this covenant or to the extent not more disadvantageous to the Secured
Parties in any material respect (taken as a whole); (a) payments to or from, and
transactions with, joint ventures (to the extent any such joint venture is only
an Affiliate as a result of Investments by the U.S. Borrower and the Restricted
Subsidiaries in such joint venture) in the ordinary course of business;
(a) loans and other transactions by and among the U.S. Borrower and its
Restricted Subsidiaries; (a) transactions by the U.S. Borrower and its
Restricted Subsidiaries with customers, clients, joint venture partners,
suppliers or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the U.S. Borrower and the Restricted Subsidiaries, as
determined in good faith by the board of directors or the senior management of
the relevant Person, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party; (a) any transaction
between or among the U.S. Borrower or any Restricted Subsidiary and any
Affiliate of the U.S. Borrower or a Joint Venture or similar entity that would
constitute an Affiliate transaction solely because the U.S. Borrower or a
Restricted Subsidiary owns an equity interest in or otherwise controls such
Affiliate, Joint Venture or similar entity; and (a) transactions in which the
U.S. Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agents a letter from an independent financial advisor stating
that such transaction is fair to the U.S. Borrower or such Restricted Subsidiary
from a financial point of view or meets the requirements of clause (a) of this
Section 5.17.

Section 5.18    Beneficial Ownership Certification and Other Additional
Information.
Provide to each Agent and the Lenders promptly following any request therefor:
(i) confirmation of the accuracy of the information set forth in the most recent
Beneficial Ownership Certification provided to the Agent and Lenders; and (ii)
such other information and documentation as may reasonably be requested by any
Agent or any Lender from time to time for purposes of compliance by such Agent
or such Lender with applicable laws (including without limitation the USA
Patriot Act, the Beneficial Ownership Regulation and other “know your customer”
and anti-money laundering rules and regulations), and any policy or procedure
implemented by such Agent or such Lender to comply therewith.



ARTICLE VI    
Negative Covenants
From and after the Restatement Date and until the Termination Date, each of the
U.S. Borrower and its Restricted Subsidiaries covenants and agrees with the
Lenders that:

Section 6.01    Indebtedness; Certain Equity Securities. The U.S. Borrower will
not, nor will the U.S. Borrower permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness of the U.S. Borrower or any other Restricted Subsidiary to
the U.S. Borrower or any other Restricted Subsidiary, provided that (1)
Indebtedness of any Restricted Subsidiary that is not a Loan Party owing to any
Loan Party shall, in each case, be incurred (x) in the ordinary course of
business (which includes pursuant to any Intercompany License Agreement), (y)
[reserved] or (z) as otherwise permitted by Section 6.04 (other than due to
Section 6.04(aa)) and (2) Indebtedness of any Loan Party owing to a Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Obligations on
terms which prohibit the repayment thereof after the acceleration of the Loans
or bankruptcy of such Loan Party;
(c)    Guarantees by the U.S. Borrower or any Restricted Subsidiary of
Indebtedness of the U.S. Borrower or any other Restricted Subsidiary, provided
that (1) the Indebtedness so Guaranteed is otherwise permitted by this Section,
(2) Guarantees by any Loan Party of Indebtedness of any Restricted Subsidiary
that is not a Loan Party shall, in each case, be (x) made in the ordinary course
of business or (y) permitted by Section 6.04 (other than due to Section
6.04(aa)) and (3) if Indebtedness being guaranteed is subordinated in right of
payment to the Obligations under the Loan Documents, such Guarantees permitted
under this clause (c) shall be subordinated to the applicable Loan Party’s
Obligations to the same extent and on the same terms as the Indebtedness so
Guaranteed is subordinated to the Obligations and (4) none of the Senior Notes
shall be Guaranteed by any Restricted Subsidiary of the U.S. Borrower unless
such Restricted Subsidiary is or, prior to, or substantially concurrent with,
issuing such Guarantee, becomes a Loan Party;
(d)    (1) Indebtedness incurred to finance the acquisition, development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement of any fixed or capital assets, including Capital Lease Obligations,
Synthetic Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, provided that such Indebtedness is incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement, and (2) extensions, renewals and replacements of any such
Indebtedness so long as the principal amount of such extensions, renewals and
replacements does not exceed the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest (including
any portion thereof which is payable in kind in accordance with the terms of
such extended, renewed or replaced Indebtedness) and premium payable by the
terms of such Indebtedness thereon and fees and expenses associated therewith),
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) at any time outstanding shall not exceed the greater of (x)
$100,000,000 and (y) 15% of LTM EBITDA computed on a Pro Forma Basis as of the
Applicable Date of Determination;
(e)    (1) Indebtedness of (A) any Person acquired or assumed in connection with
an Acquisition or permitted Investment or any assets acquired in connection
therewith and (B) any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary (it being acknowledged that (x) a Person that becomes a
direct or indirect Restricted Subsidiary of the U.S. Borrower as a result of an
Acquisition or a permitted Investment may remain liable with respect to
Indebtedness existing on the date of such acquisition and (y) an Unrestricted
Subsidiary that is redesignated as a Restricted Subsidiary may remain liable
with respect to Indebtedness existing on the date of such redesignation);
provided that (i) such Indebtedness is not created in anticipation of such
acquisition and (ii) the aggregate principal amount of such Indebtedness
incurred under this clause (e) (including the amount of all Permitted
Refinancings under clause (b) below) does not exceed (a) $100,000,000 at any
time outstanding plus (b) unlimited additional Indebtedness if, for purposes of
this clause (b), immediately after giving effect to such Acquisition, permitted
Investment or redesignation, as the case may be, and the assumption of such
Indebtedness, the Consolidated Interest Coverage Ratio computed on a Pro Forma
Basis as of the Applicable Date of Determination is not less than the lesser of
(A) 2.00:1.00 and (B) the Consolidated Interest Coverage Ratio immediately prior
to the consummation of such Acquisition, permitted Investment or redesignation
and the assumption of such Indebtedness; and (2) any Permitted Refinancings
thereof;
(f)    other Indebtedness in an aggregate principal amount outstanding at any
time not exceeding the greater of (x) $200,000,000 and (y) 22.5% of LTM EBITDA
computed on a Pro Forma Basis as of the Applicable Date of Determination;
(g)    Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty, liability insurance, self-insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business or consistent with past practice;
(h)    Indebtedness in respect of or guarantee of performance bonds, bid bonds,
appeal bonds, surety bonds, performance and completion guarantees, workers’
compensation claims, letters of credit, bank guarantees and banker’s
acceptances, warehouse receipts or similar instruments and similar obligations
(other than in respect of other Indebtedness for borrowed money) including,
without limitation, those incurred to secure health, safety and environmental
obligations, in each case provided in the ordinary course of business or
consistent with past practice;
(i)    Indebtedness in respect of Swap Agreements not entered into for
speculative purposes;
(j)    Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of Indebtedness permitted under this clause
(j) shall not exceed the sum of (A) the greater of (x) $100,000,000 and (y)
15.0% of LTM EBITDA as of the Applicable Date of Determination plus (B)
additional Indebtedness incurred from time to time pursuant to asset based
revolving facilities provided by commercial banks or similar financial
institutions; provided that (1) such Indebtedness is secured by Liens on the
current assets of Restricted Subsidiaries that are not Loan Parties (and not on
the Collateral), (2) Loan Parties shall not Guarantee such Indebtedness unless
such Guarantee would otherwise be permitted under Section 6.02, and
(3) borrowings under such asset based revolving facilities shall be subject to a
borrowing base or similar advance rate criteria;
(k)    Indebtedness with respect to financial accommodations of the nature
described in the definition of “Cash Management Obligations,” and other
Indebtedness in respect of treasury, depositary, cash management and netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;
(l)    Indebtedness consisting of (1) the financing of insurance premiums or
(2) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice;
(m)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price adjustments (including earn-outs) or similar
obligations, in each case incurred or assumed in connection with the acquisition
or disposition of any business or assets permitted under this Agreement;
(n)    (1) Credit Agreement Refinancing Indebtedness issued, incurred or
otherwise obtained in exchange for or to refinance Term Loans and/or Revolving
Loans and Commitments so long as the requirements of Section 2.11(e) are
complied with and (2) any Permitted Refinancing of any thereof;
(o)    (1) Indebtedness described on Schedule 6.01 annexed hereto and (2) any
Permitted Refinancing of any of the foregoing;
(p)    endorsement of instruments or other payment items for deposit in the
ordinary course of business;
(q)    (1) Indebtedness incurred in connection with the repurchase of Equity
Interests pursuant to Section 6.06(a)(v) and (2) Permitted Refinancings thereof;
provided that the original principal amount of any such Indebtedness incurred
pursuant this clause (q) shall not exceed the amount of such Equity Interests so
repurchased with such Indebtedness (or with the proceeds thereof);
(r)    (1) the Senior Notes and (2) any Permitted Refinancing thereof;
(s)    to the extent constituting Indebtedness, Guarantees in the ordinary
course of business of the obligations of suppliers, customers, franchisees and
licensees of the U.S. Borrower and its Subsidiaries;
(t)    Indebtedness (other than Indebtedness for borrowed money) supported by
any Letter of Credit, in each case, in an amount not to exceed the face amount
of such Letter of Credit;
(u)    obligations in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary of the
U.S. Borrower to the extent required by law or in connection with any statutory
filing or the delivery of audit opinions performed in jurisdictions other than
within the United States;
(v)    Indebtedness incurred in connection with Permitted Sale Leaseback
transactions in an aggregate principal amount not to exceed $100,000,000 at any
time;
(w)     Indebtedness of (a) any Securitization Subsidiary arising under any
Securitization Facility or (b) the U.S. Borrower or any Restricted Subsidiary
arising under any Receivables Facility, in an aggregate principal amount not to
exceed $500,000,000;
(x)    (1) Additional Term Notes, Unrestricted Additional Term Notes,
Refinancing Notes and Term Loan Exchange Notes and (2) Permitted Refinancings of
any of the foregoing;
(y)    Obligations in respect of Disqualified Equity Interests in an amount not
to exceed $17,500,000 outstanding at any time;
(z)    (1) Additional Debt in an aggregate amount not to exceed (A) $100,000,000
outstanding at any time plus (B) unlimited Additional Debt if, for purposes of
this clause (B) immediately before and after giving effect to each such
incurrence and the application of the proceeds therefrom, (i) no Event of
Default has occurred and is continuing or would result therefrom and (ii) the
Consolidated Interest Coverage Ratio computed on a Pro Forma Basis as of the
Applicable Date of Determination shall not be less than 2.00:1.00; provided that
if such Additional Debt is incurred in connection with a Permitted Acquisition
or other Investment, (x) such Consolidated Interest Coverage Ratio shall not be
less than 2.00:1.00 or (y) such Consolidated Interest Coverage Ratio shall not
be less than the Consolidated Interest Coverage Ratio immediately prior to the
consummation of such Permitted Acquisition or other Investment and the
incurrence of such Indebtedness (provided that, in the case of a Permitted
Acquisition or other Investment, such Consolidated Interest Coverage Ratio will
be tested at the time of entering into a definitive agreement with respect
thereto); provided further, that the maximum aggregate principal amount of such
Additional Debt that may be incurred pursuant to this clause (z) by a Restricted
Subsidiary that is not a Loan Party shall not exceed $30,000,000 at any time and
(2) any Permitted Refinancing thereof;
(aa)    (1) Indebtedness in an amount equal to 100% of the aggregate Net
Proceeds received after the Restatement Date from the issue or sale of Qualified
Equity Interests and to the extent such Net Proceeds or cash have been
contributed as common equity (or other Equity Interests on terms reasonably
acceptable to the Administrative Agents) to the U.S. Borrower and have not been
applied pursuant to Section 6.04 or Section 6.06; and (2) any Permitted
Refinancings thereof.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) at any time meets the criteria
of more than one of the categories described above in this Section 6.01 or is
entitled to be incurred pursuant to clauses (d), (e), (f), (j), (n), (o), (q),
(v), (w), (y), (z) and (aa) of this Section 6.01, the Borrowers, in their sole
discretion, may classify or reclassify (or later divide, classify or reclassify)
such item of Indebtedness (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness in one of the above clauses.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest, premium,
fees or expenses, in the form of additional Indebtedness, Disqualified Equity
Interests or preferred stock shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.
For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).

Section 6.02    Liens. The U.S. Borrower will not, nor will the U.S. Borrower
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, except:
(a)    Liens pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the U.S. Borrower or any Restricted
Subsidiary existing on the Restatement Date; provided that any Lien securing
obligations in excess of (x) $2,500,000 individually or (y) $25,000,000 in the
aggregate (when taken together with all other Liens securing obligations
outstanding in reliance on this clause (c) that are not listed on Schedule 6.02)
shall only be permitted to the extent such Lien is permitted by another clause
in this Section 6.02; provided that (i) such Lien shall not apply to any other
property or asset of the U.S. Borrower or any Restricted Subsidiary (other than
any replacements of such property or assets and additions and accessions
thereto, after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition, or asset of the
U.S. Borrower or any Restricted Subsidiary and the proceeds and the products
thereof and customary security deposits in respect thereof and in the case of
multiple financings of equipment provided by any lender, other equipment
financed by such lender) and (i) such Lien shall secure only those obligations
and unused commitment that it secures on the Restatement Date and extensions,
renewals and replacements thereof so long as the principal amount of such
extensions, renewals and replacements does not exceed the principal amount of
the obligations being extended, renewed or replaced (plus any accrued but unpaid
interest (including any portion thereof which is payable in kind in accordance
with the terms of such extended, renewed or replaced Indebtedness) and premium
payable by the terms of such obligations thereon and reasonable fees and
expenses associated therewith);
(d)    any Lien existing on any property or asset prior to the acquisition
thereof by the U.S. Borrower or any Restricted Subsidiary or existing on any
property or asset of any Person that became or becomes a Restricted Subsidiary
(including as a result of any Unrestricted Subsidiary being redesignated as a
Restricted Subsidiary) after the Restatement Date prior to the time such Person
became or becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary as the case may be, (i) such Lien shall not apply to any
other property or asset of the U.S. Borrower or any Restricted Subsidiary (other
than any replacements of such property or assets and additions and accessions
thereto, after-acquired property subjected to a Lien securing Indebtedness and
other obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, and the proceeds and the
products thereof and customary security deposits in respect thereof and in the
case of multiple financings of equipment provided by any lender, other equipment
financed by such lender) and (i) such Lien shall secure only those obligations
and unused commitments (and to the extent such obligations and commitments
constitute Indebtedness, such Indebtedness is permitted hereunder) that it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be, and extensions, renewals and
replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest (including any portion thereof which is payable in kind in accordance
with the terms of such extended, renewed or replaced Indebtedness) and premium
payable by the terms of such obligations thereon and fees and expenses
associated therewith);
(e)    Liens on fixed or capital assets acquired, developed, constructed,
restored, replaced, rebuilt, maintained, upgraded or improved (including any
such assets made the subject of a Capital Lease Obligation or Synthetic Lease
Obligation incurred) by the U.S. Borrower or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness incurred to finance such acquisition,
development, construction, restoration, replacement, rebuilding, maintenance,
upgrade or improvement and that is permitted by Section 6.01(d), or to extend,
renew or replace such Indebtedness and that is permitted by Section 6.01(e),
(i) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such development,
construction, restoration, replacement, rebuilding, maintenance, upgrade or
improvement (provided that this clause (ii) shall not apply to any Indebtedness
permitted by Section 6.01(e) or any Lien securing such Indebtedness) and
(i) such Liens shall not apply to any other property or assets of the U.S.
Borrower or any Restricted Subsidiary (other than any replacements of such
property or assets and additions and accessions thereto and the proceeds and the
products thereof and customary security deposits in respect thereof and in the
case of multiple financings of equipment provided by any lender, other equipment
financed by such lender);
(f)    Liens (i) of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon, (i) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry or (i) encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(g)    Liens representing (i) any interest or title of a licensor, lessor or
sublicensor or sublessor under any lease or license permitted by this Agreement,
(i) any Lien or restriction that the interest or title of such lessor, licensor,
sublessor or sublicensor may be subject to, or (i) the interest of a licensee,
lessee, sublicensee or sublessee arising by virtue of being granted a license or
lease permitted by this Agreement;
(h)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods;
(i)    the filing of UCC (or equivalent) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;
(j)    Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding amount (or in the case of Indebtedness, the principal
amount) of the obligations secured thereby at any time (considered together with
any Liens under clause (bb) below in respect of Liens initially incurred under
this clause (j)) does not exceed the greater of (i) $200,000,000 and (i) 22.5%
of LTM EBITDA computed on a Pro Forma Basis as of the Applicable Date of
Determination;
(k)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of any Loan Party in respect of Indebtedness or other obligations owed by
such Restricted Subsidiary to such Loan Party;
(l)    Liens (i) attaching solely to cash advances and cash earnest money
deposits in connection with Investments permitted under Section 6.04 or (i)
consisting of an agreement to Dispose of any property in a Disposition permitted
hereunder;
(m)    Liens consisting of customary rights of set-off or banker’s liens on
amounts on deposit, to the extent arising by operation of law and incurred in
the ordinary course of business;
(n)    Liens securing reimbursement obligations permitted by Section 6.01 in
respect of documentary letters of credit or bankers’ acceptances; provided that
such Liens attach only to the documents, goods covered thereby and proceeds
thereto;
(o)    Liens on insurance policies and the proceeds thereof granted to secure
the financing of insurance premiums with respect thereto;
(p)    Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements;
(q)    Liens on Collateral securing obligations of any of the Loan Parties in
respect of Indebtedness and related obligations permitted by Section 6.01(x);
(r)    Liens securing obligations referred to in Section 6.01(k) or on assets
subject of any Permitted Sale Leaseback under Section 6.01(v);
(s)    Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (i) the Receivables Assets arising in
connection with a Receivables Facility;
(t)    licenses and sublicenses (with respect to Intellectual Property and other
property), and leases and subleases granted to third parties in the ordinary
course of business, to the extent they do not materially interfere with the
business of the U.S. Borrower and the Restricted Subsidiaries taken as a whole;
(u)    Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;
(v)    Liens of bailees in the ordinary course of business;
(w)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the U.S. Borrower
and its Subsidiaries;
(x)    utility and similar deposits in the ordinary course of business;
(y)    purchase options, calls and similar rights of, and restrictions for the
benefit of, a third party with respect to Equity Interests held by the U.S.
Borrower or any Restricted Subsidiary in Joint Ventures;
(z)    [reserved];
(aa)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness for borrowed money,
(i) relating to pooled deposit or sweep accounts of the U.S. Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the U.S. Borrower or its
Restricted Subsidiaries or (i) relating to purchase orders and other agreements
entered into by the U.S. Borrower or any Restricted Subsidiary in the ordinary
course of business;
(bb)    the modification, replacement, renewal or extension of any Lien
permitted by Section 6.02(c), (d), (e) and (j); provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 6.01, and (A) proceeds and
products thereof; and (i) the renewal, extension or refinancing of the
obligations secured or benefited by such Liens is not prohibited by Section
6.01;
(cc)    Liens arising in connection with Intercompany License Agreements;
(dd)    Liens securing any Swap Agreement so long as the fair market value of
the Collateral securing such Swap Agreement does not exceed $50,000,000 at any
time;
(ee)    Liens on securities which are the subject of repurchase agreements
incurred in the ordinary course of business;
(ff)    [reserved];
(gg)    Liens on assets of any Restricted Subsidiary that is not a Loan Party to
the extent such Liens secure Indebtedness of such Restricted Subsidiary
permitted by Section 6.01;
(hh)    Liens on the Collateral that are pari passu with, or junior to, the
Liens securing the Obligations hereunder securing Additional Debt incurred
pursuant to Section 6.01(z); provided that after giving effect to the incurrence
of such Additional Debt (and the Liens securing such Additional Debt) and the
application of the proceeds therefrom, (i) if such Additional Debt is secured on
a junior basis to the Liens securing the Obligations hereunder, the Total
Secured Net Leverage Ratio computed on a Pro Forma Basis shall not be greater
than 3.50:1.00 and (i) if such Additional Debt is secured on a pari passu basis
with the Liens securing the Obligations, the First Lien Net Leverage Ratio
computed on a Pro Forma Basis shall not be greater than 3.00:1.00, in the case
of clauses (i) and (ii) as of the Applicable Date of Determination (provided,
however, that in the case of a Permitted Acquisition or other Investment
permitted hereunder, such applicable ratio will be tested as of the date of the
definitive agreement with respect thereto) (assuming, solely for purposes of
this clause (hh)(i) and (ii) at the time of incurrence (or, as applicable, the
date of the definitive agreement with respect thereto) and not for any other
provision hereunder, (x) such Additional Debt consisting of revolver debt is
fully drawn and (y) the proceeds of such Additional Debt are not included as
unrestricted cash and Cash Equivalents in clause (i) of the definition of “Total
Secured Net Leverage Ratio” or “First Lien Net Leverage Ratio”, as applicable;
provided that to the extent the proceeds of such Additional Debt are to be used
to prepay Indebtedness, the use of such proceeds for the prepayment of such
Indebtedness may be given pro forma effect) and (ii) if the Liens are secured by
Collateral, the representative for such Additional Debt shall enter into a
customary intercreditor agreement with the Collateral Agent substantially
consistent with the terms set forth on Exhibit K-1 or K-2 annexed hereto
together with (A) any immaterial changes and (B) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders and, unless the Required Lenders shall have objected in writing to
such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement (with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations);
(ii)    Liens on Escrowed Proceeds for the benefit of the related holders of
debt securities or other Indebtedness (or the underwriters or arrangers thereof)
or on cash set aside at the time of the Incurrence of any Indebtedness or
government securities purchased with such cash, in either case to the extent
such cash or government securities prefund the payment of interest on such
Indebtedness and are held in an escrow account or similar arrangement to be
applied for such purpose; and
(jj)    Liens on the assets of Restricted Subsidiaries that are not Loan
Parties, other than to secure Indebtedness for borrowed money.

Section 6.03    Fundamental Changes.
(a)    The U.S. Borrower will not, nor will the U.S. Borrower permit any
Restricted Subsidiary to, merge into or consolidate or amalgamate with any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, except that so long as no Event of Default would result therefrom: (i)
any Domestic Subsidiary (other than the U.S. Borrower) may merge into or
consolidate or amalgamate with the U.S. Borrower as long as the U.S. Borrower is
the surviving entity or such surviving Person shall assume the obligations of
the U.S. Borrower hereunder (and if such Domestic Subsidiary is an Unrestricted
Subsidiary, any Indebtedness of or Lien granted on the assets of such Domestic
Subsidiary is permitted by Section 6.01 or Section 6.02), (i) any Domestic
Subsidiary may merge into or consolidate or amalgamate with any Subsidiary Loan
Party (as long as (A) such Subsidiary Loan Party is the surviving entity, (A)
such surviving entity becomes a Subsidiary Loan Party substantially concurrently
with the consummation of such transaction and complies with Section 5.10 and
Section 5.11 or (A) the disposition of such Subsidiary Loan Party would
otherwise be permitted under Section 6.05 (other than Section 6.05(k)) or such
Loan Party would otherwise be permitted to be to redesignated as an Excluded
Subsidiary immediately prior to such transaction (and shall be deemed to be so
disposed or redesignated), (i) any Restricted Subsidiary that is not a Loan
Party may merge into or consolidate or amalgamate with (A) any other Restricted
Subsidiary that is not a Loan Party or (A) any Loan Party, (i) the U.S. Borrower
or any Restricted Subsidiary may consummate any Investment permitted by Section
6.04 (other than Section 6.04(aa)) (whether through a merger, consolidation,
amalgamation or otherwise), provided that (A) the surviving entity shall be
subject to the requirements of Section 5.10 and Section 5.11 (to the extent
applicable) and (A), if the U.S. Borrower is a party to such transaction, the
U.S. Borrower shall be the surviving entity or such surviving Person shall
assume the obligations of the U.S. Borrower hereunder, and (i) any Restricted
Subsidiary (other than a Borrower) may consummate any sale, transfer or other
disposition permitted pursuant to Section 6.05 (other than Section 6.05(k))
(whether through a merger, consolidation, amalgamation or otherwise), provided
that the surviving entity shall be subject to the requirements of Section 5.10
and Section 5.11 (to the extent applicable). In each of the preceding clauses
(i), (ii) or (v) of this Section 6.03(a), in the case of any merger,
consolidation or amalgamation involving the U.S. Borrower, if the Person
surviving such merger, consolidation or amalgamation is not the U.S. Borrower
(any such Person, the “Successor Company”), the Successor Company shall be an
entity organized or existing under the Laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (B) the Successor
Company shall expressly assume all of the obligations of the U.S. Borrower under
this Agreement and the other Loan Documents to which the U.S. Borrower is a
party, (C) each Subsidiary Loan Party, unless it is the other party to such
merger, consolidation or amalgamation, shall have confirmed that its Guarantee
shall apply to the Successor Company’s obligations under the Loan Documents, (D)
each Subsidiary Loan Party, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the applicable
Security Documents confirmed that its obligations thereunder shall apply to the
Successor Company’s obligations under the Loan Documents, and (E) the Successor
Company shall have delivered to the Administrative Agents an officer’s
certificate stating that such merger or consolidation and such supplements
preserve the enforceability of the Guarantee and the perfection and priority of
the Liens under the applicable Security Documents; provided, that if the
foregoing are satisfied, the Successor Company will succeed to, and be
substituted for, the U.S. Borrower under this Agreement.
(b)    The U.S. Borrower will not, nor will the U.S. Borrower permit any
Restricted Subsidiary to, liquidate or dissolve, except that: (i) any Subsidiary
(other than a Borrower) may transfer all or any portion of its assets (upon
liquidation, dissolution, winding-up or any similar transaction) to the U.S.
Borrower or any Subsidiary Loan Party, (i) any Restricted Subsidiary that is not
a Loan Party may transfer all or any portion of its assets (upon liquidation,
dissolution, winding-up or any similar transaction) to the U.S. Borrower or any
other Restricted Subsidiary, (i) any Loan Party (other than a Borrower) may
transfer all or any portion of its assets (upon liquidation, dissolution,
winding-up or any similar transaction) to the U.S. Borrower or any other
Subsidiary Loan Party, (i) the U.S. Borrower or any Restricted Subsidiary may
change its legal form, (i) [reserved] and (i) any Restricted Subsidiary (other
than a Borrower) may transfer all or any portion of its assets (upon
liquidation, dissolution, winding-up or any similar transaction) to any Person
in order to effect an Investment permitted pursuant to Section 6.04 (other than
Section 6.04(aa)) or a sale, transfer or other disposition permitted pursuant to
Section 6.05 (other than Section 6.05(k)).

Section 6.04    Investments. The U.S. Borrower will not, nor will the U.S.
Borrower permit any Restricted Subsidiary to, make any Investments, except:
(a)    Investments in cash and Cash Equivalents and assets that were Cash
Equivalents when such Investment was made;
(b)    Permitted Acquisitions;
(c)    (i) Investments existing on the Restatement Date and (i) Investments
consisting of any modification, replacement, renewal, reinvestment or extension
of any such Investment; provided that the amount of any Investment permitted
pursuant to this Section 6.04(c) is not increased from the original amount of
such Investment on the Restatement Date (determined without reducing such amount
to reflect to any Return received on such Investment from and after the
Restatement Date) except pursuant to the terms of such Investment (including in
respect of any unused commitment), plus any accrued but unpaid interest thereon
(including any portion thereof which is payable in kind in accordance with the
terms of such modified, extended, renewed or replaced Investment) and premium
payable by the terms of such Investment and fees and expenses associated
therewith as of the Restatement Date or as otherwise permitted by this Section
6.04;
(d)    Investments (i) between and among any of the Restricted Subsidiaries that
are not Loan Parties, (i) between and among any of the Loan Parties and (i) by
any Loan Party in any Restricted Subsidiary that is not a Loan Party; provided
that in the case of this clause (iii) such Investments made after the
Restatement Date shall not exceed the greater of (x) $100,000,000 and (y) 15% of
LTM EBITDA computed on a Pro Forma Basis as of the Applicable Date of
Determination (it being understood that for purposes of calculating amounts
outstanding pursuant to this clause (d)(iii), such amount shall be calculated on
a net basis (without duplication of the reduction of the amount of any such
Investment in respect of Returns on such Investment pursuant to the definition
of “Investment”) giving effect to all Investments (I) in the Loan Parties by and
Returns to the Loan Parties from Restricted Subsidiaries that are not Loan
Parties and (II) in the Loan Parties by Joint Ventures and Unrestricted
Subsidiaries); provided, further, that to the extent that any such Investments
under this clause (d) constitute loans or advances made to any Loan Party, such
loans or advances shall be subordinated in right of payment to the Obligations
upon the occurrence of an Event of Default pursuant to Section 7.01(h) or (i) or
upon the acceleration of the Obligations pursuant to Section 7.01 after the
occurrence of any other Event of Default;
(e)    Investments made by the U.S. Borrower or any Restricted Subsidiary in any
Joint Venture or any Unrestricted Subsidiary in an aggregate amount of such
Investments made after the Restatement Date pursuant to this clause (e) by
(x) Loan Parties and Restricted Subsidiaries in Joint Ventures and (y) the U.S.
Borrower and its Restricted Subsidiaries in Unrestricted Subsidiaries shall not
exceed the greater of (A) $100,000,000 and (B) 20% of LTM EBITDA as of the
Applicable Date of Determination after giving effect thereto computed on a Pro
Forma Basis to each proposed Investment (it being understood that for purposes
of calculating amounts outstanding pursuant to this clause (e), such amount
shall be calculated on a net basis (without duplication of the reduction of the
amount of any such Investment in respect of Returns on such Investment pursuant
to the definition of “Investment”) giving effect to all Investments (I) in the
Loan Parties by and Returns to the Loan Parties from Restricted Subsidiaries
that are not Loan Parties and (II) in the Loan Parties by Joint Ventures and
Unrestricted Subsidiaries);
(f)    Investments made by any Restricted Subsidiary that is not a Loan Party in
the U.S. Borrower or any Restricted Subsidiary; provided that to the extent that
any such Investments constitute loans or advances made to any Loan Party, such
loans or advances shall be subordinated in right of payment to the Obligations
upon the occurrence of an Event of Default pursuant to Section 7.01(h) or (i) or
upon the acceleration of the Obligations pursuant to Section 7.01 after the
occurrence of any other Event of Default;
(g)    (A) non-cash loans or advances to employees, partners, officers and
directors of the U.S. Borrower or any Subsidiary in connection with such
Person’s purchase of Equity Interests of the U.S. Borrower and (B) promissory
notes received from stockholders of the U.S. Borrower or any Subsidiary in
connection with the exercise of stock options in respect of the Equity Interests
of the U.S. Borrower and the Subsidiaries;
(h)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, or upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
(i)    Investments in respect of Swap Agreements, Cash Management Agreements and
Cash Management Services not entered into for speculative purposes;
(j)    Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates, amalgamates or merges with the U.S.
Borrower or any Restricted Subsidiary (including in connection with an
Acquisition or other Investment permitted hereunder); provided that such
Investment was not made in contemplation of such Person becoming a Restricted
Subsidiary or such consolidation or merger;
(k)    Investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;
(l)    Investments received in connection with the disposition of any asset in
accordance with and to the extent permitted by Section 6.05 (other than Section
6.05(d));
(m)    receivables or other trade payables owing to the U.S. Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms, provided
that such trade terms may include such concessionary trade terms as the U.S.
Borrower or such Restricted Subsidiary deems reasonable under the circumstances;
(n)    Investments resulting from Liens permitted under Section 6.02;
(o)    Investments in deposit accounts and securities accounts opened in the
ordinary course of business;
(p)    Investments in connection with Intercompany License Agreements;
(q)    other Investments (including those of the type otherwise described
herein) made after the Restatement Date in an aggregate amount at any time
outstanding not to exceed the greater of (x) $150,000,000 and (y) 17.5% of LTM
EBITDA as of the Applicable Date of Determination after giving effect thereto
computed on a Pro Forma Basis to each such proposed Investment pursuant to this
clause (q);
(r)    Investments consisting of cash earnest money deposits in connection with
a Permitted Acquisition or other Investment permitted hereunder;
(s)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 6.04;
(t)    the acquisition of additional Equity Interests of Restricted Subsidiaries
from minority shareholders (it being understood that to the extent that any
Restricted Subsidiary that is not a Loan Party is acquiring Equity Interests
from minority shareholders then this clause (t) shall not in and of itself
create, or increase the capacity under, any basket for Investments by Loan
Parties in any Restricted Subsidiary that is not a Loan Party);
(u)    Investments consisting of endorsements for collection or deposit in the
ordinary course of business;
(v)    (a) Investments in any Receivables Facility or any Securitization
Subsidiary in order to effectuate a Qualified Securitization Financing,
including the ownership of Equity Interests in such Securitization Subsidiary
and (b) distributions or payments of Securitization Fees and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation in connection with a Qualified Securitization Financing or
a Receivables Facility;
(w)    Investments in Equity Interests in any Subsidiary resulting from any
sale, transfer or other disposition by the U.S. Borrower or any Subsidiary
permitted by Section 6.05, including as a result of any contribution from any
parent or distribution to any Subsidiary of such Equity Interests;
(x)    contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of the
U.S. Borrower;
(y)    loans or advances to officers, partners, directors, consultants and
employees of the U.S. Borrower or any Restricted Subsidiary for (A) relocation,
entertainment, travel expenses, drawing accounts and similar expenditures and
(B) for other purposes in the aggregate amount not to exceed $25,000,000 at any
time outstanding;
(z)    other Investments (including those of the type otherwise referred to
herein) in an aggregate amount not to exceed the Available Amount so long no
Event of Default has occurred and is continuing or would result from the making
of such Investment;
(aa)    Investments consisting of or resulting from Indebtedness, Liens,
fundamental changes and dispositions permitted under Section 6.01 (other than
Section 6.01(b) and (c), Section 6.02, Section 6.03 (other than Section
6.03(a)(iv) and (b)(vi)), Section 6.05 (other than Section 6.05(b)) and Section
6.06 (other than Section 6.06(a)(viii)), respectively;
(bb)    Loans repurchased by the U.S. Borrower or a Restricted Subsidiary
pursuant to and in accordance with Section 2.11(i) or Section 9.04, so long as
such Loans are immediately cancelled;
(cc)    cash or property distributed from any Restricted Subsidiary that is not
a Loan Party (i) may be contributed to other Restricted Subsidiaries that are
not Loan Parties, and (ii) may pass through the U.S. Borrower and/or any
intermediate Restricted Subsidiaries, so long as part of a series of related
transactions and such transaction steps are not unreasonably delayed and are
otherwise permitted hereunder;
(dd)    Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of the
U.S. Borrower;
(ee)    Guarantee obligations of the U.S. Borrower or any Restricted Subsidiary
in respect of letters of support, guarantees or similar obligations issued, made
or incurred for the benefit of any Restricted Subsidiary of the U.S. Borrower to
the extent required by law or in connection with any statutory filing or the
delivery of audit opinions performed in jurisdictions other than within the
United States;
(ff)    [reserved];
(gg)    asset purchases (including purchases of inventory, supplies and
materials) in the ordinary course of business;
(hh)    performance Guarantees of the U.S. Borrower and its Restricted
Subsidiaries primarily guaranteeing performance of contractual obligations of
the U.S. Borrower or Restricted Subsidiaries to a third party and not primarily
for the purposes of guaranteeing payment of Indebtedness;
(ii)     so long as, at the time of execution of a binding agreement in respect
of any such Investment, no Event of Default has occurred and is continuing or
would result therefrom, Investments in an unlimited amount so long as the Total
Secured Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 3.00:1.00; and
(jj)    Guarantees by the U.S. Borrower or any Restricted Subsidiary of leases
(other than Capitalized Leases), contracts, or other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business.
For the avoidance of doubt, if an Investment would be permitted under any
provision of this Section 6.04 (other than Section 6.04(b)) and as a Permitted
Acquisition, such Investment need not satisfy the requirements otherwise
applicable to Permitted Acquisitions unless such Investments are consummated in
reliance on Section 6.04(b). In addition, to the extent an Investment is
permitted to be made by a Restricted Subsidiary directly in any Restricted
Subsidiary or any other Person who is not a Loan Party (each such Person, a
“Target Person”) under any provision of this Section 6.04, such Investment may
be made by advance, contribution or distribution directly or indirectly to the
U.S. Borrower and further advanced or contributed by the U.S. Borrower to a Loan
Party or other Restricted Subsidiary for purposes of ultimately making the
relevant Investment in the Target Person without constituting an Investment for
purposes of Section 6.04 (it being understood that such Investment must satisfy
the requirements of, and shall count toward any thresholds or baskets in, the
applicable clause under Section 6.04 as if made by the applicable Restricted
Subsidiary directly to the Target Person).

Section 6.05    Asset Sales. The U.S. Borrower will not, nor will the U.S.
Borrower permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interests owned by it nor will the
U.S. Borrower permit any Restricted Subsidiary to issue any additional Equity
Interests in such Restricted Subsidiary (other than any Restricted Subsidiary
issuing directors’ qualifying shares), except:
(a)    sales, transfers, leases and other Dispositions of (i) inventory or
services or immaterial assets in the ordinary course of business, (i) obsolete,
non-core, worn-out, uneconomic, damaged or surplus property or property that is
no longer economically practical or commercially desirable to maintain or used
or useful in its business, whether now or hereafter owned or leased or acquired
in connection with an Acquisition or other permitted Investments, (i) cash, Cash
Equivalents and other investment securities in the ordinary course of business,
(i) accounts in the ordinary course of business for purposes of collection, and
(i) assets to the extent that the aggregate value of such assets sold in any
single transaction or related series of transactions is equal to $7,500,000 or
less and the aggregate value of such assets sold during any fiscal year of the
U.S. Borrower is equal to $17,500,000 or less;
(b)    sales, transfers, leases and other Dispositions to the U.S. Borrower or
any Subsidiary (including by contribution, Disposition, dividend or otherwise);
provided that if the transferor of such property is a Loan Party, then (x) the
transferee thereof must be a Loan Party or (y) to the extent constituting a
Disposition to a Restricted Subsidiary that is not a Loan Party, such
Disposition (1) is in the ordinary course of business, (2) is for fair value and
any promissory note or other non-cash consideration received in respect thereof
is a permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (3) to the extent constituting an Investment,
such Investment must be a permitted Investment in a Restricted Subsidiary that
is not a Loan Party in accordance with Section 6.04;
(c)    sales, transfers and other Dispositions of accounts receivable (including
write-offs, discounts and compromises) in connection with the compromise,
settlement or collection thereof;
(d)    sales, transfers, leases and other Dispositions of property to the extent
that such property constitutes an Investment permitted by Section 6.04 (other
than Section 6.04(l) and (aa)) or another asset received as consideration for
the Disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary are sold);
(e)    leases or licenses or subleases or sublicenses entered into in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the U.S. Borrower and the Restricted Subsidiaries taken as
a whole;
(f)    conveyances, sales, transfers, licenses or sublicenses or other
Dispositions of Software or other Intellectual Property in the ordinary course
of business (i) that is, in the reasonable good faith judgment of the U.S.
Borrower, immaterial to the business of the U.S. Borrower or any Restricted
Subsidiary, or no longer economically practicable or commercially desirable to
maintain or used or useful in the business of the U.S. Borrower and the
Restricted Subsidiaries or (i) pursuant to a research or development agreement
entered into in the ordinary course of business in which the counterparty to
such agreement receives a license to Software or other Intellectual Property
that results from such agreement, in each case, to the extent that such
conveyance, sale, transfer, license, sublicense or other Disposition does not
materially interfere with the businesses of the U.S. Borrower or any Restricted
Subsidiary taken as a whole;
(g)    Dispositions resulting from any casualty or insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the U.S. Borrower or any Restricted Subsidiary;
(h)    the abandonment or lapse of Intellectual Property, whether now or
hereafter owned or leased or acquired in connection with an Acquisition or other
permitted Investment, or expiration of Intellectual Property in accordance with
its statutory term;
(i)    the Disposition of any assets existing on the Restatement Date that are
set forth on Schedule 6.05;
(j)    sales, transfers and other Dispositions by the U.S. Borrower or any
Restricted Subsidiary of assets since the Restatement Date so long as (A) such
Disposition is for fair market value (as determined in good faith by the U.S.
Borrower or such Restricted Subsidiary), (B) if at the time of execution of a
binding agreement in respect of such sale, transfer or other Disposition, no
Event of Default has occurred and is continuing or would result therefrom,
(C) if the assets sold, transferred or otherwise Disposed of have a fair market
value in excess of $17,500,000, at least 75% of the consideration (other than
(A) the assumption by the transferee of Indebtedness or other liabilities
contingent or otherwise of the U.S. Borrower or any of its Restricted
Subsidiaries and the valid release of the U.S. Borrower or such Restricted
Subsidiary, by all applicable creditors in writing, from all liability on such
Indebtedness or other liability in connection with such Disposition, (B)
securities, notes or other obligations received by the U.S. Borrower or any of
its Restricted Subsidiaries from the transferee that are converted by the U.S.
Borrower or any of its Restricted Subsidiaries into cash or Cash Equivalents
within 180 days following the closing of such Disposition, (C) Indebtedness of
any Restricted Subsidiary that is no longer a Restricted Subsidiary as a result
of such Disposition, to the extent that the U.S. Borrower and each other
Restricted Subsidiary are released from any Guarantee of payment of such
Indebtedness in connection with such Disposition, (D) consideration consisting
of Indebtedness of the U.S. Borrower (other than Subordinated Indebtedness)
received after the Restatement Date from Persons who are not the U.S. Borrower
or any Restricted Subsidiary and (E) in connection with an asset swap, all of
which shall be deemed “cash”) received is cash or Cash Equivalents or Designated
Non-Cash Consideration to the extent that all Designated Non-Cash Consideration
at such time does not exceed the greater of (x) $100,000,000 and (y) 15% of LTM
EBITDA (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) and all of the consideration received is at least
equal to the fair market value of the assets sold, transferred or otherwise
Disposed of and (D) the Net Proceeds thereof shall be subject to Section
2.11(c);
(k)    sales, transfers and other Dispositions permitted by Section 6.03 (other
than Section 6.03(a)(iv) or 6.03(b)(vi));
(l)    the incurrence of Liens permitted hereunder;
(m)    [reserved];
(n)    sales or Dispositions of Equity Interests of any Subsidiary (other than a
Borrower) in order to qualify members of the Governing Body of such Subsidiary
if required by applicable law;
(o)    samples, including time-limited evaluation software, provided to
customers or prospective customers;
(p)    de minimis amounts of equipment provided to employees;
(q)    sales, transfers and other Dispositions of (i) any Equity Interests in
Unrestricted Subsidiaries or their assets or (i) other Excluded Property,
provided that for the purposes of clause (ii), (A) the Total Secured Net
Leverage Ratio as of the Applicable Date of Determination after giving effect on
a Pro Forma Basis to such Disposition, shall be no greater than 3.00:1.00 or
(A) the fair market value of such Dispositions that do not meet the requirements
of subclause (A) shall not exceed $100,000,000 in the aggregate;
(r)    Restricted Payments made pursuant to Section 6.06;
(s)    Permitted Sale Leasebacks in an aggregate principal amount not to exceed
$100,000,000 at any time;
(t)    the unwinding of any Cash Management Agreement or Swap Agreement pursuant
to its terms;
(u)    sales, transfers or other Dispositions of Investments in Joint Ventures
or any Subsidiary that is not a wholly-owned Restricted Subsidiary to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
parties set forth in Joint Venture arrangements and similar binding agreements;
(v)    the U.S. Borrower and any Restricted Subsidiary may (i) terminate or
otherwise collapse its cost sharing agreements with the U.S. Borrower or any
Subsidiary and settle any crossing payments in connection therewith, (i) convert
any intercompany Indebtedness to Equity Interests, (i) transfer any intercompany
Indebtedness to the U.S. Borrower or any Restricted Subsidiary, (i) settle,
discount, write off, forgive or cancel any intercompany Indebtedness or other
obligation owing by any Loan Party, (i) settle, discount, write off, forgive or
cancel any Indebtedness owing by any present or former consultants, directors,
officers or employees of the U.S. Borrower or any Subsidiary or any of their
successors or assigns or (i) surrender or waive contractual rights and settle or
waive contractual or litigation claims;
(w)    any Disposition of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility, or the Disposition of an account receivable
in connection with the collection or compromise thereof in the ordinary course
of business or consistent with past practice;
(x)    conveyances, sales, transfers, leases, licenses, sublicenses or other
Dispositions pursuant to Intercompany License Agreements;
(y)    other Dispositions (including those of the type otherwise described
herein) made after the Restatement Date in an aggregate amount not to exceed the
greater of (x) $17,500,000 and (y) any greater amount so long as the portion of
LTM EBITDA generated by or attributable to all such property Disposed of shall
not exceed 2.5% of LTM EBITDA as of the Applicable Date of Determination; and
(z)    any swap of assets in exchange for (or sale of assets, the purpose of
which is to acquire (and which results within 365 days of such sale in the
acquisition of)) services or other assets in the ordinary course of business of
comparable or greater fair market value or usefulness to the business of the
U.S. Borrower and its Restricted Subsidiaries as a whole, as determined in good
faith by the U.S. Borrower.

Section 6.06    Restricted Payments; Certain Payments of Indebtedness.
(a)    The U.S. Borrower will not, nor will the U.S. Borrower permit any
Restricted Subsidiary to, declare or make any Restricted Payment, except that:
(i)    (A) the Restricted Subsidiaries may declare and make Restricted Payments
ratably with respect to their Equity Interests and (A) any Restricted Subsidiary
may make a Restricted Payment to the U.S. Borrower or any other Restricted
Subsidiary (so long as, in the case of this clause (B), if the Restricted
Subsidiary making the Restricted Payment is not wholly owned (directly or
indirectly) by the U.S. Borrower, such Restricted Payment is made ratably among
the holders of its Equity Interests);
(ii)    the U.S. Borrower and the Restricted Subsidiaries may declare and make
Restricted Payments with respect to its Equity Interests payable solely in
shares of Qualified Equity Interests (so long as, in the case of this
clause (ii), if the Restricted Subsidiary making the Restricted Payment is not
wholly owned (directly or indirectly) by the U.S. Borrower, such Restricted
Payment is made ratably among the holders of its Equity Interests);
(iii)    the Restricted Subsidiaries may make a Restricted Payment in connection
with the acquisition of additional Equity Interests in any Restricted Subsidiary
from minority shareholders;
(iv)    the U.S. Borrower or any Restricted Subsidiary may make repurchases of
Equity Interests deemed to occur upon the cashless exercise of stock options
when such Equity Interests represents a portion of the exercise price thereof;
(v)    the Restricted Subsidiaries may make Restricted Payments to allow the
U.S. Borrower or any Restricted Subsidiary to purchase the U.S. Borrower’s
preferred stock, common stock, restricted stock or common stock options from
present or former consultants, directors, managers, officers or employees of the
U.S. Borrower or any Subsidiary, or their estates, descendants, family, spouses
or former spouses, upon the death, disability or termination of employment of
such consultant, director, manager, officer or employee or pursuant to any
employee, management, director or manager equity plan, employee, management,
director or manager stock option plan or any other employee, management,
director or manager benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, manager,
officer or consultant of the U.S. Borrower or any Subsidiary, provided that the
aggregate amount of payments under this clause (v) subsequent to the Restatement
Date (net of proceeds received by such the U.S. Borrower subsequent to the
Restatement Date in connection with resales of any stock or common stock options
so purchased (which to the extent that such cash proceeds from the issuance of
any such stock are utilized to make payments pursuant to this clause (v) in
excess of the amounts otherwise permitted hereunder then such equity proceeds so
utilized shall not also increase the Available Amount)) shall not exceed
$25,000,000 (with unused amounts in any fiscal year being carried over to the
next succeeding fiscal year subject to a maximum of $50,000,000 in any fiscal
year) per fiscal year, plus the amount of any key-man life insurance policies;
provided that the cancellation of Indebtedness owing to the U.S. Borrower or any
of its Subsidiaries by any consultant, director, manager, officer or employee in
connection with a repurchase of any such Equity Interests and the redemption or
cancellation of such Equity Interests without cash payment will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;
(vi)    the U.S. Borrower and its Restricted Subsidiaries may make Restricted
Payments pursuant to the Intercompany License Agreements;
(vii)    the U.S. Borrower and its Restricted Subsidiaries may make Restricted
Payments (i) in respect of working capital adjustments or purchase price
adjustments pursuant to any Permitted Acquisition or other permitted Investments
(other than pursuant to Section 6.04(aa)), (ii) to satisfy indemnity and other
similar obligations in connection with Permitted Acquisitions or other permitted
Investments, and (iii) to holders of restricted stock or restricted stock units
under any equity plan and phantom stock awards (including MSUs (or similar
equity grants));
(viii)    the U.S. Borrower and its Restricted Subsidiaries may make Restricted
Payments necessary to consummate transactions permitted pursuant to Section 6.03
and to make Investments permitted pursuant to Section 6.04 (other than pursuant
to Section 6.04(aa));
(ix)    the U.S. Borrower and the Restricted Subsidiaries may forgive or cancel
any Indebtedness owed to the U.S. Borrower or any Restricted Subsidiary issued
for repurchases of the U.S. Borrower’s Equity Interests;
(x)    the U.S. Borrower or any Restricted Subsidiary may make additional
Restricted Payments provided that (a) no Event of Default has occurred and is
continuing or would result therefrom and (b) the Total Net Leverage Ratio after
giving effect thereto on a Pro Forma Basis as of the Applicable Date of
Determination is less than or equal to 3.00:1.00;
(xi)    distributions or payments of Securitization Fees, sales, contributions
and other transfers of Securitization Assets or Receivables Assets and purchases
of Securitization Assets or Receivables Assets pursuant to Securitization
Repurchase Obligations, in each case in connection with a Qualified
Securitization Financing or a Receivables Facility;
(xii)    the Restricted Subsidiaries may make Restricted Payments to the U.S.
Borrower the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement;
(xiii)    the Restricted Subsidiaries may make Restricted Payments to the U.S.
Borrower to (a) pay cash in lieu of fractional Equity Interests in connection
with any dividend, split or combination thereof or any Acquisition, Investment
or other transaction otherwise permitted hereunder and (b) honor any conversion
request by a holder of convertible Indebtedness (to the extent such conversion
request is paid solely in shares of Qualified Equity Interests of the U.S.
Borrower) and make cash payments in lieu of fractional shares in connection with
any such conversion and may make payments on convertible Indebtedness in
accordance with its terms; and
(xiv)    the U.S. Borrower and the Restricted Subsidiaries may make Restricted
Payments in an aggregate amount not to exceed (A) $150,000,000 (less any amounts
applied pursuant to Section 6.06(b)(vi)(A)) plus (A) the Available Amount;
provided however that (a) at the time of making such Restricted Payment, no
Event of Default has occurred and is continuing or would result therefrom and
(b) amounts pursuant to clause (b) of the definition of “Available Amount” may
be used to fund Restricted Payment pursuant to this clause (xiv) only to the
extent that the Total Secured Net Leverage Ratio on a Pro Forma Basis after
giving effect thereto as of the Applicable Date of Determination is less than or
equal to 3.00:1.00.
(b)    The U.S. Borrower will not, nor will the U.S. Borrower permit any
Restricted Subsidiary to, make any voluntary payment or other distribution
(whether in cash, securities or other property), of or in respect of principal
or interest, or such payment by way of the purchase, redemption, retirement,
acquisition, cancellation or termination, in each case prior to the final
scheduled maturity thereof, of any Material Indebtedness that is contractually
subordinated in right of payment to any of the Obligations (it being understood
that Indebtedness shall not be deemed to be subordinated in right of payment to
the Obligations merely because such Indebtedness is secured by a Lien that is
junior to the Liens securing the applicable portion of the Obligations) except:
(i)    payment of regularly scheduled interest and principal payments (and fees,
indemnities and expenses payable) as, and when due in respect of any such
Indebtedness to the extent permitted by any subordination or intercreditor
provisions in respect thereof;
(ii)    Permitted Refinancings of any such Indebtedness to the extent such
Permitted Refinancings are permitted by Section 6.01;
(iii)    payments of intercompany Indebtedness permitted under Section 6.01 to
the extent permitted by any subordination provisions in respect thereof;
(iv)    convert, exchange, redeem, repay or prepay such Indebtedness into or for
Equity Interests of the U.S. Borrower (other than Disqualified Equity Interests
of the U.S. Borrower, except to the extent permitted under Section 6.01(y));
(v)    AHYDO Catch-Up Payments relating to Indebtedness of the U.S. Borrower and
its Restricted Subsidiaries so long as no Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing;
(vi)    any such payments or other distributions in an amount not to exceed (A)
$150,000,000 (less any amounts applied pursuant to Section 6.06(a)(xiv)(A)) plus
(A) the Available Amount; provided however that in the case of payments or
distributions made pursuant to this clause (vi) (I) at the time of making such
payment or distribution, no Event of Default has occurred and is continuing or
would result therefrom and (II) amounts pursuant to clause (b) of the definition
of “Available Amount” may be used to make payments pursuant to this clause (vi)
only to the extent that the Total Secured Net Leverage Ratio on a Pro Forma
Basis after giving effect thereto as of the Applicable Date of Determination is
less than or equal to 3.00:1.00;
(vii)    payments or distributions made with net proceeds received by the U.S.
Borrower after the Restatement Date from the issuance or sale of Qualified
Equity Interests of the U.S. Borrower (which such equity proceeds so utilized
shall not also increase the Available Amount);
(viii)    the payment, redemption, repurchase, retirement, termination or
cancellation of Indebtedness within 60 days of the date of the Redemption Notice
if, at the date of any payment, redemption, repurchase, retirement, termination
or cancellation notice in respect thereof (the “Redemption Notice”), such
payment, redemption, repurchase, retirement termination or cancellation would
have complied with another provision of this Section 6.06(b); provided that such
payment, redemption, repurchase, retirement, termination or cancellation shall
reduce capacity under such other provision.

Section 6.07    [Reserved].

Section 6.08    Restrictive Agreements. The U.S. Borrower will not, nor will the
U.S. Borrower permit any Restricted Subsidiary to, enter into any agreement,
instrument, deed or lease that prohibits, restricts or imposes any condition
upon (a) the ability of any Loan Party to create, incur or permit to exist any
Lien in favor of the Secured Parties (excluding Lender Counterparties) upon any
of its Collateral or (a) the ability of any Restricted Subsidiary to make
Restricted Payments or to make or repay loans or advances to the U.S. Borrower
or any Restricted Subsidiary, provided that the foregoing shall not apply to (i)
restrictions and conditions imposed by (A) law, (A) any Loan Document, any
agreements evidencing secured Indebtedness permitted by this Agreement or any
documents governing the Term Loan Exchange Notes, the Additional Term Notes, the
Unrestricted Additional Term Notes, the Credit Agreement Refinancing
Indebtedness, the Refinancing Notes, the Senior Notes, any Additional Debt and
any documentation providing for any Permitted Refinancing thereof or (A) other
agreements evidencing Indebtedness permitted by Section 6.01, provided that in
each case under this clause (i) such restrictions or conditions (x) apply solely
to a Restricted Subsidiary that is not a Loan Party, (y) are no more restrictive
than the restrictions or conditions set forth in the Loan Documents, or (z) do
not materially impair any Borrower’s ability to pay its obligations under the
Loan Documents as and when due (as determined in good faith by the U.S.
Borrower); (i) restrictions and conditions existing on the Restatement Date or
on any extension, renewal, amendment, modification or replacement thereof,
except to the extent any such amendment, modification or replacement materially
expands the scope of any such restriction or condition (as determined in good
faith by the U.S. Borrower); (i) restrictions and conditions contained in
agreements relating to the sale of Equity Interests of a Subsidiary or a Joint
Venture or of any assets of the U.S. Borrower, a Subsidiary or a Joint Venture,
in each case pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary or assets that is or are to be sold and such sale
is permitted hereunder; (i) the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment,
subletting or transfer thereof or other assets subject thereto; (i)(A) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the sale, transfer or other disposition
of all or substantially all of the Equity Interests or assets of such Subsidiary
or (A) restrictions on transfers of assets subject to Liens permitted by Section
6.02 (but, with respect to any such Lien, only to the extent that such transfer
restrictions apply solely to the assets that are the subject of such Lien); (i)
restrictions created in connection with any Qualified Securitization Financing;
(i) restrictions or conditions set forth in any agreement in effect at any time
any Person becomes a Restricted Subsidiary, provided that such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary
and the restriction or condition set forth in such agreement does not apply to
the U.S. Borrower or any other Restricted Subsidiary; (i) customary provisions
in shareholders agreements, joint venture agreements, organizational or
constitutive documents or similar binding agreements relating to any Joint
Venture or non-wholly-owned Restricted Subsidiary and other similar agreements
applicable to Joint Ventures and non-wholly-owned Restricted Subsidiaries and
applicable solely to such Joint Venture or non-wholly-owned Restricted
Subsidiary and the Equity Interests issued thereby; (i) any restrictions on cash
or other deposits imposed by agreements entered into in the ordinary course of
business; (i) any restrictions regarding licensing or sublicensing by the U.S.
Borrower and its Restricted Subsidiaries of Intellectual Property in the
ordinary course of business to the extent not materially interfering with the
business of the U.S. Borrower or the Restricted Subsidiaries taken as a whole;
(i) any restrictions that arise in connection with cash or other deposits
permitted under Section 6.02 and Section 6.04; (i) any restrictions on cash or
other deposits or net worth imposed by customers under contracts entered into in
the ordinary course of business; and (xiii) any restrictions imposed by any
agreement governing Indebtedness entered into on or after the Restatement Date
and permitted under Section 6.01 if the restrictions contained in any such
agreement taken as a whole (a) are not materially less favorable to the Secured
Parties than the encumbrances and restrictions contained in the Loan Documents
(as determined by the U.S. Borrower) or (b) either (I) the U.S. Borrower
determines at the time of entry into such agreement or instrument that such
encumbrances or restrictions will not adversely affect, in any material respect,
the Borrowers’ ability to make principal or interest payments required hereunder
or (II) such encumbrance or restriction applies only during the continuance of a
default relating to such agreement or instrument.

Section 6.09    Amendment of Material Documents. The U.S. Borrower will not, nor
will the U.S. Borrower permit any Subsidiary Loan Party to, amend or otherwise
modify (i) any of its Organizational Documents in a manner that would reasonably
be expected to cause a Material Adverse Effect or (ii) in any manner materially
adverse to the interests of the Lenders any term or condition of any Material
Indebtedness required to be subordinated in right of payment to the Obligations
except as permitted pursuant to or reasonably necessary to effect a Permitted
Refinancing thereof.

Section 6.10    Change in Nature of Business. The U.S. Borrower will not, nor
will the U.S. Borrower permit any Restricted Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the U.S. Borrower and the Restricted Subsidiaries on the
Restatement Date or any business reasonably related, complementary, corollary,
synergistic or ancillary thereto (including related, complementary, synergistic
or ancillary technologies) or reasonable extensions thereof.

Section 6.11    Financial Covenants.
(a)    Total Net Leverage Ratio. Except with the written consent of the Required
Revolving Lenders and the Required Tranche A Term Lenders, the Borrowers will
not permit the Total Net Leverage Ratio, calculated as of the last day of the
most recent fiscal quarter of the U.S. Borrower for which financial statements
were required to have been furnished to the Administrative Agents pursuant to
Section 5.01, to exceed the ratio set forth below opposite the period during
which such last day occurs:
Applicable Period
Ratio
Restatement Date through September 29, 2018
4.50 to 1.00
September 30, 2018 through June 29, 2019
4.25 to 1.00
June 30, 2019 through December 30, 2019
4.00 to 1.00
December 31, 2019 through June 29, 2020
3.75 to 1.00
June 30, 2020 and thereafter
3.50 to 1.00



provided that on or after December 31, 2019, subject to the limitations set
forth in the definition of Qualifying Material Acquisition (including the
delivery of a QMA Notice within the required time period set forth in the
definition of Qualifying Material Acquisition and compliance with the financial
covenant), such ratio shall be increased to 4.00:1.00 for the twelve month
period following the delivery of the QMA Notice (such period, the “Financial
Covenant Increase Period”); provided further that there shall be at least a
twelve month period after the end of a Financial Covenant Increase Period during
which no QMA Notice is delivered.
(b)    Consolidated Interest Coverage Ratio. Except with the written consent of
the Required Revolving Lenders and the Required Tranche A Term Lenders, the
Borrowers will not permit the Consolidated Interest Coverage Ratio as the last
day of any fiscal quarter to be less than 3.00 to 1.00.

Section 6.12    Use of Proceeds. The Borrowers will not, directly or indirectly,
use the proceeds of the Loans or Letters of Credit or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) to fund any activities or business of or with any Person,
or in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of any Sanctions, or in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the credit facility hereunder) or (ii) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA or any other applicable anti-corruption law.

ARTICLE VII    
Events of Default

Section 7.01    Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:
(a)    a Borrower or any other Loan Party shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable;
(b)    a Borrower or any other Loan Party shall fail to pay (x) any interest on
any Loan, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days or (y) or any fee
payable hereunder or any other amount due under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
(c)    any representation, warranty or certification, when taken as a whole,
made or deemed made by any Loan Party in any Loan Document shall be false or
incorrect in any material respect as of the date made or deemed made;
(d)    a Borrower shall default in the performance or compliance of Section
5.02(a) (provided that the delivery of a notice of Default or Event of Default
at any time will cure an Event of Default under Section 5.02(a) arising from the
failure of the U.S. Borrower to timely deliver such notice of Default or Event
of Default), Section 5.03 (solely with respect to the existence of a Borrower in
its jurisdiction of incorporation) or in Article VI; provided that any breach of
Section 6.11 shall not constitute an Event of Default unless and until (i) the
Revolving Facility Administrative Agent (with the consent, or at the request, of
the Required Revolving Lenders) has actually terminated the Revolving
Commitments and declared all outstanding Revolving Loans to be immediately due
and payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date and (i) the Tranche A Term Loan Administrative
Agent (with the consent, or at the request, of the Required Tranche A Term
Lenders) has declared all outstanding Tranche A Term Loans to be immediately due
and payable in accordance with this Agreement and such declaration has not been
rescinded on or before such date;
(e)    Any Loan Party shall default in the performance or compliance of any term
contained in any Loan Document (other than those specified in paragraph (a), (b)
or (d) of this Section 7.01), and default shall continue unremedied and unwaived
for a period of 30 days after receipt by the Borrowers of written notice thereof
from the Administrative Agents or the Required Lenders;
(f)    the U.S. Borrower or any Restricted Subsidiary shall fail to make any
payment beyond all applicable grace periods (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable after giving effect to any applicable
grace periods provided in the applicable instrument or agreement under which
such Material Indebtedness was created, provided that this paragraph (f) shall
not apply to any such failure that has been (x) remedied by the U.S. Borrower or
applicable Restricted Subsidiary or (y) waived (including in the form of
amendment) by the requisite holders of the applicable item of Material
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this Section 7.01;
(g)    (i) any breach or default (after all applicable grace periods having
expired and all required notices having been given) by the U.S. Borrower or any
Restricted Subsidiary of any Material Indebtedness if the effect of such breach
or default is to cause such Material Indebtedness to become due prior to its
scheduled maturity or that enables or permits (with all applicable grace periods
having expired and all required notices having been given) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (A) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement), (A) Indebtedness which is
convertible into Equity Interest that converts to Equity Interests in accordance
with its terms or (A) any breach or default that (x) is remedied by the U.S.
Borrower or the applicable Restricted Subsidiary or (y) waived (including in the
form of amendment) by the requisite holders of the applicable item of Material
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this Section 7.01 or (i) an involuntary “early termination event” or
other similar event (which event shall extend beyond any applicable cure periods
or grace periods) shall have occurred in respect of obligations owing under any
Swap Agreement of the U.S. Borrower or any Restricted Subsidiary, and the amount
of such obligations, either individually or in the aggregate for all such Swap
Agreements at such time, is in excess of $50,000,000; provided that, in respect
of obligations owing under any such Swap Agreement owed to the applicable
counterparty at such time, the amount for purposes of this Section 7.01(g)(ii)
shall be the amount payable on a net basis by the U.S. Borrower or such
Restricted Subsidiary to such counterparty (after giving effect to all netting
arrangements) if such Swap Agreement were terminated at such time); provided
that this paragraph (g)(ii) shall not apply to any such event that has been (x)
remedied by the U.S. Borrower or the applicable Restricted Subsidiary or (y)
waived (including in the form of amendment) by the applicable counterparty, in
either case, prior to the acceleration of all the Loans pursuant to this Section
7.01;
(h)    subject to Section 7.02, (i) an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking liquidation, reorganization,
scheme of arrangement, the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or other relief in respect
of any Borrower or any other Restricted Subsidiary, or of all or a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (i) the involuntary
appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator, administrative receiver, administrator, compulsory manager or
similar official for the U.S. Borrower or any other Restricted Subsidiary or for
a substantial part of its assets, and, in any such case, such proceeding shall
continue undismissed and unstayed for 60 consecutive days without having been
dismissed, bonded or discharged or an order of relief is entered in any such
proceeding;
(i)    subject to Section 7.02, any Borrower or any other Restricted Subsidiary
shall (i) voluntarily commence any proceeding seeking liquidation,
reorganization, voluntary arrangement, scheme of arrangement, the suspension of
payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (i) consent
to the institution of any proceeding or petition described in paragraph (h) of
this Section 7.01, (i) consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator, administrative receiver,
administrator, compulsory manager or similar official for the U.S. Borrower or
any other Restricted Subsidiary or for all or a substantial part of its assets
or (i) make a composition, compromise, arrangement or general assignment for the
benefit of creditors;
(j)    any final, non-appealable judgment(s) for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not covered by
insurance or indemnities as to which the applicable insurance company or third
party has not denied coverage) shall be rendered against the U.S. Borrower or
any Restricted Subsidiary or any combination thereof and the same shall remain
undischarged, unvacated, unbounded and unstayed for a period of 60 consecutive
days;
(k)    an ERISA Event shall have occurred that would reasonably be expected to
result in a Material Adverse Effect;
(l)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be (other than in an
informational notice to the Administrative Agents), a valid and perfected (if
and to the extent required to be perfected under the applicable Security
Document) Lien on any Collateral with a fair value in excess of $30,000,000 at
any time, with the priority required by the applicable Security Document
(subject to Liens permitted under Section 6.02), except (i) as a result of the
release of a Loan Party or the sale, transfer or other disposition of the
applicable Collateral (including as a result of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary) in a transaction permitted under the
Loan Documents or the occurrence of the Termination Date or (i) as a result of
any action of any Administrative Agent, Collateral Agent or any Lender or the
failure of any Administrative Agent, Collateral Agent, or any Lender to take any
action that is within its control;
(m)    at any time after the execution and delivery thereof, any material
portion of the Guarantee of the Obligations under the Subsidiary Guaranty or
Parent Guaranty shall for any reason other than the occurrence of the
Termination Date or as expressly permitted hereunder or thereunder (including or
as a result of a transaction permitted hereunder) cease to be in full force and
effect, or any Loan Party shall contest the validity or enforceability in
writing or repudiate, rescind or deny in writing that it has any further
liability or obligation under any Loan Document other than as a result of the
occurrence of the Termination Date, the sale or transfer of such Loan Party
(including the designation as an Unrestricted Subsidiary) or as a result of a
transaction permitted hereunder or thereunder; or
(n)    a Change in Control shall have occurred;
then, and in every such event (I) (other than (x) an event described in
paragraph (d) of this Section 7.01 in respect of a default of performance or
compliance with the covenants under Section 6.11 or (y) an event with respect to
the Borrowers described in paragraph (h) or (i) of this Section 7.01; provided
that in the case of clause (x), the actions hereinafter described will be
permitted to occur only if the express conditions of the last proviso contained
in Section 7.01(d) have been satisfied), and at any time thereafter during the
continuance of such event, the Administrative Agents with the consent of the
Required Lenders may, and at the request of the Required Lenders shall, by
notice to the Borrowers, take either or both of the following actions, at the
same or different times (except in the case of an event under paragraph (d) of
this Section 7.01 in respect of a failure to observe or perform the covenants
under Section 6.11, the following actions may not be taken until the express
conditions in the last proviso contained in Section 7.01(d) have been
satisfied): (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately; and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, during the continuance of such event, be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; (II) in the case of
an event under paragraph (d) of this Section 7.01 in respect of a failure to
observe or perform the covenants under Section 6.11, and at any time thereafter
during the continuance of such event, the Revolving Facility Administrative
Agent with the consent of the Required Revolving Lenders may, and at the request
of the Required Revolving Lenders, shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different times: (i) 
terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Revolving Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter, during the
continuance of such event, be declared to be due and payable), and thereupon the
principal of the Revolving Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers (to the extent permitted by applicable law) and
(III) in the case of an event under paragraph (d) of this Section 7.01 in
respect of a failure to observe or perform the covenants under Section 6.11, and
at any time thereafter during the continuance of such event, the Tranche A Term
Loan Administrative Agent with the consent of the Required Tranche A Term
Lenders may, and at the request of the Required Tranche A Term Lenders, shall,
by notice to the Borrowers, declare the Tranche A Term Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter, during the continuance of such
event, be declared to be due and payable), and thereupon the principal of the
Tranche A Term Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers (to the extent permitted by applicable law); and in the case of
any event with respect to the Borrowers described in paragraph (h) or (i) of
this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable by the Borrowers, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

Section 7.02    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default or an Event of Default has occurred under
paragraph (h) or (i) of Section 7.01, any reference in any such paragraph to any
Restricted Subsidiary shall be deemed not to include any Restricted Subsidiary
affected by any event or circumstance referred to in such paragraph that did
not, as of the last day of the fiscal quarter of the U.S. Borrower most recently
ended, have assets with a value equal to or greater than 5.0% of Consolidated
Total Assets of the U.S. Borrower and its Restricted Subsidiaries as of such
date, based on the consolidated balance sheet of the U.S. Borrower and its
Restricted Subsidiaries as of such date, provided that if it is necessary to
exclude more than one Restricted Subsidiary from paragraph (h) or (i) of Section
7.01 pursuant to this paragraph in order to avoid a Default or an Event of
Default, the aggregate value of the assets of all such excluded Restricted
Subsidiaries as of such last day may not exceed 5.0% of Consolidated Total
Assets of the U.S. Borrower and its Restricted Subsidiaries as of such date,
based on the consolidated balance sheet of the U.S. Borrower and its Restricted
Subsidiaries as of such date.

Section 7.03    Application of Proceeds.
(a)    Upon the occurrence and during the continuation of an Event of Default,
if requested by Required Lenders, or upon acceleration of all the Obligations
pursuant to Section 7.01, all proceeds received by the Administrative Agents or
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral under any Loan Document shall
be applied by the Administrative Agents as follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest)
payable to each Agent in its capacity as such;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, ratably among them in proportion to the amounts described in this
clause Second payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest (including, but not limited to, post-petition
interest), ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal, unreimbursed LC Disbursements or face amounts of the Loans,
and Swap Termination Value under Secured Swap Agreements and Secured Cash
Management Obligations and for the account of the Issuing Bank, to Cash
Collateralize that portion of Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Fourth held by them;
(v)    Fifth, to the payment of all other Secured Obligations of the Loan
Parties that are due and payable to the Administrative Agents and the other
Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Secured Obligations owing to the Administrative Agents and
the other Secured Parties on such date; and
(vi)    Last, the balance, if any, after all of the Secured Obligations have
been paid in full, to the Borrowers or as otherwise required by law.
Subject to Section 2.05(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the U.S. Borrower.
Notwithstanding the foregoing, (a) amounts received from any Subsidiary Loan
Party that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the obligations that are
Excluded Swap Obligations and (b) Secured Cash Management Obligations shall be
excluded from the application described above if the Administrative Agents have
not received written notice thereof, together with such supporting documentation
as the Administrative Agents may request, from the applicable Lender
Counterparty. Each Lender Counterparty not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agents pursuant to the terms of Article VIII hereof for itself
and its Affiliates as if a “Lender” party hereto. Notwithstanding anything to
the contrary herein, the parties hereto acknowledge and agree that any remedies
in this Article VII exercised against the U.K. Borrower are not for the benefit
of the U.S. Obligations or any obligations of a U.S. Loan Party on account of
the U.K. Obligations.

ARTICLE VIII    
The Administrative Agents and Collateral Agent

Section 8.01    Appointment of Agents. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints JPMorgan Chase Bank, N.A. to act on its behalf as
the Tranche A Term Loan Administrative Agent, the Revolving Facility
Administrative Agent and Collateral Agent hereunder and under the Loan
Documents, and authorizes each Administrative Agent and the Collateral Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agents and Collateral Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. Unless otherwise specifically set forth herein, the Collateral Agent
shall have all the rights and benefits of the Administrative Agents set forth in
this Article.
The Collateral Agent shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a Lender
Counterparty or potential Lender Counterparty) and the Issuing Bank hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Lender and the Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties
pursuant to the Security Documents to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agents pursuant
to Section 8.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agents, shall be entitled to the benefits of all provisions of this Article VIII
and Section 9.03 (as though such co-agents, subagents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto. The Lenders acknowledge and agree (and each Lender
Counterparty shall be deemed to hereby acknowledge and agree) that Collateral
Agent may also act as the collateral agent for lenders under the Other Term
Loans, the Other Revolving Commitments, the Term Loan Exchange Notes, the
Additional Term Notes, the Unrestricted Additional Term Notes, Credit Agreement
Refinancing Indebtedness and the Refinancing Notes.

Section 8.02    Rights of Lender. Each bank serving as an Administrative Agent
or Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Administrative Agent or Collateral Agent, and with respect to any of
its Loans or Commitments hereunder, the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Administrative Agent and Collateral Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrowers or
any Subsidiary or other Affiliate thereof as if such Person were not an
Administrative Agent or Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.03    Exculpatory Provisions. Each Administrative Agent and the
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing each Administrative Agent and the Collateral Agent,
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (a) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that an Administrative Agent or the Collateral Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that an Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Administrative Agent to liability or that is contrary to any
Loan Document or applicable law and (a) shall not, except as expressly set forth
herein or in the other Loan Documents, have any duty to disclose, and shall not
be liable to the Lenders for the failure to disclose, any information relating
to the Borrowers or any Subsidiary that is communicated to or obtained by the
bank serving as an Administrative Agent, Collateral Agent or any of their
respective Affiliates in any capacity. The Administrative Agents and the
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary or as such Administrative
Agent shall believe in good faith shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. Each Administrative Agent and the Collateral Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agents by the Borrowers, a Lender or the
Issuing Bank, and the Administrative Agents and the Collateral Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (i) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (i) the performance or observance of any of the
covenants, agreements or other terms or express conditions set forth in any Loan
Document or the occurrence of any Default, (i) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Security Documents or that the Liens
granted to the Collateral Agent pursuant to any Security Document have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, (i) the value or the sufficiency of
any Collateral or (i) the satisfaction of any condition set forth in Article IV
or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to such Agent. The Administrative Agents
shall have no obligation to monitor whether any amendment or waiver to any Loan
Document has properly become effective or is permitted hereunder or thereunder
except to the extent expressly agreed to by the Administrative Agents in such
amendment or waiver.

Section 8.04    Reliance by Administrative Agents and Collateral Agent. Each of
the Administrative Agents and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it in good faith to be genuine and to have been signed
or sent or otherwise authenticated by the proper Person. Each of the
Administrative Agents and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed by it in good faith to be made by
the proper Person, and shall not incur any liability to the Lenders for relying
thereon. Each of the Administrative Agents and the Collateral Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Revolving Facility Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Revolving Facility Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit.

Section 8.05    Delegation of Duties. Each of the Administrative Agents and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Documents by or through any one or
more sub-agents appointed by any Administrative Agent. Each of the
Administrative Agents and the Collateral Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers by or through
their respective Related Parties. The exculpatory provisions of this Article
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Administrative Agent
or Collateral Agent.

Section 8.06    Resignation of Agents; Successor, Administrative Agent and
Collateral Agent. The applicable Administrative Agent and the Collateral Agent
may at any time resign by giving 30 days’ prior written notice of its
resignation to the Lenders, the Issuing Bank and the Borrowers. If the
applicable Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition of “Defaulting Lender” (for purposes of this Section 8.06, clause
(d) of the definition of “Defaulting Lender” shall not include a direct or
indirect parent company of such Administrative Agent), either the Required
Lenders or the Borrowers may upon 10 days’ prior notice remove such
Administrative Agent or the Collateral Agent, as the case may be. Upon receipt
of any such notice of resignation or delivery of such removal notice, the
Required Lenders shall have the right, with the consent of the Borrowers
(provided that such consent shall not be unreasonably withheld or delayed and
that such consent shall not be required at any time that an Event of Default
under Section 7.01(a), (h) or (i) shall have occurred and be continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States; it being
understood that the Required Lenders hereby consent to the appointment of
JPMorgan Chase Bank, N.A. as Collateral Agent pursuant to the Successor
Collateral Agent Agreement and Guaranty Reaffirmation and hereby waive all
notice and qualification requirements for such appointment set forth in any Loan
Document. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent or Collateral Agent, as applicable, gives notice
of its resignation or the delivery of such removal notice, then (a) in the case
of a retirement, the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent or Collateral
Agent, as applicable, meeting the qualifications set forth above (including the
consent of the Borrowers) or (b) in the case of a removal, the Borrowers may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that (x) in the case of a retirement, if the applicable
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment or (y) in the case of a removal,
the Required Lenders notify the Borrowers that no qualifying Person has accepted
such appointment, then, in each case, such resignation or removal shall
nonetheless become effective in accordance with such notice and (i) the retiring
or removed Administrative Agent or Collateral Agent, as applicable, shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such
Administrative Agent or the Collateral Agent, as applicable, on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent or Collateral Agent, as applicable, shall continue
to hold such collateral security, as bailee, until such time as a successor
Administrative Agent or Collateral Agent, as applicable, is appointed and, with
respect to its rights and obligations under the Loan Documents, until such
rights and obligations have been assigned to and assumed by the successor
Administrative Agent or Collateral Agent), (ii) all payments, communications and
determinations provided to be made by, to or through the applicable
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly (and each Lender and Issuing Bank will cooperate with the
Borrowers to enable the Borrowers to take such actions), until such time as the
Required Lenders or the Borrowers, as applicable, appoint a successor
Administrative Agent, as provided for above in this Section 8.06 and (iii) the
Borrowers and the Lenders agree that in no event shall the retiring
Administrative Agent and Collateral Agent or any of their respective Affiliates
or any of their respective officers, directors, employees, agents, advisors or
representatives have any liability to the Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the failure of a
successor Administrative Agent or Collateral Agent to be appointed and to accept
such appointment. Upon the acceptance of a successor’s appointment as an
Administrative Agent or Collateral Agent, as applicable hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Article). The fees payable by the
Borrowers to a successor Administrative Agent or Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After any retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article VIII and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as Administrative Agent or Collateral Agent.

Section 8.07    Non-Reliance on Agents and Other Lenders. Each Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
any Administrative Agent, the Collateral Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon any Loan Document or any related agreement or any document furnished
thereunder.

Section 8.08    No Other Duties. Notwithstanding anything herein to the
contrary, none of the Agents, Joint Lead Arrangers, Joint Bookrunners,
Documentation Agents or Syndication Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under any Loan Document, except in
its capacity, as applicable, as an Administrative Agent, Collateral Agent, a
Lender or an Issuing Bank hereunder.

Section 8.09    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Each of the Lenders,
the Lender Counterparties and the Issuing Bank irrevocably authorize each of the
Administrative Agents and the Collateral Agent,
(a)    to release any Lien on any property granted to or held by the
Administrative Agents or the Collateral Agent (or any sub-agent thereof) under
any Loan Document (i) upon the Termination Date, (i) that is sold or to be sold
or transferred as part of or in connection with any sale or other transfer
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party or in connection with the designation of any Restricted Subsidiary as
an Unrestricted Subsidiary, (i) that constitutes Excluded Property, (i) if the
property subject to such Lien is owned by a Loan Party, upon the release of such
Loan Party from the Subsidiary Guaranty otherwise in accordance with the Loan
Documents, (i) as to the extent, if any, provided in the Security Documents or
(i) if approved, authorized or ratified in writing in accordance with Section
9.02;
(b)    to release any Subsidiary Loan Party from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Restricted Subsidiary (or
becomes an Excluded Subsidiary) as a result of a transaction or designation
permitted hereunder;
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agents or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted under Section 6.02(d) and
Section 6.02(e);
(d)    enter into subordination or intercreditor agreements with respect to
Indebtedness to the extent the Collateral Agent is otherwise contemplated herein
as being a party to such intercreditor or subordination agreement, in each case
to the extent such agreements are substantially consistent with the terms set
forth on (i) Exhibit K-1 or K-2 annexed hereto together with (A) any immaterial
changes and (A) material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders and, unless
the Required Lenders shall have objected in writing to such changes within five
Business Days after such posting, then the Required Lenders shall be deemed to
have agreed that the Collateral Agent’s entering into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Collateral Agent’s
execution thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may be secured by Liens that are pari passu with, or junior in priority
to, other Liens that are junior to the Liens securing the Obligations); and
(e)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Security Documents for the benefit of the Lenders and the other
Secured Parties.
Upon request by the Administrative Agents or the Collateral Agent at any time,
the Required Lenders (or such greater number of Lenders as may be required
pursuant to Section 9.02(b)(v) or (vi)) will confirm in writing the
Administrative Agents’ or the Collateral Agent’s, as the case may be, authority
to release or subordinate its interest in particular types or items of property,
or to release any Loan Party from its obligations under the Subsidiary Guaranty
pursuant to this Section 8.09. In each case as specified in this Section 8.09,
the Administrative Agents and the Collateral Agent will (and each Lender hereby
authorizes the Administrative Agents and the Collateral Agent to), at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Loan Party from its obligations under the Subsidiary Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
8.09.

Section 8.10    Secured Swap Agents and Secured Cash Management Agents. No
Lender Counterparty that obtains the benefits of Section 16 of the Collateral
Agreement, the Subsidiary Guaranty, the Parent Guaranty or any Collateral by
virtue of the provisions hereof or of the Subsidiary Guaranty, the Parent
Guaranty or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary,
neither Administrative Agent nor the Collateral Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Swap Obligations or Secured Cash Management Obligations
arising under Secured Swap Agreements or Secured Cash Management Agreements with
Lender Counterparties unless the Administrative Agents have received written
notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agents may request, from the applicable Lender
Counterparty.

Section 8.11    Withholding Tax. To the extent required by any applicable law
(as determined in good faith by the applicable Administrative Agent), the
applicable Administrative Agent may withhold from any payment to any Lender
under any Loan Document an amount equivalent to any applicable withholding Tax.
If the IRS or any other Governmental Authority of any jurisdiction asserts a
claim that an Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed or because such
Lender failed to notify such Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lenders shall indemnify such Administrative Agent (to the extent that such
Administrative Agent has not already been reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so) fully for, and shall
make payable in respect thereof within 10 days after demand therefor, all
amounts paid, directly or indirectly, by such Administrative Agent as Tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. A certificate as to the amount of such payment or liability delivered
to any Lender by such Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes such Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any other Loan Document against any amount due such Administrative Agent
under this Section 8.11. The agreements in this Section 8.11 shall survive the
resignation and/or replacement of any Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations. For
purposes of this Section 8.11, the term “Lender” includes any Issuing Bank.

Section 8.12    Administrative Agents and Collateral Agent May File Proofs of
Claim. In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, administration, administrative receivership, reorganization,
voluntary arrangement, scheme of arrangement, arrangement, adjustment or
composition under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, each Administrative Agent and the Collateral Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether such Administrative Agent or the Collateral Agent shall
have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other
Obligations, in each case, that are owing and unpaid by such Loan Party and to
file such other documents as may be necessary or advisable in order to have such
claims of the Lenders, the Issuing Bank, the applicable Administrative Agent and
the Collateral Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank, the
applicable Administrative Agent and the Collateral Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank, the
applicable Administrative Agent and the Collateral Agent under Section 2.12 and
Section 9.03 which are payable by such Loan Party) allowed in such judicial
proceeding;
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator,
examiner, administrative receiver, administrator, compulsory manager or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to such Administrative Agent
and, if such Administrative Agent shall consent, to the making of such payments
directly to the Lenders and the Issuing Bank, to pay to such Administrative
Agent (and Lenders and Issuing Bank, as applicable) any amount due for the
reasonable compensation, expenses, disbursements and advances of such
Administrative Agent and its agents and counsel, and any other amounts due such
Administrative Agent under Section 2.12 and Section 9.03 in each case
reimbursable or payable by such Loan Party.
Nothing contained herein shall be deemed to authorize any Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Issuing Bank to authorize any Administrative Agent or the Collateral
Agent to vote in respect of the claim of any Lender or the Issuing Bank or in
any such proceeding, in each case subject to Section 14(d) of the Collateral
Agreement.

Section 8.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agents, Joint Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the U.S. Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between each Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agents, Joint Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
U.S. Borrower or any other Loan Party, that no Administrative Agent is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agents under this Agreement, any Loan Document or any documents related hereto
or thereto).



ARTICLE IX    
Miscellaneous

Section 9.01    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(a)    if to a Borrower or any Loan Party, to it at Zebra Technologies
Corporation, 3 Overlook Point, Lincolnshire, IL 60069, Attention of Olivier
Leonetti (Facsimile No.: 847-955-4514) and Jim L. Kaput (Facsimile No.:
847-821-1492), and a copy (which shall not constitute notice) to Baker &
McKenzie, LLP, 300 East Randolph Street, Suite 5000, Chicago, IL 60601,
Attention of Jai Khanna (Email: Jai.Khanna@bakermckenzie.com);
(b)    if to the Tranche A Term Loan Administrative Agent, the Revolving
Facility Administrative Agent or the Collateral Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01;
(c)    if to an Issuing Bank, to it at the address or facsimile number set forth
separately in writing and delivered to the U.S. Borrower and the Revolving
Facility Administrative Agent;
(d)    if to the Swingline Lender, to it at the address or facsimile number set
forth separately in writing and delivered to the Borrowers and the Revolving
Facility Administrative Agent; and
(e)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. Subject to
Section 9.15, notices and other communications to the Lenders and the Issuing
Bank hereunder may also be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agents, provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the applicable
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agents or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

Section 9.02    Waivers; Amendments. No failure or delay by any Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance, amendment, renewal or
extension of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrowers in any case shall entitle the Borrowers to any
other or further notice or demand in similar or other circumstances.
(a)    Except as provided in Section 2.14(b), in Section 2.20 with respect to
any Incremental Facility Amendment, in Section 2.21, with respect to any
Refinancing Amendment, in Section 2.24 with respect to an Extension Offer, in
connection with the Term Loan Exchange Notes, in Section 9.02(d) with respect to
any amendment in respect of Replacement Term Loans and in Section 9.02(i), in
Section 9.16 or as otherwise specifically provided below or otherwise provided
herein or in a Loan Document, neither any Loan Document nor any provision
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the applicable
Administrative Agent and the Loan Party or Loan Parties that are parties thereto
(except as otherwise expressly provided therein), in each case with the consent
of the Required Lenders (other than with respect to any amendment, modification
or waiver contemplated in clauses (i) through (xi) of this Section 9.02(b),
which shall only require the consent of the Lenders expressly set forth therein
and not Required Lenders), provided that no such agreement shall (i) increase
the Commitment of any Lender without the written consent of such Lender (it
being understood that a waiver of any condition precedent in Section 4.01 or
Section 4.02 of this Agreement or the waiver of any covenant, Default, Event of
Default or mandatory prepayment or reductions shall not constitute an increase
of any Commitment of a Lender), (i) reduce or forgive the principal amount of
any Loan or LC Disbursement owed to a Lender or reduce the rate of interest
thereon owed to such Lender, or reduce any fees or premiums payable hereunder
owed to such Lender, without the written consent of such Lender directly and
adversely affected thereby, provided that any waiver of Default or Event of
Default or default interest, waiver of a mandatory prepayment or any
modification, waiver or amendment to the financial covenant definitions or
financial ratios or any component thereof in this Agreement shall not constitute
a reduction or forgiveness in the interest rates or the fees or premiums for
purposes of this clause (ii), (i) except as otherwise provided hereunder,
including without limitation pursuant to Refinancing Amendments or Section 2.24,
postpone the scheduled maturity of any Loan, or the date of any scheduled
repayment (but not prepayment) of the principal amount of any Term Loan under
Section 2.10 or the applicable Incremental Facility Amendment, or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest, fees or premiums payable hereunder, or reduce or forgive the amount
of, waive or excuse any such repayment (but not prepayment), or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly and adversely affected thereby (it being understood that no
amendment, modification or waiver of, or consent to departure from, any
condition precedent, covenant, Default, Event of Default, waiver of default
interest, mandatory prepayment or mandatory reduction of the Commitments shall
constitute a postponement of any date scheduled for the payment of principal or
interest or an extension of the final maturity of any Loan or the scheduled
termination date of any Commitment), (i) change any of the provisions of this
Section 9.02(b) or reduce the percentage set forth in the definition of the term
“Required Lenders” or reduce the percentage in any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be) (it being
understood that, other than as specifically provided in this Agreement,
including pursuant to (i) the Term Loan Exchange Notes, (w) Section 9.02(d) with
respect to Replacement Term Loans, (x) any Incremental Facility Amendment (the
consent requirements for which are set forth in Section 2.20), (y) a Refinancing
Amendment (the consent requirements for which are set forth in Section 2.21) and
(z) an Extension Offer pursuant to Section 2.24, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders or a particular Class
of Lenders on substantially the same basis as the Term Loans and Revolving
Commitments on the Amendment No. 2 Effective Date), (i) release all or
substantially all of the value of the Guarantees under the Subsidiary Guaranty
or the Parent Guaranty (except as provided herein or in the applicable Loan
Document), without the written consent of each Lender, (i) release all or
substantially all the Collateral from the Liens of the Security Documents
(except as provided herein or in the applicable Loan Document), without the
written consent of each Lender (it being understood that any subordination of a
lien permitted hereunder shall not constitute a release of a lien under this
section and the granting of any pari passu liens in connection with the
incurrence of debt or the granting of liens otherwise permitted hereunder from
time to time (including pursuant to amendments) shall not constitute a release
of liens), (i) modify the provisions of Section 9.04(e) in a manner that
adversely affects the protections afforded to an SPV pursuant to the provisions
of Section 9.04(e), without the written consent of each Granting Lender all or
any part of whose Loans are being funded by an SPV at the time of such
amendment, modification or waiver, and (i) amend, waive or otherwise modify any
term or provision of Section 6.11, Section 7.01 (solely as it relates to Section
6.11) or the definition of “Total Net Leverage Ratio” or “Consolidated Interest
Coverage Ratio” (or any of the component definitions (as used in such Section
but not as used in other Sections of this Agreement)) without the written
consent of the Required Revolving Lenders and the Required Tranche A Term
Lenders, (i) decrease the amount of any mandatory prepayment to be received by
the Tranche A-1 Term Lenders and Tranche A-2 Term Lenders hereunder in a manner
disproportionately adverse to the interests of such Class in relation to the
Lenders of any other Class of Term Loans, in each case without the written
consent of Lenders holding more than 50% of the Tranche A-1 Term Loans and
Tranche A-2 Term Loans, (i) in connection with an amendment that addresses
solely a re-pricing transaction in which any Class of Term Loans is refinanced
with a replacement Class of term loans bearing (or is modified in such a manner
such that the resulting term loans bear) a lower Yield (a “Permitted Repricing
Amendment”), only the consent of the Lenders holding Term Loans subject to such
permitted repricing transaction that will continue as a Lender in respect of the
repriced tranche of Term Loans or modified Term Loans; provided, further, that
no such agreement shall directly adversely amend or modify the rights or duties
of any Administrative Agent, the Collateral Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Administrative Agent, the
Collateral Agent, the Swingline Lender or the Issuing Bank, as the case may be.
In the event an amendment to this Agreement or any other Loan Document is
effected without the consent of each Administrative Agent or the Collateral
Agent (to the extent permitted hereunder) and to which any Administrative Agent
or the Collateral Agent is not a party, the Borrowers shall furnish a copy of
such amendment to such Administrative Agent. Notwithstanding the foregoing, no
Lender consent is required to effect any amendment, modification or supplement
to any intercreditor agreement or arrangement permitted under this Agreement or
in any document pertaining to any Indebtedness permitted hereby that is
permitted to be secured by the Collateral, including any Incremental Term Loan
or Incremental Revolving Loan, any Other Term Loan, Other Revolving Loan or
Other Revolving Commitments, Extended Term Loans, Extended Revolving Loans, or
any Additional Term Notes, Unrestricted Additional Term Notes, Refinancing
Notes, Term Loan Exchange Notes and Permitted First Priority Replacement Debt or
Permitted Second Priority Replacement Debt, for the purpose of adding the
holders of such Indebtedness (or their senior representative) as a party thereto
and otherwise causing such Indebtedness to be subject thereto, in each case as
contemplated by the terms of such intercreditor agreement or arrangement
permitted under this Agreement, as applicable, together with (A) any immaterial
changes and (A) material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders and, unless
the Required Lenders shall have objected in writing to such changes within five
Business Days after such posting, then the Required Lenders shall be deemed to
have agreed that the Collateral Agent’s entering into such intercreditor
agreement (with such changes) is reasonable and to have consented to such
intercreditor agreement (with such changes) and to the Collateral Agent’s
execution thereof, in each case in form and substance reasonably satisfactory to
the Collateral Agent (it being understood that junior Liens are not required to
be pari passu with other junior Liens, and that Indebtedness secured by junior
Liens may be secured by Liens that are pari passu with, or junior in priority
to, other Liens that are junior to the Liens securing the Obligations).
(b)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
(and, to the extent any Proposed Change requires the consent of Lenders holding
Loans of any Class pursuant to clause (iv), (ix) or (x) of paragraph (b) of this
Section 9.02, the consent of a majority in interest of the outstanding Loans and
unused Commitments of such Class) (or, in the case of a consent, waiver or
amendment involving directly and adversely affected Lenders, at least 50.1% of
such directly and adversely affected Lenders) to such Proposed Change is
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in paragraph (b) of this Section 9.02 being referred to as a
“Non-Consenting Lender”), then, the applicable Borrower may, at its sole expense
and effort, upon notice to such Non-Consenting Lender and the applicable
Administrative Agent, (i) require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts), (b) the applicable Borrower or such assignee shall have paid to the
applicable Administrative Agent the processing and recordation fee specified in
clause (b)(ii) of Section 9.02 and (c) such assignee shall have consented to the
Proposed Change or (i) terminate the Commitment of such Lender or Issuing Bank,
as the case may be, and (1) in the case of a Lender (other than an Issuing
Bank), repay all Obligations of the applicable Borrower due and owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an Issuing Bank, repay all Obligations
of the applicable Borrower owing to such Issuing Bank relating to the Loans and
participations held by the Issuing Bank as of such termination date and cancel
or backstop on terms satisfactory to such Issuing Bank any Letters of Credit
issued by it; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders and terminated Lenders after giving effect hereto) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents.
(c)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) solely with the written consent of the applicable Administrative
Agent, the Borrowers and the Lenders providing the relevant Replacement Term
Loans (as such term is defined below) to permit the refinancing of all or any
portion of any Class of Term Loans outstanding as of the applicable date of
determination (the “Refinanced Term Loans”) with a replacement term loan tranche
hereunder (the “Replacement Term Loans”), provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans plus premiums, accrued interest,
fees and expenses in connection therewith, (i) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, unless the any such higher Applicable Margin applies
after the applicable Term Loan Maturity Date, (i) the Weighted Average Life to
Maturity and final maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity and final maturity of such Refinanced
Term Loans at the time of such refinancing (without giving effect to nominal
amortization for periods where amortization has been eliminated as a result of a
prepayment of the applicable Refinanced Term Loans), (i) the mandatory
prepayment and optional prepayment provisions of the Replacement Term Loans
shall not require more than pro rata payments and may permit optional
prepayments and mandatory prepayments to be paid in respect of the Term Loans
not constituting Refinanced Term Loans, and (i) the covenants, events of default
and guarantees shall be not materially more restrictive (taken as a whole) (as
determined in good faith by the Borrowers) to the Lenders providing such
Replacement Term Loans than the covenants, events of default and guarantees
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants, events of default and guarantees applicable to any period
after the maturity date in respect of the Refinanced Term Loans in effect
immediately prior to such refinancing.
(d)    The Lenders, the Swingline Lender and the Issuing Bank, and all other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall, at the sole cost
and expense of the Borrowers, be automatically released (i) upon the occurrence
of the Termination Date of this Agreement, (i) upon the sale or other
disposition of such Collateral (as part of or in connection with any other sale
or other disposition permitted hereunder) to any Person other than another Loan
Party or in connection with the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, to the extent such sale or other disposition is made in
compliance with the terms of this Agreement, (i) to the extent such Collateral
is comprised of property leased to a Loan Party, (i) if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
this Section 9.02), (i) to the extent such property constitutes Excluded
Property, (i) to the extent the property constituting such Collateral is owned
by any Subsidiary Loan Party, upon the release of such Subsidiary Loan Party
from its obligations under the Subsidiary Guaranty (in accordance with the
following sentence) to the extent such release of a Subsidiary Loan Party is
made in compliance with the terms of this Agreement and (i) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Loan Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent comprised of Excluded Property or otherwise released in accordance with
the provisions of the Loan Documents. Additionally, the Lenders, Issuing Bank,
and all other Secured Parties, hereby irrevocably agree that each Subsidiary
Loan Party shall be released from the Subsidiary Guaranty upon consummation of
any transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary. The Lenders, Issuing Bank, and all other
Secured Parties, hereby authorize the Administrative Agents and the Collateral
Agent, as applicable, to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Loan Party’s Guarantee under the Subsidiary Guaranty or its Collateral pursuant
to the foregoing provisions of this paragraph, all without the further consent
or joinder of any Lender, Issuing Bank or other Secured Party.
(e)    No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders pursuant to
Sections 9.02(b)(v) or 9.02(b)(vi) or each directly and adversely affected
Lender pursuant to Sections 9.02(b)(ii) or 9.02(b)(iii) that, by its terms,
adversely affects any Defaulting Lender disproportionately in relation to other
affected Lenders shall require the consent of such Defaulting Lender.
(f)    This Agreement may be amended (or amended and restated) solely with the
written consent of the Required Lenders and the Borrowers (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. Further, each of the LC Sublimit and the Alternative Currency LC
Sublimit may be increased with the consent of the Required Revolving Lenders,
each Issuing Bank and the Revolving Facility Administrative Agent.
(g)    Any waiver, amendment or modification of any Loan Document that by its
terms affects only the rights or duties under the Loan Documents of Lenders
holding Loans or Commitments under a particular Class (but not the Lenders
holding Loans or Commitments under any other Class) may only be effected by an
agreement or agreements in writing entered into by the Company and the requisite
percentage in interest of such affected Lenders that would be required to
consent thereto under this Section 9.02 if such Class were the only Class
hereunder at the time
(h)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agents and the
Borrowers without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct or cure (x) ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document, in each case and the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof. Guarantees, collateral documents, security
documents, intercreditor agreements, and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agents or the Collateral Agent, as applicable, and may be
amended, modified, terminated or waived, and consent to any departure therefrom
may be given, without the consent of any Lender if such amendment, modification,
waiver or consent is given in order to (x) comply with local law or advice of
counsel or (y) cause such guarantee, collateral document, security document or
related document to be consistent with this Agreement and the other Loan
Documents. The Borrowers and the Administrative Agents may, without the consent
of any other Lender, effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agents to effect the provisions of Section 2.20, Section 2.21,
and Section 2.24.

Section 9.03    Expenses; Indemnity; Damage Waiver. The U.S. Borrower shall pay
within 30 days after receipt of reasonably detailed documentation therefor, all
reasonable and documented out-of-pocket expenses incurred by each Administrative
Agent and the Collateral Agent, including the reasonable and documented fees,
charges and disbursements of a single outside counsel for the Administrative
Agents and the Collateral Agent, taken as a whole (in addition to one local
counsel in each relevant jurisdiction), in connection with the preparation and
administration of the Loan Documents and not paid on the Restatement Date or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit and
all reasonable and documented out-of-pocket expenses incurred by each
Administrative Agent and the Collateral Agent, including the reasonable fees,
charges and disbursements of a single outside counsel for the Administrative
Agents, the Collateral Agent, the Issuing Bank, the Lenders, and other Secured
Parties (in addition to a single local counsel in each jurisdiction, and in the
event a conflict of interest arises, one additional primary counsel for the
conflicted parties (taken as a whole)) in connection with the enforcement of any
rights under this Agreement or any other Loan Documents, including rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder; provided, the U.S. Borrower shall not be obligated to pay for any
third party advisor or consultants (in addition to those set forth in the
immediately preceding clause (4)), except following an Event of Default with
respect to which the Required Lenders have accelerated the Loans or are pursing
remedies, in which case the U.S. Borrower shall pay the reasonable and
documented out-of-pocket expenses of one additional advisor to the extent the
U.S. Borrower has provided its prior written consent (in its sole discretion).
(a)    Without duplication of the expense reimbursement obligations pursuant to
paragraph (a) above, the U.S. Borrower shall indemnify each Administrative
Agent, the Collateral Agent, the other Agents, the Joint Lead Arrangers, Joint
Bookrunners, Documentation Agents and Syndication Agents, the Swingline Lender,
the Issuing Bank, and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”), against, and
hold each Indemnitee harmless from, any and all reasonable and documented
out-of-pocket costs, losses, claims, damages, actual liabilities and related
expenses, excluding in any event lost profits, but (x) including the reasonable
and documented fees, charges and disbursements of a single outside counsel for
the Indemnitees (in addition to one local counsel in each relevant jurisdiction
and, in the event a conflict of interest arises, one additional counsel (plus
local counsel in each relevant material jurisdiction) for the conflicted
Indemnitees (taken as a whole)) and (y) excluding (i) any allocated costs of
in-house counsel and (i) any third party or consultants (in addition to those
set forth in the immediately preceding clause (x)), except in the case of this
clause (y)(ii) following an Event of Default with respect to which the Required
Lenders have accelerated the Loans or are pursing remedies, in which case the
U.S. Borrower shall pay the reasonable and documented out-of-pocket expenses of
one additional advisor to the extent the U.S. Borrower has provided its prior
written consent (in its sole discretion), incurred by or asserted against any
Indemnitee by any third party or by the U.S. Borrower or any Restricted
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby and (ii) any actual or alleged
presence or Release of Hazardous Materials involving or attributable to the U.S.
Borrower or any of its Restricted Subsidiaries, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto and
whether or not such matter is initiated by the U.S. Borrower or any of its
respective Affiliates or shareholders, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity (collectively, the “Indemnified
Liabilities”), provided that, no Indemnitee will be indemnified (a) for its (or
any of its affiliate’s or any of its officers’, directors’, members’,
employees’, agents’, representatives’ and controlling persons’) willful
misconduct, bad faith or gross negligence (to the extent determined in a final
non-appealable order of a court of competent jurisdiction), (b) for its (or any
of its affiliate’s or any of its officers’, directors’, employees’, agents’,
representative’s and controlling persons’) material breach of its obligations
under the Loan Documents (to the extent determined in a final non-appealable
order of a court of competent jurisdiction), (c) for any dispute among
Indemnitees that does not involve an act or omission by the U.S. Borrower or any
Restricted Subsidiary (other than any claims against an Agent, a Joint Lead
Arranger, a Joint Bookrunner, a Documentation Agent or a Syndication Agent in
their capacity as such and subject to clause (a) above), (d) in its capacity as
a financial advisor of the U.S. Borrower or its subsidiaries in connection with
any potential acquisition or as a co-investor in any potential acquisition or
(e) any settlement effected without the U.S. Borrower’s prior written consent,
but if settled with the U.S. Borrower’s prior written consent (not to be
unreasonably withheld or delayed) or if there is a final judgment against an
Indemnitee in any such proceedings, the U.S. Borrower will indemnify and hold
harmless each Indemnitee from and against any and all actual losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with this Section; provided further that (1) the U.S. Borrower shall
not have any obligation to any Indemnitee under this Section 9.03 that is a
Defaulting Lender or that is an Indemnitee by virtue of being a Related Party of
a Defaulting Lender for any Indemnified Liabilities arising from such Defaulting
Lender’s failure to fund its Commitment and (2) to the extent of any amounts
paid to an Indemnitee in respect of this Section 9.03 for Indemnified
Liabilities, such Indemnitee, by its acceptance of the benefits hereof, agrees
to refund and return any and all amounts paid by the U.S. Borrower to it if,
pursuant to operation of any of the foregoing clauses (a) through (e), such
Indemnitee was not entitled to receipt of such amount.
(b)    To the extent that a Borrower fails to pay any amount required to be paid
by it to any Administrative Agent, the Collateral Agent, the Swingline Lender or
the Issuing Bank under paragraph Error! Reference source not found. or (b) of
this Section, and without limiting such Borrower’s obligation to do so, each
Lender severally agrees to pay to the applicable Administrative Agent, the
Collateral Agent, the Swingline Lender or the Issuing Bank, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the applicable Administrative Agent, the Collateral Agent, the Swingline
Lender or the Issuing Bank in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon (i) in the case of
unpaid amounts owing to the Revolving Facility Administrative Agent, its share
of the aggregate Revolving Exposures and unused Revolving Commitments at the
time, (ii) in the case of unpaid amounts owing to the Tranche A Term Loan
Administrative Agent, its share of the outstanding Tranche A-1 Term Loans and
Tranche A-2 Term Loans and unused Tranche A-1 Term Commitments and Tranche A-2
Term Commitments at the time and (iii) in the case of unpaid amounts owing to
the Issuing Bank in respect of any Letter of Credit, its share of the aggregate
U.S. Revolving Exposure and unused Revolving Commitments at such time. The
obligations of the Lenders under this paragraph (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this paragraph (c)).
(c)    To the extent permitted by applicable law, none of the Borrowers, any
Agent, any Lender, the Swingline Lender, the Issuing Bank, any other party
hereto or any Indemnitee shall assert, and each such Person hereby waives and
releases, any claim against any other such Person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, arising out of, as a result of, or in any way related to, this
Agreement or any agreement or instrument contemplated hereby or referred to
herein, the transactions contemplated hereby or thereby, or any act or omission
or event occurring in connection therewith, and each such Person further agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor; provided that the
foregoing shall in no event limit the U.S. Borrower’s indemnification
obligations under clause (b) above.
(d)    In case any proceeding is instituted involving any Indemnitee for which
indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the U.S. Borrower of the commencement of any
proceeding; provided, however, that the failure to do so will not relieve the
U.S. Borrower from any liability that it may have to such Indemnitee hereunder,
except to the extent that the U.S. Borrower is materially prejudiced by such
failure.  Notwithstanding the above, following such notification, the U.S.
Borrower may elect in writing to assume the defense of such proceeding, and,
upon such election, the U.S. Borrower will not be liable for any legal costs
subsequently incurred by such Indemnitee (other than reasonable costs of
investigation and providing evidence) in connection therewith, unless (i) the
U.S. Borrower has failed to provide counsel reasonably satisfactory to such
Indemnitee in a timely manner, (i) counsel provided by the U.S. Borrower
reasonably determines its representation of such Indemnitee would present it
with a conflict of interest or (i) the Indemnitee reasonably determines that
there are actual conflicts of interest between the U.S. Borrower and the
Indemnitee, including situations in which there may be legal defenses available
to the Indemnitee which are different from or in addition to those available to
the U.S. Borrower.
(e)    Notwithstanding anything to the contrary in this Agreement, no party
hereto or any Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), in each case, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement or the other Loan Documents
by, such Indemnitee (or its officers, directors, employees, Related Parties or
Affiliates).
(f)    Except to the extent otherwise expressly provided herein, all amounts due
under this Section shall be payable within 30 days after receipt by the U.S.
Borrower of reasonably detailed documentation therefor.
(g)    This Section 9.03 shall not apply to Taxes, except for Taxes which
represent costs, losses, claims, etc. with respect to a non-Tax claim.

Section 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except as otherwise permitted herein, a
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer by a Borrower without such consent shall be
null and void) and (i) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer by such Lender otherwise shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (solely to the extent provided in paragraph (c)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    (i) Subject to the express conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of (A) the
applicable Borrower, provided that no consent of such Borrower shall be required
for an assignment of all or any portion of a Loan or Commitment to a Lender, an
Affiliate of a Lender or an Approved Fund (as defined below), or if an Event of
Default under Sections 7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is
continuing, any other assignee and provided that such Borrower shall be deemed
to have consented to any such assignment unless such Borrower shall object
thereto by written notice to the applicable Administrative Agent within ten (10)
Business Days after a Responsible Officer of such Borrower having received
written notice thereof, (A) the applicable Administrative Agent, provided that
no consent of any Administrative Agent shall be required for an assignment of
all or any portion of a Loan or Commitment to a Lender or an Affiliate of a
Lender, and (A) in the case of any assignment of a Revolving Commitment, each
Issuing Bank, provided that no consent of any Issuing Bank shall be required for
any assignment of a Term Loan.
(i)    Assignments shall be subject to the following additional express
conditions: (A) except in the case of an assignment to a Lender or an Affiliate
of a Lender, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the applicable Administrative Agent) shall not be less than $5,000,000 or, in
the case of a Term Commitment or a Term Loan, $1,000,000) (it being understood
and agreed that such minimum amount shall be aggregated for two or more
simultaneous assignments by or to two or more Approved Funds), unless the
applicable Borrower and the applicable Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed), provided that no such
consent of such Borrower shall be required if an Event of Default under Section
7.01(a), 7.01(b), 7.01(h) or 7.01(i) has occurred and is continuing, (A) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (A) the parties to each assignment
shall (1) execute and deliver to the applicable Administrative Agent an
Assignment and Assumption, via an electronic settlement system acceptable to the
applicable Administrative Agent or (2) if previously agreed with the applicable
Administrative Agent, manually execute and deliver to such Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of such
Administrative Agent), provided that assignments made pursuant to Section 2.19
or Section 9.02(c) shall not require the signature of the assigning Lender to
become effective, (A) the assignee, if it shall not be a Lender (or, if the
assignment relates to the U.K. Borrower, if the assignee is not already a Lender
to the U.K. Borrower), shall deliver to the applicable Administrative Agent an
Administrative Questionnaire (in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Related Parties
or their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws) and any tax forms
and information required by Section 2.17(f) and (E) Tranche A-1 Term Loans shall
not be assigned by any assignor to any assignee without also assigning a ratable
interest in the assignor’s Tranche A-2 Term Loans and Tranche A-2 Term Loans
shall not be assigned by any assignor to any assignee without also assigning a
ratable interest in the assignor’s Tranche A-1 Term Loans.  
For purposes of paragraph (b) of this Section, the terms “Approved Fund” and
“CLO” have the following meanings:
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(ii)    Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.15, Section 2.16, Section 2.17 and Section 9.03 and to any fees payable
hereunder that have accrued for such Lender’s account but have not yet been
paid).
(iii)    The applicable Administrative Agent, acting for this purpose as an
agent of the applicable Borrower, shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and related interest amounts of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the applicable Borrower, the applicable Administrative Agent, the
Issuing Bank and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the applicable Borrower, the Issuing Bank and, with
respect to its own interests only, any Lender, at any reasonable time and from
time to time upon reasonable prior notice. This Section 9.04(b)(iv) shall be
construed so that the Loans and unreimbursed LC Disbursements are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code.
(iv)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms and information required by Section 2.17(f), as
applicable (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section (to
the extent required) and any written consent to such assignment required by
paragraph (b) of this Section, the applicable Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(v)    The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.
(c)    Any Lender may, without the consent of the Borrowers, the Administrative
Agents, the Issuing Bank or the Swingline Lender, sell participations to any
Person (other than a natural person, any Defaulting Lender, any Direct
Competitor or Disqualified Lender to the extent the lists thereof have been made
available to the Lenders) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrowers, the Administrative Agents, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Participant shall not be entitled to exercise any rights
of a Lender under the Loan Documents.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(ii), (iii), (v) or (vi) of the first proviso to Section 9.02(b) that directly
or adversely affects such Participant. Subject to the paragraph below, the
Borrowers agree that each Participant shall be entitled to the benefits of
Section 2.15 and Section 2.17 (subject to the limitations and requirements of
such Sections, including Section 2.17(f) and Section 2.19 (it being understood
that the U.S. tax documentation required by Section 2.17(f) shall be delivered
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that in respect of a Loan extended to the U.K. Borrower: (1) the
Participant shall only be entitled to the benefits of Section 2.17(a) if the
effect of the participation is to make the Participant the beneficial owner for
relevant tax purposes of the interest paid by the U.K. Borrower; and (2) Section
2.17(j) shall apply mutatis mutandis as if references to an assignment in that
Section included a participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the applicable
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have the obligation
to disclose all or a portion of the Participant Register (including the identity
of the Participant or any information relating to a Participant’s interest in
any Loans or other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary in connection with the U.K.
Borrower’s compliance with the U.K. withholding tax rules, a Tax audit or other
proceeding to establish that any loans are in registered form for U.S. federal
income tax purposes. The entries in the Participant Register shall be conclusive
absent manifest error, and the applicable Borrower and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. This Section shall be construed so that the Loan Documents are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code.
A Participant shall not be entitled to receive any greater payment under Section
2.15 or Section 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent the right to a greater payment results from a Change in Law after the
Participant becomes a Participant or the sale of the participation to such
Participant is made with the applicable Borrower’s prior written consent.
(d)    Any Lender may, without the consent of the applicable Borrower or the
applicable Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank and including any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender (including to any trustee for, or any other representative of,
such holders), and this Section shall not apply to any such pledge or assignment
of a security interest, provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle organized and
administered by such Granting Lender (an “SPV”), identified as such in writing
from time to time by the Granting Lender to the applicable Administrative Agent
and the applicable Borrower, the option to provide to the applicable Borrower
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make to the applicable Borrower pursuant to this Agreement,
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (i) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other Person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof, provided that each Lender designating any SPV hereby agrees to
indemnify and hold harmless each other party hereto for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such SPV during such period of forbearance. In addition, notwithstanding
anything to the contrary contained in this Section 9.04, any SPV may (i) with
notice to, but without the prior written consent of, the applicable Borrower and
the applicable Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the applicable Borrower
and the applicable Administrative Agent) other than Disqualified Lenders
providing liquidity or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) subject to Section 9.13,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV other than any
Disqualified Lender. The applicable Borrower agrees that each SPV shall be
entitled to the benefits of Section 2.15 and Section 2.17 (subject to the
limitations and requirements of such Sections, including Section 2.17(f), and
Section 2.19) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. An SPV shall
not be entitled to receive any greater payment under Section 2.15 or Section
2.17 than the applicable Granting Lender would have been entitled to receive
with respect to the interest granted to such SPV, except to the extent the grant
to such SPV is made with the applicable Borrower’s prior written consent.
(f)    No such assignment shall be made (A) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), or (A) to
a natural person.
(g)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other express conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the applicable
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the applicable Borrower and the applicable
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the applicable Administrative Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(h)    Disqualified Lenders and Direct Competitors. The Borrowers and the
Lenders expressly acknowledge that each Administrative Agent (in its capacity as
such or as an arranger, bookrunner or other agent hereunder) shall not have any
obligation to monitor whether assignments or participations are made to
Disqualified Lenders or Direct Competitors and none of the Borrowers, the
Lenders or any such Affiliate will bring any claim to such effect.

Section 9.05    Survival. All representations and warranties made by the Loan
Parties in the other Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to any Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06    Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Borrowers, any Administrative
Agent, nor any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic transmission (including Adobe pdf file) shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agents or the Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, after obtaining the prior written consent of the applicable
Administrative Agent and the Required Lenders, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but not any tax accounts, trust accounts, withholding or payroll
accounts) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or an Issuing Bank to or for the credit or the account
of a Borrower against any and all of the Obligations of such Borrower now or
hereafter existing under this Agreement held by such Lender or the Issuing Bank,
but only to the extent then due and payable; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the applicable Administrative Agent
for further application in accordance with the provisions of Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the applicable
Administrative Agent and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the applicable Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and the Issuing
Bank under this Section are in addition to other rights and remedies (including
other rights of setoff) that such Lender or Issuing Bank may have. Each Lender
and the Issuing Bank agree promptly to notify the applicable Borrower and the
applicable Administrative Agent of such setoff and application made by such
Lender, provided that any failure to give or any delay in giving such notice
shall not affect the validity of any such setoff and application under this
Section.

Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to conflict of laws principles
thereof to the extent such principles would cause the application of the law of
another state.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Notwithstanding the foregoing, nothing in any Loan Document shall affect
any right that any Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to any Loan Document
against a Borrower or its property in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12    Confidentiality. Each of the Administrative Agents, the other
Agents, the Issuing Bank and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, trustees, officers, employees and
agents, including accountants, legal counsel and other advisors on a “need to
know” basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential, provided that the relevant
Lender shall be responsible for such compliance and non-compliance), (a) to the
extent requested by any regulatory authority, provided that, other than in
connection with routine regulatory examinations, prior notice shall have been
given to the Borrowers, to the extent permitted by applicable laws or
regulations, (a) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that prior notice shall have
been given to the Borrowers, to the extent permitted by applicable laws or
regulations, (a) to any other party to this Agreement, (a) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to any Loan Document or the enforcement of rights thereunder, (a)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, in each case, except to any Direct Competitor or Disqualified Lender
to the extent that a list thereof is made available to the Lenders, or (i) any
actual or prospective Lender Counterparty to any Secured Swap Agreement relating
to any Loan Party and its obligations under the Loan Documents, in each case,
except to any Direct Competitor or Disqualified Lender, (a) with the written
consent of the Borrowers, (a) to the extent such Information (I) becomes
publicly available other than as a result of a breach of this Section or (II)
becomes available to the Administrative Agents, any other Agent, an Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrowers
(provided that the source is not actually known (after due inquiry) by such
disclosing party or other confidentiality obligations owed to the Borrowers or
their respective Affiliates, to be bound by an agreement containing provisions
substantially the same as those contained in this confidentiality provision) or
(a) on a confidential basis to (x) any rating agency in connection with rating
of the Borrowers or the facilities hereunder or (y) the CUSIP Service Bureau,
Clearpar or Loanserv or any similar agency in connection with the issuance and
monitoring of CUSIP numbers, settlement of assignments or other general
administrative functions with respect to the facilities. For the purposes of
this Section the term “Information” means all information received from or on
behalf of the Borrowers relating to the Borrowers or any of their respective
Subsidiaries or any of its respective businesses, other than any such
information that is available to the Administrative Agents, any other Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrowers. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Loan
Parties and their respective Related Parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
federal and state securities laws.
All Information, including requests for waivers and amendments, furnished by the
Borrowers or any Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level Information, which may
contain material non-public information about the Loan Parties and their
respective Related Parties or their respective securities. Accordingly, each
Lender represents to the Borrowers and the Administrative Agents that it has
identified in its Administrative Questionnaire a credit contact who may receive
Information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.

Section 9.14    USA Patriot Act. Each Lender and Issuing Bank that is subject to
the Patriot Act (as hereinafter defined) and each Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender, such Issuing Bank or such
Administrative Agent, as applicable, to identify the Loan Parties in accordance
with the Patriot Act.

Section 9.15    Direct Website Communication. Each Borrower may, at its option,
provide to each of the Administrative Agents any information, documents and
other materials that it is obligated to furnish to the Administrative Agents
pursuant to the Loan Documents, including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other information materials (all such communications being referred to herein
collectively as “Communications”), by (i) posting such documents, or providing a
link thereto, on the U.S. Borrower’s website, (i) such documents being posted on
such Borrower’s behalf on an Internet or Intranet website, if any, to which each
Administrative Agent has access (whether a commercial third-party website or a
website sponsored by the Administrative Agents) or (i) by transmitting the
Communications in an electronic/soft medium to the applicable Administrative
Agent at an email address provided by such Administrative Agent from time to
time; provided that (i) promptly following written request by any Administrative
Agent, such Borrower shall continue to deliver paper copies of such documents to
such Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by such Administrative
Agent and (ii) such Borrower shall notify (which may be by facsimile or
electronic mail) each Administrative Agent of the posting of any such documents.
Each Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the applicable
Administrative Agent and maintaining its copies of such documents. Nothing in
this Section 9.15 shall prejudice the right of the Borrowers, the Administrative
Agents, any other Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
Each Administrative Agent agrees that the receipt of the Communications by such
Administrative Agent at its e-mail address in Section 9.01 shall constitute
effective delivery of the Communications to such Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agents in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address. Unless the Administrative
Agents otherwise prescribe, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Each of the Borrowers, the Administrative Agents and the Issuing Bank may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agents and the Issuing
Bank. In addition, each Lender agrees to notify each Administrative Agent from
time to time to ensure that such Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

Section 9.16    Intercreditor Agreement Governs. Each Lender and Agent
(a) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of any intercreditor agreement entered into pursuant to the terms
hereof, (a) hereby authorizes and instructs the Collateral Agent to enter into
each intercreditor agreement and any other intercreditor agreement entered into
pursuant to the terms hereof and to subject the Liens securing the Secured
Obligations to the provisions thereof and (a) hereby authorizes and instructs
the Collateral Agent to enter into any intercreditor agreement that includes, or
to amend any then existing intercreditor agreement to provide for, the terms
described in the definition of the terms “Permitted First Priority Replacement
Debt” or “Permitted Second Priority Replacement Debt” or “First Lien Senior
Secured Note”, as applicable, or as otherwise provided for by the terms of this
Agreement; provided that in each case, such intercreditor agreement is
substantially consistent with the terms set forth on Exhibit K-1 or K-2 annexed
hereto together with (A) any immaterial changes and (B) material changes thereto
in light of prevailing market conditions, which material changes shall be posted
to the Lenders and, unless the Required Lenders shall have objected in writing
to such changes within five Business Days after such posting, then the Required
Lenders shall be deemed to have agreed that the Collateral Agent’s entering into
such intercreditor agreement (with such changes) is reasonable and to have
consented to such intercreditor agreement with such changes) and to the
Collateral Agent’s execution thereof, in each case in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that junior
Liens are not required to be pari passu with other junior Liens, and that
Indebtedness secured by junior Liens may be secured by Liens that are pari passu
with, or junior in priority to, other Liens that are junior to the Liens
securing the Obligations).

Section 9.17    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or under any other
Loan Document in one currency into another currency, the rate of exchange used
shall be that at which in accordance with the normal banking procedures the
Revolving Facility Administrative Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Borrower in respect of any such sum due from it
to the Revolving Facility Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Revolving Facility Administrative Agent or the relevant Lender of
any sum adjudged to be so due in the Judgment Currency, the Revolving Facility
Administrative Agent or the relevant Lender may in accordance with the normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Revolving Facility Administrative Agent or such Lender
from a Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Revolving
Facility Administrative Agent, or the Person to whom such obligation was owing
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Revolving Facility Administrative
Agent or such Lender in such currency, the Revolving Facility Administrative
Agent or such Lender agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under applicable law).

Section 9.18    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledge their respective
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by any Administrative Agent, the other Agents,
the Joint Lead Arrangers, the Joint Bookrunners, the Documentation Agents and
the Syndication Agents and the making of the Loans and Commitments by the
Lenders are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agents, the other
Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Documentation
Agents, the Syndication Agents and the Lenders on the other hand, (B) the
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrowers are
capable of evaluating, and understands and accepts, the terms, risks and express
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each Administrative Agent, each other Agent, each Joint Lead
Arranger, each Joint Bookrunner, each Documentation Agent and each Syndication
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrowers or
any of their respective Affiliates, or any other Person and (B) none of the
Administrative Agents, any other Agent, any Joint Lead Arranger, any Joint
Bookrunner, any Documentation Agent, any Syndication Agent or any Lender has any
obligation to the Borrowers or any of their Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agents, the
other Agents, the Joint Lead Arrangers, the Joint Bookrunners, the Documentation
Agents, the Syndication Agents and the Lenders their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the U.S. Borrower and its Affiliates, and none of the
Administrative Agents, any other Agent, any Joint Lead Arrangers, any Joint
Bookrunner, any Documentation Agent any Syndication Agent or any Lender has any
obligation to disclose any of such interests to the Borrowers or any of their
Affiliates. To the fullest extent permitted by law, each of the Borrowers hereby
waives and releases any claims that it may have against any Administrative
Agent, the other Agents, the Joint Lead Arrangers, the Joint Bookrunners, the
Documentation Agents, the Syndication Agents and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20    Acknowledgement Regarding Any Supported QFCs.
(a)    To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):
(b)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 9.21    Amendment and Restatement. Upon the occurrence of the
Restatement Date, (i) the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, (i) each of the commitments of the
Existing Lenders under the Existing Credit Agreement shall be terminated and, to
the extent that such Persons constitute Lenders hereunder, shall be replaced
with their respective Commitments hereunder, (i) any then existing LC Exposure
(as defined in the Existing Credit Agreement) of the Existing Lenders under the
Existing Credit Agreement shall be deemed to have been reallocated as LC
Exposure (as defined in this Agreement) among the Lenders hereunder in
accordance with their Applicable Percentages and (i) all accrued and unpaid
interest and fees (other than letter of credit fronting fees, which shall
continue to accrue) and other amounts owing under the Existing Credit Agreement
(except the principal amount of the Loans converted or continued thereunder)
shall have been paid by the U.S. Borrower under the Existing Credit Agreement,
whether or not such interest, fees or other amounts would otherwise be due and
payable at such time pursuant to the Existing Credit Agreement. The parties
hereto acknowledge and agree that, except as otherwise expressly provided
herein, this Agreement and the other Loan Documents, whether executed and
delivered in connection herewith or otherwise, do not constitute a novation of
the Obligations under the Existing Credit Agreement or the other Loan Documents
as in effect prior to the Restatement Date and which remain outstanding as of
the Restatement Date.
This amendment and restatement is limited as written and is not a consent to any
other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the other Loan Documents remain in full force and
effect.





